UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – April 30, 2013 Item 1: Reports to Shareholders Semiannual Report | April 30, 2013 Vanguard Municipal Bond Funds Vanguard Tax-Exempt Money Market Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard High-Yield Tax-Exempt Fund > For the six months ended April 30, 2013, Vanguard Tax-Exempt Money Market Fund returned 0.01%, as the Federal Reserve kept short-term interest rates anchored near zero. > Total returns for Vanguard’s municipal bond funds fell within a fairly tight range, from 0.41% for Investor Shares of Vanguard Short-Term Tax-Exempt Fund to 2.35% for Admiral Shares of Vanguard High-Yield Tax-Exempt Fund. > Investors were attracted to the relatively higher yields of lower-quality and longer- maturity municipal bonds. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 6 Tax-Exempt Money Market Fund 8 Short-Term Tax-Exempt Fund 32 Limited-Term Tax-Exempt Fund 39 Intermediate-Term Tax-Exempt Fund 46 Long-Term Tax-Exempt Fund 53 High-Yield Tax-Exempt Fund 60 About Your Fund’s Expenses 67 Trustees Approve Advisory Arrangements 69 Glossary 70 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended April 30, 2013 Taxable- SEC Equivalent Income Capital Total Yields 1 Yields 2 Returns Returns Returns Vanguard Tax-Exempt Money Market Fund 0.07% 0.12% 0.01% 0.00% 0.01% Tax-Exempt Money Market Funds Average 3 0.00 Vanguard Short-Term Tax-Exempt Fund Investor Shares 0.31% 0.55% 0.47% –0.06% 0.41% Admiral™ Shares 4 0.39 0.69 0.51 –0.06 0.45 Barclays 1 Year Municipal Bond Index 0.40 1–2 Year Municipal Funds Average 3 0.24 Vanguard Limited-Term Tax-Exempt Fund Investor Shares 0.52% 0.92% 0.85% –0.18% 0.67% Admiral Shares 4 0.60 1.06 0.89 –0.18 0.71 Barclays 1–5 Year Municipal Bond Index 0.77 1–5 Year Municipal Funds Average 3 0.58 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares 1.54% 2.72% 1.47% 0.14% 1.61% Admiral Shares 4 1.62 2.86 1.51 0.14 1.65 Barclays 1–15 Year Municipal Bond Index 1.50 Intermediate Municipal Funds Average 3 1.47 Vanguard Long-Term Tax-Exempt Fund Investor Shares 2.18% 3.85% 1.84% 0.17% 2.01% Admiral Shares 4 2.26 3.99 1.88 0.17 2.05 Barclays Municipal Bond Index 1.78 General & Insured Municipal Debt Funds Average 3 1.93 Vanguard High-Yield Tax-Exempt Fund Investor Shares 2.46% 4.35% 1.87% 0.44% 2.31% Admiral Shares 4 2.54 4.49 1.91 0.44 2.35 Barclays Municipal Bond Index 1.78 General & Insured Municipal Debt Funds Average 3 1.93 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 43.4%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Derived from data provided by Lipper Inc. 4 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The economy continued to mend during the fiscal half year, helping to shore up the finances of state and local governments through higher tax revenues. This improvement, along with the Federal Reserve’s efforts to keep interest rates low, supported the municipal bond market, although there were some bumps along the way regarding taxation and oversupply. The Barclays Municipal Bond Index returned 1.78% for the six months ended April 30, 2013, outpacing the 0.90% return posted by U.S. taxable bonds, as measured by the Barclays U.S. Aggregate Bond Index. The Fed’s policy of keeping its target rate between 0% and 0.25% has kept short-term yields firmly anchored. As a result, Vanguard Tax-Exempt Money Market Fund’s yield remained near zero while Vanguard Short-Term Tax-Exempt Fund share classes returned a modest 0.41%–0.45%. Investors showed a preference for higher-yielding and lower-quality municipal bonds, helping Vanguard Long-Term Tax-Exempt Fund and Vanguard High-Yield Tax-Exempt Fund return more than 2%. Good security selection helped all five bond funds, despite their relatively higher-quality portfolios, to outperform their competitors. With the exception of Vanguard Limited-Term Tax-Exempt Fund, the funds outpaced their benchmark indexes as well. With municipal bond prices and interest rates ending the period not far from where they started, the funds’ 30-day SEC yields remained mostly unchanged. The greatest change was seen in the high-yield fund, where the 30-day SEC yield fell to 2.46% for Investor Shares and 2.54% for Admiral Shares, a drop of 7 basis points in each case. As we announced in March, Vanguard plans to merge Vanguard Florida Focused Long-Term Tax-Exempt Fund into Vanguard Long-Term Tax-Exempt Fund in the third quarter of 2013, as there are no longer state tax benefits for Florida residents to invest in Florida municipal bonds. On a separate note, to ensure that Vanguard Intermediate-Term Tax-Exempt Fund’s investment advisor can continue to effectively manage the portfolio, the fund no longer accepts new accounts from financial advisor or institutional clients. Market Barometer Total Returns Periods Ended April 30, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.90% 3.68% 5.72% Barclays Municipal Bond Index (Broad tax-exempt market) 1.78 5.19 6.09 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.28 Stocks Russell 1000 Index (Large-caps) 15.05% 17.17% 5.49% Russell 2000 Index (Small-caps) 16.58 17.69 7.27 Russell 3000 Index (Broad U.S. market) 15.16 17.21 5.63 MSCI All Country World Index ex USA (International) 12.78 14.15 –0.84 CPI Consumer Price Index 0.52% 1.06% 1.60% 2 The fund will nevertheless remain open to these clients for additional purchases, and retail clients may continue to establish new accounts and make additional purchases. Taxable bonds notched a slight return as yields remained low Bonds, which sputtered for most of the half year, finished the period with a bit of a flourish. The broad U.S. taxable bond market got a boost in April on the way to its return of 0.90% for the six months. The yield of the 10-year U.S. Treasury note closed the period at 1.67%, a couple of ticks lower than its starting level of 1.69%, and lower still than the 1.85% it registered at the end of March. (Bond yields and prices move in opposite directions.) In a statement issued May 1, the Fed said it would continue to buy $85 billion a month in Treasury bonds and mortgage-backed securities until the job market improves substantially. Kenneth Volpert, head of our Taxable Bond Group, noted recently that the Fed’s extraordinary actions to stimulate economic growth may have, in effect, pulled what would have been future investment gains into the present. The trade-off, he said, is that once the Fed begins to unwind the stimulus, “future returns are likely to be lower than they otherwise would have been for both bonds and stocks.” Stock rally persisted, but not without challenges Global stocks delivered a vigorous performance, recording positive returns in five of the six months ended April 30. U.S. equities finished with a strong return of about 15% for the half year. The S&P 500 Index finished April the same way it had March: by hitting an all-time high amid solid corporate earnings and encouraging economic data. Also following a productive path were international equities, which returned almost 13% for the period, helped by strength in Japan. Despite the impressive results and relatively low volatility, potential pitfalls seemed to emerge at every turn. Investors continued to worry about economic growth in China and the United States. And the tragic Boston Marathon bombing on April 15 triggered market anxiety. Security selection and positioning drove relative performance Despite some well-publicized exceptions, including Puerto Rico and Detroit, the fundamentals of municipal bond issuers generally continued to improve over the six-month period. In fact, overall state tax revenues, which have been growing at a slow and uneven pace for more than three years, are now above their previous peak in 2008 when adjusted for inflation. Signs of progress in the economy included some improvement in the unemployment rate, a rise in home prices, and an acceleration in residential construction. States felt the effect through higher revenues from personal income taxes and sales taxes. Local government finances didn’t fare as well; they depend more on property taxes, which have been much slower to rebound. At the same time, municipal bond issuance remained restrained as state and local authorities struggled to balance their budgets. Overall issuance was not very different from a year earlier, with bonds being issued for new capital spending projects continuing to account for a smaller slice of the pie than bonds being issued to refinance existing debt at a lower cost. With inflation remaining tame, the Federal Reserve pursued its policy of keeping short-term interest rates near zero and holding down longer-term rates through bond-buying programs. In this environment, Vanguard Tax-Exempt Money Market Fund returned 0.01% (returns cited throughout are for Investor Shares) compared with the average return for its peer group of 0.00%. Generally speaking, investors showed a willingness to take on more risk for higher potential return, a bias that was especially beneficial for longer-maturity and lower-rated bonds. A number of investor concerns surfaced, however, which dampened the performance of municipal bonds. Among them were fears of a possible change in the tax status of munis in December and the heavy issuance of municipal bonds seen in March. Expense Ratios 1 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average 2 Tax-Exempt Money Market Fund 0.16% — 0.23% Short-Term Tax-Exempt Fund 0.20 0.12% 0.61 Limited-Term Tax-Exempt Fund 0.20 0.12 0.72 Intermediate-Term Tax-Exempt Fund 0.20 0.12 0.82 Long-Term Tax-Exempt Fund 0.20 0.12 0.96 High-Yield Tax-Exempt Fund 0.20 0.12 0.96 1 The fund expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the funds’ annualized expense ratios were: for the Tax-Exempt Money Market Fund, 0.14%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. 2 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund and High-Yield Tax-Exempt Fund, General & Insured Municipal Debt Funds. Peer-group values are derived from data provided by Lipper Inc. and capture data through year-end 2012. 3 Given the maturities of the securities they hold, Vanguard Short-Term Tax-Exempt Fund returned 0.41% and Vanguard Limited-Term Tax-Exempt Fund returned 0.67%, not far from the returns of their benchmarks (0.40% and 0.77%, respectively) and ahead of the averages for their peer groups (0.24% and 0.58%). The performance of the three longer-term funds compared with that of their benchmarks was affected most by the strong security selection by their advisor, Vanguard’s Fixed Income Group. In particular, the advisor focused on bonds in the health care sector, where supply remained limited and investors were well compensated for risk. Tobacco bonds and essential services bonds (mainly those of toll roads and airports, which got a lift from the improvement in economic conditions) also produced outsized returns for the three funds. The advisor was also successful in adding value to the funds through buying and selling attractively valued securities as well as taking advantage of seasonal patterns of issuance. All three funds outperformed their benchmark indexes and their peer groups: The intermediate-term fund returned 1.61%, compared with 1.50% for its benchmark and 1.47% for its peer group. The long-term fund returned 2.01% and the high-yield fund returned 2.31%; their shared benchmark returned 1.78% and their shared peer group returned 1.93%. Overdue for a rebalancing? More than four years have passed since the U.S. stock market began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index went from a low of 677 on March 9, 2009, to a close of 1,598 on April 30, 2013, for a cumulative total return of nearly 160%. That degree of movement in the stock market means that even if you haven’t touched your portfolio—in fact, especially if you haven’t touched your portfolio—your asset allocation is probably not where you last left it. Over time, returns will shift the weighting of stocks and bonds in a portfolio, and its asset mix may become more aggressive than originally planned. To manage this risk, investors should periodically consider rebalancing, or adjusting their asset allocation to bring it back to its target. For example, you should consider rebalancing if you’ve established a 60%/40% stock/bond portfolio and you find that your target allocation is now off by 5 percentage points or more. (For more on this topic, see Best Practices for Portfolio Rebalancing , available at vanguard.com/research.) I realize it’s not easy to contemplate rebalancing when stocks have surged and expectations for bond returns are very modest. However, we believe that bonds will continue to play a valuable role in helping to smooth out stocks’ volatility. Without rebalancing, an investor could end up with a portfolio that’s very different—and potentially more risky—than he or she intended. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 15, 2013 Investment insight What might tax-exempt bonds return in the future? It’s often said that a bond’s current yield to maturity—its rate of return if held until the bond matures—is a good indicator of the total return you will realize on the bond. The chart below compares the historical yields of municipal bonds with their average total return over the succeeding ten years to show how closely they’ve tracked each other in the past. (That’s why the returns in the chart end in 2002.) You can find your fund’s yield to maturity on the Fund Profile page. The SEC yield, a standard measure for bond funds that is included in the Total Returns table on page 1, is a good approximation of the yield to maturity. Source: Barclays Municipal Bond Index. 4 Your Fund’s Performance at a Glance October 31, 2012–April 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Short-Term Tax-Exempt Fund Investor Shares $15.93 $15.92 $0.075 $0.000 Admiral Shares 15.93 15.92 0.081 0.000 Vanguard Limited-Term Tax-Exempt Fund Investor Shares $11.18 $11.16 $0.094 $0.000 Admiral Shares 11.18 11.16 0.099 0.000 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares $14.41 $14.43 $0.210 $0.000 Admiral Shares 14.41 14.43 0.216 0.000 Vanguard Long-Term Tax-Exempt Fund Investor Shares $11.82 $11.84 $0.216 $0.000 Admiral Shares 11.82 11.84 0.221 0.000 Vanguard High-Yield Tax-Exempt Fund Investor Shares $11.29 $11.34 $0.209 $0.000 Admiral Shares 11.29 11.34 0.213 0.000 5 Advisor’s Report For the six months ended April 30, 2013, Vanguard’s municipal bond funds posted returns that ranged from 0.41% for the Investor Shares of the Short-Term Tax-Exempt Fund to 2.35% for the Admiral Shares of the High-Yield Tax-Exempt Fund. Among the bond funds, all except the Limited-Term Tax-Exempt Fund outperformed their benchmark indexes, and all surpassed the average returns of peer-group funds. The Tax-Exempt Money Market Fund returned 0.01%, marginally higher than the 0% average return of peer-group funds, a consequence of Federal Reserve policy. The investment environment Mixed signals about the outlook for economic growth and uncertainty about the Federal Reserve’s stimulus strategy were among the factors that fueled volatility in the financial markets during the fiscal half year. The period began with a sharp slowdown in the growth of the nation’s gross domestic product, as federal spending was reduced in anticipation of automatic spending cuts arising from the “fiscal cliff” negotiations in Washington. The expectation of more required budget cuts raised concerns that GDP growth would be curtailed further in 2013. The Fed continued to support economic growth by buying bonds. In January, it began purchasing $45 billion of longer-dated Treasury bonds each month. This was on top of another program, begun in September, of buying $40 billion of federal agency mortgage-backed securities each month. Short-term yields had little room to drop further as the Fed continued its policy, in place since late 2008, of holding its target federal funds rate between 0% and 0.25%. While the Fed’s policy of maintaining short-term interest rates at ultra-low levels is expected to remain in place until the stubbornly high unemployment rate falls to 6.5%, its bond-buying program may be adjusted sooner based on its assessment of economic and financial market data. With GDP growth picking up in the first quarter of 2013, home and stock prices rising, and consumer confidence increasing, the market began to expect that the Fed was considering reducing its rate of bond purchases. Nevertheless, there was considerable uncertainty over both the timing of the Fed’s exit strategy and exactly how it would scale back the program. Another contributor to volatility was a proposal to cap the tax exemption for municipal bonds for investors at 28%. Since the change could potentially reduce the value of existing municipal bonds, the market sold off in December, only to recover once the fiscal cliff was resolved and talk of the cap died down. (The proposal remained in the President’s budget, however.) Management of the funds Despite their ups and downs, yields generally ended the fiscal half year about where they began, as investors continued their search for income in a world of low Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, April 30, Maturity 2012 2013 2 years 0.30% 0.29% 5 years 0.67 0.74 10 years 1.72 1.69 30 years 2.82 2.84 Source: Vanguard. interest rates. Despite the added risk, investors favored bonds with longer maturities, especially those with callable features, and bonds of lower credit quality. As a result, these bonds outperformed shorter-maturity and higher-credit-quality bonds. Solid demand for municipal bonds was also supported by the improving fiscal condition of states and local governments. Generally speaking, state tax revenues recover from recessions with a lag. Given the severity of the Great Recession, revenues have been growing at a slower pace than in other recent recoveries, according to the Rockefeller Institute. For many local governments, which rely on property-tax revenue, the upswing has been further slowed by the impaired housing market. Fortunately, housing is beginning to display some favorable signs, although there is clearly a long way to go. The funds generally performed well compared with their benchmark indexes and peer groups. In our bond funds, we focused on both callable and lower-quality bonds, especially A-rated, because of their attractive valuations and investor demand for these higher-yielding securities. We found opportunities in health care, transportation (airports and toll roads), and tobacco bonds, which pay interest based on revenues from cigarette sales under a tobacco industry settlement with the states. In addition, we sought to trade securities whose prices were out of line with their fundamental values, and our security selection was an especially important driver of returns. As is often the case, the bond funds engaged in small tactical shifts in duration (a measure of their sensitivity to changes in interest rates) to take advantage of seasonal supply-and-demand imbalances for newly issued securities. 6 As you would expect, the Federal Reserve’s lid on short-term interest rates presented greater challenges in generating above-average performance in our shorter-term funds. That said, we were able to employ several relative value and income strategies involving credit sectors, security selection, and structural opportunities (e.g., by adding floating-rate notes) to improve returns. A look ahead As the economy improves and the Fed eventually stops its bond-buying program, we expect to see increased volatility in interest rates. Investors are likely to continue to reach for yield, especially if short-term interest rates remain near zero. We expect lower-credit-quality bonds to continue to outperform but ultimately become overvalued, and accordingly, we plan to gradually reduce our exposure to them. We continue to favor sectors, such as health care, that provide relative value opportunities. Even if today’s low yields persist, we are confident that our deep bench of analysts, traders, and portfolio managers can continue to add value to the funds. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Marlin G. Brown, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Vanguard Fixed Income Group May 22, 2013 7 Tax-Exempt Money Market Fund Fund Profile As of April 30, 2013 Financial Attributes Ticker Symbol VMSXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.07% Average Weighted Maturity 20 days Largest Area Concentrations Texas 10.2% New York 7.2 California 5.8 Georgia 4.2 Tennessee 3.9 Florida 3.9 Massachusetts 3.7 Illinois 3.7 Indiana 3.5 Washington 2.9 Top Ten 49.0% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about credit ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated February 27, 2013, and represents estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratio was 0.14%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 8 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your invest ment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): October 31, 2002–April 30, 2013 Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 1 2003 0.99% 0.49% 2004 1.03 0.48 2005 2.13 1.48 2006 3.26 2.63 2007 3.65 2.99 2008 2.63 2.03 2009 0.60 0.27 2010 0.14 0.00 2011 0.09 0.00 2012 0.04 0.00 2013 2 0.01 0.00 7-day SEC yield (4/30/2013): 0.07% Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Tax-Exempt Money Market 6/10/1980 0.04% 0.45% 0.00% 1.40% 1.40% 1 Derived from data provided by Lipper Inc. 2 Six months ended April 30, 2013. See Financial Highlights for dividend information. 9 Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (95.5%) Alabama (0.5%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.220% 5/7/13 16,240 16,240 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.220% 5/7/13 5,100 5,100 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.260% 5/7/13 510 510 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/13 27,000 27,000 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.240% 5/7/13 LOC 24,298 24,298 1 Mobile AL Water & Sewer Commissioners Revenue TOB VRDO 0.200% 5/1/13 LOC 4,600 4,600 1 Shelby County AL Board of Education Revenue TOB VRDO 0.210% 5/7/13 10,245 10,245 87,993 Alaska (0.2%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.220% 5/7/13 LOC 4,930 4,930 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.250% 5/7/13 10,365 10,365 Alaska Student Loan Corp. Education Loan Revenue PUT 0.370% 6/1/13 LOC 13,000 13,000 North Slope Borough AK GO 1.000% 6/30/13 7,700 7,710 36,005 Arizona (1.9%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.240% 5/7/13 LOC 45,225 45,225 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.210% 5/7/13 9,750 9,750 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.210% 5/7/13 LOC 69,900 69,900 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.230% 5/7/13 LOC 25,715 25,715 1 Arizona School Facilities Board Revenue TOB VRDO 0.220% 5/7/13 10,575 10,575 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.220% 5/7/13 7,860 7,860 Coconino County AZ Pollution Control Corp. Revenue (Tucson Electric Power Navajo Project) VRDO 0.260% 5/7/13 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.210% 5/7/13 28,500 28,500 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.250% 5/7/13 LOC 9,700 9,700 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.300% 5/7/13 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.220% 5/7/13 LOC 22,225 22,225 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.220% 5/7/13 LOC 20,380 20,380 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.220% 5/7/13 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.240% 5/7/13 4,995 4,995 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.210% 5/7/13 6,500 6,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 5/7/13 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.240% 5/7/13 4,500 4,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.240% 5/7/13 4,560 4,560 1 Tempe AZ Union High School District TOB VRDO 0.220% 5/7/13 6,840 6,840 320,765 California (5.8%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.200% 5/7/13 LOC 7,000 7,000 California Community College Financing Authority TRAN 2.000% 12/31/13 14,000 14,163 California Community College Financing Authority TRAN 2.000% 12/31/13 7,500 7,585 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.300% 8/8/13 19,885 19,885 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.220% 5/7/13 20,000 20,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.240% 5/7/13 5,050 5,050 California RAN 2.500% 6/20/13 253,000 253,716 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/3/13 8,200 8,213 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 10,000 10,076 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 21,190 21,349 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 2,500 2,529 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.220% 5/7/13 80,250 80,250 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.220% 5/7/13 8,500 8,500 10 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.250% 5/7/13 17,545 17,545 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.220% 5/7/13 LOC 18,970 18,970 Contra Costa County CA Multifamily Housing Revenue (Park Regency) VRDO 0.220% 5/7/13 LOC 12,800 12,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.180% 11/2/13 10,000 10,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.200% 1/4/14 11,500 11,500 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.240% 7/19/13 14,000 14,000 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.240% 12/20/13 8,200 8,200 Hayward CA Housing Authority Multifamily Housing Revenue (Barrington Hills Apartments) VRDO 0.250% 5/7/13 LOC 6,600 6,600 2 Irvine CA Ranch Water District Revenue PUT 0.220% 3/4/14 8,400 8,400 2 Irvine CA Ranch Water District Revenue PUT 0.220% 3/4/14 8,570 8,570 Kern County CA TRAN 2.500% 6/28/13 50,000 50,181 Livermore CA COP VRDO 0.220% 5/7/13 LOC 16,105 16,105 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.220% 5/7/13 LOC 8,500 8,500 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 5/7/13 LOC 6,110 6,110 Los Angeles CA Department of Water & Power Revenue VRDO 0.170% 5/7/13 9,100 9,100 Los Angeles CA Department of Water & Power Revenue VRDO 0.170% 5/7/13 5,700 5,700 Los Angeles CA TRAN 2.000% 5/30/13 170,000 170,242 2 Los Angeles CA Unified School District GO TOB PUT 0.260% 6/27/13 37,495 37,495 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 11/29/13 1,500 1,515 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 3,500 3,541 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.300% 5/7/13 LOC 26,000 26,000 1 Orange County CA Sanitation District COP TOB VRDO 0.210% 5/7/13 4,645 4,645 San Bernardino County CA TRAN 2.000% 6/28/13 20,000 20,057 1 San Diego County CA Regional Transportation Commission Sales Tax Revenue TOB PUT 0.220% 8/1/13 9,800 9,800 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.240% 5/7/13 25,475 25,475 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.240% 5/7/13 3,600 3,600 1 San Mateo County CA Community College District GO TOB PUT 0.220% 8/1/13 4,260 4,260 1 San Mateo County CA Community College District GO TOB VRDO 0.220% 5/7/13 9,500 9,500 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.210% 5/7/13 4,600 4,600 1 University of California Revenue TOB VRDO 0.220% 5/7/13 9,520 9,520 1,000,847 Colorado (2.7%) 1 Board of Governors of the Colorado State University System Enterprise Revenue TOB VRDO 0.220% 5/7/13 LOC 5,095 5,095 Castle Rock CO COP VRDO 0.270% 5/7/13 LOC 10,200 10,200 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.180% 5/1/13 LOC 1,010 1,010 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 5/7/13 9,415 9,415 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.220% 5/7/13 21,885 21,885 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.210% 5/7/13 LOC 1,700 1,700 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.220% 5/7/13 7,000 7,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.240% 5/7/13 10,805 10,805 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.210% 5/7/13 14,320 14,320 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.210% 5/7/13 5,000 5,000 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.230% 5/7/13 31,595 31,595 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.230% 5/7/13 16,900 16,900 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.240% 5/7/13 59,510 59,510 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.180% 5/7/13 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.180% 5/7/13 LOC 27,840 27,840 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.180% 5/7/13 25,500 25,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 5/7/13 9,905 9,905 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 5/7/13 12,500 12,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.220% 5/7/13 21,900 21,900 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.260% 5/7/13 11,800 11,800 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.210% 5/7/13 20,575 20,575 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.220% 5/7/13 11,300 11,300 Colorado Springs CO Utility System Revenue VRDO 0.210% 5/7/13 12,700 12,700 Colorado Springs CO Utility System Revenue VRDO 0.220% 5/7/13 23,755 23,755 1 Denver CO City & County Airport Revenue TOB VRDO 0.250% 5/7/13 LOC 25,000 25,000 1 El Paso CO COP TOB VRDO 0.220% 5/7/13 LOC 11,055 11,055 University of Colorado Hospital Authority Revenue VRDO 0.210% 5/7/13 LOC 22,310 22,310 455,600 Connecticut (1.3%) Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.210% 5/7/13 21,495 21,495 Hartford County CT Metropolitan District BAN 1.750% 6/20/13 187,762 188,162 Hartford CT BAN 2.000% 4/10/14 13,000 13,210 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.460% 5/7/13 2,210 2,210 District of Columbia (0.7%) 1 District of Columbia COP TOB VRDO 0.220% 5/7/13 LOC 17,255 17,255 1 District of Columbia GO TOB VRDO 0.220% 5/7/13 LOC 22,760 22,760 2 District of Columbia Income Tax Revenue 0.520% 12/1/13 1,000 1,000 1 District of Columbia Income Tax Revenue TOB VRDO 0.220% 5/7/13 7,855 7,855 1 District of Columbia Income Tax Revenue TOB VRDO 0.240% 5/7/13 9,995 9,995 District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/13 LOC 7,000 7,000 District of Columbia TRAN 2.000% 9/30/13 25,000 25,186 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.210% 5/7/13 LOC 12,815 12,815 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.240% 5/7/13 11,865 11,865 115,731 Florida (3.9%) 1 Brevard County FL School Board COP TOB VRDO 0.220% 5/7/13 LOC 13,725 13,725 1 Broward County FL GO TOB VRDO 0.220% 5/7/13 8,130 8,130 1 Broward County FL School Board COP TOB VRDO 0.220% 5/7/13 LOC 34,430 34,430 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.240% 5/7/13 5,660 5,660 1 Cape Coral FL Water & Sewer Revenue TOB PUT 0.220% 8/1/13 20,085 20,085 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 2.500% 6/1/13 48,500 48,579 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 5/7/13 10,800 10,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 5/7/13 12,770 12,770 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 5/7/13 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 5/7/13 10,190 10,190 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 5/7/13 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.240% 5/7/13 9,000 9,000 1 Florida Department of Management Services COP TOB VRDO 0.240% 5/7/13 6,955 6,955 1 Florida Department of Transportation Turnpike Revenue TOB VRDO 0.240% 5/7/13 6,000 6,000 1 Florida GO TOB PUT 0.270% 6/13/13 12,450 12,450 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.260% 5/7/13 3,295 3,295 Florida Keys Aqueduct Authority Water Revenue VRDO 0.220% 5/7/13 LOC 17,350 17,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.560% 5/7/13 3,930 3,930 Jacksonville FL Electric Authority Electric System Revenue CP 0.150% 5/2/13 15,335 15,335 Jacksonville FL Electric Authority Electric System Revenue CP 0.160% 6/5/13 20,755 20,755 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.190% 5/7/13 19,535 19,535 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.210% 5/7/13 10,000 10,000 1 Jacksonville FL Special Revenue TOB VRDO 0.240% 5/7/13 3,900 3,900 Jacksonville Sales Tax Revenue 5.000% 10/1/13 (Prere.) 5,405 5,512 Liberty County FL Industrial Development Revenue (Georgia-Pacific Corp. Project) VRDO 0.230% 5/7/13 LOC 6,000 6,000 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.210% 5/7/13 16,400 16,400 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.220% 5/7/13 LOC 20,250 20,250 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.240% 5/7/13 12,730 12,730 1 Miami-Dade County FL School Board COP TOB VRDO 0.220% 5/7/13 LOC 15,990 15,990 1 Miami-Dade County FL School Board COP TOB VRDO 0.230% 5/7/13 (13) 8,930 8,930 North Broward FL Hospital District Revenue VRDO 0.210% 5/7/13 LOC 52,000 52,000 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.250% 5/7/13 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.220% 5/7/13 24,775 24,775 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.220% 5/7/13 15,550 15,550 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.260% 5/7/13 1,470 1,470 1 Orange County FL School Board COP TOB VRDO 0.220% 5/7/13 LOC 34,830 34,830 1 Orange County FL School Board COP TOB VRDO 0.230% 5/7/13 8,000 8,000 1 Orange County FL School Board COP TOB VRDO 0.230% 5/7/13 19,070 19,070 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.220% 5/7/13 LOC 20,000 20,000 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.220% 5/7/13 8,395 8,395 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.290% 5/7/13 LOC 11,385 11,385 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.250% 5/7/13 LOC 5,700 5,700 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.200% 5/7/13 LOC 4,500 4,500 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.240% 5/7/13 5,535 5,535 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.220% 5/7/13 LOC 8,800 8,800 1 South Florida Water Management District COP TOB VRDO 0.200% 5/1/13 12,300 12,300 1 South Florida Water Management District COP TOB VRDO 0.220% 5/7/13 17,970 17,970 1 South Florida Water Management District COP TOB VRDO 0.240% 5/7/13 9,800 9,800 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.240% 5/7/13 6,730 6,730 668,391 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia (4.2%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.220% 5/7/13 LOC 24,750 24,750 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.260% 5/7/13 LOC 5,600 5,600 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.220% 5/7/13 LOC 26,325 26,325 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.220% 5/7/13 LOC 30,975 30,975 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.220% 5/7/13 LOC 49,000 49,000 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.220% 5/7/13 LOC 12,495 12,495 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.240% 5/7/13 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.220% 5/7/13 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.220% 5/7/13 LOC 47,500 47,500 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.220% 5/7/13 LOC 51,675 51,675 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.220% 5/7/13 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.220% 5/7/13 LOC 22,500 22,500 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.220% 5/7/13 LOC 13,000 13,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.220% 5/7/13 LOC 8,600 8,600 1 Georgia GO TOB VRDO 0.220% 5/7/13 10,120 10,120 1 Georgia GO TOB VRDO 0.220% 5/7/13 11,075 11,075 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.210% 5/7/13 LOC 14,000 14,000 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project) RAN VRDO 0.220% 5/7/13 LOC 45,385 45,385 1 Gwinnett County GA School District GO TOB VRDO 0.220% 5/7/13 12,180 12,180 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.220% 5/7/13 LOC 40,925 40,925 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.220% 5/7/13 LOC 14,275 14,275 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.220% 5/7/13 89,700 89,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.210% 5/7/13 9,700 9,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.210% 5/7/13 6,330 6,330 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 5/7/13 15,195 15,195 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.240% 5/7/13 3,700 3,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.240% 5/7/13 5,630 5,630 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.200% 5/7/13 13,200 13,200 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.250% 5/7/13 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.250% 5/7/13 LOC 3,400 3,400 714,035 Hawaii (0.4%) 1 Hawaii Housing Finance & Development Corp. Multifamily Housing Revenue (Kuhio Park Terrace Project) TOB VRDO 0.210% 5/7/13 LOC 12,510 12,510 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.220% 5/7/13 LOC 7,000 7,000 1 Honolulu HI City & County GO TOB VRDO 0.250% 5/7/13 7,715 7,715 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.220% 5/7/13 LOC 16,175 16,175 1 University of Hawaii Revenue TOB VRDO 0.220% 5/7/13 LOC 12,775 12,775 1 University of Hawaii Revenue TOB VRDO 0.230% 5/7/13 (13) 19,800 19,800 75,975 Idaho (1.6%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.220% 5/7/13 11,600 11,600 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.230% 5/7/13 LOC 12,630 12,630 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.230% 5/7/13 LOC 11,935 11,935 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.230% 5/7/13 LOC 5,190 5,190 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 6,900 6,900 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 3,810 3,810 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 7,655 7,655 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 6,010 6,010 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 4,520 4,520 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 8,645 8,645 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 7,225 7,225 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 9,690 9,690 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 7,725 7,725 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 7,570 7,570 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 7,560 7,560 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 10,330 10,330 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 11,155 11,155 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 11,175 11,175 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 11,040 11,040 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 4,900 4,900 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 10,750 10,750 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 10,000 10,000 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 11,545 11,545 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 10,020 10,020 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 5,100 5,100 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 9,445 9,445 Idaho TAN 2.000% 6/28/13 47,000 47,134 271,259 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois (3.7%) Channahon IL Revenue (Morris Hospital) VRDO 0.230% 5/7/13 LOC 3,795 3,795 Channahon IL Revenue (Morris Hospital) VRDO 0.230% 5/7/13 LOC 4,970 4,970 Chicago IL Board of Education GO VRDO 0.210% 5/7/13 LOC 5,565 5,565 Chicago IL Board of Education GO VRDO 0.220% 5/7/13 LOC 16,420 16,420 Chicago IL Board of Education GO VRDO 0.230% 5/7/13 LOC 14,615 14,615 1 Chicago IL GO TOB VRDO 0.220% 5/7/13 5,500 5,500 1 Chicago IL GO TOB VRDO 0.270% 5/7/13 6,000 6,000 1 Chicago IL GO TOB VRDO 0.300% 5/7/13 12,150 12,150 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.220% 5/7/13 9,385 9,385 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.320% 5/7/13 12,000 12,000 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.220% 5/7/13 LOC 29,405 29,405 1 Chicago IL Park District GO TOB PUT 0.300% 8/8/13 19,480 19,480 1 Chicago IL Wastewater Transmission Revenue TOB VRDO 0.270% 5/7/13 5,000 5,000 1 Chicago IL Water Revenue TOB VRDO 0.270% 5/7/13 17,870 17,870 Chicago IL Water Revenue VRDO 0.220% 5/7/13 LOC 6,815 6,815 Chicago IL Water Revenue VRDO 0.240% 5/7/13 LOC 19,060 19,060 Chicago IL Water Revenue VRDO 0.240% 5/7/13 LOC 5,145 5,145 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.200% 5/7/13 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.240% 5/2/13 16,000 16,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.220% 5/7/13 9,185 9,185 2 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.340% 11/26/13 11,500 11,500 Illinois Finance Authority Revenue (Bradley University) VRDO 0.220% 5/7/13 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.240% 5/7/13 13,125 13,125 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.230% 5/7/13 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.220% 5/7/13 LOC 4,845 4,845 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.150% 5/16/13 50,000 50,000 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.210% 5/7/13 LOC 4,165 4,165 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.220% 5/7/13 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.240% 5/7/13 4,375 4,375 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.240% 5/7/13 6,000 6,000 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.180% 5/1/13 6,400 6,400 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.220% 5/7/13 8,165 8,165 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.220% 5/7/13 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.230% 5/7/13 LOC 12,480 12,480 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.250% 5/7/13 10,200 10,200 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.220% 5/7/13 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.220% 5/7/13 9,934 9,934 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.220% 5/7/13 16,000 16,000 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.210% 5/7/13 LOC 16,100 16,100 Illinois Health Facilities Authority Revenue (Ingalls Memorial Hospital) VRDO 0.230% 5/7/13 LOC 13,800 13,800 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.210% 5/7/13 (13) 6,545 6,545 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.210% 5/7/13 6,010 6,010 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.220% 5/7/13 LOC 20,000 20,000 Illinois Unemployment Insurance Fund Building Receipts Revenue 2.000% 6/15/13 8,755 8,774 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.240% 5/7/13 4,355 4,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.210% 5/7/13 9,170 9,170 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/13 10,000 10,000 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/13 8,125 8,125 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/13 42,150 42,150 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.250% 5/7/13 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.240% 5/7/13 (13) 11,330 11,330 1 Southern Illinois University Revenue TOB VRDO 0.220% 5/7/13 LOC 11,360 11,360 631,888 Indiana (3.5%) Indiana Finance Authority Environmental Improvement Revenue (Ispat Inland Inc. Project) VRDO 0.250% 5/7/13 LOC 26,000 26,000 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.220% 5/7/13 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.200% 5/7/13 LOC 16,825 16,825 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.210% 5/7/13 LOC 30,160 30,160 Indiana Finance Authority Industrial Development Revenue (Midwest Fertilizer Corp. Project) PUT 0.200% 7/1/13 180,000 180,000 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.220% 5/7/13 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.220% 5/7/13 12,000 12,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.220% 5/7/13 26,825 26,825 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.230% 5/7/13 LOC 6,500 6,500 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.210% 5/7/13 LOC 36,750 36,750 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 5/7/13 32,260 32,260 1 Indiana Finance Authority Revenue (State Revolving Fund) TOB VRDO 0.220% 5/7/13 13,055 13,055 Indiana Finance Authority State Revolving Fund Program Revenue 4.000% 2/1/14 2,600 2,674 Indiana Finance Authority State Revolving Fund Program Revenue 5.000% 2/1/14 5,030 5,211 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.240% 5/7/13 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 5/1/13 7,740 7,740 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.210% 5/7/13 19,275 19,275 Indiana Health Facility Financing Authority Hospital Revenue (Community Foundation of Northwest Indiana Obligated Group) 6.000% 3/1/14 (Prere.) 3,000 3,173 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.220% 5/7/13 42,500 42,500 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.230% 5/7/13 41,920 41,920 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.260% 5/7/13 1,050 1,050 1 Indiana Transportation Finance Authority Highway Revenue TOB VRDO 0.210% 5/7/13 17,880 17,880 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.240% 5/7/13 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.240% 5/7/13 3,500 3,500 Lawrenceburg IN Pollution Control Revenue VRDO 0.200% 5/7/13 LOC 5,500 5,500 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.220% 5/7/13 LOC 30,305 30,305 596,178 Iowa (0.7%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) PUT 0.170% 5/31/13 84,000 84,000 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.240% 5/7/13 9,780 9,780 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.240% 5/7/13 10,615 10,615 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.240% 5/7/13 11,330 11,330 115,725 Kansas (0.6%) 2 Kansas Department of Transportation Highway Revenue 0.250% 9/1/13 11,575 11,575 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.220% 5/7/13 6,090 6,090 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.240% 5/7/13 16,000 16,000 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.250% 5/7/13 8,285 8,285 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.260% 5/7/13 34,000 34,000 Wyandotte County/Kansas City Unified Government (KS) TAN 0.240% 3/1/14 26,500 26,504 102,454 Kentucky (1.3%) Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.240% 5/7/13 LOC 11,600 11,600 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.240% 5/7/13 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.220% 5/7/13 LOC 4,900 4,900 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.220% 5/7/13 LOC 34,600 34,600 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.320% 11/26/13 10,000 10,000 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.320% 11/26/13 10,000 10,000 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) VRDO 0.200% 5/7/13 23,200 23,200 Kentucky Higher Education Student Loan Corp. Student Loan Revenue VRDO 0.230% 5/7/13 LOC 26,000 26,000 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.270% 5/7/13 1,560 1,560 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.270% 5/7/13 2,170 2,170 Kentucky Housing Corp. Housing Revenue VRDO 0.230% 5/7/13 17,540 17,540 Kentucky Housing Corp. Housing Revenue VRDO 0.230% 5/7/13 9,750 9,750 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.220% 5/7/13 10,300 10,300 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.240% 5/7/13 4,660 4,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.240% 5/7/13 6,125 6,125 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.240% 5/7/13 LOC 6,900 6,900 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.230% 5/7/13 LOC 15,900 15,900 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.240% 5/7/13 LOC 3,600 3,600 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.240% 5/7/13 LOC 3,570 3,570 214,375 Louisiana (1.4%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.220% 5/7/13 LOC 25,000 25,000 East Baton Rouge Parish LA Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) VRDO 0.230% 5/7/13 LOC 3,550 3,550 Lake Charles LA Harbor & Terminal District Revenue PUT 0.190% 7/1/13 60,000 60,000 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.210% 5/7/13 LOC 18,000 18,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.220% 5/7/13 LOC 50,000 50,000 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.220% 5/7/13 LOC 55,000 55,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.230% 5/7/13 LOC 19,855 19,855 231,405 Maine (0.3%) 1 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) TOB VRDO 0.270% 5/7/13 13,135 13,135 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 5/7/13 LOC 4,020 4,020 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.260% 5/7/13 3,720 3,720 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.280% 5/7/13 5,510 5,510 Maine Housing Authority Mortgage Revenue VRDO 0.250% 5/7/13 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.250% 5/7/13 9,000 9,000 Old Town ME Solid Waste Disposal Revenue (George-Pacific Corp. Project) VRDO 0.230% 5/7/13 LOC 4,260 4,260 59,645 Maryland (1.8%) 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 5/7/13 4,235 4,235 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 5/7/13 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 5/7/13 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.280% 5/7/13 8,250 8,250 Maryland GO 5.000% 7/15/13 3,000 3,030 Maryland GO 5.000% 8/1/13 1,050 1,063 1 Maryland GO TOB VRDO 0.220% 5/7/13 10,125 10,125 1 Maryland Health & Higher Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.220% 5/7/13 5,000 5,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.220% 5/7/13 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.160% 6/4/13 14,500 14,500 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.220% 5/7/13 7,625 7,625 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.240% 5/7/13 3,975 3,975 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.220% 5/7/13 LOC 4,400 4,400 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.220% 5/7/13 LOC 19,590 19,590 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.210% 5/7/13 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.210% 5/7/13 9,000 9,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.220% 5/7/13 15,355 15,355 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.230% 5/7/13 13,860 13,860 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.230% 5/7/13 LOC 6,345 6,345 Montgomery County MD GO CP 0.160% 6/10/13 60,000 60,000 Montgomery County MD GO CP 0.170% 6/11/13 45,000 45,000 Montgomery County MD GO CP 0.170% 6/12/13 25,950 25,950 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.210% 5/7/13 LOC 8,030 8,030 1 Washington Suburban Sanitation District Maryland GO TOB VRDO 0.210% 5/7/13 9,135 9,135 303,318 Massachusetts (3.7%) Massachusetts Bay Transportation Authority Sales Tax Revenue CP 0.160% 5/6/13 24,125 24,125 Massachusetts Bay Transportation Authority Sales Tax Revenue CP 0.170% 6/19/13 7,000 7,000 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.230% 5/7/13 68,655 68,655 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.230% 5/7/13 20,000 20,000 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.230% 5/7/13 LOC 8,580 8,580 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.210% 5/7/13 LOC 15,575 15,575 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.230% 5/7/13 LOC 7,415 7,415 1 Massachusetts GO TOB PUT 0.270% 6/12/13 21,740 21,740 1 Massachusetts GO TOB PUT 0.270% 6/12/13 31,235 31,235 1 Massachusetts GO TOB PUT 0.300% 8/7/13 23,935 23,935 1 Massachusetts GO TOB VRDO 0.200% 5/7/13 13,545 13,545 1 Massachusetts GO TOB VRDO 0.220% 5/7/13 42,825 42,825 1 Massachusetts GO TOB VRDO 0.220% 5/7/13 LOC 39,600 39,600 1 Massachusetts GO TOB VRDO 0.220% 5/7/13 5,500 5,500 1 Massachusetts GO TOB VRDO 0.240% 5/7/13 6,665 6,665 1 Massachusetts GO TOB VRDO 0.240% 5/7/13 3,750 3,750 1 Massachusetts GO TOB VRDO 0.240% 5/7/13 1,850 1,850 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.190% 5/1/13 1,040 1,040 1 Massachusetts Health & Educational Facilities Authority Revenue (MIT) TOB VRDO 0.240% 5/7/13 11,625 11,625 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.210% 5/7/13 88,430 88,430 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.240% 5/7/13 8,400 8,400 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.220% 5/7/13 LOC 21,600 21,600 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.260% 5/7/13 10,635 10,635 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.270% 5/7/13 5,515 5,515 1 Massachusetts Housing Finance Agency Single Family Housing Revenue TOB VRDO 0.240% 5/7/13 2,585 2,585 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.220% 5/7/13 7,280 7,280 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.240% 5/7/13 5,000 5,000 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.240% 5/7/13 3,070 3,070 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.240% 5/7/13 3,240 3,240 1 Massachusetts Water Resources Authority Revenue TOB PUT 0.300% 8/8/13 15,580 15,580 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 5/7/13 LOC 22,000 22,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 5/7/13 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 5/7/13 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.240% 5/7/13 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.240% 5/7/13 5,000 5,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.250% 5/7/13 6,650 6,650 Massachusetts Water Resources Authority Revenue VRDO 0.210% 5/7/13 40,600 40,600 2 University of Massachusetts Building Authority Revenue PUT 0.310% 11/26/13 13,600 13,600 636,850 Michigan (1.3%) Michigan Finance Authority State Aid RAN 2.000% 8/20/13 15,000 15,073 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.220% 5/7/13 LOC 7,900 7,900 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.200% 5/7/13 9,800 9,800 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/13 31,470 31,470 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/13 LOC 17,430 17,430 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 13,200 13,200 1 Michigan State University Board of Trustees General Revenue TOB PUT 0.270% 6/13/13 9,845 9,845 Michigan State University Board of Trustees General Revenue VRDO 0.210% 5/7/13 24,000 24,000 Michigan State University Board of Trustees General Revenue VRDO 0.210% 5/7/13 30,200 30,200 Michigan State University Revenue CP 0.150% 5/14/13 14,180 14,180 Michigan State University Revenue CP 0.160% 6/17/13 20,000 20,000 Michigan State University Revenue CP 0.150% 6/18/13 15,225 15,225 University of Michigan University Revenue VRDO 0.200% 5/7/13 10,725 10,725 1 Wayne State University Michigan Revenue TOB VRDO 0.240% 5/7/13 5,295 5,295 1 Wayne State University Michigan Revenue TOB VRDO 0.250% 5/7/13 5,000 5,000 229,343 Minnesota (1.7%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.210% 5/7/13 23,640 23,640 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.220% 5/7/13 LOC 20,000 20,000 1 Minnesota GO TOB PUT 0.270% 6/13/13 14,115 14,115 1 Minnesota GO TOB VRDO 0.240% 5/7/13 3,510 3,510 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.220% 5/7/13 19,000 19,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.220% 5/7/13 9,025 9,025 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) VRDO 0.210% 5/7/13 LOC 45,000 45,000 Minnesota School District TRAN 2.000% 9/10/13 40,000 40,255 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.170% 7/18/13 100,000 100,000 University of Minnesota Revenue CP 0.140% 5/14/13 23,000 23,000 297,545 Mississippi (0.4%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.170% 5/1/13 11,500 11,500 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.180% 5/1/13 2,550 2,550 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.210% 5/7/13 28,400 28,400 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.220% 5/7/13 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.210% 5/7/13 8,000 8,000 Mississippi State University Educational Building Corp. (Extendible) CP 0.200% 12/1/13 4,000 4,000 Perry County MS Pollution Control Revenue (Leaf River Forest Product Project) VRDO 0.220% 5/7/13 LOC 10,430 10,430 69,880 Missouri (1.2%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.220% 5/7/13 LOC 16,440 16,440 1 Missouri Health & Education Facilities Authority Revenue (St. Luke’s Health System) TOB VRDO 0.220% 5/7/13 LOC 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.170% 5/1/13 11,315 11,315 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.210% 5/7/13 40,800 40,800 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.220% 5/7/13 22,000 22,000 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.220% 5/7/13 24,335 24,335 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.220% 5/7/13 15,895 15,895 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.240% 5/7/13 5,570 5,570 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.220% 5/7/13 25,240 25,240 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Highways & Transportation Commission Road Revenue VRDO 0.220% 5/7/13 LOC 11,895 11,895 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.210% 5/7/13 LOC 16,000 16,000 204,490 Multiple States (6.2%) 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.420% 5/7/13 LOC 90,000 90,000 1 BlackRock MuniYield Fund, Inc. VRDP VRDO 0.420% 5/7/13 LOC 53,400 53,400 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.260% 5/7/13 LOC 18,740 18,740 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.270% 5/7/13 LOC 37,250 37,250 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.270% 5/7/13 LOC 343,750 343,750 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.320% 5/7/13 LOC 185,000 185,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.290% 5/7/13 LOC 34,100 34,100 1 Nuveen Premier Insured Municipal Income Fund, Inc. VRDP VRDO 0.320% 5/7/13 LOC 24,000 24,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.290% 5/7/13 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.290% 5/7/13 LOC 110,000 110,000 1,066,240 Nebraska (2.0%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.220% 5/7/13 103,595 103,595 Lincoln NE Electric System Revenue CP 0.180% 5/7/13 38,500 38,500 Lincoln NE Electric System Revenue CP 0.170% 6/3/13 30,000 30,000 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.240% 5/7/13 LOC 5,920 5,920 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.210% 5/7/13 90,400 90,400 1 Nebraska Public Power District Revenue TOB VRDO 0.230% 5/7/13 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.210% 5/7/13 7,000 7,000 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.220% 5/7/13 10,095 10,095 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.230% 5/7/13 (13) 34,610 34,610 336,115 Nevada (2.2%) Clark County NV Airport System Revenue VRDO 0.210% 5/7/13 LOC 15,000 15,000 Clark County NV Airport System Revenue VRDO 0.210% 5/7/13 LOC 6,000 6,000 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.280% 5/7/13 LOC 8,800 8,800 1 Clark County NV GO TOB VRDO 0.220% 5/7/13 LOC 51,170 51,170 1 Clark County NV GO TOB VRDO 0.220% 5/7/13 9,770 9,770 1 Clark County NV GO TOB VRDO 0.230% 5/7/13 7,615 7,615 1 Clark County NV School District GO TOB VRDO 0.220% 5/7/13 11,770 11,770 1 Clark County NV Water Reclamation District GO TOB VRDO 0.240% 5/7/13 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.220% 5/7/13 10,850 10,850 1 Las Vegas NV GO TOB VRDO 0.250% 5/7/13 8,330 8,330 Las Vegas Valley Water District Nevada GO CP 0.170% 5/6/13 18,000 18,000 Las Vegas Valley Water District Nevada GO CP 0.170% 5/8/13 36,000 36,000 Las Vegas Valley Water District Nevada GO CP 0.150% 5/9/13 34,000 34,000 Las Vegas Valley Water District Nevada GO CP 0.170% 5/15/13 16,000 16,000 Las Vegas Valley Water District Nevada GO CP 0.180% 8/5/13 36,000 36,000 Las Vegas Valley Water District Nevada GO CP 0.180% 8/6/13 29,945 29,945 Las Vegas Valley Water District Nevada GO CP 0.170% 8/7/13 17,465 17,465 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.250% 5/7/13 4,685 4,685 1 Nevada GO TOB VRDO 0.250% 5/7/13 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.220% 5/7/13 LOC 12,980 12,980 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.370% 5/7/13 LOC 7,440 7,440 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.220% 5/7/13 LOC 5,400 5,400 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.220% 5/7/13 LOC 9,990 9,990 374,105 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.220% 5/7/13 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.220% 5/7/13 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.250% 5/7/13 10,000 10,000 24,945 New Jersey (0.6%) New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.310% 5/7/13 LOC 8,000 8,000 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.220% 5/7/13 LOC 5,200 5,200 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.240% 5/7/13 LOC 36,300 36,300 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.210% 5/7/13 2,900 2,900 New Jersey Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 11,800 11,896 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.310% 5/7/13 LOC 24,000 24,000 Paramus Borough NJ BAN 1.000% 2/21/14 8,494 8,521 Rutgers State University New Jersey Revenue VRDO 0.150% 5/1/13 370 370 97,187 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Mexico (0.9%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.270% 5/7/13 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.240% 5/7/13 LOC 6,250 6,250 New Mexico Educational Assistance Foundation Revenue VRDO 0.240% 5/7/13 LOC 5,850 5,850 1 New Mexico Finance Authority Transportation Revenue TOB VRDO 0.220% 5/7/13 24,975 24,975 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.220% 5/7/13 94,200 94,200 New Mexico Severance Tax Revenue 4.000% 7/1/13 3,225 3,245 159,015 New York (7.2%) 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.420% 5/7/13 LOC 30,000 30,000 Erie County Fiscal Stability Authority BAN 1.000% 7/31/13 23,100 23,143 1 New York City NY GO TOB VRDO 0.220% 5/7/13 15,000 15,000 New York City NY GO VRDO 0.170% 5/1/13 LOC 14,650 14,650 New York City NY GO VRDO 0.220% 5/1/13 LOC 1,600 1,600 New York City NY GO VRDO 0.200% 5/7/13 LOC 16,520 16,520 New York City NY GO VRDO 0.200% 5/7/13 LOC 60,245 60,245 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.210% 5/7/13 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.210% 5/7/13 34,200 34,200 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.210% 5/7/13 LOC 11,300 11,300 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.230% 5/7/13 LOC 5,000 5,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (The Balton) VRDO 0.240% 5/7/13 LOC 7,500 7,500 New York City NY Housing Development Corp. Revenue (Bruckner by the Bridge) VRDO 0.220% 5/7/13 LOC 10,000 10,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.220% 5/7/13 LOC 19,055 19,055 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB PUT 0.370% 12/6/13 17,900 17,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 8,500 8,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.190% 5/1/13 21,450 21,450 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.220% 5/7/13 50,000 50,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.220% 5/7/13 28,745 28,745 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.200% 5/7/13 12,500 12,500 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.220% 5/7/13 29,000 29,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.170% 5/1/13 14,100 14,100 New York City NY Transitional Finance Authority Revenue VRDO 0.190% 5/1/13 7,700 7,700 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.180% 5/1/13 500 500 1 New York GO TOB PUT 0.270% 6/13/13 4,000 4,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 69,400 69,400 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 24,000 24,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 64,000 64,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.210% 5/7/13 LOC 29,800 29,800 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.210% 5/7/13 LOC 4,275 4,275 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.200% 5/7/13 LOC 11,740 11,740 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.200% 5/7/13 LOC 11,260 11,260 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.220% 5/7/13 LOC 7,095 7,095 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.210% 5/7/13 LOC 5,100 5,100 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.220% 5/7/13 20,100 20,100 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 5/7/13 6,690 6,690 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 5/7/13 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.240% 5/7/13 6,420 6,420 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.240% 5/7/13 1,000 1,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.240% 5/7/13 3,510 3,510 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.200% 5/7/13 LOC 11,390 11,390 New York State Energy Research & Development Authority Revenue (Consolidated Edison Co. of New York, Inc. Project) VRDO 0.220% 5/7/13 LOC 10,000 10,000 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.240% 5/7/13 3,640 3,640 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.210% 5/7/13 LOC 34,900 34,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.240% 5/7/13 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.220% 5/7/13 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (Worth Street) VRDO 0.210% 5/7/13 LOC 10,200 10,200 New York State Housing Finance Agency Revenue (250 West 50th Street Project) VRDO 0.230% 5/7/13 LOC 87,000 87,000 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.200% 5/7/13 LOC 22,000 22,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.210% 5/7/13 58,500 58,500 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.200% 5/1/13 11,800 11,800 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.200% 5/1/13 2,900 2,900 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.210% 5/1/13 8,120 8,120 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.220% 5/7/13 25,000 25,000 1 New York State Mortgage Agency Revenue TOB VRDO 0.180% 5/1/13 7,330 7,330 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.200% 5/7/13 LOC 34,945 34,945 North Hempstead NY BAN 0.750% 10/4/13 25,000 25,052 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.300% 5/7/13 LOC 20,000 20,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.300% 5/7/13 LOC 10,000 10,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.260% 5/7/13 22,890 22,890 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 5/7/13 7,320 7,320 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.210% 5/7/13 14,800 14,800 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.200% 5/7/13 LOC 19,165 19,165 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.210% 5/7/13 LOC 1,745 1,745 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.210% 5/7/13 LOC 25,045 25,045 1,236,140 North Carolina (2.2%) 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 7,560 7,560 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.240% 5/7/13 5,920 5,920 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.210% 5/7/13 2,805 2,805 Guilford County NC GO VRDO 0.230% 5/7/13 6,700 6,700 Mecklenburg County NC GO 2.000% 3/1/14 5,000 5,076 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.250% 5/7/13 LOC 10,500 10,500 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB PUT 0.300% 8/8/13 47,815 47,815 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 5/1/13 4,200 4,200 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 5/7/13 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 5/7/13 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 5/7/13 14,100 14,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.230% 5/7/13 11,100 11,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.240% 5/7/13 2,495 2,495 1 North Carolina Capital Improvement Revenue TOB PUT 0.270% 6/13/13 11,030 11,030 1 North Carolina Capital Improvement Revenue TOB VRDO 0.220% 5/7/13 10,710 10,710 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.210% 5/7/13 12,485 12,485 North Carolina GO 5.000% 4/1/14 5,000 5,220 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.250% 5/7/13 LOC 12,955 12,955 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.250% 5/7/13 LOC 14,135 14,135 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.240% 5/7/13 LOC 6,800 6,800 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.340% 11/26/13 12,000 12,000 Raleigh Durham NC Airport Authority Revenue VRDO 0.210% 5/7/13 LOC 10,150 10,150 1 Raleigh NC Combined Enterprise System Revenue TOB PUT 0.270% 6/13/13 8,995 8,995 1 Sampson County NC COP TOB VRDO 0.220% 5/7/13 LOC 5,000 5,000 Union County NC GO VRDO 0.210% 5/7/13 13,810 13,810 Union County NC GO VRDO 0.210% 5/7/13 19,515 19,515 Union County NC GO VRDO 0.210% 5/7/13 12,295 12,295 1 University of North Carolina University Revenue TOB VRDO 0.220% 5/7/13 25,480 25,480 1 University of North Carolina University Revenue TOB VRDO 0.230% 5/7/13 6,710 6,710 3 Wake County NC GO 3.000% 5/1/14 1,285 1,321 3 Wake County NC GO 3.000% 5/1/14 3,225 3,314 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.240% 5/7/13 10,100 10,100 Winston-Salem NC Water & Sewer System Revenue VRDO 0.220% 5/7/13 6,000 6,000 Winston-Salem NC Water & Sewer System Revenue VRDO 0.220% 5/7/13 17,195 17,195 371,191 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.200% 5/7/13 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.210% 5/7/13 9,600 9,600 31,450 Ohio (2.7%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.260% 5/7/13 LOC 600 600 Akron OH Income Tax Revenue BAN 1.125% 11/14/13 3,500 3,513 Avon OH BAN 1.000% 6/27/13 2,955 2,958 Butler County OH BAN 0.400% 8/1/13 2,500 2,500 Columbus OH BAN 1.500% 11/21/13 2,750 2,770 1 Columbus OH GO TOB VRDO 0.220% 5/7/13 10,050 10,050 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 5/7/13 LOC 18,265 18,265 Columbus OH Sewer Revenue VRDO 0.190% 5/7/13 32,040 32,040 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) 6.000% 7/1/13 (Prere.) 5,100 5,149 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) 6.000% 7/1/13 (Prere.) 4,900 4,948 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.220% 5/7/13 LOC 6,480 6,480 Euclid OH BAN 1.250% 6/13/13 1,570 1,571 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.230% 5/7/13 44,100 44,100 Kent OH BAN 1.000% 10/8/13 1,750 1,754 Lancaster Port Authority Ohio Gas Revenue VRDO 0.220% 5/7/13 58,545 58,545 Marysville OH BAN 1.500% 5/30/13 1,925 1,926 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.260% 5/7/13 LOC 14,635 14,635 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.220% 5/7/13 15,000 15,000 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.220% 5/7/13 13,650 13,650 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.200% 5/7/13 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.200% 5/7/13 16,500 16,500 Ohio Common Schools GO VRDO 0.200% 5/7/13 17,005 17,005 Ohio GO VRDO 0.200% 5/7/13 6,300 6,300 Ohio GO VRDO 0.210% 5/7/13 23,215 23,215 Ohio GO VRDO 0.210% 5/7/13 8,375 8,375 Ohio GO VRDO 0.210% 5/7/13 19,150 19,150 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 5/1/13 3,800 3,800 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.230% 5/7/13 31,250 31,250 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.230% 5/7/13 3,585 3,585 Ohio Infrastructure Improvement GO VRDO 0.210% 5/7/13 9,295 9,295 Ohio State University General Receipts Revenue VRDO 0.200% 5/7/13 13,495 13,495 Ohio State University General Receipts Revenue VRDO 0.200% 5/7/13 34,965 34,965 Stow OH BAN 1.500% 5/3/13 5,225 5,225 3 Stow OH BAN 1.000% 5/2/14 2,875 2,896 University of Cincinnati OH BAN 2.000% 5/9/13 16,600 16,606 456,116 Oklahoma (0.0%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.260% 5/7/13 2,785 2,785 Oregon (0.9%) 1 Jackson County OR School District GO TOB VRDO 0.250% 5/7/13 6,000 6,000 1 Oregon Business Development Commission Revenue TOB PUT 0.270% 6/13/13 5,910 5,910 1 Oregon Department of Administrative Services COP TOB VRDO 0.220% 5/7/13 LOC 15,355 15,355 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.240% 5/7/13 36,805 36,805 Oregon Health & Science University Revenue VRDO 0.200% 5/7/13 LOC 15,925 15,925 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.270% 5/7/13 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.210% 5/7/13 6,640 6,640 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.240% 5/7/13 13,400 13,400 Oregon TAN 2.000% 6/28/13 42,315 42,436 151,136 Pennsylvania (1.4%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.220% 5/7/13 LOC 11,300 11,300 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.240% 5/7/13 4,000 4,000 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.220% 5/7/13 LOC 5,000 5,000 Emmaus PA General Authority Revenue VRDO 0.240% 5/7/13 LOC 6,985 6,985 1 Manheim Township PA School District GO TOB VRDO 0.220% 5/7/13 LOC 6,930 6,930 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.330% 5/7/13 LOC 22,000 22,000 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue VRDO 0.220% 5/7/13 LOC 45,700 45,700 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.220% 5/7/13 LOC 7,900 7,900 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.210% 5/7/13 LOC 8,550 8,550 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.260% 5/7/13 8,610 8,610 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.300% 5/7/13 3,875 3,875 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.220% 5/7/13 7,815 7,815 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.240% 5/7/13 13,305 13,305 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.240% 5/7/13 26,750 26,750 1 Pennsylvania State University Revenue TOB VRDO 0.240% 5/7/13 2,600 2,600 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.220% 5/7/13 LOC 24,900 24,900 1 Philadelphia PA Authority for Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.250% 5/7/13 LOC 15,350 15,350 Philadelphia PA Water & Waste Water Revenue VRDO 0.200% 5/7/13 LOC 15,435 15,435 237,005 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rhode Island (0.2%) 1 Narragansett RI Commission Wastewater System Revenue TOB VRDO 0.220% 5/7/13 LOC 11,805 11,805 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.230% 5/7/13 LOC 7,725 7,725 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.230% 5/7/13 LOC 6,405 6,405 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.300% 5/7/13 5,000 5,000 30,935 South Carolina (0.6%) 1 Greenville County SC School District Installment Revenue TOB VRDO 0.240% 5/7/13 15,995 15,995 Greenville County School District (SC) 5.000% 12/1/13 2,000 2,055 1 South Carolina Housing Finance & Development Authority Revenue TOB VRDO 0.240% 5/7/13 5,300 5,300 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.220% 5/7/13 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.290% 5/7/13 LOC 6,900 6,900 1 South Carolina Public Service Authority Revenue TOB VRDO 0.220% 5/7/13 LOC 20,305 20,305 1 South Carolina Public Service Authority Revenue TOB VRDO 0.220% 5/7/13 LOC 30,370 30,370 1 South Carolina Public Service Authority Revenue TOB VRDO 0.240% 5/7/13 4,000 4,000 95,925 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.200% 5/7/13 21,335 21,335 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.230% 5/7/13 17,000 17,000 38,335 Tennessee (3.9%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 LOC 4,800 4,800 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 19,900 19,900 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 LOC 24,530 24,530 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.250% 5/7/13 LOC 14,565 14,565 Jackson TN Energy Authority Gas System Revenue VRDO 0.220% 5/7/13 LOC 8,340 8,340 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.220% 5/7/13 LOC 42,470 42,470 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.220% 5/7/13 LOC 6,830 6,830 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.220% 5/7/13 15,940 15,940 Metropolitan Government of Nashville & Davidson County TN GO CP 0.180% 5/3/13 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.160% 5/6/13 54,000 54,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.160% 5/7/13 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.180% 5/7/13 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.160% 5/8/13 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.160% 5/8/13 40,000 40,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.160% 5/9/13 37,000 37,000 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.240% 5/7/13 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/13 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.250% 5/7/13 LOC 4,700 4,700 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.250% 5/7/13 24,200 24,200 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.300% 5/7/13 LOC 11,100 11,100 Shelby County TN GO VRDO 0.220% 5/7/13 20,085 20,085 Shelby County TN GO VRDO 0.250% 5/7/13 25,000 25,000 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) TOB VRDO 0.240% 5/7/13 3,630 3,630 Tennessee GO 4.000% 5/1/13 1,000 1,000 Tennessee GO CP 0.150% 6/5/13 20,000 20,000 Tennessee GO CP 0.170% 6/6/13 25,000 25,000 Tennessee GO CP 0.180% 7/10/13 20,000 20,000 Tennessee GO CP 0.180% 8/13/13 8,500 8,500 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.270% 5/7/13 5,715 5,715 Tennessee School Bond Authority Revenue CP 0.160% 5/6/13 23,149 23,149 Tennessee School Bond Authority Revenue CP 0.160% 5/7/13 15,000 15,000 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tennessee School Bond Authority Revenue CP 0.160% 6/13/13 50,419 50,419 Tennessee School Bond Authority Revenue CP 0.180% 8/7/13 15,000 15,000 675,998 Texas (10.2%) 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.220% 5/7/13 (13) 5,635 5,635 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.220% 5/7/13 LOC 16,810 16,810 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.230% 5/7/13 6,675 6,675 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.210% 5/7/13 28,515 28,515 1 Collin County TX GO TOB VRDO 0.230% 5/7/13 10,925 10,925 1 Comal TX Independent School District GO TOB VRDO 0.220% 5/7/13 LOC 10,190 10,190 1 Conroe TX Independent School District GO TOB VRDO 0.240% 5/7/13 6,010 6,010 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.220% 5/7/13 LOC 19,415 19,415 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.220% 5/7/13 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.220% 5/7/13 12,465 12,465 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.220% 5/7/13 5,500 5,500 1 Dallas TX Independent School District GO TOB VRDO 0.210% 5/7/13 14,720 14,720 1 Denton TX Independent School District GO TOB VRDO 0.240% 5/7/13 7,375 7,375 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.210% 5/7/13 12,015 12,015 1 Fort Bend Grand Parkway Toll Road Authority Revenue TOB PUT 0.300% 8/8/13 21,190 21,190 1 Fort Bend TX Independent School District GO TOB VRDO 0.210% 5/7/13 5,000 5,000 1 Galveston County TX GO TOB VRDO 0.230% 5/7/13 18,905 18,905 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.220% 5/7/13 LOC 22,000 22,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.170% 5/1/13 7,010 7,010 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.170% 5/1/13 20,000 20,000 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) TOB VRDO 0.210% 5/7/13 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.240% 5/7/13 5,000 5,000 1 Harris County TX GO TOB VRDO 0.250% 5/7/13 8,070 8,070 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.220% 5/7/13 LOC 13,000 13,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.250% 5/7/13 18,000 18,000 1 Harris County TX Toll Road Revenue TOB VRDO 0.230% 5/7/13 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.220% 5/7/13 12,000 12,000 Houston TX Combined Utility System CP 0.210% 5/23/13 LOC 11,500 11,500 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.160% 6/5/13 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.210% 5/7/13 4,000 4,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.240% 5/7/13 6,665 6,665 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.210% 5/7/13 9,565 9,565 1 Houston TX Independent School District Revenue TOB VRDO 0.220% 5/7/13 19,610 19,610 1 Houston TX Utility System Revenue TOB VRDO 0.220% 5/7/13 LOC 15,275 15,275 1 Houston TX Utility System Revenue TOB VRDO 0.220% 5/7/13 12,240 12,240 1 Houston TX Utility System Revenue TOB VRDO 0.220% 5/7/13 LOC 13,840 13,840 Houston TX Utility System Revenue VRDO 0.220% 5/7/13 LOC 14,000 14,000 1 Hutto TX Independent School District GO TOB VRDO 0.250% 5/7/13 21,130 21,130 1 Katy TX Independent School District GO TOB VRDO 0.240% 5/7/13 5,730 5,730 1 Leander TX Independent School District GO TOB VRDO 0.210% 5/7/13 15,310 15,310 1 Mansfield TX Independent School District GO TOB VRDO 0.220% 5/7/13 4,250 4,250 1 McKinney TX Independent School District GO TOB VRDO 0.220% 5/7/13 LOC 10,150 10,150 Mesquite TX Independent School District GO PUT 0.200% 5/22/13 22,255 22,255 1 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) TOB VRDO 0.210% 5/7/13 4,995 4,995 1 North East TX Independent School District GO TOB VRDO 0.220% 5/7/13 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.220% 5/7/13 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.240% 5/7/13 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.220% 5/7/13 LOC 13,110 13,110 1 North Texas Tollway Authority System Revenue TOB VRDO 0.220% 5/7/13 41,705 41,705 1 North Texas Tollway Authority System Revenue TOB VRDO 0.230% 5/7/13 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.290% 5/7/13 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.210% 5/7/13 17,315 17,315 1 Northside TX Independent School District GO TOB VRDO 0.220% 5/7/13 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.240% 5/7/13 5,220 5,220 Northwest Texas Independent School District GO VRDO 0.250% 5/7/13 8,170 8,170 1 Pearland TX GO TOB VRDO 0.220% 5/7/13 LOC 10,120 10,120 1 Pearland TX Independent School District GO TOB VRDO 0.250% 5/7/13 9,000 9,000 1 Plano TX Independent School District GO TOB VRDO 0.210% 5/7/13 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 5/7/13 15,905 15,905 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 5/7/13 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.240% 5/7/13 8,335 8,335 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.240% 5/7/13 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.240% 5/7/13 4,700 4,700 San Antonio TX Electric & Gas Systems Revenue VRDO 0.250% 5/7/13 96,400 96,400 1 San Antonio TX Public Facilities Corp. Lease Revenue TOB VRDO 0.230% 5/7/13 LOC 11,630 11,630 San Antonio TX Water Revenue CP 0.170% 5/1/13 20,225 20,225 San Antonio TX Water Revenue CP 0.170% 5/1/13 66,400 66,400 1 San Antonio TX Water Revenue TOB VRDO 0.220% 5/7/13 LOC 11,075 11,075 1 San Antonio TX Water Revenue TOB VRDO 0.220% 5/7/13 10,000 10,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.200% 5/7/13 LOC 19,900 19,900 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.210% 5/7/13 LOC 32,655 32,655 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.200% 5/7/13 10,260 10,260 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) VRDO 0.220% 5/7/13 35,335 35,335 Texas (Veterans Housing Assistance Program) GO VRDO 0.220% 5/7/13 33,005 33,005 Texas (Veterans Housing Assistance Program) GO VRDO 0.230% 5/7/13 40,955 40,955 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/13 1,200 1,210 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.210% 5/7/13 4,575 4,575 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.270% 5/7/13 5,240 5,240 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.280% 5/7/13 3,130 3,130 Texas GO TOB VRDO 0.180% 5/1/13 8,155 8,155 1 Texas GO TOB VRDO 0.180% 5/1/13 10,700 10,700 1 Texas GO TOB VRDO 0.180% 5/1/13 9,600 9,600 1 Texas GO TOB VRDO 0.220% 5/7/13 21,560 21,560 1 Texas GO TOB VRDO 0.220% 5/7/13 1,535 1,535 1 Texas GO TOB VRDO 0.230% 5/7/13 19,650 19,650 1 Texas GO TOB VRDO 0.230% 5/7/13 5,360 5,360 1 Texas GO TOB VRDO 0.230% 5/7/13 17,370 17,370 1 Texas GO TOB VRDO 0.260% 5/7/13 17,435 17,435 1 Texas GO TOB VRDO 0.280% 5/7/13 8,750 8,750 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.210% 5/7/13 LOC 7,105 7,105 1 Texas State University Student Loan GO TOB VRDO 0.260% 5/7/13 20,065 20,065 Texas TRAN 2.500% 8/30/13 240,000 241,816 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.230% 5/7/13 6,140 6,140 Texas Transportation Commission Mobility Fund GO VRDO 0.210% 5/7/13 18,370 18,370 1 Texas Transportation Commission Revenue TOB VRDO 0.220% 5/7/13 13,845 13,845 1 Texas Transportation Commission Revenue TOB VRDO 0.220% 5/7/13 20,465 20,465 1 Texas Transportation Commission Revenue TOB VRDO 0.240% 5/7/13 7,500 7,500 1 Texas Water Development Board Revenue TOB VRDO 0.250% 5/7/13 7,500 7,500 1 Travis County TX GO TOB VRDO 0.230% 5/7/13 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.260% 5/7/13 LOC 3,130 3,130 1 University of Houston Texas Revenue TOB VRDO 0.210% 5/7/13 7,600 7,600 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.220% 5/7/13 12,560 12,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.210% 5/7/13 11,815 11,815 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.220% 5/7/13 20,205 20,205 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.220% 5/7/13 29,215 29,215 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.280% 5/7/13 6,600 6,600 University of Texas System Revenue Financing System Revenue VRDO 0.190% 5/7/13 7,000 7,000 1,752,251 Utah (0.8%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.170% 5/1/13 8,370 8,370 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.170% 5/1/13 16,955 16,955 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 5/1/13 5,195 5,195 1 Riverton UT Hospital Revenue (IHC Health Services Inc.) TOB VRDO 0.210% 5/7/13 5,500 5,500 1 Utah Board of Regents Hospital Revenue (University of Utah) TOB VRDO 0.220% 5/7/13 LOC 7,505 7,505 Utah Board of Regents Student Loan Revenue VRDO 0.220% 5/7/13 LOC 11,200 11,200 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.710% 5/7/13 1,225 1,225 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.250% 5/7/13 13,985 13,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 5,410 5,410 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.250% 5/7/13 LOC 4,000 4,000 1 Utah Transit Authority Sales Tax Revenue TOB PUT 0.300% 8/7/13 28,440 28,440 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.220% 5/7/13 16,965 16,965 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.220% 5/7/13 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.250% 5/7/13 9,720 9,720 145,160 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.210% 5/7/13 LOC 14,370 14,370 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.260% 5/7/13 1,455 1,455 15,825 Virginia (1.6%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.250% 5/7/13 LOC 7,580 7,580 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.260% 5/7/13 LOC 14,695 14,695 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.200% 5/7/13 17,300 17,300 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.220% 5/7/13 19,020 19,020 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.210% 5/7/13 LOC 2,200 2,200 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.250% 5/7/13 LOC 4,700 4,700 1 Newport News VA GO TOB VRDO 0.220% 5/7/13 10,685 10,685 Norfolk VA GO VRDO 0.260% 5/7/13 29,675 29,675 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.220% 5/7/13 LOC 11,900 11,900 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.220% 5/7/13 LOC 3,900 3,900 1 University of Virginia Revenue TOB VRDO 0.180% 5/1/13 6,110 6,110 1 University of Virginia Revenue TOB VRDO 0.220% 5/7/13 22,430 22,430 1 University of Virginia Revenue TOB VRDO 0.220% 5/7/13 3,300 3,300 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.220% 5/7/13 12,170 12,170 1 Virginia Commonwealth Transportation Revenue TOB PUT 0.270% 6/13/13 8,700 8,700 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.210% 5/7/13 4,030 4,030 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.260% 5/7/13 6,485 6,485 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.260% 5/7/13 13,735 13,735 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.210% 5/7/13 13,650 13,650 Virginia Public Building Authority Facility Revenue VRDO 0.220% 5/7/13 41,800 41,800 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.220% 5/7/13 4,490 4,490 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.220% 5/7/13 8,900 8,900 267,455 Washington (2.9%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.220% 5/7/13 12,285 12,285 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.230% 5/7/13 14,100 14,100 King County WA GO 3.000% 6/1/13 3,750 3,759 1 King County WA GO TOB VRDO 0.230% 5/7/13 6,890 6,890 1 King County WA Sewer Revenue TOB VRDO 0.210% 5/7/13 6,100 6,100 1 King County WA Sewer Revenue TOB VRDO 0.220% 5/7/13 2,100 2,100 1 King County WA Sewer Revenue TOB VRDO 0.220% 5/7/13 LOC 30,240 30,240 1 Port of Seattle WA Revenue TOB VRDO 0.260% 5/7/13 13,620 13,620 1 Port of Seattle WA Revenue TOB VRDO 0.270% 5/7/13 7,360 7,360 1 Port of Seattle WA Revenue TOB VRDO 0.270% 5/7/13 25,830 25,830 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.220% 5/7/13 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.220% 5/7/13 11,200 11,200 1 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.210% 5/7/13 9,865 9,865 1 Seattle WA Water System Revenue TOB VRDO 0.220% 5/7/13 LOC 19,440 19,440 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.250% 5/7/13 LOC 13,100 13,100 1 University of Washington Revenue TOB PUT 0.370% 12/5/13 14,475 14,475 1 University of Washington Revenue TOB VRDO 0.220% 5/7/13 LOC 38,200 38,200 1 University of Washington Revenue TOB VRDO 0.240% 5/7/13 7,415 7,415 1 Washington GO TOB VRDO 0.200% 5/7/13 19,445 19,445 1 Washington GO TOB VRDO 0.220% 5/7/13 LOC 6,200 6,200 1 Washington GO TOB VRDO 0.220% 5/7/13 LOC 8,640 8,640 1 Washington GO TOB VRDO 0.220% 5/7/13 10,485 10,485 1 Washington GO TOB VRDO 0.220% 5/7/13 13,925 13,925 1 Washington GO TOB VRDO 0.220% 5/7/13 15,130 15,130 1 Washington GO TOB VRDO 0.230% 5/7/13 (Prere.) 6,100 6,100 1 Washington GO TOB VRDO 0.240% 5/7/13 5,100 5,100 1 Washington GO TOB VRDO 0.240% 5/7/13 2,000 2,000 1 Washington GO TOB VRDO 0.240% 5/7/13 7,995 7,995 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.240% 5/7/13 15,010 15,010 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.220% 5/7/13 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.220% 5/7/13 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.240% 5/7/13 73,250 73,250 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.210% 5/7/13 10,800 10,800 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.240% 5/7/13 9,995 9,995 Washington Housing Finance Commission Multi-Family Housing Revenue (Canyon Lakes II Project) VRDO 0.250% 5/7/13 LOC 5,240 5,240 25 Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.210% 5/7/13 LOC 4,000 4,000 Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.250% 5/7/13 LOC 11,880 11,880 Washington Housing Finance Commission Nonprofit Revenue (Seattle Art Museum Project) VRDO 0.210% 5/7/13 LOC 6,500 6,500 498,574 West Virginia (0.6%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.200% 5/7/13 LOC 35,600 35,600 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.250% 5/7/13 LOC 9,500 9,500 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.230% 5/7/13 LOC 50,020 50,020 95,120 Wisconsin (2.5%) Milwaukee WI (Extendible) CP 0.180% 12/7/13 6,000 6,000 Milwaukee WI (Extendible) CP 0.190% 12/21/13 20,000 20,000 Milwaukee WI (Extendible) CP 0.250% 1/19/14 50,000 50,000 3 Milwaukee WI GO 5.000% 5/15/14 9,500 9,955 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.220% 5/7/13 LOC 6,010 6,010 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.240% 5/7/13 11,085 11,085 Wisconsin GO CP 0.180% 11/2/13 25,389 25,389 Wisconsin GO CP 0.180% 11/30/13 42,197 42,197 Wisconsin GO CP 0.180% 12/14/13 60,000 60,000 1 Wisconsin GO TOB PUT 0.270% 6/13/13 22,930 22,930 1 Wisconsin GO TOB VRDO 0.220% 5/7/13 18,980 18,980 1 Wisconsin GO TOB VRDO 0.220% 5/7/13 23,600 23,600 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/13 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.230% 5/7/13 LOC 3,735 3,735 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.210% 5/7/13 LOC 4,600 4,600 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.240% 5/7/13 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc.) VRDO 0.220% 5/7/13 LOC 17,050 17,050 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.280% 5/7/13 3,330 3,330 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.210% 5/7/13 25,505 25,505 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.210% 5/7/13 2,500 2,500 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.240% 5/7/13 31,225 31,225 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.210% 5/7/13 10,000 10,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.260% 5/7/13 5,220 5,220 Wisconsin Transportation Revenue 5.000% 7/1/13 6,350 6,401 428,462 Wyoming (0.5%) Converse County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.210% 5/7/13 LOC 16,000 16,000 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.220% 5/7/13 LOC 22,600 22,600 Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.210% 5/7/13 LOC 46,500 46,500 85,100 Total Tax-Exempt Municipal Bonds (Cost $16,337,344) 16,337,344 Shares Temporary Cash Investment (4.2%) Money Market Fund (4.2%) 4 Vanguard Municipal Cash Management Fund (Cost $707,622) 0.204% 707,622,387 707,622 Total Investments (99.7%) (Cost $17,044,966) 17,044,966 Other Assets and Liabilities (0.3%) Other Assets 148,028 Liabilities (89,847) 58,181 Net Assets (100%) Applicable to 17,101,369,970 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,103,147 Net Asset Value Per Share $1.00 26 Tax-Exempt Money Market Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 17,103,153 Undistributed Net Investment Income — Accumulated Net Realized Losses (6) Net Assets 17,103,147 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $6,042,080,000, representing 35.3% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2013. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 27 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 28 Tax-Exempt Money Market Fund Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Interest 1 14,552 Total Income 14,552 Expenses The Vanguard Group—Note B Investment Advisory Services 978 Management and Administrative 10,248 Marketing and Distribution 2,427 Custodian Fees 91 Shareholders’ Reports 95 Trustees’ Fees and Expenses 12 Total Expenses 13,851 Expense Reduction-Note B (1,352) Net Expenses 12,499 Net Investment Income 2,053 Realized Net Gain (Loss) on Investment Securities Sold (13) Net Increase (Decrease) in Net Assets Resulting from Operations 2,040 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 2,053 6,705 Realized Net Gain (Loss) (13) (10) Net Increase (Decrease) in Net Assets Resulting from Operations 2,040 6,695 Distributions Net Investment Income (2,053) (6,705) Realized Capital Gain — — Total Distributions (2,053) (6,705) Capital Share Transactions (at $1.00) Issued 9,970,658 15,416,802 Issued in Lieu of Cash Distributions 1,985 6,482 Redeemed (9,873,347) (16,012,732) Net Increase (Decrease) from Capital Share Transactions 99,296 (589,448) Total Increase (Decrease) 99,283 (589,458) Net Assets Beginning of Period 17,003,864 17,593,322 End of Period 17,103,147 17,003,864 1 Interest income from an affiliated company of the fund was $430,000. See accompanying Notes, which are an integral part of the Financial Statements. 29 Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0004 .001 .001 .006 .026 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0004 .001 .001 .006 .026 Distributions Dividends from Net Investment Income (.0001) (.0004) (.001) (.001) (. 006) (. 026) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0004) (.001) (.001) (. 006) (. 026) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.01% 0.04% 0.09% 0.14% 0.60% 2.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,103 $17,004 $17,593 $18,405 $20,420 $23,881 Ratio of Expenses to Average Net Assets 0.14% 2 0.16% 0.17% 0.17% 0.17% 3 0.11% Ratio of Net Investment Income to Average Net Assets 0.02% 0.04% 0.09% 0.14% 0.61% 2.59% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% in 2013. See Note B in the Notes to Financial Statements. 3 Includes 0.04% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 30 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $2,201,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.88% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended April 30, 2013, Vanguard’s expenses were reduced by $1,352,000 (an effective annual rate of 0.02% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The fund’s investment in Vanguard Municipal Cash Management Fund is valued based on Level 1 inputs. All of the fund’s other investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. D. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 31 Short-Term Tax-Exempt Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWSTX VWSUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.31% 0.39% Financial Attributes Barclays 1 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 1,436 3,797 46,741 Yield to Maturity (before expenses) 0.4% 0.4% 2.1% Average Coupon 2.5% 4.8% 4.9% Average Duration 1.1 years 1.3 years 6.7 years Average Effective Maturity 1.3 years 1.4 years 5.9 years Short-Term Reserves 32.2% — — Largest Area Concentrations 2 New York 14.5% California 11.4 Texas 10.9 Florida 8.1 Pennsylvania 6.4 Illinois 6.2 Ohio 4.1 Massachusetts 3.3 New Jersey 3.2 Michigan 2.9 Top Ten 71.0% Volatility Measures Barclays 1 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.70 0.67 Beta 1.22 0.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 6 Months 50.7% 6 Months–1 Year 3.5 1–2 Years 17.8 2–3 Years 12.0 3–4 Years 7.5 4–5 Years 4.4 Over 5 Years 4.1 Distribution by Credit Quality (% of portfolio) AAA 17.9% AA 60.5 A 19.3 BBB 2.0 Not Rated 0.3 For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 32 Short-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002–April 30, 2013 Barclays 1 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2003 0.25% 2.03% 2.28% 2.37% 2004 –0.63 1.86 1.23 1.24 2005 –0.89 2.18 1.29 1.18 2006 0.32 2.90 3.22 3.05 2007 0.26 3.44 3.70 3.82 2008 0.38 3.30 3.68 4.22 2009 1.28 2.31 3.59 4.40 2010 0.44 1.38 1.82 1.81 2011 –0.31 1.23 0.92 1.18 2012 0.19 1.08 1.27 1.01 2013 1 –0.06 0.47 0.41 0.40 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 0.95% 1.84% 0.08% 2.12% 2.20% Admiral Shares 2/12/2001 1.03 1.92 0.08 2.19 2.27 1 Six months ended April 30, 2013. See Financial Highlights for dividend and capital gains information. 33 Short-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Short-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Interest 1 64,905 Total Income 64,905 Expenses The Vanguard Group—Note B Investment Advisory Services 176 Management and Administrative— Investor Shares 1,689 Management and Administrative— Admiral Shares 4,015 Marketing and Distribution— Investor Shares 297 Marketing and Distribution— Admiral Shares 1,302 Custodian Fees 62 Shareholders’ Reports—Investor Shares 28 Shareholders’ Reports—Admiral Shares 21 Trustees’ Fees and Expenses 7 Total Expenses 7,597 Net Investment Income 57,308 Realized Net Gain (Loss) Investment Securities Sold 1,458 Futures Contracts 857 Options on Futures Contracts (26) Realized Net Gain (Loss) 2,289 Change in Unrealized Appreciation (Depreciation) Investment Securities (11,097) Futures Contracts (1,306) Change in Unrealized Appreciation (Depreciation) (12,403) Net Increase (Decrease) in Net Assets Resulting from Operations 47,194 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 57,308 128,611 Realized Net Gain (Loss) 2,289 2,500 Change in Unrealized Appreciation (Depreciation) (12,403) 20,262 Net Increase (Decrease) in Net Assets Resulting from Operations 47,194 151,373 Distributions Net Investment Income Investor Shares (9,774) (26,674) Admiral Shares (47,534) (101,937) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (57,308) (128,611) Capital Share Transactions Investor Shares (62,099) (570,542) Admiral Shares (12,093) 773,003 Net Increase (Decrease) from Capital Share Transactions (74,192) 202,461 Total Increase (Decrease) (84,306) 225,223 Net Assets Beginning of Period 11,454,824 11,229,601 End of Period 11,370,518 11,454,824 1 Interest income from an affiliated company of the fund was $37,000. See accompanying Notes, which are an integral part of the Financial Statements. 34 Short-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $15.93 $15.90 $15.95 $15.88 $15.68 $15.62 Investment Operations Net Investment Income . 075 .171 .196 .217 . 357 .509 Net Realized and Unrealized Gain (Loss) on Investments (.010) .030 (. 050) . 070 . 200 .060 Total from Investment Operations .065 .201 .146 . 287 . 557 .569 Distributions Dividends from Net Investment Income (. 075) (.171) (.196) (.217) (. 357) (. 509) Distributions from Realized Capital Gains — Total Distributions (. 075) (.171) (.196) (.217) (. 357) (. 509) Net Asset Value, End of Period $15.92 $15.93 $15.90 $15.95 $15.88 $15.68 Total Return 1 0.41% 1.27% 0.92% 1.82% 3.59% 3.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,039 $2,103 $2,668 $3,126 $2,761 $1,319 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 0.95% 1.07% 1.23% 1.36% 2.15% 3.23% Portfolio Turnover Rate 19% 29% 28% 29% 32% 32% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $15.93 $15.90 $15.95 $15.88 $15.68 $15.62 Investment Operations Net Investment Income . 081 .183 . 209 .230 . 370 . 520 Net Realized and Unrealized Gain (Loss) on Investments (.010) .030 (. 050) . 070 . 200 .060 Total from Investment Operations .071 .213 .159 .300 . 570 .580 Distributions Dividends from Net Investment Income (.081) (.183) (. 209) (.230) (. 370) (. 520) Distributions from Realized Capital Gains — Total Distributions (.081) (.183) (. 209) (.230) (. 370) (. 520) Net Asset Value, End of Period $15.92 $15.93 $15.90 $15.95 $15.88 $15.68 Total Return 1 0.45% 1.35% 1.00% 1.90% 3.67% 3.76% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,331 $9,351 $8,561 $8,863 $7,637 $3,723 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 1.03% 1.15% 1.31% 1.44% 2.23% 3.30% Portfolio Turnover Rate 19% 29% 28% 29% 32% 32% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 35 Short-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Short-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended April 30, 2013, the fund’s average value of options written and options purchased each represented less than 1% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at April 30, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municpal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 36 Short-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $1,452,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.58% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 11,439,971 — Temporary Cash Investments 91,515 — — Futures Contracts—Assets 1 80 — — Futures Contracts—Liabilities 1 (38) — — Total 91,557 11,439,971 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note June 2013 407 54,277 858 30-Year U.S. Treasury Bond June 2013 (368) (54,602) (2,260) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $18,676,000 to offset future net capital gains. Of this amount, $18,411,000 is subject to expiration dates; $2,389,000 may be used to offset future net capital gains through October 31, 2014, $2,945,000 through October 31, 2015, $2,332,000 through October 31, 2018, and $10,745,000 through October 31, 2019. Capital losses of $265,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must be used before any expiring loss carry-forwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 37 Short-Term Tax-Exempt Fund The fund had realized losses totaling $1,509,000 through October 31, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At April 30, 2013, the cost of investment securities for tax purposes was $11,414,155,000. Net unrealized appreciation of investment securities for tax purposes was $117,331,000, consisting of unrealized gains of $117,519,000 on securities that had risen in value since their purchase and $188,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $665,453,000 of investment securities and sold $952,122,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 559,825 35,164 1,085,494 68,164 Issued in Lieu of Cash Distributions 7,965 500 20,881 1,311 Redeemed (629,889) (39,563) (1,676,917) (105,279) Net Increase (Decrease) —Investor Shares (62,099) (3,899) (570,542) (35,804) Admiral Shares Issued 2,678,828 168,268 4,592,135 288,283 Issued in Lieu of Cash Distributions 37,041 2,327 80,497 5,053 Redeemed (2,727,962) (171,349) (3,899,629) (244,816) Net Increase (Decrease) —Admiral Shares (12,093) (754) 773,003 48,520 H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 38 Limited-Term Tax-Exempt Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMLTX VMLUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 0.52% 0.60% Financial Attributes Barclays 1–5 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 2,084 15,218 46,741 Yield to Maturity (before expenses) 0.7% 0.8% 2.1% Average Coupon 3.7% 4.8% 4.9% Average Duration 2.3 years 2.7 years 6.7 years Average Effective Maturity 2.7 years 2.6 years 5.9 years Short-Term Reserves 19.0% — — Largest Area Concentrations 2 New York 13.7% California 12.6 Texas 7.0 Pennsylvania 6.2 Florida 5.9 New Jersey 4.6 Ohio 4.4 Illinois 3.8 Washington 3.1 North Carolina 3.0 Top Ten 64.3% Volatility Measures Barclays 1–5 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.96 0.78 Beta 0.97 0.29 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 6 Months 27.4% 6 Months–1 Year 3.4 1–2 Years 11.6 2–3 Years 10.7 3–4 Years 12.8 4–5 Years 12.4 Over 5 Years 21.7 Distribution by Credit Quality (% of portfolio) AAA 22.5% AA 51.7 A 22.7 BBB 2.7 Not Rated 0.4 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 39 Limited-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002–April 30, 2013 Barclays 1–5 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2003 0.73% 3.27% 4.00% 4.05% 2004 –1.08 2.90 1.82 2.46 2005 –2.28 2.99 0.71 0.56 2006 0.09 3.28 3.37 3.43 2007 0.09 3.53 3.62 3.90 2008 –0.75 3.43 2.68 3.92 2009 3.00 2.92 5.92 7.51 2010 1.64 2.40 4.04 4.32 2011 –0.72 2.25 1.53 2.15 2012 0.99 1.94 2.93 3.17 2013 1 –0.18 0.85 0.67 0.77 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 8/31/1987 1.88% 2.99% 0.05% 2.82% 2.87% Admiral Shares 2/12/2001 1.96 3.07 0.05 2.89 2.94 1 Six months ended April 30, 2013. See Financial Highlights for dividend and capital gains information. 40 Limited-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Limited-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Interest 1 161,166 Total Income 161,166 Expenses The Vanguard Group—Note B Investment Advisory Services 268 Management and Administrative— Investor Shares 2,165 Management and Administrative— Admiral Shares 6,541 Marketing and Distribution— Investor Shares 389 Marketing and Distribution— Admiral Shares 1,674 Custodian Fees 89 Shareholders’ Reports—Investor Shares 48 Shareholders’ Reports—Admiral Shares 38 Trustees’ Fees and Expenses 11 Total Expenses 11,223 Net Investment Income 149,943 Realized Net Gain (Loss) Investment Securities Sold (1,658) Futures Contracts 2,593 Options on Futures Contracts (76) Realized Net Gain (Loss) 859 Change in Unrealized Appreciation (Depreciation) Investment Securities (25,974) Futures Contracts (3,941) Change in Unrealized Appreciation (Depreciation) (29,915) Net Increase (Decrease) in Net Assets Resulting from Operations 120,887 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 149,943 308,196 Realized Net Gain (Loss) 859 2,443 Change in Unrealized Appreciation (Depreciation) (29,915) 145,902 Net Increase (Decrease) in Net Assets Resulting from Operations 120,887 456,541 Distributions Net Investment Income Investor Shares (22,672) (59,444) Admiral Shares (127,271) (248,752) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (149,943) (308,196) Capital Share Transactions Investor Shares (169,955) (374,432) Admiral Shares 1,019,922 2,390,587 Net Increase (Decrease) from Capital Share Transactions 849,967 2,016,155 Total Increase (Decrease) 820,911 2,164,500 Net Assets Beginning of Period 16,749,731 14,585,231 End of Period 17,570,642 16,749,731 1 Interest income from an affiliated company of the fund was $168,000. See accompanying Notes, which are an integral part of the Financial Statements. 41 Limited-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.18 $11.07 $11.15 $10.97 $10.65 $10.73 Investment Operations Net Investment Income .094 .212 .247 . 259 .304 .366 Net Realized and Unrealized Gain (Loss) on Investments (.020) .110 (.080) .180 . 320 (.080) Total from Investment Operations .074 . 322 .167 .439 . 624 . 286 Distributions Dividends from Net Investment Income (. 094) (.212) (.247) (. 259) (.304) (. 366) Distributions from Realized Capital Gains — Total Distributions (. 094) (.212) (.247) (. 259) (.304) (. 366) Net Asset Value, End of Period $11.16 $11.18 $11.07 $11.15 $10.97 $10.65 Total Return 1 0.67% 2.93% 1.53% 4.04% 5.92% 2.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,605 $2,779 $3,123 $3,484 $3,070 $2,094 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 1.70% 1.90% 2.24% 2.33% 2.77% 3.38% Portfolio Turnover Rate 12% 15% 14% 14% 11% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.18 $11.07 $11.15 $10.97 $10.65 $10.73 Investment Operations Net Investment Income .099 .221 . 256 . 268 .313 .374 Net Realized and Unrealized Gain (Loss) on Investments (.020) .110 (.080) .180 . 320 (.080) Total from Investment Operations . 079 .331 .176 .448 .633 . 294 Distributions Dividends from Net Investment Income (.099) (.221) (. 256) (. 268) (.313) (. 374) Distributions from Realized Capital Gains — Total Distributions (.099) (.221) (. 256) (. 268) (.313) (. 374) Net Asset Value, End of Period $11.16 $11.18 $11.07 $11.15 $10.97 $10.65 Total Return 1 0.71% 3.01% 1.61% 4.12% 6.01% 2.75% Ratios/Supplemental Data Net Assets, End of Period (Millions) $14,966 $13,970 $11,463 $10,524 $8,580 $5,744 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 1.78% 1.98% 2.32% 2.41% 2.85% 3.45% Portfolio Turnover Rate 12% 15% 14% 14% 11% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 42 Limited-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Limited-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the Fund’s average investments in long and short futures contracts represented 1% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended April 30, 2013, the fund’s average value of options written and options purchased each represented less than 1% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at April 30, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 43 Limited-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $2,197,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.88% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 17,316,520 — Temporary Cash Investments 268,055 — — Futures Contracts—Assets 1 242 — — Futures Contracts—Liabilities 1 (114) — — Total 268,183 17,316,520 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond June 2013 (1,104) (163,806) (6,784) 10-Year U.S. Treasury Note June 2013 1,219 162,565 2,568 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $114,705,000 to offset future net capital gains. Of this amount, $112,944,000 is subject to expiration dates; $20,383,000 may be used to offset future net capital gains through October 31, 2013, $16,166,000 through October 31, 2014, $12,485,000 through October 31, 2015, $2,743,000 through October 31, 2016, $29,710,000 through October 31, 2017, $4,375,000 through October 31, 2018, and $27,082,000 through October 31, 2019. Capital losses of $1,761,000 realized beginning in fiscal 2012 may be carried forward indefinitely under the Regulated Investment Company Modernization Act of 2010, but must 44 Limited-Term Tax-Exempt Fund be used before any expiring loss carryforwards. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. The fund had realized losses totaling $9,553,000 through October 31, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At April 30, 2013, the cost of investment securities for tax purposes was $17,106,096,000. Net unrealized appreciation of investment securities for tax purposes was $478,479,000, consisting of unrealized gains of $479,112,000 on securities that had risen in value since their purchase and $633,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $1,592,075,000 of investment securities and sold $779,380,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 542,514 48,599 1,214,050 108,755 Issued in Lieu of Cash Distributions 18,379 1,646 48,457 4,338 Redeemed (730,848) (65,464) (1,636,939) (146,585) Net Increase (Decrease) —Investor Shares (169,955) (15,219) (374,432) (33,492) Admiral Shares Issued 3,428,660 307,163 5,267,141 471,601 Issued in Lieu of Cash Distributions 97,071 8,696 192,291 17,211 Redeemed (2,505,809) (224,462) (3,068,845) (274,826) Net Increase (Decrease) —Admiral Shares 1,019,922 91,397 2,390,587 213,986 H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 45 Intermediate-Term Tax-Exempt Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWITX VWIUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 1.54% 1.62% Financial Attributes Barclays 1–15 Year Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 4,119 37,947 46,741 Yield to Maturity (before expenses) 1.7% 1.5% 2.1% Average Coupon 4.5% 4.8% 4.9% Average Duration 5.0 years 4.8 years 6.7 years Average Effective Maturity 5.5 years 5.1 years 5.9 years Short-Term Reserves 6.1% — — Largest Area Concentrations 2 New York 14.7% California 12.5 Texas 7.9 Florida 6.8 Illinois 6.6 New Jersey 5.4 Massachusetts 3.9 Pennsylvania 3.8 Ohio 3.4 Georgia 2.9 Top Ten 67.9% Volatility Measures Barclays 1–15 Year Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.98 0.98 Beta 1.20 0.93 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 11.9% 1–3 Years 12.4 3–5 Years 18.2 5–10 Years 51.8 10–20 Years 5.6 20–30 Years 0.1 Distribution by Credit Quality (% of portfolio) AAA 16.8% AA 50.0 A 28.3 BBB 3.6 B 0.7 Not Rated 0.6 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 46 Intermediate-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002–April 30, 2013 Barclays 1–15 Year Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2003 0.51% 4.23% 4.74% 4.95% 2004 0.66 4.16 4.82 4.96 2005 –3.00 4.02 1.02 1.15 2006 0.83 4.31 5.14 4.91 2007 –1.42 4.16 2.74 3.45 2008 –4.48 3.99 –0.49 0.88 2009 6.27 4.24 10.51 10.72 2010 3.14 3.81 6.95 6.81 2011 –0.36 3.71 3.35 3.62 2012 4.80 3.35 8.15 7.02 2013 1 0.14 1.47 1.61 1.50 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 4.80% 5.50% 0.52% 3.94% 4.46% Admiral Shares 2/12/2001 4.88 5.58 0.52 4.02 4.54 1 Six months ended April 30, 2013. See Financial Highlights for dividend and capital gains information. 47 Intermediate-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Intermediate-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Interest 1 602,538 Total Income 602,538 Expenses The Vanguard Group—Note B Investment Advisory Services 615 Management and Administrative— Investor Shares 5,516 Management and Administrative— Admiral Shares 15,093 Marketing and Distribution— Investor Shares 978 Marketing and Distribution— Admiral Shares 3,080 Custodian Fees 199 Shareholders’ Reports—Investor Shares 117 Shareholders’ Reports—Admiral Shares 84 Trustees’ Fees and Expenses 25 Total Expenses 25,707 Net Investment Income 576,831 Realized Net Gain (Loss) Investment Securities Sold 26,661 Futures Contracts 5,859 Options on Futures Contracts (173) Realized Net Gain (Loss) 32,347 Change in Unrealized Appreciation (Depreciation) Investment Securities 21,300 Futures Contracts (8,783) Change in Unrealized Appreciation (Depreciation) 12,517 Net Increase (Decrease) in Net Assets Resulting from Operations 621,695 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 576,831 1,115,471 Realized Net Gain (Loss) 32,347 44,673 Change in Unrealized Appreciation (Depreciation) 12,517 1,527,601 Net Increase (Decrease) in Net Assets Resulting from Operations 621,695 2,687,745 Distributions Net Investment Income Investor Shares (99,455) (227,874) Admiral Shares (477,376) (887,597) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (576,831) (1,115,471) Capital Share Transactions Investor Shares (728,772) (139,969) Admiral Shares 2,230,947 5,348,748 Net Increase (Decrease) from Capital Share Transactions 1,502,175 5,208,779 Total Increase (Decrease) 1,547,039 6,781,053 Net Assets Beginning of Period 37,704,708 30,923,655 End of Period 39,251,747 37,704,708 1 Interest income from an affiliated company of the fund was $276,000. See accompanying Notes, which are an integral part of the Financial Statements. 48 Intermediate-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $14.41 $13.75 $13.80 $13.38 $12.59 $13.18 Investment Operations Net Investment Income .210 .449 .494 .495 .514 .535 Net Realized and Unrealized Gain (Loss) on Investments .020 .660 (. 050) . 420 .790 (. 590) Total from Investment Operations .230 1.109 .444 .915 1.304 (. 055) Distributions Dividends from Net Investment Income (.210) (. 449) (. 494) (. 495) (.514) (. 535) Distributions from Realized Capital Gains — Total Distributions (.210) (. 449) (. 494) (. 495) (.514) (. 535) Net Asset Value, End of Period $14.43 $14.41 $13.75 $13.80 $13.38 $12.59 Total Return 1 1.61% 8.15% 3.35% 6.95% 10.51% –0.49% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,254 $6,976 $6,783 $8,122 $7,525 $5,524 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 2.94% 3.15% 3.66% 3.63% 3.91% 4.08% Portfolio Turnover Rate 8% 11% 15% 20% 19% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $14.41 $13.75 $13.80 $13.38 $12.59 $13.18 Investment Operations Net Investment Income .216 .460 .505 .506 . 524 .544 Net Realized and Unrealized Gain (Loss) on Investments .020 .660 (. 050) . 420 .790 (. 590) Total from Investment Operations . 236 1.120 .455 . 926 1.314 (. 046) Distributions Dividends from Net Investment Income (.216) (.460) (. 505) (. 506) (. 524) (. 544) Distributions from Realized Capital Gains — Total Distributions (.216) (.460) (. 505) (. 506) (. 524) (. 544) Net Asset Value, End of Period $14.43 $14.41 $13.75 $13.80 $13.38 $12.59 Total Return 1 1.65% 8.24% 3.43% 7.03% 10.60% –0.42% Ratios/Supplemental Data Net Assets, End of Period (Millions) $32,998 $30,729 $24,140 $22,701 $18,251 $13,338 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.02% 3.23% 3.74% 3.71% 3.99% 4.15% Portfolio Turnover Rate 8% 11% 15% 20% 19% 23% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 49 Intermediate-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Intermediate-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended April 30, 2013, the fund’s average value of options written and options purchased each represented less than 1% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at April 30, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 50 Intermediate-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $4,895,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.96% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 38,628,968 — Temporary Cash Investments 402,394 — — Futures Contracts—Assets 1 539 — — Futures Contracts—Liabilities 1 (255) — — Total 402,678 38,628,968 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond June 2013 (2,465) (365,744) (15,143) 10-Year U. S. Treasury Note June 2013 2,725 363,404 5,741 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $30,029,000 to offset future net capital gains through October 31, 2019. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 51 Intermediate-Term Tax-Exempt Fund The fund had realized losses totaling $45,003,000 through October 31, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At April 30, 2013, the cost of investment securities for tax purposes was $36,262,893,000. Net unrealized appreciation of investment securities for tax purposes was $2,768,469,000, consisting of unrealized gains of $2,778,312,000 on securities that had risen in value since their purchase and $9,843,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $3,471,363,000 of investment securities and sold $1,407,662,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,008,381 69,872 2,504,718 176,658 Issued in Lieu of Cash Distributions 71,805 4,978 165,343 11,628 Redeemed (1,808,958) (125,505) (2,810,030) (197,684) Net Increase (Decrease) —Investor Shares (728,772) (50,655) (139,969) (9,398) Admiral Shares Issued 4,928,739 341,749 8,341,519 587,230 Issued in Lieu of Cash Distributions 344,665 23,896 639,399 44,938 Redeemed (3,042,457) (211,074) (3,632,170) (255,925) Net Increase (Decrease) —Admiral Shares 2,230,947 154,571 5,348,748 376,243 H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 52 Long-Term Tax-Exempt Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWLTX VWLUX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.18% 2.26% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 1,028 46,741 Yield to Maturity (before expenses) 2.3% 2.1% Average Coupon 4.5% 4.9% Average Duration 6.3 years 6.7 years Average Effective Maturity 6.6 years 5.9 years Short-Term Reserves 4.2% — Largest Area Concentrations 2 California 16.3% New York 14.3 Illinois 7.8 Texas 7.5 Florida 6.4 New Jersey 4.8 Massachusetts 3.9 Pennsylvania 3.1 Georgia 2.5 South Carolina 2.1 Top Ten 68.7% Volatility Measures Barclays Municipal Bond Index R-Squared 0.98 Beta 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 8.8% 1–3 Years 10.7 3–5 Years 11.3 5–10 Years 59.7 10–20 Years 7.6 20–30 Years 1.5 Over 30 Years 0.4 Distribution by Credit Quality (% of portfolio) AAA 11.6% AA 46.7 A 32.8 BBB 6.5 B 0.7 Not Rated 1.7 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 53 Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002–April 30, 2013 Barclays Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2003 0.71% 4.72% 5.43% 5.11% 2004 1.40 4.74 6.14 6.03 2005 –2.77 4.46 1.69 2.54 2006 1.37 4.77 6.14 5.75 2007 –2.20 4.57 2.37 2.91 2008 –9.02 4.28 –4.74 –3.30 2009 8.23 5.09 13.32 13.60 2010 3.02 4.50 7.52 7.78 2011 –1.07 4.36 3.29 3.78 2012 6.20 4.07 10.27 9.03 2013 1 0.17 1.84 2.01 1.78 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 9/1/1977 6.09% 6.00% 0.31% 4.50% 4.81% Admiral Shares 2/12/2001 6.18 6.08 0.31 4.58 4.89 1 Six months ended April 30, 2013. See Financial Highlights for dividend and capital gains information. 54 Long-Term Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard Long-Term Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Interest 1 156,912 Total Income 156,912 Expenses The Vanguard Group—Note B Investment Advisory Services 128 Management and Administrative— Investor Shares 901 Management and Administrative— Admiral Shares 3,382 Marketing and Distribution— Investor Shares 147 Marketing and Distribution— Admiral Shares 626 Custodian Fees 45 Shareholders’ Reports—Investor Shares 29 Shareholders’ Reports—Admiral Shares 21 Trustees’ Fees and Expenses 5 Total Expenses 5,284 Net Investment Income 151,628 Realized Net Gain (Loss) Investment Securities Sold 56,668 Futures Contracts 1,208 Options on Futures Contracts (37) Realized Net Gain (Loss) 57,839 Change in Unrealized Appreciation (Depreciation) Investment Securities (38,401) Futures Contracts (1,801) Change in Unrealized Appreciation (Depreciation) (40,202) Net Increase (Decrease) in Net Assets Resulting from Operations 169,265 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 151,628 298,536 Realized Net Gain (Loss) 57,839 31,517 Change in Unrealized Appreciation (Depreciation) (40,202) 423,621 Net Increase (Decrease) in Net Assets Resulting from Operations 169,265 753,674 Distributions Net Investment Income Investor Shares (20,291) (42,754) Admiral Shares (131,337) (255,782) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (151,628) (298,536) Capital Share Transactions Investor Shares (14,116) (36,069) Admiral Shares (100,122) 499,032 Net Increase (Decrease) from Capital Share Transactions (114,238) 462,963 Total Increase (Decrease) (96,601) 918,101 Net Assets Beginning of Period 8,169,008 7,250,907 End of Period 8,072,407 8,169,008 1 Interest income from an affiliated company of the fund was $69,000. See accompanying Notes, which are an integral part of the Financial Statements. 55 Long-Term Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.82 $11.13 $11.25 $10.92 $10.09 $11.09 Investment Operations Net Investment Income .216 . 437 .468 .475 .487 . 497 Net Realized and Unrealized Gain (Loss) on Investments .020 .690 (.120) .330 .830 (1.000) Total from Investment Operations . 236 1.127 .348 .805 1.317 (. 503) Distributions Dividends from Net Investment Income (.216) (. 437) (. 468) (.475) (.487) (. 497) Distributions from Realized Capital Gains — Total Distributions (.216) (. 437) (. 468) (.475) (.487) (. 497) Net Asset Value, End of Period $11.84 $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 2.01% 10.27% 3.29% 7.52% 13.32% –4.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,119 $1,130 $1,100 $1,615 $1,768 $686 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.70% 3.78% 4.33% 4.28% 4.59% 4.56% Portfolio Turnover Rate 23% 15% 19% 23% 15% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.82 $11.13 $11.25 $10.92 $10.09 $11.09 Investment Operations Net Investment Income .221 .446 .477 .484 .495 .504 Net Realized and Unrealized Gain (Loss) on Investments .020 .690 (.120) .330 .830 (1.000) Total from Investment Operations .241 1.136 . 357 .814 1.325 (. 496) Distributions Dividends from Net Investment Income (.221) (. 446) (.477) (. 484) (. 495) (. 504) Distributions from Realized Capital Gains — Total Distributions (.221) (. 446) (.477) (. 484) (. 495) (. 504) Net Asset Value, End of Period $11.84 $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 2.05% 10.36% 3.37% 7.61% 13.41% –4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,954 $7,039 $6,150 $6,361 $5,547 $2,180 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.78% 3.86% 4.41% 4.36% 4.67% 4.63% Portfolio Turnover Rate 23% 15% 19% 23% 15% 26% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 56 Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 1.10% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended April 30, 2013, the fund’s average value of options written and options purchased each represented less than 1% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at April 30, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 57 Long-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $1,007,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.40% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 7,989,709 — Temporary Cash Investments 81,443 — — Futures Contracts—Assets 1 111 — — Futures Contracts—Liabilities 1 (53) — — Total 81,501 7,989,709 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond June 2013 (508) (75,375) (3,122) 10-Year U.S. Treasury Note June 2013 563 75,081 1,186 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October 31, 2012, the fund had available capital losses totaling $24,642,000 to offset future net capital gains of $5,362,000 through October 31, 2017, and $19,280,000 through October 31, 2019. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 58 Long-Term Tax-Exempt Fund The fund had realized losses totaling $31,327,000 through October 31, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At April 30, 2013, the cost of investment securities for tax purposes was $7,405,093,000. Net unrealized appreciation of investment securities for tax purposes was $666,059,000, consisting of unrealized gains of $673,011,000 on securities that had risen in value since their purchase and $6,952,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $1,043,942,000 of investment securities and sold $892,467,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 172,518 14,541 309,685 26,749 Issued in Lieu of Cash Distributions 15,652 1,322 32,722 2,824 Redeemed (202,286) (17,065) (378,476) (32,771) Net Increase (Decrease) —Investor Shares (14,116) (1,202) (36,069) (3,198) Admiral Shares Issued 694,914 58,666 1,150,356 99,672 Issued in Lieu of Cash Distributions 83,390 7,041 163,007 14,063 Redeemed (878,426) (74,267) (814,331) (70,612) Net Increase (Decrease) —Admiral Shares (100,122) (8,560) 499,032 43,123 H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. In March 2013, Vanguard announced plans to merge Vanguard Florida Focused Long-Term Tax-Exempt Fund into Vanguard Long-Term Tax-Exempt Fund because there are no longer state tax benefits for Florida residents to invest in Florida municipal bonds. The merger proposal requires approval by Vanguard Florida Focused Long-Term Tax-Exempt Fund shareholders and will be submitted for their consideration at a meeting to be held on July 22, 2013. If approved, the merger is expected to occur in the third quarter of 2013. 59 High-Yield Tax-Exempt Fund Fund Profile As of April 30, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWAHX VWALX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 2.46% 2.54% Financial Attributes Barclays Municipal Bond Fund Index Number of Bonds 1,086 46,741 Yield to Maturity (before expenses) 2.5% 2.1% Average Coupon 4.5% 4.9% Average Duration 6.1 years 6.7 years Average Effective Maturity 6.8 years 5.9 years Short-Term Reserves 5.9% — Largest Area Concentrations 2 California 15.9% New York 11.6 Texas 8.8 New Jersey 7.9 Florida 6.7 Illinois 6.6 Arizona 4.0 Pennsylvania 3.1 Georgia 2.5 Colorado 2.3 Top Ten 69.4% Volatility Measures Barclays Municipal Bond Index R-Squared 0.96 Beta 1.08 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Effective Maturity (% of portfolio) Under 1 Year 11.3% 1–3 Years 10.8 3–5 Years 13.1 5–10 Years 52.4 10–20 Years 8.4 20–30 Years 3.0 Over 30 Years 1.0 Distribution by Credit Quality (% of portfolio) AAA 4.9% AA 27.2 A 45.5 BBB 14.1 BB 1.2 B 2.9 Not Rated 4.2 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated February 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended April 30, 2013, the annualized expense ratios were 0.20% for the Investor Shares and 0.12% for the Admiral Shares. 2 Percentage of net assets, excluding any futures contracts. 60 High-Yield Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): October 31, 2002–April 30, 2013 Barclays Municipal Investor Shares Bond Index Capital Income Total Total Fiscal Year Returns Returns Returns Returns 2003 1.42% 5.13% 6.55% 5.11% 2004 1.59 4.89 6.48 6.03 2005 –1.38 4.58 3.20 2.54 2006 1.87 4.74 6.61 5.75 2007 –2.66 4.60 1.94 2.91 2008 –12.52 4.32 –8.20 –3.30 2009 10.44 5.65 16.09 13.60 2010 4.00 4.76 8.76 7.78 2011 –1.31 4.57 3.26 3.78 2012 7.22 4.21 11.43 9.03 2013 1 0.44 1.87 2.31 1.78 Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Investor Shares 12/27/1978 7.12% 6.45% 0.60% 4.67% 5.27% Admiral Shares 11/12/2001 7.21 6.53 0.60 4.75 5.35 1 Six months ended April 30, 2013. See Financial Highlights for dividend and capital gains information. 61 High-Yield Tax-Exempt Fund Financial Statements (unaudited) The Statement of Net Assets—an integral part of the Financial Statements for Vanguard High-Yield Tax-Exempt Fund—is included as an insert to this report. Statement of Operations Six Months Ended April 30, 2013 ($000) Investment Income Income Interest 1 158,023 Total Income 158,023 Expenses The Vanguard Group—Note B Investment Advisory Services 129 Management and Administrative— Investor Shares 1,206 Management and Administrative— Admiral Shares 3,022 Marketing and Distribution— Investor Shares 227 Marketing and Distribution— Admiral Shares 605 Custodian Fees 46 Shareholders’ Reports—Investor Shares 153 Shareholders’ Reports—Admiral Shares 92 Trustees’ Fees and Expenses 6 Total Expenses 5,486 Net Investment Income 152,537 Realized Net Gain (Loss) Investment Securities Sold 30,951 Futures Contracts 1,225 Options on Futures Contracts (37) Realized Net Gain (Loss) 32,139 Change in Unrealized Appreciation (Depreciation) Investment Securities 9,994 Futures Contracts (1,839) Change in Unrealized Appreciation (Depreciation) 8,155 Net Increase (Decrease) in Net Assets Resulting from Operations 192,831 Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 152,537 276,411 Realized Net Gain (Loss) 32,139 36,600 Change in Unrealized Appreciation (Depreciation) 8,155 436,674 Net Increase (Decrease) in Net Assets Resulting from Operations 192,831 749,685 Distributions Net Investment Income Investor Shares (30,210) (58,598) Admiral Shares (122,327) (217,813) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (152,537) (276,411) Capital Share Transactions Investor Shares 49,840 168,511 Admiral Shares 218,554 1,155,575 Net Increase (Decrease) from Capital Share Transactions 268,394 1,324,086 Total Increase (Decrease) 308,688 1,797,360 Net Assets Beginning of Period 7,948,999 6,151,639 End of Period 8,257,687 7,948,999 1 Interest income from an affiliated company of the fund was $49,000. See accompanying Notes, which are an integral part of the Financial Statements. 62 High-Yield Tax-Exempt Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.29 $10.53 $10.67 $10.26 $9.29 $10.62 Investment Operations Net Investment Income . 209 . 425 .465 .470 .483 .494 Net Realized and Unrealized Gain (Loss) on Investments .050 .760 (.140) .410 . 970 (1.330) Total from Investment Operations . 259 1.185 . 325 .880 1.453 (. 836) Distributions Dividends from Net Investment Income (. 209) (. 425) (. 465) (.470) (. 483) (. 494) Distributions from Realized Capital Gains — Total Distributions (. 209) (. 425) (. 465) (.470) (. 483) (. 494) Net Asset Value, End of Period $11.34 $11.29 $10.53 $10.67 $10.26 $9.29 Total Return 1 2.31% 11.43% 3.26% 8.76% 16.09% –8.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,667 $1,609 $1,339 $1,861 $1,892 $1,660 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.72% 3.86% 4.54% 4.49% 4.99% 4.78% Portfolio Turnover Rate 16% 20% 19% 19% 23% 24% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares Six Months Ended For a Share Outstanding April 30, Year Ended October 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.29 $10.53 $10.67 $10.26 $9.29 $10.62 Investment Operations Net Investment Income .213 .434 .473 .479 . 491 .501 Net Realized and Unrealized Gain (Loss) on Investments .050 .760 (.140) .410 . 970 (1.330) Total from Investment Operations . 263 1.194 .333 .889 1.461 (. 829) Distributions Dividends from Net Investment Income (.213) (. 434) (.473) (.479) (.491) (.501) Distributions from Realized Capital Gains — Total Distributions (.213) (. 434) (.473) (.479) (.491) (.501) Net Asset Value, End of Period $11.34 $11.29 $10.53 $10.67 $10.26 $9.29 Total Return 1 2.35% 11.52% 3.34% 8.85% 16.18% –8.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,591 $6,340 $4,813 $5,230 $4,447 $3,769 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.80% 3.94% 4.62% 4.57% 5.07% 4.85% Portfolio Turnover Rate 16% 20% 19% 19% 23% 24% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 63 High-Yield Tax-Exempt Fund Notes to Financial Statements Vanguard High-Yield Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures and Options: The fund uses futures contracts and options on futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The primary risk associated with purchasing options is that interest rates move in such a way that the option is out-of-the-money, the position is worthless at expiration, and the fund loses the premium paid. The primary risk associated with writing options is that interest rates move in such a way that the option is in-the-money, the counterparty exercises the option, and the fund loses an amount equal to the market value of the option written less the premium received. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended April 30, 2013, the fund’s average investments in long and short futures contracts represented 1.10% and less than 1% of net assets, respectively, based on quarterly average aggregate settlement values. Options on futures contracts are also valued based upon their quoted daily settlement prices. The premium paid for a purchased option is recorded as an asset that is subsequently adjusted daily to the current market value of the option purchased. The premium received for a written option is recorded as an asset with an equal liability that is subsequently adjusted daily to the current market value of the option written. Fluctuations in the value of the options are recorded as unrealized appreciation (depreciation) until expired, closed, or exercised, at which time realized gains (losses) are recognized. During the six months ended April 30, 2013, the fund’s average value of options written and options purchased each represented less than 1% of net assets, based on quarterly average market values. The fund had no open options on futures contracts at April 30, 2013. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and for the period ended April 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 64 High-Yield Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At April 30, 2013, the fund had contributed capital of $1,023,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.41% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of April 30, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds — 8,315,938 — Temporary Cash Investments 81,796 — — Futures Contracts—Assets 1 113 — — Futures Contracts—Liabilities 1 (54) — — Total 81,855 8,315,938 — 1 Represents variation margin on the last day of the reporting period. D. At April 30, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 30-Year U.S. Treasury Bond June 2013 (517) (76,710) (3,177) 10-Year U.S. Treasury Note June 2013 573 76,415 1,207 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund’s tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at October, 31, 2012, the fund had available capital losses totaling $146,874,000 to offset future net capital gains of $5,782,000 through October 31, 2016, and $96,270,000 through October 31, 2017, $2,545,000 through October 31, 2018, and $42,277,000 through October 31, 2019. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending October 31, 2013; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 65 High-Yield Tax-Exempt Fund The fund had realized losses totaling $9,123,000 through April 30, 2013, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At April 30, 2013, the cost of investment securities for tax purposes was $7,799,498,000. Net unrealized appreciation of investment securities for tax purposes was $598,236,000, consisting of unrealized gains of $614,158,000 on securities that had risen in value since their purchase and $15,922,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the six months ended April 30, 2013, the fund purchased $1,033,600,000 of investment securities and sold $578,466,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Six Months Ended Year Ended April 30, 2013 October 31, 2012 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 336,693 29,680 684,295 62,295 Issued in Lieu of Cash Distributions 24,350 2,148 46,097 4,181 Redeemed (311,203) (27,468) (561,881) (51,072) Net Increase (Decrease) —Investor Shares 49,840 4,360 168,511 15,404 Admiral Shares Issued 971,452 85,706 1,744,009 158,312 Issued in Lieu of Cash Distributions 82,489 7,278 144,703 13,119 Redeemed (835,387) (73,780) (733,137) (66,759) Net Increase (Decrease) —Admiral Shares 218,554 19,204 1,155,575 104,672 H. In preparing the financial statements as of April 30, 2013, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 66 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading “Expenses Paid During Period.” • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund’s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 67 Six Months Ended April 30, 2013 Beginning Ending Expenses Account Value Account Value Paid During Tax-Exempt Fund 10/31/2012 4/30/2013 Period 1 Based on Actual Fund Return Money Market $1,000.00 $1,000.12 $0.69 Short-Term Investor Shares $1,000.00 $1,004.09 $0.99 Admiral Shares 1,000.00 1,004.48 0.60 Limited-Term Investor Shares $1,000.00 $1,006.67 $1.00 Admiral Shares 1,000.00 1,007.07 0.60 Intermediate-Term Investor Shares $1,000.00 $1,016.08 $1.00 Admiral Shares 1,000.00 1,016.48 0.60 Long-Term Investor Shares $1,000.00 $1,020.14 $1.00 Admiral Shares 1,000.00 1,020.54 0.60 High-Yield Investor Shares $1,000.00 $1,023.08 $1.00 Admiral Shares 1,000.00 1,023.49 0.60 Based on Hypothetical 5% Yearly Return Money Market $1,000.00 $1,024.10 $0.70 Short-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 Limited-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 Intermediate-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 Long-Term Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 High-Yield Investor Shares $1,000.00 $1,023.80 $1.00 Admiral Shares 1,000.00 1,024.20 0.60 1 The calculations are based on expenses incurred in the most recent six-month period. The funds’ annualized six-month expense ratios for that period are: for the Tax-Exempt Money Market Fund, 0.14%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; and for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. The annualized six-month expense ratio for the Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the annualized six-month expense ratio was 0.16%. 68 Trustees Approve Advisory Arrangements The board of trustees of Vanguard Municipal Bond Funds has renewed the funds’ investment advisory arrangements with The Vanguard Group, Inc. (Vanguard). Vanguard—through its Fixed Income Group—serves as the investment advisor for each of the funds. The board determined that continuing the funds’ internalized management structure was in the best interests of the funds and their shareholders. The board based its decision upon an evaluation of the advisor’s investment staff, portfolio management process, and performance. The trustees considered the factors discussed below, among others. However, no single factor determined whether the board approved the arrangements. Rather, it was the totality of the circumstances that drove the board’s decision. Nature, extent, and quality of services The board considered the quality of the funds’ investment management services over both the short and long term, and took into account the organizational depth and stability of the advisor. The board noted that Vanguard has been managing investments for more than three decades. The Fixed Income Group adheres to a sound, disciplined investment management process; the team has considerable experience, stability, and depth. The board concluded that Vanguard’s experience, stability, depth, and performance, among other factors, warranted continuation of the advisory arrangements. Investment performance The board considered the short- and long-term performance of the funds, including any periods of outperformance or underperformance relative to a benchmark index and peer group. The board concluded that the performance was such that the advisory arrangements should continue. Information about the funds’ most recent performance can be found in the Performance Summary sections of this report. Cost The board concluded that each fund’s expense ratio was well below the average expense ratio charged by funds in its peer group and that each fund’s advisory fee rate was also well below its peer-group average. Information about the funds’ expenses appears in the About Your Fund’s Expenses section of this report as well as in the Financial Statements sections. The board does not conduct a profitability analysis of Vanguard because of Vanguard’s unique “at-cost” structure. Unlike most other mutual fund management companies, Vanguard is owned by the funds it oversees, and produces “profits” only in the form of reduced expenses for fund shareholders. The benefit of economies of scale The board concluded that the funds’ at-cost arrangements with Vanguard ensure that the funds will realize economies of scale as they grow, with the cost to shareholders declining as fund assets increase. The board will consider whether to renew the advisory arrangements again after a one-year period. 69 Glossary Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Average Weighted Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid. The figure reflects the proportion of fund assets represented by each security. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. For the Tax-Exempt Money Market Fund, the Distribution by Credit Quality table includes tier ratings for consistency with SEC Rule 2a-7 under the Investment Company Act of 1940, which governs money market funds. A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by the requisite nationally recognized statistical rating organizations. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. For the tax-exempt bond funds, credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. Credit-quality ratings for each issue are obtained from Moody’s and S&P, and the higher rating for each issue is used. Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Yield. A money market fund’s 7-day SEC yield is calculated by annualizing its income distributions for the previous seven days, as required by the U.S. Securities and Exchange Commission. For other funds, 30-day SEC yield is derived using a formula specified by the commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 70 This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 F. William McNabb III Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Years: Chairman of the Board of The Vanguard Group, Inc., and of each of the investment companies served by The Vanguard Group, since January 2010; Director of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of each of the investment companies served by The Vanguard Group since 2008; Director of Vanguard Marketing Corporation; Managing Director of The Vanguard Group (1995–2008). IndependentTrustees Emerson U. Fullwood Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive Chief Staff and Marketing Officer for North America and Corporate Vice President (retired 2008) of Xerox Corporation (document management products and services); Executive in Residence and 2010 Distinguished Minett Professor at the Rochester Institute of Technology; Director of SPX Corporation (multi-industry manufacturing), the United Way of Rochester, Amerigroup Corporation (managed health care), the University of Rochester Medical Center, Monroe Community College Foundation, and North Carolina A&T University. Rajiv L. Gupta Born 1945. Trustee Since December 2001. 2 Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer (retired 2009) and President (2006–2008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. (diversified manufacturing and services), Hewlett- Packard Co. (electronic computer manufacturing), and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of The Conference Board. Amy Gutmann Born 1949. Trustee Since June 2006. Principal Occupation(s) During the Past Five Years: President of the University of Pennsylvania; Christopher H. Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Communication and the Graduate School of Education of the University of Pennsylvania; Member of the National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New York and of the National Constitution Center; Chair of the U.S. Presidential Commission for the Study of Bioethical Issues. JoAnn Heffernan Heisen Born 1950. Trustee Since July 1998. Principal Occupation(s) During the Past Five Years: Corporate Vice President and Chief Global Diversity Officer (retired 2008) and Member of the Executive Committee (1997–2008) of Johnson & Johnson (pharmaceuticals/medical devices/consumer products); Director of Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Johnson Foundation, and the Center for Talent Innovation; Member of the Advisory Board of the Maxwell School of Citizenship and Public Affairs at Syracuse University. F. Joseph Loughrey Born 1949. Trustee Since October 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2009) of Cummins Inc. (industrial machinery); Chairman of the Board of Hillenbrand, Inc. (specialized consumer services); Director of SKF AB (industrial machinery), the Lumina Foundation for Education, and Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Institute for International Studies at the University of Notre Dame. Mark Loughridge Born 1953. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years: Senior Vice President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Retirement Plan Committee. Scott C. Malpass Born 1962. Trustee Since March 2012. Principal Occupation(s) During the Past Five Years: Chief Investment Officer and Vice President at the University of Notre Dame; Assistant Professor of Finance at the Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Director of TIFF Advisory Services, Inc. (investment advisor); Member of the Investment Advisory Committees of the Financial Industry Regulatory Authority (FINRA) and of Major League Baseball. André F. Perold Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Gund Professor of Finance and Banking at the Harvard Business School (retired 2011); Chief Investment Officer and Managing Partner of HighVista Strategies LLC (private investment firm); Director of Rand Merchant Bank; Overseer of the Museum of Fine Arts Boston. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Industries, Inc. (housewares/lignite) and of Hyster- Yale Materials Handling, Inc. (forklift trucks); Director of the National Association of Manufacturers; Chairman of the Board of University Hospitals of Cleveland; Advisory Chairman of the Board of The Cleveland Museum of Art. Peter F. Volanakis Born 1955. Trustee Since July 2009. Principal Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business Administration at Dartmouth College; Advisor to the Norris Cotton Cancer Center. Executive Officers Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of the investment companies served by The Vanguard Group; Assistant Controller of each of the investment companies served by The Vanguard Group (2001– 2010). Thomas J. Higgins Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Chief Financial Officer of each of the investment companies served by The Vanguard Group; Treasurer of each of the investment companies served by The Vanguard Group (1998–2008). Kathryn J. Hyatt Born 1955. Treasurer Since November 2008. Principal Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of the investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment companies served by The Vanguard Group (1988– 2008). Heidi Stam Born 1956. Secretary Since July 2005. Principal Occupation(s) During the Past Five Years: Managing Director of The Vanguard Group, Inc.; General Counsel of The Vanguard Group; Secretary of The Vanguard Group and of each of the investment companies served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Vanguard Senior ManagementTeam Mortimer J. Buckley Chris D. McIsaac Kathleen C. Gubanich Michael S. Miller Paul A. Heller James M. Norris Martha G. King Glenn W. Reed John T. Marcante Chairman Emeritus and Senior Advisor John J. Brennan Chairman, 1996–2009 Chief Executive Officer and President, 1996–2008 Founder John C. Bogle Chairman and Chief Executive Officer, 1974–1996 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com Fund Information > 800-662-7447 All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. Direct Investor Account Services > 800-662-2739 You can obtain a free copy of Vanguard’s proxy voting Institutional Investor Services > 800-523-1036 guidelines by visiting vanguard.com/proxyreporting or Text Telephone for People by calling Vanguard at 800-662-2739. The guidelines With Hearing Impairment > 800-749-7273 are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during This material may be used in conjunction the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. with the offering of shares of any Vanguard fund only if preceded or accompanied by the You can review and copy information about your fund fund’s current prospectus. at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC CFA ® is a trademark owned by CFA Institute. at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q952 062013 Vanguard ® Municipal Bond Funds Statement of Net Assets (unaudited) As of April 30, 2013 The Statement of Net Assets should be read in conjunction with each fund’s Statement of Operations , Statement of Changes in Net Assets , Financial Highlights , and Notes to Financial Statements , all of which appear in the accompanying report. Each fund provides a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of the accompanying report for further information). Contents Short-Term Tax-Exempt Fund 1 Limited-Term Tax-Exempt Fund 27 Intermediate-Term Tax-Exempt Fund 63 Long-Term Tax-Exempt Fund 129 High-Yield Tax-Exempt Fund 148 Key to Abbreviations Back cover Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.6%) Alabama (0.9%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 11,760 11,761 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 7,500 7,501 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 9,225 9,664 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.260% 5/7/13 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,090 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.240% 5/7/13 12,750 12,750 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.550% 5/15/13 18,525 18,525 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.550% 6/1/13 9,200 9,200 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.530% 8/1/13 7,515 7,515 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,274 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,714 100,354 Alaska (0.9%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.220% 5/7/13 77,870 77,870 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,261 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,065 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,492 North Slope Borough AK GO 5.000% 6/30/13 1,500 1,512 North Slope Borough AK GO 2.500% 6/30/14 3,400 3,487 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,073 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,215 104,975 Arizona (1.1%) Arizona COP 2.000% 10/1/14 350 357 Arizona COP 2.000% 10/1/15 400 412 Arizona COP 4.000% 10/1/15 1,700 1,832 Arizona COP 3.000% 10/1/16 315 337 Arizona COP 5.000% 10/1/16 750 849 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 4.000% 2/1/17 2,000 2,180 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,151 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,579 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.240% 5/7/13 LOC 8,505 8,505 2 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 2.070% 2/5/20 12,500 12,696 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,349 1 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 5,000 5,041 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,127 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.250% 5/7/13 LOC 9,000 9,000 1 Mesa AZ Utility System Revenue TOB VRDO 0.230% 5/7/13 (4) 8,250 8,250 1 Mesa AZ Utility System Revenue TOB VRDO 0.230% 5/7/13 (4) 7,500 7,500 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,500 7,909 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.250% 5/7/13 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.300% 5/7/13 4,000 4,000 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.220% 5/7/13 4,500 4,500 Pima County AZ Sewer Revenue 3.000% 7/1/14 1,000 1,031 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,564 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,372 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,274 Pima County AZ Sewer Revenue 4.000% 7/1/17 2,000 2,255 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.240% 5/7/13 18,910 18,910 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 3.000% 10/1/13 780 789 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,236 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,937 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,422 130,354 California (11.4%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.990% 8/1/17 15,000 15,091 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,173 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,040 10,325 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.240% 5/7/13 1,100 1,100 California Community College Financing Authority TRAN 2.000% 6/28/13 14,000 14,030 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 15,718 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 15,038 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,452 California Economic Recovery GO 5.250% 7/1/13 2,500 2,521 California Economic Recovery GO 5.250% 7/1/13 (ETM) 975 983 California Economic Recovery GO 5.250% 7/1/13 (14) 1,025 1,034 California Economic Recovery GO 5.250% 7/1/14 (14) 10,700 11,319 California GO 5.000% 6/1/13 2,025 2,033 California GO 4.000% 11/1/14 2,650 2,798 California GO 5.000% 11/1/15 1,600 1,779 California GO 5.000% 9/1/16 8,000 9,145 California GO 5.000% 9/1/16 1,465 1,675 California GO 5.000% 10/1/16 12,070 13,837 California GO 5.000% 9/1/17 4,250 4,990 California GO 5.000% 10/1/17 35,000 41,195 California GO 5.000% 4/1/18 20,385 24,244 1 California GO TOB VRDO 0.420% 5/7/13 (4) 15,925 15,925 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 18,619 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 3.000% 8/15/13 2,000 2,016 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,569 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,204 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,425 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 2.020% 7/1/17 5,200 5,242 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/16 1,005 1,156 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 949 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,043 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,718 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,179 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 16,247 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,106 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.240% 5/7/13 21,185 21,185 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.240% 5/7/13 20,885 20,885 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 5/1/13 (ETM) 3,430 3,430 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,590 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.720% 4/1/14 34,200 34,313 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,924 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,281 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 7/1/13 12,895 12,895 2 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,113 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.700% 2/3/14 4,000 4,001 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,196 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,366 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 8,082 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,812 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,537 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,634 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,966 California Public Works Board Lease Revenue (Department of Public Health) 3.000% 11/1/14 2,000 2,079 California Public Works Board Lease Revenue (Department of Public Health) 4.000% 11/1/15 2,500 2,713 3 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/17 5,000 5,616 3 California Public Works Board Lease Revenue (Department of State Hospitals) 4.000% 6/1/18 5,000 5,691 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,722 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,807 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,278 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,248 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,833 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,403 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,710 3,134 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,181 California RAN 2.500% 6/20/13 171,000 171,547 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 6,500 6,544 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 3,045 3,077 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.430% 5/3/13 (4) 15,300 15,300 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.450% 5/3/13 (4) 11,400 11,400 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,250 10,691 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,796 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 6,140 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 74,000 74,445 1 California Statewide Communities Development Authority Revenue (St. Joseph’s Health System) TOB VRDO 0.400% 5/7/13 (4) 20,000 20,000 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 4,700 4,793 2 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.506% 12/15/15 14,000 14,056 1 Desert CA Community College District GO TOB VRDO 0.240% 5/7/13 14,340 14,340 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,654 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 44,730 44,931 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 11,500 11,552 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 5,000 5,023 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 12,500 12,564 Golden State Tobacco Securitization Corp. California 6.625% 6/1/13 (Prere.) 3,000 3,016 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 19,490 19,599 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 9,000 9,761 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 9,218 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 5/7/13 5,515 5,515 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 5/7/13 15,215 15,215 Los Angeles CA Department of Water & Power Revenue VRDO 0.180% 5/1/13 5,000 5,000 Los Angeles CA GO 5.000% 9/1/18 22,900 27,723 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,567 1 Los Angeles CA Unified School District GO TOB VRDO 0.240% 5/7/13 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,338 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/18 12,750 15,457 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 11,901 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,910 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 14,725 14,876 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/31/14 8,500 8,591 2 Metropolitan Water District of Southern California Revenue PUT 0.370% 5/2/13 11,250 11,250 2 Metropolitan Water District of Southern California Revenue PUT 0.370% 5/2/13 5,750 5,750 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.230% 5/7/13 29,800 29,800 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,054 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,096 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,510 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/17 1,055 1,228 Monterey Peninsula CA Unified School District BAN 2.500% 11/1/15 4,250 4,412 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) VRDO 0.200% 5/7/13 LOC 15,500 15,500 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/13 2,500 2,516 3 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,043 Orange County CA Airport Revenue 3.000% 7/1/13 1,670 1,678 1 Orange County CA Sanitation District COP TOB VRDO 0.210% 5/7/13 15,200 15,200 1 Palomar Pomerado Health California GO TOB VRDO 0.210% 5/7/13 LOC 1,100 1,100 1 Peralta CA Community College District Revenue TOB VRDO 0.280% 5/7/13 (4) 7,715 7,715 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,727 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,812 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,210 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,241 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 632 3 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/14 2,815 2,941 3 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/15 2,635 2,865 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,068 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,374 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,228 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,300 San Diego CA Unified School District GO 0.500% 7/1/15 13,100 13,108 San Diego CA Unified School District GO 0.500% 7/1/15 3,500 3,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.220% 5/7/13 4,000 4,000 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,462 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,535 4,955 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 23,935 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.230% 5/7/13 (13) 5,000 5,000 1,294,243 Colorado (2.4%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,406 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/13 4,460 4,496 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,303 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,037 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 855 878 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 6,635 6,811 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.240% 5/7/13 10,000 10,000 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 4.000% 12/1/16 1,000 1,080 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/17 1,580 1,788 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 8,886 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,620 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,766 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,093 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.210% 5/7/13 26,500 26,500 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 5.000% 5/15/14 22,060 23,133 Denver CO City & County Airport Revenue 0.550% 5/3/13 (12) 23,400 23,400 Denver CO City & County Airport Revenue 0.370% 5/7/13 (12) 22,300 22,300 Denver CO City & County Airport Revenue 0.600% 5/1/13 (12) 15,900 15,900 Denver CO City & County Airport Revenue 0.700% 5/2/13 (12) 14,200 14,200 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,155 Denver CO City & County COP VRDO 0.180% 5/1/13 11,465 11,465 2 E-470 Public Highway Authority Colorado Revenue PUT 2.940% 9/1/14 17,065 17,134 1 Jefferson County CO School District GO TOB VRDO 0.240% 5/7/13 13,660 13,660 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.220% 5/1/13 LOC 10,400 10,400 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,575 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,541 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,410 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,000 5,358 1 University of Colorado Enterprise System Revenue TOB VRDO 0.570% 5/7/13 LOC 7,880 7,880 268,175 Connecticut (1.9%) Connecticut GO 5.000% 3/1/14 (Prere.) 3,000 3,119 2 Connecticut GO 0.520% 5/15/14 2,000 2,002 2 Connecticut GO 0.450% 9/15/14 4,375 4,376 Connecticut GO 5.000% 12/1/14 (14) 24,610 25,900 Connecticut GO 3.000% 1/1/15 1,200 1,203 2 Connecticut GO 0.620% 4/15/15 5,950 5,965 2 Connecticut GO 0.720% 5/15/15 35,400 35,434 Connecticut GO 5.000% 12/1/15 (14) 29,600 31,118 2 Connecticut GO 0.750% 4/15/16 5,000 5,030 2 Connecticut GO 0.870% 5/15/16 20,000 20,002 2 Connecticut GO 0.870% 5/15/16 8,300 8,356 2 Connecticut GO 0.650% 9/15/16 3,000 3,001 2 Connecticut GO 0.900% 4/15/17 4,000 4,020 4 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Connecticut GO 0.740% 9/15/17 1,750 1,756 2 Connecticut GO 0.990% 9/15/18 3,000 3,013 2 Connecticut GO PUT 0.870% 9/15/17 5,465 5,467 2 Connecticut GO PUT 1.570% 3/1/18 17,500 18,025 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/13 1,915 1,930 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,161 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,538 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.180% 5/1/13 7,740 7,740 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program VRDO 0.180% 5/1/13 4,515 4,515 216,671 Delaware (0.2%) University of Delaware Revenue PUT 0.850% 6/4/13 (Prere.) 18,000 18,009 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,758 26,767 District of Columbia (0.6%) 1 District of Columbia GO TOB VRDO 0.300% 5/7/13 (4) 20,795 20,795 2 District of Columbia Income Tax Revenue 0.520% 12/1/13 15,000 15,000 2 District of Columbia Income Tax Revenue 0.570% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,086 District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/13 LOC 5,600 5,600 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.700% 6/1/15 7,390 7,396 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.800% 6/1/16 6,000 6,001 67,543 Florida (8.1%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,298 Broward County FL Airport System Revenue 5.000% 10/1/17 1,050 1,223 Broward County FL Airport System Revenue 5.000% 10/1/18 700 830 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,354 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,067 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,246 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,735 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,165 2 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 1.970% 6/1/13 54,000 54,071 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,123 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 32,650 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,358 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,636 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,700 43,200 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 6,700 8,033 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,495 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,053 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,799 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,260 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 13,230 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,272 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 19,029 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 2,710 2,748 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 8,605 8,726 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 7,250 7,352 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 9,580 9,620 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,820 8,857 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,410 9,899 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,328 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 9,715 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,074 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 34,040 34,320 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 15,411 Florida Department of Management Services COP 5.000% 8/1/13 6,595 6,674 Florida Department of Transportation GO 5.000% 7/1/13 9,605 9,684 Florida Department of Transportation GO 5.000% 7/1/16 9,405 10,721 1 Florida Education System University System Improvement Revenue TOB VRDO 0.240% 5/7/13 5,390 5,390 Florida Gulf Coast University Financing Corp. Capital Improvement Revenue (Parking Project) VRDO 0.220% 5/7/13 LOC 5,100 5,100 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 10,000 10,082 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,495 22,513 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/16 1,350 1,535 Florida Municipal Power Agency Revenue (Stanton II Project) 4.000% 10/1/17 1,650 1,852 Florida Turnpike Authority Revenue 5.000% 7/1/13 3,825 3,856 5 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Turnpike Authority Revenue 5.000% 7/1/13 (4) 4,780 4,819 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,181 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 2,500 2,545 Gainesville FL Utilities System Revenue VRDO 0.180% 5/1/13 6,600 6,600 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,026 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,144 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.125% 11/15/17 1,975 2,270 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.230% 5/7/13 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,037 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,066 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,237 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 3.000% 10/1/14 700 725 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 4.000% 10/1/15 375 405 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,223 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,282 Jacksonville FL Capital Project Revenue VRDO 0.240% 5/7/13 LOC 30,500 30,500 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,263 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.210% 5/7/13 7,115 7,115 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.210% 5/7/13 24,950 24,950 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.240% 5/7/13 24,275 24,275 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,065 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/13 1,000 1,015 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,310 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,864 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,153 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,099 2 Lakeland FL Energy System Revenue 0.970% 10/1/17 10,000 10,058 Lee County FL Non-Ad Valorem Revenue 3.000% 10/1/14 700 725 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/15 850 917 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/16 1,000 1,100 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/17 1,220 1,416 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,636 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,157 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 3.000% 11/15/14 600 617 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/17 1,965 2,160 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,241 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.300% 5/7/13 5,250 5,250 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.240% 5/7/13 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.300% 5/7/13 10,140 10,140 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) VRDO 0.220% 5/7/13 LOC 17,100 17,100 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,396 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,868 1 Miami-Dade County FL School Board COP TOB VRDO 0.320% 5/7/13 (12) 26,000 26,000 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.220% 5/7/13 (4) 32,570 32,570 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.240% 5/7/13 (12) 7,450 7,450 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.260% 5/7/13 (4) 5,735 5,735 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,116 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 511 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 527 Orange County FL School Board COP 5.000% 8/1/13 700 708 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,231 Orange County FL School Board COP 5.000% 8/1/15 2,700 2,961 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 7,848 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,244 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,550 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,550 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,266 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,280 3 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/17 2,095 2,285 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,785 1 Palm Beach County FL School Board COP TOB VRDO 0.260% 5/7/13 1,000 1,000 6 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.230% 5/7/13 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.250% 5/7/13 8,850 8,850 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.280% 5/7/13 20,595 20,595 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/13 9,405 9,556 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.210% 5/7/13 LOC 2,700 2,700 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,808 1 Tallahassee FL Energy System Revenue TOB VRDO 0.260% 5/7/13 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,310 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/15 850 891 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/16 1,000 1,062 Tampa FL Hospital Revenue 3.000% 7/1/14 600 617 Tampa FL Hospital Revenue 4.000% 7/1/15 400 424 Tampa FL Hospital Revenue 5.000% 7/1/16 700 782 Tampa FL Hospital Revenue 4.000% 7/1/17 1,525 1,679 918,900 Georgia (1.6%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,627 Atlanta GA Airport Revenue 4.000% 1/1/15 500 529 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,245 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,115 Atlanta GA Airport Revenue 5.000% 1/1/18 500 590 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,581 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,526 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,532 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,578 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,617 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,102 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,256 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/14 800 820 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/15 350 367 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/16 1,050 1,150 Dalton GA Development Authority Revenue (Hamilton Health Care System) 2.000% 8/15/13 1,085 1,090 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/15 750 807 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/16 1,370 1,511 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/17 1,500 1,751 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,083 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,175 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/15/15 2,500 2,515 Georgia GO 5.000% 9/1/14 4,000 4,254 Georgia GO 4.750% 11/1/15 8,035 8,913 Georgia Municipal Electric Power Authority Revenue 4.000% 1/1/14 1,200 1,229 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/15 1,500 1,613 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/16 1,250 1,392 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,825 2,095 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,825 2,149 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,400 1,649 Georgia Road & Tollway Authority Revenue 5.000% 6/1/13 14,225 14,283 Henry County GA School District GO 3.000% 12/1/13 1,500 1,525 Henry County GA School District GO 4.000% 12/1/14 2,500 2,645 Henry County GA School District GO 4.000% 12/1/15 4,000 4,363 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,500 14,530 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,227 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 5,000 5,545 Monroe County GA Development Authority Pollution Control Revenue (Gulf Power Co. Plant Scherer Project) PUT 2.125% 6/4/13 5,000 5,007 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.210% 5/7/13 LOC 15,830 15,830 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 3.000% 11/1/13 10,440 10,583 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,519 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 2,000 7 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,150 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,342 186,410 Hawaii (0.6%) Hawaii GO 3.000% 12/1/13 6,000 6,099 Hawaii GO 5.000% 12/1/13 10,000 10,282 Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,098 Hawaii GO 5.000% 6/1/14 1,730 1,820 Hawaii GO 5.000% 2/1/15 3,600 3,893 Hawaii GO 5.000% 2/1/16 4,000 4,491 Hawaii GO 5.000% 7/1/16 (2) 23,095 25,361 Hawaii Housing Finance & Development Corp. Multifamily Housing Revenue (Halekauwila Place) 0.700% 12/1/15 6,000 6,006 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,398 63,448 Idaho (0.4%) Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/14 5,000 5,302 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 34,592 39,894 Illinois (6.2%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,221 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,265 1 Chicago IL Board of Education GO TOB PUT 0.710% 5/23/13 LOC 76,500 76,500 1 Chicago IL Board of Education GO TOB VRDO 0.300% 5/7/13 (4) 6,520 6,520 Chicago IL Board of Education GO VRDO 0.180% 5/1/13 LOC 16,540 16,540 Chicago IL GO 5.000% 1/1/15 (4) 2,715 2,919 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,727 1 Chicago IL GO TOB VRDO 0.240% 5/7/13 9,995 9,995 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,925 11,667 Chicago IL O’Hare International Airport Revenue 4.000% 1/1/15 1,000 1,060 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/16 3,000 3,342 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.340% 5/7/13 (4) 7,495 7,495 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.370% 5/7/13 (4) 21,645 21,645 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.370% 5/7/13 (12) 27,185 27,185 Chicago IL Water Revenue 5.000% 11/1/18 675 808 1 Chicago IL Water Revenue TOB VRDO 0.240% 5/7/13 7,495 7,495 1 Chicago IL Water Revenue TOB VRDO 0.240% 5/7/13 7,745 7,745 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.210% 5/7/13 LOC 8,100 8,100 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,118 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,604 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/14 1,000 1,030 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 900 974 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,050 7,674 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,906 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,484 Illinois Finance Authority Revenue (Carle Foundation) VRDO 0.230% 5/7/13 LOC 27,425 27,425 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.250% 5/7/13 LOC 9,000 9,000 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.180% 5/1/13 LOC 26,065 26,065 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/15 1,000 1,099 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/16 1,150 1,304 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/17 2,000 2,325 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.240% 5/7/13 LOC 18,700 18,700 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.210% 5/7/13 LOC 6,085 6,085 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.210% 5/7/13 LOC 17,500 17,500 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.240% 5/7/13 LOC 3,975 3,975 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.220% 5/7/13 LOC 28,700 28,700 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,294 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.480% 5/7/13 (4) 69,400 69,400 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,348 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,731 Illinois Finance Authority Revenue (Provena Health) VRDO 0.180% 5/1/13 LOC 5,000 5,000 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 2,003 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,654 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 555 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 793 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.240% 5/7/13 2,960 2,960 Illinois GO 5.000% 1/1/16 25,945 28,534 Illinois GO 5.000% 8/1/18 22,160 25,568 Illinois GO 5.000% 8/1/19 15,000 17,480 1 Illinois GO TOB VRDO 0.720% 5/7/13 3,750 3,750 8 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,080 4,243 Illinois Regional Transportation Authority Revenue PUT 0.450% 3/1/14 29,300 29,300 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.240% 5/7/13 8,335 8,335 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,660 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,384 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.240% 5/7/13 10,665 10,665 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/13 6,000 6,181 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/14 12,000 12,643 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/14 1,500 1,591 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/14 7,250 7,806 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,265 6,880 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 3,008 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,360 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 10,000 11,554 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,659 Illinois Unemployment Insurance Fund Building Receipts Revenue 1.500% 6/15/21 8,750 8,768 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/13 8,130 8,155 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,436 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,401 707,296 Indiana (1.8%) Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,513 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/17 520 600 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/14 2,250 2,299 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,593 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 5,101 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 5,005 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 554 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 4.000% 3/1/15 250 265 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/16 500 559 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/17 1,000 1,148 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.250% 5/7/13 9,975 9,975 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 5/1/13 8,100 8,100 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 5/1/13 4,100 4,100 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.220% 5/1/13 9,275 9,275 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,173 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 2,000 2,000 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 7,605 7,690 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 15,000 15,186 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,159 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 16,687 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,099 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 3,056 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 10,280 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 893 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,437 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (Waterworks Project) TOB VRDO 0.420% 5/7/13 17,060 17,060 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/13 1,000 1,008 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,176 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/14 3,130 3,238 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/15 3,190 3,334 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/15 3,255 3,439 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/16 3,320 3,538 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/16 3,385 3,642 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 36,170 37,139 202,321 Iowa (0.1%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/18 3,525 4,037 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,564 5,601 Kansas (0.2%) 2 Kansas Department of Transportation Highway Revenue 0.450% 9/1/14 10,375 10,390 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,020 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,656 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,300 9 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/13 225 229 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 2,000 2,049 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 200 211 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,000 2,135 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,060 2,199 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 355 388 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 750 855 27,432 Kentucky (0.3%) Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.210% 5/7/13 LOC 3,900 3,900 Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 4,047 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,446 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,481 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,950 4,528 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/13 3,730 3,760 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,956 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,109 Russell KY Revenue (Bon Secours Health System) 4.000% 11/1/15 300 321 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,059 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,000 1,087 33,694 Louisiana (1.3%) 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.970% 6/1/13 26,300 26,305 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.220% 5/7/13 10,790 10,790 2 Louisiana GO 0.943% 7/15/14 35,850 35,874 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 3,010 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,411 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,627 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,031 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,553 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,118 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.340% 5/7/13 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/13 (4) 6,000 6,045 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,255 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,326 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,528 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.240% 5/7/13 LOC 35,740 35,740 152,943 Maine (0.2%) Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.230% 5/7/13 LOC 14,600 14,600 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 5/7/13 LOC 5,335 5,335 19,935 Maryland (1.0%) Baltimore County MD GO 4.000% 2/1/15 2,900 3,088 Maryland GO 5.000% 7/15/14 1,000 1,058 Maryland GO 5.000% 8/1/15 1,455 1,607 Maryland GO 5.000% 8/1/16 27,680 31,732 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 2.000% 7/1/13 300 301 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/14 400 412 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/15 500 527 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/16 425 456 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/17 500 564 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,205 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.733% 5/9/13 8,625 8,625 2 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.966% 11/15/17 12,070 12,118 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 3.000% 8/15/13 1,000 1,008 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 1,000 1,058 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.220% 5/7/13 LOC 8,400 8,400 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 7,776 Prince Georges County MD GO 5.000% 3/1/18 5,280 6,346 Washington Suburban Sanitation District Maryland GO VRDO 0.250% 5/7/13 27,900 27,900 114,181 10 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts (3.3%) Boston MA GO 5.000% 2/1/18 7,965 9,550 Boston MA GO 5.000% 8/1/18 4,045 4,917 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 5/1/13 25,535 25,535 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.450% 5/7/13 19,951 19,951 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/13 555 563 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 536 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,205 1,355 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 7,000 7,244 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,587 2 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.770% 9/30/16 7,500 7,500 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 21,750 22,465 1 Massachusetts Development Finance Agency Revenue (Harvard University) TOB VRDO 0.210% 5/7/13 1,000 1,000 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,710 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,315 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.720% 7/1/14 14,350 14,367 2 Massachusetts GO 0.700% 2/1/14 15,000 15,000 2 Massachusetts GO 0.750% 2/1/14 15,250 15,270 2 Massachusetts GO 0.600% 9/1/14 19,550 19,590 Massachusetts GO 5.000% 1/1/15 4,000 4,315 2 Massachusetts GO 0.620% 2/1/15 7,500 7,499 2 Massachusetts GO 0.880% 2/1/15 8,300 8,300 2 Massachusetts GO 0.670% 9/1/15 20,000 20,050 Massachusetts GO 5.000% 10/1/15 2,980 3,317 2 Massachusetts GO 0.560% 1/1/17 10,350 10,355 2 Massachusetts GO 0.580% 2/1/17 10,285 10,297 2 Massachusetts GO 0.650% 1/1/18 5,000 5,003 1 Massachusetts GO TOB VRDO 0.180% 5/1/13 1,500 1,500 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 8,946 9,049 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,840 7,052 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.200% 5/1/13 LOC 10,800 10,800 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,087 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.740% 5/3/13 (4) 9,860 9,860 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.650% 5/1/13 (4) 10,900 10,900 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.240% 5/7/13 4,900 4,900 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.240% 5/7/13 15,375 15,375 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,654 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.240% 5/7/13 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.520% 5/7/13 LOC 14,885 14,885 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.520% 5/7/13 (4)LOC 19,675 19,675 Massachusetts Water Resources Authority Revenue VRDO 0.230% 5/7/13 15,000 15,000 379,248 Michigan (2.9%) 1 Detroit City School District GO TOB VRDO 0.520% 5/7/13 10,240 10,240 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 14,935 15,054 1 Detroit MI Water Supply System Revenue TOB VRDO 0.340% 5/7/13 (13) 7,500 7,500 Detroit MI Water Supply System Revenue TOB VRDO 0.430% 5/7/13 (13) 10,330 10,330 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/14 500 524 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/15 1,255 1,346 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/16 1,285 1,404 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 620 682 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,024 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,065 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 3,360 3,648 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 9,883 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 609 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 17,015 20,722 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/18 3,640 4,433 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/14 34,710 36,664 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,682 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 10,275 12,456 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 26,974 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.210% 5/7/13 LOC 5,515 5,515 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,337 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 16,134 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 8,047 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,616 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,019 11 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,574 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 4.000% 6/1/14 1,100 1,143 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,523 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,691 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,437 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 5/7/13 LOC 17,130 17,130 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 2,000 2,044 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,039 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,538 Michigan State University Board of Trustees General Revenue VRDO 0.210% 5/7/13 10,000 10,000 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,278 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.220% 5/7/13 LOC 9,460 9,460 Oakland University of Michigan Revenue VRDO 0.240% 5/7/13 LOC 11,490 11,490 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,702 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/13 2,250 2,266 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,409 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,384 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.350% 5/7/13 (4) 5,000 5,000 2 Saline MI Area Schools GO PUT 0.770% 11/1/15 7,365 7,365 University of Michigan University Revenue 4.000% 4/1/15 9,600 10,284 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,576 329,241 Minnesota (0.5%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,648 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.180% 5/1/13 LOC 6,000 6,000 Minnesota GO 5.000% 10/1/15 8,250 9,173 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.240% 5/7/13 8,525 8,525 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 12,135 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 13,006 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/13 1,000 1,000 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,046 52,533 Mississippi (0.3%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,037 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.180% 5/1/13 8,400 8,400 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 4,994 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,881 2 Mississippi GO 0.750% 9/1/17 6,000 6,005 1 Mississippi GO TOB VRDO 0.220% 5/7/13 3,680 3,680 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/14 1,500 1,536 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/15 1,250 1,323 32,856 Missouri (0.4%) Bi-State Development Agency of the Missouri-Illinois Metropolitan District Mass Transit Sales Tax Revenue VRDO 0.250% 5/7/13 LOC 7,400 7,400 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 4,010 Missouri GO 5.000% 10/1/15 2,500 2,780 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.220% 5/7/13 LOC 26,900 26,900 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Episcopal - Presbyterian Hospital) 5.000% 12/1/13 1,000 1,027 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/14 1,000 1,029 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 2,004 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,484 47,634 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,328 Nebraska (0.2%) 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.320% 5/7/13 (13) 10,060 10,060 12 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/16 500 550 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/17 500 560 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/14 600 615 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 577 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,099 1 Nebraska Public Power District Revenue TOB VRDO 0.230% 5/7/13 (13) 5,665 5,665 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.210% 5/7/13 2,840 2,840 University of Nebraska Student Fee Revenue 1.000% 7/1/13 1,250 1,251 University of Nebraska Student Fee Revenue 5.000% 7/1/14 1,100 1,159 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,566 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,297 27,239 Nevada (0.7%) 1 Clark County NV GO TOB VRDO 0.230% 5/7/13 14,530 14,530 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.000% 7/1/13 2,000 2,013 Clark County NV School District GO 5.000% 6/15/13 (14) 9,645 9,703 Clark County NV School District GO 5.250% 6/15/13 (14) 20,335 20,464 1 Clark County NV Water Reclamation District GO TOB VRDO 0.240% 5/7/13 14,800 14,800 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 500 502 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 263 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 546 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/13 4,000 4,001 1 Nevada System of Higher Education University Revenue TOB VRDO 0.240% 5/7/13 7,485 7,485 74,307 New Hampshire (0.2%) New Hampshire GO 5.000% 8/15/14 2,500 2,653 New Hampshire GO 5.000% 2/15/15 1,285 1,391 New Hampshire GO 5.000% 8/15/15 5,000 5,519 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.220% 5/7/13 — 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.280% 5/7/13 15,645 15,645 25,208 New Jersey (3.2%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,251 Middlesex County NJ COP 5.500% 10/15/14 1,235 1,327 Middlesex County NJ COP 5.500% 10/15/15 1,305 1,462 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,224 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,371 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 12,059 New Jersey COP 5.000% 6/15/13 5,000 5,030 New Jersey COP 5.000% 6/15/14 5,120 5,382 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 17,063 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,722 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 13,500 15,111 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,714 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,762 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.800% 2/1/15 9,000 9,011 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,523 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 13,255 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.920% 2/1/16 9,500 9,715 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,718 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,290 6,108 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.120% 2/1/17 14,000 14,027 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,749 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 8,200 8,437 New Jersey Health Care Facilities Financing Authority Department of Human Services Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/15 7,880 8,697 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 4.000% 7/1/13 1,000 1,006 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,103 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,184 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,258 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,319 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/13 3,035 3,059 13 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,643 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,566 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,761 New Jersey Transportation Trust Fund Authority Transportation System Revenue 4.000% 6/15/13 (ETM) 1,000 1,005 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 5,893 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,262 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,483 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 5/7/13 5,400 5,400 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.470% 5/7/13 10,700 10,700 New Jersey Turnpike Authority Revenue 0.000% 1/1/17 30,000 30,003 New Jersey Turnpike Authority Revenue PUT 0.970% 12/22/14 2,500 2,498 New Jersey Turnpike Authority Revenue PUT 0.970% 12/22/14 20,000 19,965 New Jersey Turnpike Authority Revenue PUT 0.000% 1/1/16 20,000 20,004 New Jersey Turnpike Authority Revenue PUT 0.000% 1/1/17 20,000 20,006 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.420% 5/7/13 (4) 6,500 6,500 New Jersey Turnpike Authority Revenue VRDO 0.470% 5/7/13 (4) 10,000 10,000 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 14,000 14,073 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 16,385 16,472 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/14 2,500 2,605 363,486 New Mexico (1.0%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,578 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,759 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,140 New Mexico GO 5.000% 3/1/14 9,405 9,782 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.210% 5/7/13 26,990 26,990 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.220% 5/7/13 13,000 13,000 New Mexico Severance Tax Revenue 5.000% 7/1/13 27,900 28,129 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,815 6,400 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 10,071 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,616 116,465 New York (14.5%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 1,350 1,350 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 4,620 4,621 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,047 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,091 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,131 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 3,991 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.240% 5/7/13 4,265 4,265 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.230% 5/7/13 LOC 7,770 7,770 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,365 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 9,045 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,087 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,861 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.230% 5/7/13 LOC 3,465 3,465 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/14 1,795 1,879 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,301 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,360 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/14 600 624 Monroe County NY Industrial Development Corp. Revenue (Rochester General Hospital) 3.000% 12/1/15 500 531 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.220% 5/7/13 28,200 28,200 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.220% 5/7/13 25,900 25,900 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.220% 5/7/13 41,500 41,500 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.240% 5/7/13 10,000 10,000 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 817 14 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 3.000% 7/1/13 660 663 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 4.000% 7/1/15 960 1,023 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/17 1,320 1,516 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 4.000% 7/1/17 1,500 1,653 Nassau County NY TAN 2.000% 9/30/13 15,615 15,715 Nassau NY Health Care Corp. RAN 2.250% 12/15/13 (4) 7,500 7,587 New York City NY GO 0.447% 5/3/13 (4) 17,900 17,900 New York City NY GO 0.390% 5/6/13 (4) 26,775 26,775 New York City NY GO 0.550% 5/6/13 (12) 13,800 13,800 New York City NY GO 0.470% 5/1/13 (4) 33,400 33,400 New York City NY GO 5.000% 2/1/14 (ETM) 2,195 2,274 New York City NY GO 5.000% 2/1/14 1,305 1,352 New York City NY GO 5.000% 8/1/14 11,525 12,206 New York City NY GO 5.000% 8/1/14 10,000 10,591 New York City NY GO 2.000% 8/1/15 8,285 8,574 New York City NY GO 4.000% 8/1/15 5,985 6,462 New York City NY GO 5.000% 8/1/15 1,500 1,653 New York City NY GO 5.000% 8/1/15 8,000 8,817 New York City NY GO 5.250% 8/1/15 1,495 1,551 New York City NY GO 5.250% 8/1/15 10,805 11,480 New York City NY GO 5.500% 8/1/15 425 427 New York City NY GO 5.000% 8/1/16 5,000 5,699 New York City NY GO 5.000% 8/1/18 3,250 3,908 New York City NY GO 5.000% 8/1/19 15,000 18,377 2 New York City NY GO 0.600% 8/1/21 4,700 4,704 2 New York City NY GO 0.690% 8/1/21 6,325 6,341 2 New York City NY GO 0.770% 8/1/25 5,500 5,528 New York City NY GO ARS 0.450% 5/3/13 (12) 500 500 1 New York City NY GO TOB VRDO 0.240% 5/7/13 6,845 6,845 1 New York City NY GO TOB VRDO 0.250% 5/7/13 8,250 8,250 New York City NY GO VRDO 0.210% 5/1/13 LOC 1,100 1,100 New York City NY GO VRDO 0.220% 5/1/13 LOC 2,000 2,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,620 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.900% 11/1/14 4,000 4,019 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 17,000 17,078 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.950% 5/1/16 30,000 30,054 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.500% 12/27/13 11,700 11,730 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.240% 5/7/13 6,400 6,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 (4) 5,100 5,371 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 5/1/13 1,805 1,805 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 3,000 3,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 5,115 5,115 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 5,840 5,840 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 5/7/13 2,970 2,970 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 5/7/13 3,920 3,920 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.250% 5/7/13 5,675 5,675 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.230% 5/7/13 5,000 5,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.260% 5/7/13 25,650 25,650 New York City NY Transitional Finance Authority Future Tax Revenue 0.490% 5/3/13 (4) 55,600 55,600 New York City NY Transitional Finance Authority Future Tax Revenue 0.250% 5/2/13 (4) 16,800 16,800 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 26,990 27,633 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 17,345 17,765 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 9,460 10,101 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 16,290 17,440 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 1,070 1,186 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,930 9,943 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/16 1,000 1,124 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 4,000 4,616 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,540 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 5/1/13 5,520 5,520 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.240% 5/7/13 2,200 2,200 15 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.240% 5/7/13 8,900 8,900 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 7,094 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.240% 5/7/13 28,380 28,380 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/13 (Prere.) 5,000 5,135 New York Metropolitan Transportation Authority Revenue 3.000% 11/15/14 1,225 1,276 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 3,000 3,172 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,754 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,869 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,895 4,232 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,693 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,293 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,618 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,704 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 6,043 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 2,650 3,042 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,719 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 1,190 1,401 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,203 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.220% 5/7/13 (13) 20,000 20,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.770% 11/1/13 17,000 17,003 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.900% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 3.000% 11/15/13 725 736 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,000 1,057 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,224 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,300 1,445 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,113 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,583 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,200 1,413 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 27,460 28,151 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 3,829 2 New York Metropolitan Transportation Authority Revenue PUT 0.556% 11/1/14 19,950 19,956 2 New York Metropolitan Transportation Authority Revenue PUT 0.666% 11/1/15 15,000 15,009 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.230% 5/7/13 (13) 19,780 19,780 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.370% 5/7/13 (12) 22,095 22,095 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.240% 5/7/13 8,995 8,995 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.240% 5/7/13 7,500 7,500 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 760 812 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 500 562 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,540 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,489 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.220% 5/7/13 22,300 22,300 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.220% 5/7/13 4,880 4,880 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 2,435 2,634 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 17 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 5,110 5,636 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/13 2,000 2,016 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,102 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,190 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,663 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,939 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,304 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,952 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 9,660 10,069 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 15,300 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,539 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.240% 5/7/13 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 5/7/13 2,820 2,820 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.230% 5/7/13 16,800 16,800 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/13 2,220 2,255 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 3,300 3,466 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,499 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 2,000 2,101 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 3,000 3,314 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 5,100 16 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,588 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,734 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,867 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,300 3,885 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 4,017 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,567 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/13 15,095 15,219 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,324 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,127 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,008 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,011 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/15 1,200 1,264 New York State Environmental Facilities Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.550% 7/1/13 3,500 3,500 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.220% 5/7/13 LOC 20,000 20,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.210% 5/7/13 6,425 6,425 1 New York State Local Government Assistance Corp. Revenue TOB VRDO 0.250% 5/7/13 3,340 3,340 New York State Local Government Assistance Corp. Revenue VRDO 0.220% 5/7/13 18,100 18,100 New York State Thruway Authority Revenue 4.000% 1/1/15 2,000 2,114 New York State Thruway Authority Revenue 5.000% 1/1/17 2,000 2,301 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,772 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,500 2,588 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,759 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 16,675 17,247 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 3,037 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 9,082 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 16,314 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,623 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 29,577 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 30,053 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,930 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/13 4,225 4,225 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/13 9,200 9,200 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 5/7/13 LOC 23,065 23,065 Suffolk County New York RAN 2.000% 3/27/14 20,000 20,257 3 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,143 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,409 Suffolk County NY TAN 2.000% 8/14/13 30,000 30,138 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 5/7/13 LOC 3,800 3,800 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/13 11,000 11,036 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 20,928 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,432 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,296 2 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.386% 1/1/14 24,600 24,612 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.210% 5/7/13 9,500 9,500 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,432 Yonkers NY GO 3.000% 7/1/16 1,300 1,375 Yonkers NY GO 3.000% 8/15/16 675 715 Yonkers NY GO 3.000% 7/1/17 1,005 1,070 Yonkers NY GO 3.000% 8/15/17 510 544 1,646,201 North Carolina (1.3%) Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,617 Charlotte NC GO 5.000% 7/1/15 850 936 Charlotte NC GO 5.000% 7/1/18 5,000 6,064 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,336 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,610 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 589 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.220% 5/7/13 3,350 3,350 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.250% 5/7/13 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.250% 5/7/13 (4) 6,565 6,565 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,205 17 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 5/7/13 26,365 26,365 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.240% 5/7/13 LOC 2,355 2,355 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 2,170 2,238 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 2,000 2,152 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,379 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,746 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,055 8,108 North Carolina GO 5.000% 3/1/15 (Prere.) 4,710 5,110 North Carolina GO 5.000% 3/1/17 290 315 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 4.000% 10/1/17 3,610 4,071 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/18 3,780 4,516 2 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.960% 12/1/17 2,500 2,500 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 2.000% 10/1/13 1,000 1,007 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.230% 5/7/13 LOC 1,930 1,930 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) 4.000% 10/1/13 1,055 1,072 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/13 1,560 1,567 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,815 2,962 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,644 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/17 620 691 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/18 500 566 North Carolina Municipal Power Agency Revenue 5.000% 1/1/15 5,650 6,083 North Carolina Municipal Power Agency Revenue 5.000% 1/1/16 5,000 5,587 North Carolina Turnpike Authority Revenue 3.000% 7/1/13 1,205 1,211 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,435 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,855 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,426 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 2,035 Wake County NC GO 4.000% 2/1/14 16,060 16,519 152,742 Ohio (4.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.260% 5/7/13 LOC 6,900 6,900 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 22,011 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 5/7/13 LOC 10,000 10,000 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,147 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,737 Central OH Solid Waste Authority Revenue 4.000% 12/1/16 1,700 1,896 Central OH Solid Waste Authority Revenue 4.000% 12/1/17 1,675 1,909 Cleveland State University Ohio General Receipts Revenue 4.000% 6/1/14 500 520 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.210% 5/7/13 LOC 34,155 34,155 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 5/7/13 11,100 11,100 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.210% 5/7/13 LOC 12,500 12,500 Columbus OH GO 5.000% 7/1/15 3,000 3,303 Columbus OH GO 5.000% 7/1/15 2,310 2,544 Columbus OH GO 5.000% 7/1/16 6,760 7,727 Dayton OH City School District GO 4.000% 11/1/16 3,000 3,342 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.670% 6/3/13 10,000 10,002 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.200% 5/7/13 15,845 15,845 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.220% 5/7/13 15,545 15,545 Hocking Technical College District Ohio (Residence Hall Facilities Project) COP VRDO 0.210% 5/7/13 LOC 19,010 19,010 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.260% 5/7/13 LOC 28,585 28,585 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,199 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.210% 5/7/13 33,685 33,685 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.220% 5/7/13 18,300 18,300 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.170% 5/1/13 3,000 3,000 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 3,950 4,423 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,596 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,400 5,512 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,480 Ohio Common Schools GO 5.000% 3/15/18 10,860 12,986 Ohio Conservation Projects GO 5.000% 8/1/14 15,000 15,887 Ohio GO 5.000% 9/15/14 10,000 10,654 18 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio GO 5.000% 9/15/15 10,000 11,097 Ohio GO 5.000% 9/15/16 10,000 11,481 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.210% 5/7/13 LOC 2,170 2,170 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,197 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.230% 5/7/13 LOC 24,075 24,075 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,631 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,067 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,103 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 685 Ohio Higher Educational Facility Revenue (Ohio Dominican University) VRDO 0.220% 5/7/13 LOC 9,000 9,000 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 645 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 535 Ohio State University General Receipts Revenue 5.000% 6/1/13 (ETM) 105 105 Ohio State University General Receipts Revenue 5.000% 6/1/13 1,045 1,049 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.450% 5/7/13 9,860 9,860 2 Ohio Water Development Authority Pollution Control Revenue (Water Quality) PUT 0.620% 7/15/15 10,000 10,001 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) 1.750% 6/1/13 3,100 3,104 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 0.600% 7/1/13 2,250 2,250 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,610 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,811 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,577 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,000 1,187 South-Western City OH School District GO 3.000% 12/1/15 1,000 1,065 1 South-Western City OH School District GO TOB VRDO 0.220% 5/7/13 3,800 3,800 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,516 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,153 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,626 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,538 Wright State University Ohio General Revenue 3.000% 5/1/13 335 335 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,216 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,370 471,434 Oklahoma (0.3%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.230% 5/7/13 (13) 26,100 26,100 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.970% 8/1/13 5,785 5,787 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.220% 5/7/13 7,041 7,041 38,928 Oregon (0.7%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,088 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,088 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/13 1,285 1,285 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,189 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,542 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 509 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,090 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,615 Oregon GO 5.000% 5/1/16 2,000 2,269 Oregon GO 5.000% 5/1/16 3,500 3,971 Oregon GO 5.000% 11/1/16 3,000 3,465 Oregon GO 5.000% 5/1/18 1,125 1,353 Oregon GO 5.000% 5/1/18 1,500 1,805 Oregon GO 5.000% 11/1/18 3,750 4,570 Oregon Health & Science University Revenue 4.000% 7/1/14 1,000 1,040 Oregon Health & Science University Revenue 5.000% 7/1/16 500 564 Oregon Health & Science University Revenue 5.000% 7/1/18 1,000 1,186 3 Portland OR Water System Revenue 5.000% 10/1/15 6,000 6,659 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 11,016 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 9,094 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,568 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,795 77,761 Pennsylvania (6.4%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,267 19 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/13 13,000 13,026 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/13 1,000 1,012 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 11,014 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 6/15/14 1,500 1,580 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,039 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 9,103 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 813 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,173 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.270% 8/1/13 10,000 10,008 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.240% 5/7/13 39,400 39,400 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.220% 5/7/13 3,900 3,900 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 10,000 10,109 Commonwealth Financing Authority Pennsylvania Revenue 4.000% 6/1/16 650 715 Delaware County PA GO 5.000% 10/1/14 3,905 4,164 Delaware River Port Authority Pennsylvania & New Jersey Revenue 3.000% 1/1/14 5,790 5,882 Delaware River Port Authority Pennsylvania & New Jersey Revenue 4.000% 1/1/15 1,000 1,048 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/16 1,215 1,334 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,070 1,202 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.200% 5/7/13 LOC 15,200 15,200 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.240% 5/7/13 5,000 5,000 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/13 2,000 2,008 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,790 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.220% 5/7/13 14,290 14,290 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.240% 5/7/13 9,070 9,070 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.240% 5/7/13 13,700 13,700 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.220% 5/7/13 LOC 10,000 10,000 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.200% 5/7/13 8,770 8,770 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.200% 5/7/13 8,730 8,730 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 10,750 11,191 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,205 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,424 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,534 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,338 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/22 8,000 9,304 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,996 Pennsylvania GO 4.000% 7/15/13 16,995 17,131 Pennsylvania GO 5.000% 9/1/13 4,300 4,370 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 12,763 Pennsylvania GO 5.000% 4/1/15 32,880 35,806 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,399 Pennsylvania GO 5.000% 9/1/15 (4) 34,225 36,398 Pennsylvania GO 5.000% 4/1/18 35,410 42,466 Pennsylvania GO 5.000% 7/1/18 2,675 3,229 Pennsylvania GO 5.000% 11/15/18 2,885 3,516 20 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 5/7/13 LOC 5,040 5,040 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/16 (2) 2,000 2,197 1 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) TOB VRDO 0.220% 5/7/13 5,315 5,315 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,641 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 13,945 14,028 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 3,000 3,018 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,416 1 Pennsylvania State University Revenue TOB VRDO 0.570% 5/7/13 12,605 12,605 1 Pennsylvania Turnpike Commission Registration Fee Revenue TOB VRDO 0.310% 5/7/13 (4) 9,705 9,705 2 Pennsylvania Turnpike Commission Revenue 0.730% 6/1/13 3,820 3,820 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 16,945 17,786 2 Pennsylvania Turnpike Commission Revenue 0.770% 12/1/16 8,000 8,006 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,591 2 Pennsylvania Turnpike Commission Revenue 0.820% 12/1/17 10,000 10,015 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.340% 5/7/13 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.240% 5/7/13 26,428 26,427 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/13 3,260 3,307 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,049 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,375 Philadelphia PA Authority for Industrial Development Revenue (Inglis House Project) VRDO 0.220% 5/7/13 5,400 5,400 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,155 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.170% 5/1/13 3,000 3,000 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.200% 5/7/13 LOC 23,150 23,150 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,668 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.420% 5/7/13 (4) 70,460 70,460 Pittsburgh PA Water & Sewer Authority Revenue PUT 1.400% 9/1/15 (4) 6,000 6,033 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.350% 5/7/13 (4) 31,625 31,625 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.280% 5/7/13 5,700 5,700 West Chester University Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,261 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 3.500% 7/1/13 1,830 1,840 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,433 731,728 Puerto Rico (0.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/15 (4) 10,000 10,732 Puerto Rico Government Development Bank Revenue 4.750% 12/1/15 (14) 1,100 1,115 11,847 South Carolina (0.8%) Charleston County SC GO 5.250% 11/1/15 3,270 3,666 2 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.810% 1/1/18 8,770 8,814 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,575 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,210 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,983 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,143 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 2,002 South Carolina GO 5.000% 4/1/16 1,450 1,641 South Carolina GO 5.000% 4/1/16 7,260 8,218 South Carolina GO 5.000% 4/1/16 30 34 South Carolina GO 5.000% 4/1/16 6,475 7,330 South Carolina GO 5.000% 4/1/16 2,275 2,575 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,067 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,071 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.000% 11/1/15 250 267 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) 2.875% 2/1/15 2,000 2,043 South Carolina Ports Authority Revenue 4.000% 7/1/13 1,000 1,006 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,528 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,096 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 4,980 5,312 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 15,168 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/15 8,870 9,839 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,790 92,378 21 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tennessee (1.8%) Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/19 2,925 3,465 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,348 Memphis TN Electric System Revenue 5.000% 12/1/14 31,205 33,555 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 27,974 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.620% 10/1/15 36,500 36,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,407 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,628 Shelby County TN GO VRDO 0.220% 5/7/13 12,590 12,590 Shelby County TN GO VRDO 0.250% 5/7/13 30,790 30,790 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 9,751 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,630 2,790 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.420% 5/1/13 (4) 15,000 15,000 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.420% 5/1/13 (4) 9,000 9,000 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 2,170 2,360 Tennessee GO 5.000% 5/1/14 3,300 3,458 Tennessee School Bond Authority Revenue 5.000% 5/1/13 5,460 5,461 209,077 Texas (10.9%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/14 2,000 2,143 1 Brownsville TX Utility System Revenue TOB VRDO 0.350% 5/7/13 (4) 6,060 6,060 3 Central Texas Regional Mobility Authority Revenue 3.000% 1/1/14 200 203 3 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 325 341 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 1,000 1,100 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 500 564 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 287 3 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,842 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.300% 5/7/13 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.220% 5/7/13 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,810 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 2,928 Dallas TX GO 5.000% 2/15/14 3,900 4,049 Dallas TX GO 5.000% 2/15/15 6,295 6,823 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,407 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,096 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,220 7,444 Denton TX Independent School District GO VRDO 0.230% 5/7/13 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,440 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,300 1,460 Frisco TX GO 4.000% 2/15/15 1,580 1,681 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 5,000 5,033 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,051 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.420% 6/1/14 2,100 2,100 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.520% 6/1/15 1,700 1,700 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.620% 6/1/16 2,000 2,000 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.270% 11/15/15 8,000 8,026 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/14 5,915 6,128 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 856 Harris County TX GO 6.000% 8/1/14 (14) 23,045 24,707 1 Harris County TX GO TOB VRDO 0.230% 5/7/13 (13) 9,600 9,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.180% 5/1/13 30,000 30,000 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.180% 5/1/13 (ETM) 8,000 8,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.230% 5/7/13 30,000 30,000 2 Harris County TX Toll Road Revenue 0.850% 8/15/17 3,150 3,151 22 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,107 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,191 3 Houston TX GO 3.000% 3/1/15 8,835 9,252 3 Houston TX GO 4.000% 3/1/16 2,900 3,179 3 Houston TX GO 4.000% 3/1/17 9,000 10,111 3 Houston TX GO 5.000% 3/1/18 11,835 14,106 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.220% 5/7/13 13,755 13,755 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/13 3,000 3,048 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,124 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,381 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,738 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,342 Houston TX Independent School District GO PUT 2.000% 6/1/14 11,370 11,555 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,472 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,629 Houston TX Utility System Revenue 5.250% 5/15/15 (14) 1,020 1,072 2 Houston TX Utility System Revenue PUT 0.770% 6/1/15 46,500 46,567 2 Houston TX Utility System Revenue PUT 0.820% 8/1/16 13,000 13,133 1 Houston TX Utility System Revenue TOB VRDO 0.220% 5/7/13 17,540 17,540 1 Houston TX Utility System Revenue TOB VRDO 0.240% 5/7/13 25,330 25,330 1 Houston TX Utility System Revenue TOB VRDO 0.240% 5/7/13 9,995 9,995 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,654 2 Katy TX Independent School District GO PUT 0.786% 8/15/15 25,000 25,059 Katy TX Independent School District GO PUT 1.600% 8/15/17 2,500 2,506 1 Lone Star College System Texas GO TOB VRDO 0.240% 5/7/13 2,800 2,800 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 11 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,337 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 1,955 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,201 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/13 1,000 1,008 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,587 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,354 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,625 1,689 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 894 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,153 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 1,966 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,368 Northside TX Independent School District GO PUT 1.750% 6/1/13 19,200 19,225 Northside TX Independent School District GO PUT 0.950% 8/1/13 18,825 18,860 Northside TX Independent School District GO PUT 1.350% 6/1/14 20,985 21,180 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,225 1 Northside TX Independent School District GO TOB VRDO 0.230% 5/7/13 5,225 5,225 1 Port Arthur TX Independent School District GO TOB VRDO 0.230% 5/7/13 (12) 9,125 9,125 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/15 1,000 1,088 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/14 1,000 1,060 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/16 2,000 2,256 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,458 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 15,381 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/14 13,090 13,405 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/15 10,000 10,349 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,639 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 5/7/13 11,985 11,985 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.240% 5/7/13 5,865 5,865 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) 5.000% 11/15/14 1,600 1,715 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/13 1,155 1,164 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,871 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital Dallas) VRDO 0.210% 5/1/13 LOC 13,400 13,400 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.000% 12/1/15 1,580 1,760 Texas (Veterans Housing Assistance Program) GO VRDO 0.220% 5/7/13 16,700 16,700 Texas GO 5.000% 10/1/13 7,500 7,652 Texas GO 5.000% 10/1/14 8,470 9,043 Texas GO 5.000% 10/1/15 10,905 12,131 1 Texas GO TOB VRDO 0.180% 5/1/13 6,700 6,700 Texas GO TOB VRDO 0.180% 5/1/13 11,000 11,000 1 Texas GO TOB VRDO 0.180% 5/1/13 40,800 40,800 1 Texas GO TOB VRDO 0.220% 5/7/13 12,190 12,190 1 Texas GO TOB VRDO 0.220% 5/7/13 74,750 74,750 23 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Texas GO TOB VRDO 0.230% 5/7/13 12,140 12,140 1 Texas GO TOB VRDO 0.240% 5/7/13 17,875 17,875 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/17 4,000 4,457 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 22,050 24,682 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/18 4,500 5,075 4 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 22,024 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 10,000 10,773 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 37,924 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 8,951 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/17 3,205 3,585 Texas TRAN 2.500% 8/30/13 110,000 110,848 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.230% 5/7/13 11,700 11,700 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.230% 5/7/13 21,925 21,925 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,076 1 Texas Transportation Commission Revenue TOB VRDO 0.240% 5/7/13 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,433 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,564 University of North Texas Revenue 5.000% 4/15/15 880 958 University of North Texas Revenue 5.000% 4/15/16 1,000 1,128 University of North Texas Revenue 5.000% 4/15/17 725 844 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 25,245 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,139 1,233,322 Utah (0.5%) Intermountain Power Agency Utah Power Supply Revenue 5.500% 7/1/13 (Prere.) 2,125 2,144 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 5/1/13 12,455 12,455 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/18 1,015 1,199 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/14 4,335 4,474 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,369 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,095 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,555 Utah GO 4.000% 7/1/14 10,740 11,215 Utah GO 5.000% 7/1/14 4,000 4,224 55,730 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,514 Virginia (1.0%) 1 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.210% 5/7/13 2,355 2,355 Fairfax County VA Public Improvement GO 5.000% 10/1/16 5,575 6,199 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 4.000% 11/1/16 1,000 1,093 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 14,926 Norfolk VA BAN 3.000% 1/1/14 5,000 5,043 Norfolk VA Water Revenue 5.000% 11/1/18 725 881 1 Richmond VA Public Utility Revenue TOB VRDO 0.250% 5/7/13 4,990 4,990 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 1,997 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 4,049 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 11,615 14,048 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,324 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,207 Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 21,190 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 12,620 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,587 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,502 115,011 Washington (2.4%) 1 Bellevue WA GO TOB VRDO 0.280% 5/7/13 5,445 5,445 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.240% 5/7/13 8,280 8,280 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,613 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/16 (2) 11,985 13,136 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/13 5,000 5,041 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,326 King County WA GO 5.000% 1/1/18 2,000 2,382 King County WA GO 5.000% 7/1/18 7,515 9,072 1 King County WA Sewer Revenue TOB VRDO 0.220% 5/7/13 25,315 25,315 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.220% 5/7/13 8,100 8,100 24 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Spokane County WA School District No. 81 GO 5.125% 6/1/13 (Prere.) 4,985 5,006 1 TES Properties Washington Lease Revenue TOB VRDO 0.240% 5/7/13 10,120 10,120 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/13 5,050 5,091 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 9,328 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 10,000 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,378 Washington COP 3.000% 7/1/13 1,565 1,573 Washington COP 3.000% 7/1/14 1,500 1,548 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,044 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 16,773 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 39,645 48,538 Washington GO 5.000% 1/1/15 (2) 4,500 4,848 Washington GO 5.000% 1/1/16 5,000 5,594 1 Washington GO TOB VRDO 0.240% 5/7/13 6,325 6,325 1 Washington GO TOB VRDO 0.240% 5/7/13 6,145 6,145 1 Washington GO TOB VRDO 0.240% 5/7/13 5,030 5,030 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.240% 5/7/13 5,000 5,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,469 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,673 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 3.000% 10/1/14 1,000 1,038 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 872 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,598 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 800 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,618 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.210% 5/7/13 27,670 27,670 270,789 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,156 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 4,719 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,165 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,319 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,412 West Virginia University Revenue 5.000% 10/1/16 725 830 2 West Virginia University Revenue PUT 0.870% 10/1/14 12,500 12,510 40,111 Wisconsin (1.4%) Wisconsin GO 5.000% 5/1/14 6,490 6,802 Wisconsin GO 5.000% 5/1/15 10,000 10,927 Wisconsin GO 4.000% 11/1/16 6,000 6,706 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,025 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,093 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/13 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/13 6,000 6,058 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,323 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,620 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 747 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,536 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,412 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 15,132 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.230% 5/7/13 LOC 9,965 9,965 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.240% 5/7/13 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.240% 5/7/13 LOC 3,540 3,540 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.190% 5/1/13 LOC 2,490 2,490 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.240% 5/7/13 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/16 1,345 1,527 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services, Inc.) 4.000% 8/15/15 1,100 1,185 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,332 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 1,500 1,520 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,946 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 747 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,845 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.230% 5/7/13 LOC 13,300 13,300 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,272 Wisconsin Transportation Revenue 5.000% 7/1/13 (Prere.) 4,000 4,032 25 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,608 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,276 153,716 Total Tax-Exempt Municipal Bonds (Cost $11,321,131) 11,439,971 Shares Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 5 Vanguard Municipal Cash Management Fund (Cost $91,515) 0.204% 91,514,860 91,515 Total Investments (101.4%) (Cost $11,412,646) 11,531,486 Other Assets and Liabilities (–1.4%) Other Assets 109,068 Liabilities (270,036) (160,968) Net Assets (100%) 11,370,518 At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 11,270,879 Undistributed Net Investment Income — Accumulated Net Realized Losses (17,799) Unrealized Appreciation (Depreciation) Investment Securities 118,840 Futures Contracts (1,402) Net Assets 11,370,518 Investor Shares—Net Assets Applicable to 128,132,930 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,039,470 Net Asset Value Per Share—Investor Shares $15.92 Admiral Shares—Net Assets Applicable to 586,237,692 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 9,331,048 Net Asset Value Per Share—Admiral Shares $15.92 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $1,813,030,000, representing 15.9% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2013. 4 Securities with a value of $1,372,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 26 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.6%) Alabama (0.4%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 36,843 Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,448 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,714 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,866 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,759 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,106 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,880 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,920 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,198 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,634 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,564 70,932 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,073 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,215 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 1,600 1,957 15,245 Arizona (1.4%) Arizona Board Regents Arizona State University System Revenue VRDO 0.220% 5/7/13 LOC 9,705 9,705 Arizona COP 5.000% 9/1/14 (4) 4,800 5,092 Arizona COP 5.000% 9/1/15 (4) 4,000 4,392 Arizona COP 5.000% 10/1/17 1,000 1,156 Arizona COP 5.000% 10/1/18 900 1,062 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,151 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/19 2,500 2,915 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/20 3,800 4,470 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.240% 5/7/13 LOC 9,430 9,430 1 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 2.070% 2/5/20 20,000 20,352 1 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 2.070% 2/5/20 5,000 5,078 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,001 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 9,950 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,572 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,160 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,435 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,148 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 5,912 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,504 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,527 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,500 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,830 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,577 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,500 2 Arizona Transportation Board Highway Revenue TOB VRDO 0.240% 5/7/13 7,260 7,260 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,477 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,884 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,604 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,828 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,480 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 2,980 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,693 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,690 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,582 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,462 Pima County AZ Sewer Revenue 5.000% 7/1/19 1,000 1,214 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,146 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,506 2 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.240% 5/7/13 13,220 13,220 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,041 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,181 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,295 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,694 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,604 248,260 27 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Arkansas (0.2%) Independence County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 2.375% 1/1/21 15,000 15,183 Jefferson County AR Pollution Control Revenue (Entergy Arkansas, Inc. Project) 1.550% 10/1/17 10,000 10,127 25,310 California (12.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,167 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 890 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,213 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 568 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,344 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/19 1,000 1,213 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/20 1,730 2,110 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 16,988 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.990% 8/1/17 15,000 15,091 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,173 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,000 10,303 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 10/1/19 9,500 9,499 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.120% 5/1/23 15,000 15,001 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.240% 5/7/13 9,270 9,270 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.240% 5/7/13 6,200 6,200 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 31,437 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 43,746 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 23,240 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,678 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 25,772 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 12,310 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 2,989 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,673 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 5,001 California Economic Recovery GO 5.250% 7/1/13 2,500 2,521 California Economic Recovery GO 5.250% 7/1/14 (ETM) 3,390 3,587 California Economic Recovery GO 5.250% 7/1/14 11,610 12,282 California Economic Recovery GO 5.250% 7/1/14 (14) 2,500 2,645 California Economic Recovery GO 5.000% 7/1/16 1,500 1,705 California Economic Recovery GO 5.000% 7/1/17 15,090 17,691 California Economic Recovery GO 5.000% 7/1/18 41,600 50,022 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.220% 5/7/13 LOC 13,375 13,375 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.220% 5/7/13 LOC 8,800 8,800 California GO 5.000% 5/1/13 23,475 23,478 California GO 5.000% 9/1/13 32,125 32,646 California GO 5.000% 11/1/13 13,695 14,027 California GO 5.000% 8/1/14 1,970 2,087 California GO 5.000% 4/1/15 21,300 23,174 California GO 5.000% 6/1/15 3,250 3,493 California GO 5.000% 6/1/15 (14) 5,100 5,584 California GO 5.000% 3/1/16 3,210 3,604 California GO 5.000% 3/1/16 (14) 1,120 1,258 California GO 5.000% 3/1/16 4,460 5,008 California GO 5.000% 3/1/16 (14) 6,510 6,922 California GO 5.000% 4/1/16 6,670 7,512 California GO 5.000% 5/1/16 2,150 2,348 California GO 5.000% 8/1/16 2,825 3,220 California GO 5.000% 10/1/16 1,225 1,404 California GO 5.000% 10/1/16 28,605 32,793 California GO 5.000% 11/1/16 (2) 5,375 6,180 California GO 5.000% 12/1/16 2,500 2,883 California GO 6.000% 2/1/17 (2) 3,500 4,172 California GO 5.000% 3/1/17 (14) 1,300 1,459 California GO 5.000% 3/1/17 3,755 4,342 California GO 5.000% 4/1/17 7,275 8,435 1 California GO 0.970% 5/1/17 3,500 3,506 California GO 5.000% 9/1/17 4,250 4,990 California GO 5.000% 9/1/17 2,805 3,293 California GO 5.000% 10/1/17 20,000 23,540 California GO 5.000% 10/1/17 4,005 4,714 California GO 5.000% 9/1/18 32,260 38,799 California GO 5.000% 9/1/18 8,050 9,682 California GO 5.000% 10/1/18 25,000 30,134 California GO 5.000% 2/1/19 11,000 13,255 California GO 5.000% 4/1/19 18,580 22,470 California GO 5.000% 9/1/19 19,000 23,176 28 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 9/1/19 17,825 21,743 California GO 5.000% 2/1/20 44,500 54,274 2 California GO TOB VRDO 0.180% 5/1/13 28,000 28,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,150 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 6,091 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 24,425 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,515 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,594 1 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 2.020% 7/1/17 5,200 5,242 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/18 1,000 1,152 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,091 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 21,238 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,661 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,241 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,310 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,674 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.240% 5/7/13 24,170 24,170 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.500% 4/1/16 5,000 5,000 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.720% 4/1/14 35,000 35,116 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.500% 4/1/16 20,000 20,000 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.240% 5/7/13 LOC 17,870 17,870 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,265 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,689 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 12,600 12,835 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 7/1/13 25,000 25,000 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,113 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.190% 5/1/13 LOC 14,200 14,200 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,811 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,831 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,966 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,634 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,207 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 11/1/18 (14) 1,180 1,430 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 20,019 3 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/19 5,600 6,745 3 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/20 5,000 6,097 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 6,132 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,804 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/20 1,000 1,214 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 7,501 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 10,958 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 2,665 3,213 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 2,960 3,626 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,874 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,758 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,521 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,181 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,187 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,996 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,428 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,283 California RAN 2.500% 6/20/13 80,000 80,256 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 1.375% 4/2/18 41,200 41,396 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 15,645 2 California Statewide Communities Development Authority Revenue (St. Joseph’s Health System) TOB VRDO 0.400% 5/7/13 (4) 44,190 44,190 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 565 577 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/15 750 820 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/16 805 910 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 9,000 9,179 1 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.506% 12/15/15 14,000 14,055 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 2,450 2,884 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/19 2,000 2,474 29 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,406 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,412 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,675 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 37,377 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 21,508 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 39,490 39,693 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 32,000 32,178 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 20,130 Irvine CA Reassessment District No. 12-1 Improvement Revenue 2.000% 9/2/13 1,000 1,006 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 548 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,222 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,137 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/19 1,000 1,221 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/20 1,275 1,576 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,400 9,329 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 5/7/13 4,000 4,000 Los Angeles CA GO 5.000% 9/1/17 32,500 38,458 Los Angeles CA GO 5.000% 9/1/19 5,000 6,160 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 33,765 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,042 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 15,954 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 21,990 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,259 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,618 Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 22,337 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 22,444 Los Angeles CA Unified School District GO TOB VRDO 0.180% 5/1/13 1,100 1,100 2 Los Angeles CA Unified School District GO TOB VRDO 0.230% 5/7/13 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 11,252 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 25,476 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,718 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 24,762 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,910 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,820 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 893 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,211 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 611 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 894 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,623 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 604 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 916 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 2,910 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,228 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,390 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,887 Orange County CA Water District COP VRDO 0.220% 5/7/13 12,000 12,000 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,388 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,805 2 Palomar Pomerado Health California GO TOB VRDO 0.210% 5/7/13 LOC 14,285 14,285 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,584 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 756 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 765 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,130 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 8,900 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,622 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,253 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 6,938 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 8,957 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,327 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,266 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 6,094 2 San Diego CA Community College District GO TOB VRDO 0.230% 5/7/13 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,458 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 15,913 2 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.240% 5/7/13 9,900 9,900 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,462 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,346 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 19,351 2 Sonoma County CA Junior College District GO TOB VRDO 0.250% 5/7/13 3,440 3,440 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,407 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,000 1,130 30 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,629 2 Sweetwater CA Unified School District GO TOB VRDO 0.240% 5/7/13 (13) 13,600 13,600 University of California Revenue 5.000% 5/15/17 2,250 2,640 University of California Revenue 5.000% 5/15/18 2,000 2,409 University of California Revenue 5.000% 5/15/19 4,435 5,455 2 University of California Revenue TOB VRDO 0.240% 5/7/13 9,300 9,300 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,099 2,207,192 Colorado (1.3%) 2 Board of Governors of the Colorado State University System Enterprise Revenue TOB VRDO 0.220% 5/7/13 LOC 16,900 16,900 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,688 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,355 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,671 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,594 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.220% 5/7/13 20,515 20,515 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,524 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,143 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,268 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 9,099 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.210% 5/7/13 27,600 27,600 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,397 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,487 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,422 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,696 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 1,971 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,869 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,597 Denver CO City & County COP VRDO 0.180% 5/1/13 4,875 4,875 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 3,089 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 11,635 1 E-470 Public Highway Authority Colorado Revenue PUT 2.940% 9/1/14 16,500 16,567 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 8,926 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/16 (Prere.) 22,500 25,921 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,398 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,223 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 3,058 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,006 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,058 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,445 University of Colorado Hospital Authority Revenue VRDO 0.210% 5/7/13 LOC 21,010 21,010 University of Colorado Hospital Authority Revenue VRDO 0.210% 5/7/13 LOC 4,660 4,660 229,667 Connecticut (2.0%) Connecticut GO 5.000% 12/1/13 (14) 3,930 4,041 Connecticut GO 5.000% 1/1/14 18,250 18,838 1 Connecticut GO 0.450% 9/15/14 4,375 4,376 Connecticut GO 5.000% 1/1/15 14,710 15,858 Connecticut GO 5.250% 11/1/15 1,000 1,121 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,550 Connecticut GO 5.000% 1/1/16 30,000 33,584 Connecticut GO 5.000% 3/1/16 4,705 5,299 Connecticut GO 5.000% 5/1/16 10,000 11,328 1 Connecticut GO 0.870% 5/15/16 8,300 8,356 1 Connecticut GO 0.650% 9/15/16 3,000 3,001 Connecticut GO 5.000% 4/1/17 1,165 1,357 1 Connecticut GO 0.990% 5/15/17 20,000 20,251 1 Connecticut GO 0.740% 9/15/17 1,750 1,756 Connecticut GO 5.000% 12/1/17 15,000 17,263 1 Connecticut GO 0.640% 3/1/18 2,500 2,502 1 Connecticut GO 1.100% 4/15/18 4,500 4,524 Connecticut GO 5.000% 6/1/18 14,955 17,949 Connecticut GO 5.000% 11/1/18 1,000 1,211 1 Connecticut GO 0.770% 3/1/19 2,000 2,002 1 Connecticut GO 1.320% 4/15/19 6,000 6,083 Connecticut GO 5.000% 6/1/19 22,165 27,143 1 Connecticut GO 1.140% 9/15/19 3,000 3,015 1 Connecticut GO 0.870% 3/1/20 7,500 7,511 1 Connecticut GO PUT 0.870% 9/15/17 5,400 5,402 1 Connecticut GO PUT 1.570% 3/1/18 17,500 18,025 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,391 31 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 4,071 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 5,042 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,159 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,742 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,750 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,538 2 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.260% 5/7/13 10,335 10,335 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital) VRDO 0.230% 5/7/13 LOC 17,000 17,000 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,462 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 5,950 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 8,892 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 12/1/19 4,915 6,067 350,745 Delaware (0.2%) Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,295 Delaware GO 5.000% 10/1/18 3,540 4,326 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,297 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,116 University of Delaware Revenue PUT 0.850% 6/4/13 (Prere.) 8,000 8,004 University of Delaware Revenue PUT 0.700% 5/1/16 8,750 8,758 35,796 District of Columbia (0.9%) District of Columbia GO 5.000% 6/1/13 (Prere.) 4,900 4,920 District of Columbia GO 5.000% 6/1/13 (Prere.) 5,000 5,021 District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,016 1 District of Columbia Income Tax Revenue 0.570% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,679 2 District of Columbia Income Tax Revenue TOB VRDO 0.240% 5/7/13 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.280% 5/7/13 LOC 39,200 39,200 District of Columbia Revenue (American University) VRDO 0.180% 5/1/13 LOC 9,750 9,750 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.230% 5/8/13 LOC 15,975 15,975 District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/13 LOC 20,535 20,535 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.270% 5/7/13 LOC 20,400 20,400 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.700% 6/1/15 7,300 7,306 1 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.800% 6/1/16 6,000 6,001 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,024 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,699 164,451 Florida (5.9%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,623 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,409 Broward County FL Airport System Revenue 5.000% 10/1/19 750 903 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,288 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,148 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,696 2 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.240% 5/7/13 5,665 5,665 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 15,842 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,883 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,675 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 45,000 48,975 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,453 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,896 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 900 1,032 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 22,112 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 7,063 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 40,897 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 43,283 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,959 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,153 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,053 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 6/2/15 3,750 3,799 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,076 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 8,873 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,698 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,495 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,541 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,929 32 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 5,065 5,135 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 16,063 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,515 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,347 2 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.240% 5/7/13 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 5,868 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,447 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,040 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 10,258 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,930 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,209 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 21,969 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,355 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,748 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,365 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,090 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 3,961 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 24,500 24,941 Gainesville FL Utilities System Revenue VRDO 0.180% 5/1/13 4,100 4,100 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,144 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,294 2 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.230% 5/7/13 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,123 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,834 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,126 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,366 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,722 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,180 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.210% 5/7/13 20,315 20,315 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.210% 5/7/13 34,275 34,275 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/16 15,000 17,218 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.210% 5/7/13 12,900 12,900 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,208 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,358 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,283 1 Lakeland FL Energy System Revenue 0.970% 10/1/17 10,000 10,058 Lee Memorial Health System Florida Hospital Revenue VRDO 0.230% 5/7/13 LOC 6,425 6,425 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 4.000% 11/15/18 1,125 1,241 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/19 1,650 1,925 2 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.230% 5/7/13 (4) 11,500 11,500 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/18 2,000 2,370 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/19 1,900 2,286 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/20 1,500 1,818 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,042 Miami-Dade County FL School Board COP 5.000% 5/1/15 (ETM) 4,000 4,362 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,702 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 8,868 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,827 2 Miami-Dade County FL School Board COP TOB VRDO 0.230% 5/7/13 (13) 27,700 27,700 2 Miami-Dade County FL School Board COP TOB VRDO 0.320% 5/7/13 (12) 26,500 26,500 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,290 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,506 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,409 2 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.260% 5/7/13 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,126 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.230% 5/7/13 LOC 28,500 28,500 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,193 Orange County FL School Board COP 5.000% 8/1/16 700 790 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,718 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,637 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,094 Orange County FL School Board COP VRDO 0.220% 5/7/13 LOC 14,730 14,730 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,249 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,433 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 2,000 2,332 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/17 4,440 5,176 33 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 2,785 3,319 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/18 9,000 10,724 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 2,270 2,748 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/19 10,725 12,982 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,733 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,883 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 6,031 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,549 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/19 5,500 6,776 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,216 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 17,407 3 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 4.000% 11/1/18 635 695 3 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/19 1,500 1,726 3 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/20 1,500 1,730 3 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/21 750 865 2 Palm Beach County FL School Board COP TOB VRDO 0.220% 5/7/13 11,350 11,350 2 Palm Beach County FL School Board COP TOB VRDO 0.260% 5/7/13 6,100 6,100 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,415 2 South Florida Water Management District COP TOB VRDO 0.200% 5/1/13 22,800 22,800 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,535 2 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.280% 5/7/13 20,000 20,000 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 11,031 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.210% 5/7/13 LOC 13,800 13,800 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,983 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,422 Tampa FL Hospital Revenue 4.000% 7/1/18 1,625 1,808 Tampa FL Hospital Revenue 5.000% 7/1/19 1,755 2,065 Tampa FL Hospital Revenue 4.000% 7/1/20 1,000 1,114 1,042,880 Georgia (2.6%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,950 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 10,030 Atlanta GA Airport Revenue 5.000% 1/1/18 500 590 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,466 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,337 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,729 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,526 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,532 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,577 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,617 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,205 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,396 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,511 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.260% 5/7/13 LOC 25,000 25,000 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,438 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,180 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,487 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 304 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 429 Dalton GA Development Authority Revenue (Hamilton Health Care System) 3.000% 8/15/14 1,000 1,034 Dalton GA Development Authority Revenue (Hamilton Health Care System) 4.000% 8/15/18 1,000 1,136 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/19 1,000 1,204 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/20 1,500 1,797 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,202 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,584 Floyd County GA Development Authority Revenue (Georgia Power Co. Plant Hammond Project) PUT 0.850% 11/15/15 2,500 2,515 2 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.240% 5/7/13 11,415 11,415 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.270% 5/7/13 LOC 7,000 7,000 34 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia GO 5.500% 7/1/14 4,000 4,246 Georgia GO 5.500% 7/1/14 (Prere.) 980 1,040 Georgia GO 4.000% 1/1/15 2,110 2,240 Georgia GO 5.000% 7/1/16 9,500 10,859 Georgia GO 5.000% 7/1/16 20,000 22,860 Georgia GO 5.000% 7/1/16 5,000 5,715 Georgia GO 5.500% 7/1/16 4,020 4,270 Georgia GO 5.000% 10/1/16 1,910 2,202 Georgia GO 5.000% 7/1/17 2,840 3,354 Georgia GO 5.000% 7/1/17 13,695 16,173 Georgia GO 5.000% 7/1/18 2,340 2,838 Georgia GO 5.000% 7/1/18 23,075 27,986 Georgia GO 4.000% 11/1/18 11,000 12,867 Georgia GO 5.000% 7/1/19 8,300 10,299 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,607 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,239 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,201 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 914 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 4,905 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 16,811 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 6,919 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 22,268 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 9,047 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 1,982 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,259 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,189 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 11,357 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,770 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,888 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 12,555 15,298 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,765 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,504 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,215 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 1,730 2,112 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,149 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 3,962 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,374 2 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.210% 5/7/13 4,840 4,840 2 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.240% 5/7/13 2,955 2,955 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,133 452,803 Hawaii (0.9%) Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,305 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,548 Hawaii GO 5.000% 6/1/16 13,920 15,824 Hawaii GO 5.000% 12/1/18 17,250 21,002 Hawaii GO 5.000% 6/1/19 6,960 8,542 Hawaii GO 5.000% 6/1/19 2,370 2,909 Hawaii GO 5.000% 11/1/19 11,960 14,800 Hawaii GO 5.000% 11/1/19 40,725 50,396 Hawaii GO 5.000% 12/1/19 5,000 6,197 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,447 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,232 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,867 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,278 Honolulu HI City & County GO 5.000% 11/1/18 4,000 4,860 Honolulu HI City & County GO 5.000% 11/1/19 6,000 7,425 157,632 Idaho (0.2%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.220% 5/7/13 22,405 22,405 Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,109 26,514 Illinois (3.8%) Chicago IL Board of Education GO 0.000% 12/1/13 (14) 13,400 13,359 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,656 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,859 Chicago IL Board of Education GO 5.000% 12/1/18 (12) 7,180 8,462 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 4,970 5,892 35 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Board of Education GO 5.250% 12/1/19 (14) 1,000 1,189 2 Chicago IL Board of Education GO TOB PUT 0.710% 5/23/13 LOC 85,000 85,000 2 Chicago IL Board of Education GO TOB VRDO 0.300% 5/7/13 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,267 Chicago IL GO 5.000% 1/1/14 (ETM) 37,590 38,783 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,793 Chicago IL GO 5.000% 1/1/19 5,000 5,735 Chicago IL GO 5.000% 1/1/19 (4) 4,645 5,103 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 6,081 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,164 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 7,500 8,593 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 750 859 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 1,250 1,468 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 1,000 1,193 2 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.230% 5/7/13 LOC 24,015 24,015 2 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.370% 5/7/13 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 808 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,169 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,193 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,915 Cook County IL GO 5.000% 11/15/19 1,500 1,823 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,118 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,077 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,928 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,604 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 21,795 26,076 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.230% 5/7/13 24,230 24,230 Illinois Finance Authority Revenue (Advocate Health Care) PUT 5.000% 1/15/20 5,000 6,033 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,791 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,906 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,718 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/19 1,115 1,314 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/20 2,940 3,485 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.250% 8/15/16 4,270 4,801 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,743 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 5,070 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 5,095 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.240% 5/7/13 LOC 16,200 16,200 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,824 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,682 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,884 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,283 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,308 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,342 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,654 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,152 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,753 Illinois GO 5.500% 8/1/14 (14) 8,295 8,783 Illinois GO 5.000% 8/1/17 30,000 34,260 Illinois GO 5.000% 8/1/18 22,000 25,384 Illinois GO 5.000% 3/1/19 6,500 7,524 Illinois GO 5.000% 8/1/19 14,750 17,189 Illinois GO 5.000% 3/1/20 4,000 4,658 Illinois GO 5.000% 8/1/20 10,500 12,293 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,085 4,248 2 Illinois Regional Transportation Authority Revenue TOB VRDO 0.210% 5/7/13 5,545 5,545 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 11,104 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,384 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,353 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,885 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,359 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,668 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 7,945 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,841 Illinois Unemployment Insurance Fund Building Receipts Revenue 1.500% 6/15/21 8,750 8,768 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,894 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,436 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,401 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,147 36 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,871 2 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.240% 5/7/13 9,455 9,455 668,975 Indiana (1.3%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,471 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 6,673 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,071 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,726 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,789 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 3,959 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,433 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 1,021 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 12,235 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,945 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,960 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 10,834 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/18 825 963 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/20 1,300 1,539 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 5/1/13 3,000 3,000 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 5/1/13 2,100 2,100 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,846 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,176 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 11,139 2 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.180% 5/1/13 2,850 2,850 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 3,750 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,164 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 3,050 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,196 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,769 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,179 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,203 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,832 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,842 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.310% 1/1/14 345 345 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.430% 7/1/16 4,379 4,379 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,686 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,482 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,178 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 11,631 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,734 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,830 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,915 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 4,020 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 4,107 2 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.230% 5/7/13 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,789 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,750 222,771 Iowa (0.1%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,604 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 2,897 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,572 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,838 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,123 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,611 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,491 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,084 25,220 Kansas (0.4%) Burlington KS Environmental Improvement Revenue (Kansas City Power & Light Co. Project) VRDO 0.210% 5/7/13 LOC 9,750 9,750 Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 33,119 37 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,134 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,199 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,350 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,111 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,246 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,505 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,877 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,562 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,180 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,423 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 1,130 1,324 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 2,250 2,695 77,475 Kentucky (0.6%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.210% 5/1/13 LOC 3,900 3,900 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,123 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 44,461 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 7,034 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,139 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 3,008 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.150% 6/1/17 5,000 5,040 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,717 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 864 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,096 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,282 100,664 Louisiana (0.7%) Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 4.000% 7/15/18 1,040 1,174 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/19 1,190 1,421 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,236 1 Louisiana Gasoline & Fuel Tax Revenue PUT 0.970% 6/1/13 25,000 25,005 2 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.220% 5/7/13 29,065 29,065 1 Louisiana GO 0.943% 7/15/14 9,530 9,537 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,544 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 2,910 3,110 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,031 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,553 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,118 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.230% 5/7/13 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,431 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,325 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,680 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,100 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/18 1,050 1,242 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/19 1,250 1,496 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/20 1,100 1,326 New Orleans LA GO 5.000% 12/1/18 4,065 4,765 127,059 Maine (0.4%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 5/7/13 LOC 57,145 57,145 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,124 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,827 64,096 Maryland (2.9%) Baltimore County MD GO 5.000% 2/1/18 2,900 3,477 Baltimore County MD GO 5.000% 2/1/18 9,000 10,791 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/17 500 592 38 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 2,280 2,760 Howard County MD GO 5.000% 8/15/19 5,000 6,206 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,716 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,000 3,616 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 17,271 Maryland GO 5.000% 8/1/14 10,000 10,597 Maryland GO 5.000% 3/1/16 10,000 11,287 Maryland GO 5.000% 11/1/16 15,100 17,462 Maryland GO 5.000% 3/15/17 23,445 27,425 Maryland GO 5.000% 8/1/17 5,000 5,920 Maryland GO 5.000% 8/1/17 5,070 6,003 Maryland GO 5.000% 8/1/17 26,445 31,311 Maryland GO 5.000% 8/1/17 8,495 10,058 Maryland GO 5.000% 3/1/18 1,150 1,382 Maryland GO 5.250% 3/1/18 2,400 2,913 Maryland GO 5.000% 8/1/18 28,795 35,001 Maryland GO 5.000% 8/1/18 24,160 29,367 Maryland GO 5.000% 11/1/18 2,525 3,089 Maryland GO 5.000% 3/1/19 10,000 12,316 Maryland GO 5.000% 3/15/19 7,300 8,998 Maryland GO 5.000% 11/1/19 4,265 5,329 Maryland GO 5.000% 3/1/20 34,535 43,365 Maryland GO 4.500% 8/1/20 4,215 5,180 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 954 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 978 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,213 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.733% 5/15/18 8,500 8,500 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,006 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.966% 11/15/17 5,980 6,004 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.966% 11/15/17 19,500 19,577 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,309 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,745 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,668 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,693 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,414 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,308 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,408 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.220% 5/7/13 LOC 5,700 5,700 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,159 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,153 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 10,994 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,317 Montgomery County MD GO 5.000% 5/1/14 12,310 12,901 Montgomery County MD GO 5.000% 7/1/18 32,050 38,872 Montgomery County MD GO 5.000% 7/1/19 7,925 9,833 Montgomery County MD GO 5.000% 11/1/19 2,840 3,549 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,214 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 8,851 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,916 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,711 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,735 3,310 510,689 Massachusetts (2.9%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,509 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.450% 5/7/13 19,951 19,951 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,455 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,438 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/14 890 928 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,076 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,770 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,328 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,174 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,587 1 Massachusetts Development Finance Agency Revenue (Boston University) PUT 0.770% 9/30/16 7,500 7,500 39 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 40,500 41,832 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 987 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,710 1 Massachusetts GO 0.700% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,635 12,332 Massachusetts GO 5.000% 8/1/14 11,965 12,682 Massachusetts GO 5.000% 11/1/14 2,350 2,518 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,168 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,058 1 Massachusetts GO 0.700% 2/1/16 15,645 15,646 Massachusetts GO 5.000% 10/1/16 6,800 7,842 1 Massachusetts GO 0.560% 1/1/17 10,000 10,004 Massachusetts GO 5.000% 10/1/17 23,000 27,371 Massachusetts GO 5.500% 12/1/17 (14) 3,255 3,967 1 Massachusetts GO 0.650% 1/1/18 5,000 5,003 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,189 Massachusetts GO 5.500% 8/1/18 (14) 2,000 2,472 Massachusetts GO 5.000% 10/1/18 30,000 36,456 Massachusetts GO 5.500% 10/1/18 4,955 6,152 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,664 Massachusetts GO 5.000% 12/1/18 30,000 36,601 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,719 Massachusetts GO 5.000% 4/1/20 45,000 56,220 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,065 6,253 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.190% 5/1/13 2,500 2,500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,038 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,131 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,809 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,087 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,272 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,746 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,560 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,868 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 18,527 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,329 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 4,715 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,051 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,776 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,640 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.520% 5/7/13 (4)LOC 27,515 27,515 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,703 515,829 Michigan (2.3%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,418 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,787 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 688 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,361 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,193 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,752 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,363 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 561 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 564 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 680 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,317 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 609 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,863 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 61,220 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 48,364 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,250 12,732 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 15,000 15,802 Michigan GO 5.000% 5/1/14 12,000 12,573 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.210% 5/7/13 LOC 28,120 28,120 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,912 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,527 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 13,123 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,232 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,989 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 3,200 3,803 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 4,060 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 5/7/13 LOC 6,810 6,810 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 5/7/13 LOC 6,120 6,120 40 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,111 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 6,106 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.230% 5/7/13 1,280 1,280 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,572 Michigan State University Revenue 5.000% 8/15/13 6,620 6,713 Michigan State University Revenue 5.000% 2/15/14 5,385 5,589 Michigan State University Revenue 5.000% 8/15/14 7,005 7,433 Michigan State University Revenue 5.000% 2/15/15 3,910 4,232 Michigan State University Revenue 5.000% 8/15/15 1,000 1,104 Michigan State University Revenue 5.000% 2/15/17 6,135 7,114 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,357 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,557 Oakland University of Michigan Revenue VRDO 0.240% 5/7/13 LOC 16,120 16,120 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,592 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,638 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,254 1 Saline MI Area Schools GO PUT 0.770% 11/1/15 7,365 7,365 University of Michigan University Revenue 4.000% 4/1/16 10,650 11,750 University of Michigan University Revenue 4.000% 4/1/17 11,385 12,882 406,312 Minnesota (0.8%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,035 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,330 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,891 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,182 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,782 Minnesota General Fund Revenue 5.000% 3/1/19 5,410 6,621 Minnesota GO 4.000% 12/1/13 3,900 3,988 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 10,913 Minnesota GO 5.000% 8/1/14 6,970 7,385 Minnesota GO 5.000% 12/1/14 8,145 8,756 Minnesota GO 5.000% 12/1/15 8,145 9,115 Minnesota GO 5.000% 10/1/16 5,000 5,766 Minnesota GO 5.000% 12/1/16 8,150 9,452 Minnesota GO 5.000% 8/1/18 8,375 10,180 Minnesota GO 5.000% 8/1/18 3,825 4,649 Minnesota GO 5.000% 8/1/18 3,000 3,647 Minnesota GO 5.000% 11/1/19 2,000 2,496 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.240% 5/7/13 12,010 12,010 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 10,198 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,270 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,406 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,159 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 7,892 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,526 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,775 University of Minnesota Revenue 5.000% 12/1/17 10,000 11,962 147,386 Mississippi (0.3%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 12,434 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,825 Mississippi GO 5.250% 11/1/14 8,970 9,639 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,325 1 Mississippi GO 0.750% 9/1/17 6,000 6,005 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,633 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,920 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.210% 5/7/13 6,420 6,420 57,201 Missouri (0.6%) 3 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/19 2,000 2,397 3 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/20 1,000 1,208 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 15,689 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,887 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,760 41 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/1/19 17,225 21,377 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.180% 5/1/13 6,165 6,165 Missouri Environmental Improvement & Energy Resources Authority Revenue (Kansas City Power & Light) 1.250% 7/1/17 4,000 4,010 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/16 1,500 1,662 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/17 1,500 1,699 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/18 2,890 3,334 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/19 3,040 3,553 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/20 3,085 3,610 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) VRDO 0.220% 5/7/13 LOC 35,100 35,100 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,255 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,592 112,298 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,523 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 6,076 12,599 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,358 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/18 500 590 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/19 750 847 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/20 600 673 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,803 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,640 Nebraska Educational Finance Authority Revenue (Creighton University) VRDO 0.180% 5/1/13 LOC 5,300 5,300 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,060 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,119 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,154 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,778 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,208 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 1,360 1,414 University of Nebraska Facilities Corp. Revenue (UNMC Eye Institute) 5.000% 3/1/18 8,850 10,567 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,804 36,315 Nevada (0.6%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,178 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,198 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,360 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.240% 5/7/13 LOC 14,400 14,400 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,406 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,417 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 16,147 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,196 Clark County NV School District GO 5.000% 6/15/14 4,000 4,213 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 19,461 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,501 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,423 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,391 102,291 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,621 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,557 New Hampshire GO 5.000% 8/15/17 3,200 3,769 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 8,887 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,894 21,728 New Jersey (4.6%) Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.125% 12/1/17 3,000 3,107 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,149 42 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,373 New Jersey COP 5.000% 6/15/16 6,695 7,536 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 17,063 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 35,765 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 7,235 8,414 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 2,500 2,938 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/20 7,000 8,287 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 25,399 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 (ETM) 10,145 10,541 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 4,420 4,594 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.800% 2/1/15 9,000 9,011 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.920% 2/1/16 9,500 9,715 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 43,298 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.120% 2/1/17 14,000 14,027 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,561 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,792 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 6,103 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/19 15,000 18,002 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 10,000 10,626 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 32,398 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,710 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,201 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,958 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,165 11,689 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,275 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,204 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 6,038 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,510 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,749 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,423 2 New Jersey Environmental Infrastructure Trust Revenue TOB VRDO 0.210% 5/7/13 4,015 4,015 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,363 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 5,924 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 3,035 New Jersey GO 5.000% 8/15/16 12,120 13,882 New Jersey GO 5.000% 8/15/17 11,660 13,743 New Jersey GO 5.000% 8/15/19 8,395 10,326 New Jersey Health Care Facilities Financing Authority Department of Human Services Revenue (Greystone Park Psychiatric Hospital Project) 4.000% 9/15/14 5,320 5,578 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,901 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,133 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.220% 5/7/13 LOC 9,400 9,400 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,370 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,403 2 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.370% 5/7/13 (12) 9,455 9,455 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,566 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,497 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,118 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,761 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,291 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,228 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 64 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 6,868 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 23,084 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 21,017 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,825 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,767 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,969 43 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 18,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,394 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 31,245 37,999 New Jersey Turnpike Authority Revenue 0.000% 1/1/18 40,000 40,006 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 750 914 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 1,000 1,228 New Jersey Turnpike Authority Revenue PUT 0.970% 12/22/14 2,500 2,498 New Jersey Turnpike Authority Revenue PUT 0.970% 12/22/14 20,000 19,965 New Jersey Turnpike Authority Revenue PUT 0.000% 1/1/16 5,000 5,001 New Jersey Turnpike Authority Revenue PUT 0.000% 1/1/18 10,000 10,004 New Jersey Turnpike Authority Revenue PUT 0.000% 1/1/18 10,000 10,004 2 New Jersey Turnpike Authority Revenue TOB VRDO 0.230% 5/7/13 LOC 20,005 20,005 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 18,611 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 8,560 8,605 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 7,859 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 17,808 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,152 800,072 New Mexico (0.7%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,578 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 11,116 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,832 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,705 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,581 New Mexico GO 5.000% 3/1/14 7,000 7,280 New Mexico GO 5.000% 3/1/16 19,290 21,772 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.230% 5/7/13 6,670 6,670 2 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.240% 5/7/13 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.210% 5/7/13 27,135 27,135 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.220% 5/7/13 8,500 8,500 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 7,087 124,916 New York (13.7%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.300% 5/7/13 LOC 4,750 4,750 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 14,642 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,342 Buffalo NY Municipal Water System Revenue VRDO 0.220% 5/7/13 LOC 18,550 18,550 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,095 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 3,966 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,307 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,486 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.230% 5/7/13 LOC 12,325 12,325 Hempstead NY GO 3.000% 4/15/15 5,260 5,548 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 15,758 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,343 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,773 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,360 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,207 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.220% 5/7/13 20,700 20,700 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.220% 5/7/13 25,550 25,550 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,978 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,660 1,989 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,326 Nassau County NY TAN 2.000% 9/30/13 15,600 15,700 New York City NY GO 5.000% 8/15/13 2,690 2,728 44 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/14 25,000 26,478 New York City NY GO 5.000% 8/1/14 (Prere.) 35 37 New York City NY GO 5.750% 8/1/14 (2) 765 769 New York City NY GO 5.000% 8/15/14 12,890 13,675 New York City NY GO 5.000% 9/1/14 16,860 17,920 New York City NY GO 5.000% 8/1/15 10,815 11,919 New York City NY GO 5.000% 8/1/15 26,260 28,940 New York City NY GO 5.000% 8/1/15 7,970 8,443 New York City NY GO 5.000% 8/15/15 17,910 19,767 New York City NY GO 5.000% 9/1/15 21,325 23,575 New York City NY GO 5.000% 2/1/16 1,000 1,120 New York City NY GO 5.000% 3/1/16 2,500 2,808 New York City NY GO 5.000% 3/1/16 10,795 12,126 New York City NY GO 5.000% 4/1/16 3,500 3,943 New York City NY GO 5.000% 8/1/16 7,150 8,150 New York City NY GO 5.000% 8/1/16 5,000 5,699 New York City NY GO 5.000% 8/1/16 1,000 1,140 New York City NY GO 5.000% 8/1/16 1,000 1,140 New York City NY GO 5.000% 8/1/16 27,500 31,345 New York City NY GO 5.000% 8/1/17 9,750 11,459 New York City NY GO 5.000% 8/1/17 13,470 15,831 New York City NY GO 5.000% 8/1/17 3,800 4,466 New York City NY GO 5.000% 8/1/17 6,000 7,051 New York City NY GO 5.000% 8/1/17 13,590 15,972 New York City NY GO 5.000% 8/1/17 8,185 9,619 New York City NY GO 5.000% 10/1/17 2,500 2,953 New York City NY GO 5.000% 10/1/17 5,150 6,082 New York City NY GO 5.000% 8/1/18 6,000 7,215 New York City NY GO 5.000% 8/1/18 4,650 5,591 New York City NY GO 5.000% 8/1/18 3,250 3,908 New York City NY GO 5.000% 8/1/18 13,030 15,668 New York City NY GO 5.000% 8/1/18 25,315 30,441 New York City NY GO 5.000% 10/1/18 7,650 9,238 New York City NY GO 5.000% 8/1/19 7,225 8,852 New York City NY GO 5.000% 8/1/19 20,155 24,693 1 New York City NY GO 0.600% 8/1/21 4,650 4,654 1 New York City NY GO 0.690% 8/1/21 6,350 6,366 1 New York City NY GO 0.770% 8/1/25 5,500 5,528 New York City NY GO VRDO 0.200% 5/7/13 LOC 5,900 5,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,370 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 3,000 3,677 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.240% 5/7/13 3,755 3,755 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.230% 5/7/13 LOC 19,080 19,080 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,544 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 20,144 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.250% 5/7/13 23,375 23,375 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,223 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.260% 5/7/13 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 10,160 10,402 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 2,160 2,212 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 320 342 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,290 5,664 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,908 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,673 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 22,120 25,353 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 21,365 24,656 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,899 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,316 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,760 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 18,346 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 23,760 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 9,065 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 8,560 10,589 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 25,115 31,139 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 6,395 7,918 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/20 8,925 11,051 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,090 3,876 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,214 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.240% 5/7/13 LOC 2,200 2,200 45 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.240% 5/7/13 37,250 37,250 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,888 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,887 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 8,242 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,718 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 3,002 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,000 1,201 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,182 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 4,775 5,734 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,801 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,801 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 2,530 3,080 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 8,930 10,870 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,725 5,751 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 2,400 2,934 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.220% 5/7/13 (13) 14,605 14,605 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.240% 5/7/13 (13) 10,980 10,980 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.170% 11/1/19 9,300 9,304 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.770% 11/1/13 4,000 4,001 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.900% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.210% 5/7/13 LOC 11,300 11,300 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 16,407 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,411 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,944 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,803 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,260 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,252 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 56,582 1 New York Metropolitan Transportation Authority Revenue PUT 0.836% 11/1/16 12,500 12,508 1 New York Metropolitan Transportation Authority Revenue PUT 0.976% 11/1/17 9,000 9,007 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 1,160 1,284 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 2,105 2,463 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 2,180 2,576 New York State Dormitory Authority Revenue (City University System) VRDO 0.230% 5/7/13 LOC 22,000 22,000 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 10,132 2 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.240% 5/7/13 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 5/7/13 LOC 37,245 37,245 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.230% 5/7/13 LOC 36,925 36,925 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 65 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 7,230 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,568 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,410 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 1,997 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,181 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 3,919 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,280 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 11,171 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 19,592 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,541 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,903 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 27,672 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 4,150 5,041 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 14,332 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 5,000 6,096 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.230% 5/7/13 18,200 18,200 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,734 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,174 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,826 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,317 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 6,011 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,561 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 3,006 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,776 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,333 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 7,089 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,654 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,272 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 7,885 7,902 46 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 5,962 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,244 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,055 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,127 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,513 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,519 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,459 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,294 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 12,116 New York State GO 5.000% 3/1/19 12,715 15,608 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.220% 5/7/13 LOC 21,015 21,015 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.210% 5/7/13 LOC 11,070 11,070 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.230% 5/7/13 LOC 15,000 15,000 New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.200% 5/7/13 LOC 53,790 53,790 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,605 New York State Local Government Assistance Corp. Revenue VRDO 0.200% 5/7/13 2,500 2,500 New York State Local Government Assistance Corp. Revenue VRDO 0.220% 5/7/13 14,155 14,155 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.210% 5/7/13 10,000 10,000 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/13 (Prere.) 7,000 7,030 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/13 (Prere.) 8,415 8,451 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 6/1/13 (Prere.) 5,410 5,435 New York State Thruway Authority Revenue 5.000% 1/1/19 2,000 2,409 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,843 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 45,167 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,338 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 21,126 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,182 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,483 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 10,095 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,542 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,259 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,490 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 23,225 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 23,921 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 8,030 9,774 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 10,145 12,666 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/20 8,525 10,643 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 24,900 31,232 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/21 10,625 13,327 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 30,107 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,731 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 21,556 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 27,930 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/13 32,135 32,135 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/13 52,315 52,315 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/13 34,100 34,100 Suffolk County New York RAN 2.000% 3/27/14 20,000 20,257 3 Suffolk County NY BAN 2.000% 5/2/14 10,000 10,143 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,308 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,724 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 10,013 Suffolk County NY TAN 2.000% 8/14/13 30,000 30,138 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 5/7/13 LOC 3,200 3,200 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,568 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 2,210 2,220 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.230% 5/7/13 LOC 12,790 12,790 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,110 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 12,534 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,543 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 15,989 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,533 2 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.210% 5/7/13 310 310 47 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,238 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,929 Yonkers NY GO 3.000% 7/1/18 500 535 Yonkers NY GO 3.000% 8/15/18 1,000 1,070 Yonkers NY GO 3.000% 8/15/19 885 947 Yonkers NY GO 3.000% 8/15/20 1,115 1,172 2,412,745 North Carolina (3.0%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,577 Cabarrus NC COP 5.000% 1/1/16 4,555 5,077 Cary NC GO VRDO 0.220% 5/7/13 6,790 6,790 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,212 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,432 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,420 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,583 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 2,625 3,212 Durham NC COP 5.000% 6/1/13 1,000 1,004 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,800 Guilford County NC GO 5.000% 8/1/15 8,250 9,114 Guilford County NC GO 5.000% 8/1/16 5,000 5,732 Guilford County NC GO 5.000% 8/1/17 5,000 5,920 Mecklenburg County NC GO 5.000% 3/1/20 5,000 6,278 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.480% 5/7/13 (4) 10,480 10,480 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 5/1/13 4,900 4,900 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,218 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 18,354 2 North Carolina Capital Improvement Revenue TOB VRDO 0.220% 5/7/13 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 5,000 5,156 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 6,000 6,207 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,728 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 21,515 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,810 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,347 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 3,040 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,873 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,060 8,114 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,473 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,230 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,415 4,097 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 3,036 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 5,000 6,071 North Carolina GAN PUT 4.000% 3/1/18 21,000 23,636 North Carolina GO 5.000% 3/1/14 23,160 24,088 North Carolina GO 5.000% 3/1/18 12,000 14,309 North Carolina GO 5.000% 5/1/18 6,750 8,150 North Carolina GO 5.000% 6/1/18 15,100 18,273 North Carolina GO 5.000% 3/1/19 5,200 6,404 North Carolina GO 5.000% 5/1/19 30,000 37,087 North Carolina GO 5.000% 6/1/19 2,000 2,477 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/19 3,350 4,043 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/20 7,885 9,493 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,837 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,536 1 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) PUT 0.960% 12/1/17 2,500 2,500 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,348 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,596 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.230% 5/7/13 LOC 6,910 6,910 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,930 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,841 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,658 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 572 North Carolina Municipal Power Agency Revenue 5.000% 1/1/18 20,000 23,641 48 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Municipal Power Agency Revenue 5.000% 1/1/19 18,250 22,006 Raleigh NC GO 5.000% 12/1/16 2,470 2,865 Raleigh NC GO 5.000% 12/1/16 2,605 3,021 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.230% 5/7/13 14,575 14,575 Wake County NC GO 4.000% 2/1/14 13,000 13,372 Wake County NC GO 5.000% 2/1/19 5,100 6,269 Wake County NC GO 5.000% 2/1/20 4,500 5,641 Wake County NC GO 5.000% 2/1/20 17,845 22,371 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 23,921 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,768 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,210 520,148 Ohio (4.4%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/18 1,000 1,177 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 21,303 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,169 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,397 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 5/7/13 LOC 10,000 10,000 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,737 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,783 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,407 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,875 2 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.370% 5/7/13 (12) 9,315 9,315 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,471 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,726 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,882 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,677 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,055 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 7,808 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,431 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,375 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 2,106 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,748 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,847 Cleveland OH Water Works Revenue 5.000% 1/1/18 1,000 1,188 2 Cleveland OH Water Works Revenue TOB VRDO 0.220% 5/7/13 2,900 2,900 Cleveland OH Water Works Revenue VRDO 0.210% 5/7/13 LOC 7,500 7,500 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,402 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 5/7/13 3,600 3,600 Cleveland-Cuyahoga County OH Port Authority Revenue (SPC Buildings 1 & 3 LLC) VRDO 0.210% 5/7/13 LOC 16,970 16,970 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,576 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,231 Columbus OH GO 5.000% 9/1/13 5,600 5,691 Columbus OH GO 5.000% 9/1/13 10,430 10,599 Columbus OH GO 5.000% 12/15/13 3,000 3,090 Columbus OH GO 5.000% 9/1/16 5,000 5,749 Columbus OH GO 5.000% 6/1/17 7,510 8,845 Columbus OH GO 5.000% 7/1/17 7,245 8,556 Columbus OH GO 5.000% 7/1/17 5,740 6,778 Columbus OH GO 5.000% 6/1/18 8,000 9,672 Columbus OH GO 5.000% 7/1/18 7,280 8,821 Columbus OH GO 5.000% 7/1/18 4,500 5,453 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.220% 5/7/13 LOC 11,030 11,030 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.170% 5/1/13 1,370 1,370 Dayton OH City School District GO 5.000% 11/1/19 3,500 4,287 Dayton OH City School District GO 5.000% 11/1/20 5,000 6,184 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.230% 5/7/13 3,200 3,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.230% 5/7/13 17,700 17,700 2 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.240% 5/7/13 2,000 2,000 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.200% 5/7/13 5,870 5,870 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.200% 5/7/13 42,735 42,735 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,339 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,576 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,700 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,663 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,584 Kent State University OH Revenue 5.000% 5/1/17 500 573 49 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kent State University OH Revenue 5.000% 5/1/20 1,650 1,995 2 Kent State University OH Revenue TOB VRDO 0.210% 5/7/13 LOC 16,045 16,045 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,679 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,679 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,606 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.210% 5/7/13 13,105 13,105 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 5/7/13 7,500 7,500 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.250% 5/7/13 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,307 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,149 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,126 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,165 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.200% 5/1/13 LOC 1,500 1,500 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,596 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) 5.700% 8/1/20 1,850 2,204 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,104 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,101 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,115 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 12,536 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,327 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 17,122 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,550 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,071 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,127 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,449 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,241 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,677 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,355 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,911 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,891 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,473 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,153 Ohio Common Schools GO VRDO 0.200% 5/7/13 2,200 2,200 Ohio GO 5.000% 9/15/14 5,920 6,303 Ohio GO 5.000% 9/15/15 5,000 5,549 Ohio GO 5.000% 9/15/16 10,000 11,480 Ohio GO 5.000% 9/15/17 19,680 23,278 Ohio GO 5.000% 9/15/18 5,000 6,056 Ohio GO 5.000% 9/15/18 10,000 12,112 Ohio GO 5.000% 9/15/19 5,000 6,172 Ohio GO VRDO 0.210% 5/7/13 5,800 5,800 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,549 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 3,993 2 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 2,200 2,200 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,301 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 5/1/13 19,400 19,400 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 2,850 2,850 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 4,995 4,995 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 4,845 4,845 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,883 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,440 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,529 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,680 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,162 Ohio Infrastructure Improvement GO VRDO 0.210% 5/7/13 2,100 2,100 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 1,500 1,782 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/18 2,750 3,185 Ohio Major New State Infrastructure Project Revenue 4.000% 12/15/19 2,450 2,868 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 605 622 Ohio State University General Receipts Revenue 5.000% 12/1/13 5,395 5,547 Ohio State University General Receipts Revenue 5.000% 12/1/14 (ETM) 300 322 Ohio State University General Receipts Revenue 5.000% 12/1/14 2,700 2,901 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 411 Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,654 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 334 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,618 Ohio State University General Receipts Revenue VRDO 0.200% 5/7/13 990 990 50 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,782 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,701 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,113 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,622 2 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.450% 5/7/13 17,875 17,875 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.210% 5/7/13 LOC 1,900 1,900 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,348 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,029 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,192 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,405 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,373 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.750% 12/1/22 4,750 5,690 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 2,978 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,697 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,734 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,892 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,438 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,561 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,855 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,142 766,733 Oklahoma (0.2%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,595 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/18 1,000 1,207 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,026 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,175 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,116 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,443 1 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.970% 8/1/13 5,590 5,593 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,007 41,162 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 3,929 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,540 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,611 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,471 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,261 2 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.240% 5/7/13 5,000 5,000 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/14 5,880 6,306 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,898 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,535 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 4,083 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,068 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,615 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,111 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,888 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,293 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.240% 5/7/13 6,700 6,700 Oregon GO 5.000% 8/1/18 3,215 3,893 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/16 10,500 11,016 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 4.000% 11/1/17 8,300 9,094 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/18 3,000 3,596 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 3.000% 11/1/18 4,250 4,568 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 11/1/18 5,000 5,795 91,271 Pennsylvania (6.2%) 2 Abington PA School District GO TOB VRDO 0.220% 5/7/13 LOC 14,915 14,915 Allegheny County PA GO 5.000% 11/1/13 3,560 3,644 Allegheny County PA GO 5.000% 11/1/14 2,895 3,084 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 38,388 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,333 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 26,363 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,176 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,195 51 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.270% 8/1/13 10,000 10,008 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.240% 5/7/13 38,000 38,000 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,678 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,555 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,414 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 17,438 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 14,617 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/18 670 796 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/19 500 604 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,357 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,958 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,218 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,430 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,217 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,673 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,275 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,808 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 357 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 288 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/17 1,065 1,196 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/18 1,230 1,405 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/19 1,745 2,026 Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/20 2,440 2,848 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.200% 5/7/13 LOC 26,005 26,005 Emmaus PA General Authority Revenue VRDO 0.230% 5/7/13 LOC 1,800 1,800 2 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.240% 5/7/13 5,600 5,600 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 4,654 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 837 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,415 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,198 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,448 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,699 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,186 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 2,300 2,778 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,931 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,535 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,807 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,660 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,230 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,652 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.240% 5/7/13 18,100 18,100 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 14,185 15,833 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,588 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,205 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,424 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,542 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,321 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.750% 12/1/15 4,250 4,338 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 32,640 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 23,345 Pennsylvania GO 5.000% 2/15/14 6,000 6,229 Pennsylvania GO 5.000% 4/15/14 16,300 17,050 52 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania GO 5.000% 7/1/14 27,300 28,827 Pennsylvania GO 4.000% 7/15/14 15,070 15,758 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 46,266 Pennsylvania GO 5.000% 3/1/15 20,000 21,706 Pennsylvania GO 5.250% 7/1/15 28,630 31,646 Pennsylvania GO 5.000% 2/15/16 12,105 13,618 Pennsylvania GO 5.000% 7/1/16 5,355 6,110 Pennsylvania GO 5.000% 7/1/17 4,155 4,890 Pennsylvania GO 5.000% 7/15/17 15,005 17,680 2 Pennsylvania GO TOB VRDO 0.240% 5/7/13 6,500 6,500 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/17 2,205 2,587 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/18 3,490 4,158 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/19 2,490 3,009 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,212 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,450 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/19 4,445 5,424 Pennsylvania Higher Educational Facilities Authority Revenue (Kings College) VRDO 0.240% 5/7/13 LOC 7,200 7,200 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,145 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,141 2 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.240% 5/7/13 7,200 7,200 2 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.240% 5/7/13 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,194 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,214 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,325 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 5,673 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,405 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,153 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 5,991 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,845 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,500 1 Pennsylvania Turnpike Commission Revenue 0.770% 12/1/16 8,000 8,006 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,104 1 Pennsylvania Turnpike Commission Revenue 0.900% 12/1/18 10,000 10,022 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,835 Pennsylvania Turnpike Commission Revenue VRDO 0.240% 5/7/13 19,543 19,542 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,485 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 4,982 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 (ETM) 3,260 3,296 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,155 Philadelphia PA Gas Works Revenue VRDO 0.200% 5/7/13 LOC 9,300 9,300 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 19,209 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,121 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 21,478 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.170% 5/1/13 4,200 4,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,584 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 2,143 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,532 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.200% 5/7/13 LOC 21,600 21,600 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,418 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,654 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,674 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.420% 5/7/13 (4) 70,450 70,450 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.350% 5/7/13 (4) 31,600 31,600 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,291 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,740 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,475 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.200% 5/7/13 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (Prere.) 30,800 30,927 West Chester University Student Housing Revenue BAN 1.600% 2/1/15 2,250 2,261 53 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,532 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,241 1,095,738 Puerto Rico (0.3%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,025 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,000 3,178 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/16 3,400 3,602 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/16 (10) 1,290 1,381 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 (14) 1,220 1,311 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (10) 1,950 2,121 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 1,005 1,066 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/18 4,510 4,844 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/18 7,715 8,377 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/18 (10) 6,395 6,981 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 1,575 1,687 Puerto Rico GO 5.500% 7/1/17 4,790 5,130 Puerto Rico GO 5.500% 7/1/19 2,500 2,696 46,399 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,300 South Carolina (1.4%) Charleston County SC GO 5.000% 11/1/17 1,045 1,246 Charleston County SC GO 5.000% 11/1/17 6,485 7,732 Charleston County SC GO 5.000% 11/1/18 7,085 8,660 3 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 2,000 2,448 2 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.230% 5/7/13 24,750 24,750 1 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.810% 1/1/18 8,700 8,743 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 8,576 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 9,753 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 7,987 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,690 2 Greenville County SC School District Installment Revenue TOB VRDO 0.300% 5/7/13 7,440 7,440 2 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.250% 5/7/13 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,099 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,600 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 16,259 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 8,983 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,250 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,217 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,639 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 4.500% 11/1/17 1,000 1,147 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/18 1,500 1,764 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/19 1,000 1,210 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System Inc.) 5.000% 11/1/20 1,750 2,131 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,775 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,594 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,314 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 7,183 2 South Carolina Public Service Authority Revenue TOB VRDO 0.240% 5/7/13 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,790 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,619 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 31,538 2 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.240% 5/7/13 (4) 9,200 9,200 248,242 Tennessee (2.0%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,564 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,506 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/20 2,500 2,952 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.220% 5/7/13 LOC 28,965 28,965 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 51,087 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 14,915 Memphis TN GO 5.000% 10/1/17 2,500 2,965 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 6,695 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,530 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,796 54 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 30,944 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 16,018 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.820% 10/1/17 9,500 9,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 5,955 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,343 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,101 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 209 Shelby County TN GO 5.000% 4/1/14 800 835 Shelby County TN GO 5.000% 3/1/19 10,275 12,569 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,862 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,518 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.420% 5/1/13 (4) 15,000 15,000 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.420% 5/1/13 (4) 9,000 9,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/13 3,600 3,629 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/14 4,805 5,068 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/15 5,390 5,921 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/16 2,500 2,840 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 28,449 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 10,038 Tennessee GO 5.000% 5/1/14 2,825 2,960 Tennessee GO 5.000% 5/1/16 3,200 3,635 Tennessee GO 5.000% 8/1/18 5,185 6,302 Tennessee GO 5.000% 8/1/18 16,000 19,448 Tennessee GO 5.000% 10/1/18 3,730 4,554 345,673 Texas (7.0%) Austin TX Electric Utility System Revenue 5.000% 11/15/18 500 604 Austin TX Electric Utility System Revenue 5.000% 11/15/19 500 614 Austin TX Electric Utility System Revenue 5.000% 11/15/20 1,000 1,234 Austin TX GO 4.250% 9/1/16 2,480 2,787 Austin TX GO 5.000% 9/1/17 3,250 3,849 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,233 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 657 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 287 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,707 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 530 616 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 610 717 3 Central Texas Regional Mobility Authority Revenue PUT 3.000% 1/4/16 2,750 2,842 Dallas TX GO 5.000% 2/15/16 4,000 4,503 Dallas TX GO 5.000% 2/15/17 8,880 10,337 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,687 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,208 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,568 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,217 Denton TX Independent School District GO VRDO 0.230% 5/7/13 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,440 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,262 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,627 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,188 Fort Bend County TX GO 5.000% 3/1/20 5,530 6,870 Fort Worth TX GO 5.000% 3/1/18 4,375 5,221 Fort Worth TX GO 5.000% 3/1/19 3,500 4,273 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,885 Frisco TX GO 5.000% 2/15/17 3,000 3,479 Frisco TX GO 5.000% 2/15/18 3,325 3,958 3 Frisco TX GO 5.000% 2/15/20 4,110 5,080 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,780 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,051 2 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children’s Hospital Project) TOB VRDO 0.260% 5/7/13 8,195 8,195 55 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.720% 6/1/17 3,865 3,865 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.820% 6/1/18 1,750 1,750 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.920% 6/1/19 2,250 2,250 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 0.970% 6/1/20 2,000 2,000 1 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.270% 11/15/15 8,000 8,026 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 15,436 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 11,856 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,295 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/16 720 794 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/18 425 484 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/19 1,410 1,616 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 513 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,152 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 8,943 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,460 Harris County TX GO 6.000% 8/1/13 (14) 21,795 22,116 Harris County TX GO 5.000% 10/1/15 2,000 2,225 Harris County TX GO 5.000% 10/1/16 4,500 5,189 Harris County TX GO 5.000% 10/1/17 6,775 8,054 Harris County TX GO 5.000% 10/1/18 4,805 5,858 2 Harris County TX GO TOB VRDO 0.240% 5/7/13 8,155 8,155 2 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.250% 5/7/13 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,715 1 Harris County TX Toll Road Revenue 1.000% 8/15/18 3,000 3,018 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,132 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,131 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,744 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 2,040 2 Houston TX Airport System Revenue TOB VRDO 0.240% 5/7/13 13,360 13,360 Houston TX Community College GO 5.000% 2/15/18 2,500 2,976 Houston TX Community College GO 5.000% 2/15/19 2,860 3,479 Houston TX Community College GO 5.000% 2/15/19 870 1,057 2 Houston TX Community College GO TOB VRDO 0.270% 5/7/13 (4) 4,050 4,050 Houston TX GO 5.500% 3/1/16 6,905 7,859 Houston TX GO 5.000% 3/1/19 10,000 12,176 3 Houston TX GO 5.000% 3/1/19 12,195 14,825 3 Houston TX GO 5.000% 3/1/19 1,135 1,380 Houston TX Independent School District GO 5.000% 2/15/17 2,375 2,766 Houston TX Independent School District GO 5.000% 2/15/18 1,755 2,100 Houston TX Independent School District GO 5.000% 2/15/19 2,890 3,537 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,472 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,769 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,568 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,519 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,137 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 16,001 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 16,270 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 3,030 1 Houston TX Utility System Revenue PUT 0.820% 8/1/16 22,000 22,226 1 Houston TX Utility System Revenue PUT 0.970% 6/1/17 18,000 18,061 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,341 2 Lone Star College System Texas GO TOB VRDO 0.240% 5/7/13 2,900 2,900 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 65 68 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,905 9,342 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 26 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,465 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 1,989 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,940 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,251 56 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,069 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,814 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,077 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 8,971 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 894 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/19 1,500 1,826 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,107 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,947 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,734 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,744 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 6,029 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 10,768 2 North Texas Tollway Authority System Revenue TOB VRDO 0.230% 5/7/13 (13) 5,800 5,800 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,765 9,783 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,555 14,690 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,790 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/19 1,735 2,074 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 24,650 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,034 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,666 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,633 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,182 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 10,481 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,458 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 7,845 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,639 2 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.240% 5/7/13 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,802 San Antonio TX GO 5.000% 2/1/17 1,300 1,510 San Antonio TX GO 5.000% 8/1/17 1,070 1,262 San Antonio TX GO 5.000% 2/1/18 3,500 4,178 San Antonio TX GO 5.000% 8/1/18 1,000 1,210 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,066 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,291 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,767 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Health Care System Project) VRDO 0.210% 5/7/13 LOC 13,715 13,715 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,176 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,481 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,321 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/20 1,520 1,845 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,367 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 9,072 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.220% 5/7/13 LOC 25,000 25,000 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,010 Texas GO 5.000% 10/1/17 7,500 8,915 Texas GO 5.000% 10/1/18 7,500 9,143 Texas GO TOB VRDO 0.180% 5/1/13 13,000 13,000 2 Texas GO TOB VRDO 0.180% 5/1/13 12,800 12,800 2 Texas GO TOB VRDO 0.180% 5/2/13 31,200 31,200 2 Texas GO TOB VRDO 0.220% 5/7/13 38,300 38,300 2 Texas GO TOB VRDO 0.230% 5/7/13 15,000 15,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,028 1 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.690% 9/15/17 7,395 7,351 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 65,255 73,043 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/19 5,000 5,689 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/20 6,000 6,846 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,050 Texas State University System Financing System Revenue 5.000% 3/15/15 7,005 7,602 Texas Tech University System Financing System Revenue 3.000% 2/15/14 5,000 5,110 Texas Tech University System Financing System Revenue 5.000% 2/15/15 4,000 4,331 57 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Tech University System Financing System Revenue 5.000% 8/15/17 2,115 2,493 Texas Tech University System Financing System Revenue 5.000% 8/15/18 3,065 3,696 Texas Tech University System Financing System Revenue 5.000% 8/15/19 3,040 3,728 Texas Tech University System Financing System Revenue 5.000% 8/15/20 5,000 6,232 Texas TRAN 2.500% 8/30/13 60,000 60,463 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.230% 5/7/13 1,000 1,000 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.240% 5/7/13 20,410 20,410 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 28,618 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,154 Texas Transportation Commission Revenue PUT 1.250% 2/15/15 10,000 10,076 2 Texas University System Revenue Financing System Revenue TOB VRDO 0.240% 5/7/13 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,328 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,389 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,239 Texas Water Development Board Revenue VRDO 0.190% 5/1/13 1,400 1,400 University of North Texas Revenue 5.000% 4/15/18 1,000 1,196 University of North Texas Revenue 5.000% 4/15/20 2,505 3,100 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,651 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,406 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,883 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 29,703 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,885 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,485 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 11,463 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 6,193 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,039 1,235,835 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 5,048 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 7,652 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,278 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 19,149 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,526 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 5,625 6,601 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 8,000 9,613 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/20 3,500 4,155 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 4,005 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 11,180 Utah GO 5.000% 7/1/17 10,000 11,814 Utah GO 5.000% 7/1/18 19,000 23,055 Utah GO 5.000% 7/1/18 3,000 3,640 112,716 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,388 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,795 14,183 Virginia (2.1%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,205 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,881 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 5,069 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 13,124 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 13,445 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 22,464 Loudoun County VA GO 5.000% 12/1/18 3,435 4,216 Norfolk VA GO 5.000% 3/1/15 5,910 6,412 Norfolk VA GO 5.000% 3/1/16 4,000 4,505 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,972 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,754 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,541 University of Virginia Revenue 5.000% 9/1/17 1,275 1,514 University of Virginia Revenue 5.000% 6/1/20 500 631 University of Virginia Revenue 5.000% 6/1/21 2,660 3,397 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,636 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,115 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 7,901 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,399 58 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,469 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 9,585 11,428 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,186 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,289 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,126 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,655 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,109 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 573 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,513 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,514 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,924 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,751 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,139 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,458 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,982 Virginia GO 5.000% 6/1/14 8,750 9,204 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,542 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,796 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 8,530 10,510 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,061 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,478 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 7,749 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,042 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,188 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 16,547 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,655 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,644 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,795 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 36,595 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 20,133 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,582 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,502 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 6,951 360,271 Washington (3.1%) 2 Bellevue WA GO TOB VRDO 0.220% 5/7/13 17,870 17,870 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,689 Central Washington University System Revenue 5.000% 5/1/17 1,860 2,149 Central Washington University System Revenue 5.000% 5/1/18 1,960 2,318 Central Washington University System Revenue 5.000% 5/1/19 2,050 2,464 Central Washington University System Revenue 5.000% 5/1/20 2,150 2,612 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,613 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,457 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,596 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,289 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 27,359 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 23,510 3 King County WA (Public Hospital District) GO 5.000% 12/1/19 2,500 3,061 3 King County WA (Public Hospital District) GO 5.000% 12/1/20 2,500 3,082 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,595 2 King County WA Sewer Revenue TOB VRDO 0.210% 5/7/13 21,390 21,390 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,645 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,929 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,108 Tacoma WA Electric System Revenue 5.000% 1/1/14 (ETM) 8,790 9,067 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 16,930 17,463 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,129 University of Washington Revenue 5.000% 4/1/17 6,880 8,042 University of Washington Revenue 5.000% 4/1/18 7,225 8,653 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 12,273 59 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,566 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,958 16,774 Washington GO 5.000% 7/1/13 (4) 4,890 4,930 Washington GO 5.000% 1/1/14 19,395 20,017 Washington GO 5.000% 2/1/14 11,105 11,505 Washington GO 5.000% 7/1/15 (2) 2,400 2,638 Washington GO 5.700% 10/1/15 3,975 4,213 Washington GO 5.000% 1/1/16 20,000 22,378 Washington GO 5.000% 1/1/16 5,285 5,913 Washington GO 5.000% 2/1/16 3,995 4,484 Washington GO 5.000% 2/1/16 13,040 14,636 Washington GO 5.000% 7/1/17 5,000 5,877 Washington GO 5.000% 8/1/17 11,175 13,170 Washington GO 5.000% 7/1/18 21,220 25,569 Washington GO 5.000% 7/1/18 24,315 29,299 Washington GO 5.000% 7/1/18 15,000 18,074 Washington GO 5.000% 7/1/19 19,770 24,278 Washington GO 5.000% 7/1/19 14,580 17,895 2 Washington GO TOB VRDO 0.220% 5/7/13 LOC 4,830 4,830 2 Washington GO TOB VRDO 0.240% 5/7/13 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,717 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,799 2 Washington Health Care Facilities Authority Revenue (MultiCare Health System) TOB VRDO 0.210% 5/7/13 LOC 25,355 25,355 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,233 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,421 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,484 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,598 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 842 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,223 537,081 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,156 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 4,724 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 9,839 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 7,886 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,084 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,495 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,331 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,907 West Virginia University Revenue 5.000% 10/1/18 1,300 1,562 1 West Virginia University Revenue PUT 0.870% 10/1/14 10,000 10,008 70,992 Wisconsin (1.5%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,585 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 3,988 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/18 750 892 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/20 660 798 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,430 Wisconsin GO 5.000% 5/1/13 5,000 5,001 Wisconsin GO 5.250% 5/1/13 16,810 16,812 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,240 Wisconsin GO 5.000% 5/1/16 13,870 15,728 Wisconsin GO 5.000% 5/1/16 10,530 11,941 Wisconsin GO 5.000% 5/1/16 (14) 11,240 11,780 Wisconsin GO 5.000% 5/1/17 8,100 9,473 Wisconsin GO 5.000% 5/1/17 6,000 7,017 Wisconsin GO 5.000% 11/1/17 4,500 5,343 Wisconsin GO 5.000% 11/1/18 11,000 13,365 Wisconsin GO 5.000% 5/1/19 12,955 15,871 Wisconsin GO 5.000% 5/1/19 5,000 6,126 Wisconsin GO 5.000% 11/1/19 3,100 3,836 Wisconsin GO 5.000% 11/1/20 7,400 9,307 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,085 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,614 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,223 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,400 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,144 60 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,747 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,367 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,087 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,508 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc. Obligated Group) VRDO 0.190% 5/1/13 LOC 4,575 4,575 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.240% 5/7/13 LOC 11,000 11,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,124 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,193 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,724 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 5,335 6,485 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,259 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,176 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 857 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,359 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,365 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,466 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,109 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,308 253,708 Total Tax-Exempt Municipal Bonds (Cost $16,828,488) 17,316,520 Shares Temporary Cash Investment (1.5%) Money Market Fund (1.5%) 5 Vanguard Municipal Cash Management Fund (Cost $268,055) 0.204% 268,054,609 268,055 Total Investments (100.1%) (Cost $17,096,543) 17,584,575 Other Assets and Liabilities (–0.1%) Other Assets 234,211 Liabilities (248,144) (13,933) Net Assets (100%) 17,570,642 61 Limited-Term Tax-Exempt Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 17,209,950 Undistributed Net Investment Income — Accumulated Net Realized Losses (123,124) Unrealized Appreciation (Depreciation) Investment Securities 488,032 Futures Contracts (4,216) Net Assets 17,570,642 Investor Shares—Net Assets Applicable to 233,301,849 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 2,604,512 Net Asset Value Per Share—Investor Shares $11.16 Admiral Shares—Net Assets Applicable to 1,340,607,244 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 14,966,130 Net Asset Value Per Share—Admiral Shares $11.16 • See Note A in Notes to Financial Statements. 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $1,337,573,000, representing 7.6% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2013. 4 Securities with a value of $2,615,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 62 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.4%) Alabama (0.9%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,210 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,831 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,352 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,978 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/30 6,200 7,186 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/31 7,245 8,360 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 7,000 8,016 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 69,247 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 71,869 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 74,013 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 16,047 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,687 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,187 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,702 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,814 Auburn University Alabama General Fee Revenue 5.000% 6/1/30 1,000 1,182 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,545 Birmingham AL GO 0.000% 3/1/32 5,000 4,683 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,193 Huntsville AL GO 5.000% 3/1/26 2,540 3,061 Huntsville AL GO 5.000% 5/1/33 5,000 5,819 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,202 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,796 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,313 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 4,164 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 10,000 10,813 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,947 University of Alabama General Revenue 5.000% 7/1/21 10,530 13,298 University of Alabama General Revenue 5.000% 7/1/22 11,050 14,070 361,585 Alaska (0.2%) Alaska GO 5.000% 8/1/23 5,995 7,731 Alaska GO 5.000% 8/1/24 5,000 6,400 Alaska GO 5.000% 8/1/25 4,250 5,386 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/25 3,075 3,706 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/26 5,330 6,365 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 2,000 2,342 Alaska Municipal Bond Bank Authority Revenue 5.000% 2/1/32 4,845 5,672 Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 4,169 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 15,935 15,989 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 14,124 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,107 72,991 Arizona (2.3%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,732 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,748 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,835 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/25 1,770 2,150 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/27 1,115 1,326 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,366 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,947 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/28 1,000 1,186 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,172 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,506 Arizona COP 5.000% 9/1/25 (4) 10,000 11,042 Arizona COP 5.000% 9/1/27 (4) 5,000 5,458 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/21 3,480 4,106 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/22 3,100 3,622 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/23 5,000 5,730 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/27 6,500 7,228 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/30 3,250 3,553 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 11,179 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,332 63 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Arizona Health Facilities Authority Revenue (Phoenix Children’s Hospital) PUT 2.070% 2/5/20 12,500 12,696 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 21,251 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 17,445 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 17,330 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 16,007 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 27,414 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 37,894 Arizona School Facilities Board COP 5.000% 9/1/17 21,000 24,565 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 29,545 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 15,393 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,811 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,148 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,446 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,710 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,630 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 13,364 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,899 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 12,335 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 11,502 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,643 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 8,180 8,632 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 2,000 2,110 Arizona Transportation Board Highway Revenue 5.000% 7/1/15 (Prere.) 9,460 10,403 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 (Prere.) 10,035 11,460 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 8,500 10,806 Arizona Transportation Board Highway Revenue 5.000% 7/1/23 5,000 6,275 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 5,000 6,220 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 6,000 7,371 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,895 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,739 Arizona Transportation Board Highway Revenue 5.000% 7/1/32 14,580 17,106 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,408 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,705 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,768 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,307 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,739 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,713 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,940 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,282 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 4,176 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,198 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,505 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 15,300 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,854 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,357 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,636 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,901 2 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.220% 5/7/13 11,895 11,895 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 7,363 Maricopa County AZ Unified School District GO 5.000% 7/1/22 (ETM) 4,810 6,150 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,739 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 4,000 4,519 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 12,154 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,730 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,390 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,846 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,613 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,945 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 10,912 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 15,084 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,840 8,267 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 19,000 20,030 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 6,023 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 6,020 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,932 2 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.220% 5/7/13 LOC 2,995 2,995 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 3,029 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,608 64 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Phoenix AZ GO 5.000% 7/1/20 5,150 6,006 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 12,000 12,058 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,146 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 5,203 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 11,470 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,149 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,480 Salt Verde AZ Financial Project Revenue 5.250% 12/1/21 3,730 4,347 Salt Verde AZ Financial Project Revenue 5.250% 12/1/22 3,920 4,586 Salt Verde AZ Financial Project Revenue 5.250% 12/1/23 8,335 9,791 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 4,485 5,281 Salt Verde AZ Financial Project Revenue 5.250% 12/1/25 19,100 22,527 Salt Verde AZ Financial Project Revenue 5.250% 12/1/26 2,645 3,121 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 7,823 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,314 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,521 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 15,916 Tucson AZ GO 7.375% 7/1/13 3,750 3,794 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,134 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,118 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,739 910,820 Arkansas (0.1%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,494 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,607 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/24 4,330 5,470 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,197 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,500 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,290 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,707 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 2,018 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 3,909 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 4,053 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 3,071 31,316 California (12.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/27 1,375 1,588 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/29 2,795 3,211 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 5,955 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 6,262 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 275 276 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,549 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,525 17,393 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 20,195 22,826 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 26,400 29,839 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 7,000 8,180 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.250% 5/7/13 9,325 9,325 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 2,981 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 4,537 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 8,839 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,673 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 12,000 14,430 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 44,535 54,822 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 25,156 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,656 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 37,354 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 22,615 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 12,309 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/13 3,000 3,085 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 2,000 2,150 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 3,070 3,301 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 3,127 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,801 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 5,000 5,979 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 2,000 2,451 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 28,925 30,518 California Economic Recovery GO 5.000% 7/1/15 41,775 44,131 California Economic Recovery GO 5.000% 7/1/20 29,500 35,912 California Economic Recovery GO 5.250% 7/1/21 50,000 61,174 California GO 5.250% 8/1/13 (Prere.) 19,415 19,658 California GO 5.250% 8/1/13 (Prere.) 585 592 65 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.250% 10/1/13 (14) 5,615 5,734 California GO 5.125% 11/1/13 (Prere.) 7,000 7,172 California GO 5.250% 11/1/13 (Prere.) 10,000 10,252 California GO 5.250% 11/1/13 (Prere.) 7,310 7,492 California GO 5.250% 11/1/13 (Prere.) 2,915 2,989 California GO 5.250% 11/1/13 (Prere.) 9,000 9,227 California GO 5.000% 6/1/14 (Prere.) 8,580 9,001 California GO 5.000% 8/1/14 6,355 6,733 California GO 5.000% 3/1/15 6,000 6,507 California GO 6.000% 2/1/16 1,500 1,722 California GO 5.000% 4/1/16 10,000 11,263 California GO 5.000% 9/1/16 8,000 9,145 California GO 5.000% 3/1/17 3,000 3,469 California GO 5.000% 4/1/17 9,500 11,015 California GO 5.000% 4/1/17 13,050 15,131 1 California GO 0.970% 5/1/17 3,500 3,506 California GO 5.000% 9/1/17 2,800 3,288 California GO 5.000% 10/1/17 20,000 23,540 California GO 5.500% 4/1/18 45,035 54,637 California GO 6.000% 4/1/18 11,480 14,227 California GO 5.000% 9/1/18 33,800 38,562 California GO 5.000% 12/1/18 85 89 California GO 5.500% 4/1/19 5,000 6,189 California GO 5.000% 10/1/19 10,000 12,218 California GO 5.000% 4/1/20 18,000 21,843 California GO 5.000% 8/1/20 18,970 21,835 California GO 5.000% 11/1/20 (14) 5,000 5,885 California GO 5.000% 2/1/21 13,000 13,451 California GO 5.000% 12/1/21 16,365 19,260 California GO 5.000% 3/1/22 (2) 9,225 9,950 California GO 5.000% 3/1/22 6,375 7,108 California GO 5.250% 9/1/22 35,000 44,505 California GO 5.250% 10/1/22 15,000 18,520 California GO 5.000% 3/1/23 36,120 38,905 California GO 5.000% 3/1/23 29,000 32,258 California GO 5.000% 9/1/23 8,000 9,873 California GO 5.000% 3/1/24 30,115 33,417 California GO 5.000% 10/1/24 19,500 22,524 California GO 5.500% 8/1/26 23,665 28,090 California GO 5.000% 10/1/26 15,000 18,049 California GO 5.000% 10/1/27 11,250 13,405 California GO 5.250% 10/1/27 26,440 31,735 California GO 5.750% 4/1/29 2,395 2,848 California GO 5.000% 10/1/29 27,000 31,153 California GO 5.250% 3/1/30 29,500 34,649 California GO 5.750% 4/1/31 79,190 93,842 California GO 5.000% 6/1/31 3,000 3,220 California GO 5.000% 2/1/32 50,740 58,659 California GO 5.000% 2/1/33 79,605 91,741 California GO 6.500% 4/1/33 54,500 68,160 2 California GO TOB VRDO 0.180% 5/1/13 45,640 45,640 2 California GO TOB VRDO 0.400% 5/7/13 (4) 11,000 11,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,285 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 10,715 11,712 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 21,903 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 10,479 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 30,940 32,602 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 15,688 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,793 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,429 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,561 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,708 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/25 5,000 5,653 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/26 5,000 5,602 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/27 3,845 4,290 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/26 2,430 2,878 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/27 3,500 4,122 2 California Health Facilities Financing Authority Revenue (Dignity Health) TOB VRDO 0.280% 5/7/13 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 4,000 4,072 66 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,091 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,630 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,806 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,260 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,797 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 30,874 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 17,838 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,345 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,790 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 6,110 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,383 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 12,210 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.240% 5/7/13 23,400 23,400 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.180% 5/1/13 (ETM) 7,600 7,600 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,325 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.500% 4/1/16 18,000 18,000 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.720% 4/1/14 25,800 25,885 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,718 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,272 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,800 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,917 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 5,558 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 10,079 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,515 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 7/1/13 10,000 10,000 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,893 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,169 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 6,105 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,438 3 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/27 5,000 5,794 3 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/28 15,830 18,231 3 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/29 8,585 9,812 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 18,175 21,426 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 8,228 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 5,822 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/27 3,120 3,605 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 14,797 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 9,060 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 4,250 4,845 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 12,039 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/30 3,930 4,462 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/31 5,000 5,655 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/32 3,650 4,112 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 3,350 3,756 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 8,370 8,770 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 9,980 10,891 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/16 8,750 9,542 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/17 4,985 5,439 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/18 5,700 6,219 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/19 11,820 12,885 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/20 10,000 10,888 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/21 15,230 16,557 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/22 15,235 16,537 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 6/1/22 (14) 15,045 19,026 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/23 8,765 9,499 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/24 9,650 10,442 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/25 7,500 8,106 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/28 8,145 9,751 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,283 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 17,059 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 10,000 11,887 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,776 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 10,774 67 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California RAN 2.500% 6/20/13 283,365 284,272 California State University Revenue Systemwide 5.000% 11/1/26 14,775 16,994 California State University Revenue Systemwide 5.750% 11/1/27 5,000 6,009 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,788 California State University Revenue Systemwide 5.250% 11/1/29 7,790 9,199 California State University Revenue Systemwide 5.250% 11/1/30 7,960 9,361 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,694 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 8,520 9,812 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 41,676 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 24,331 2 California Statewide Communities Development Authority Revenue (Lucile Salter Packer) TOB VRDO 0.230% 5/7/13 5,000 5,000 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 135,500 136,314 Cerritos CA Community College District GO 0.000% 8/1/28 1,000 530 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 4,161 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,716 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 879 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,947 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 450 2 Chabot-Las Positas CA Community College District GO TOB VRDO 0.210% 5/7/13 28,025 28,025 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 2,800 2,856 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/25 2,000 2,425 1 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.540% 7/8/15 13,500 13,500 El Dorado CA Irrigation District Revenue 5.000% 3/1/22 (4) 1,035 1,248 El Dorado CA Irrigation District Revenue 5.000% 3/1/23 (4) 1,750 2,073 El Dorado CA Irrigation District Revenue 5.000% 3/1/24 (4) 1,000 1,176 El Dorado CA Irrigation District Revenue 5.000% 3/1/25 (4) 1,000 1,166 El Dorado CA Irrigation District Revenue 5.000% 3/1/26 (4) 2,485 2,876 El Dorado CA Irrigation District Revenue 5.000% 3/1/27 (4) 2,110 2,426 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 2,000 2,287 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 3,068 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,740 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,418 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 4,206 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 4,215 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 684 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 2,212 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 3,788 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 3,380 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,865 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 1,048 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,199 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,648 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,415 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 5,208 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 15,000 15,366 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 6,365 6,640 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,661 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,602 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,904 Gilroy CA Unified School District GO 0.000% 8/1/30 (ETM) 255 153 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,245 2,442 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 57,850 58,147 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 79,735 80,179 Golden State Tobacco Securitization Corp. California 5.000% 6/1/14 9,000 9,379 Golden State Tobacco Securitization Corp. California 5.000% 6/1/15 6,505 6,999 Golden State Tobacco Securitization Corp. California 5.000% 6/1/16 12,545 13,892 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 79,085 76,831 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 8,528 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 5,846 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,460 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,284 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 823 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,627 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,263 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,572 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,776 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 8,928 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 4,143 68 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,407 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,759 Long Beach CA Unified School District GO 5.000% 8/1/28 4,495 5,324 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 8,517 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 4,963 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,610 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,744 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,743 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,739 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,556 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 15,193 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,938 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 8,186 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 17,129 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 7,866 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,310 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 14,120 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,635 4,484 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,666 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 11,666 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 26,123 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 34,669 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 27,024 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 7,472 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,719 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 6,017 Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 10,922 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 8,482 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,752 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 9,605 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 7,448 Los Angeles CA Unified School District GO TOB VRDO 0.180% 5/1/13 80,000 80,000 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,558 2 Los Angeles CA Wastewater System Revenue TOB VRDO 0.230% 5/7/13 4,500 4,500 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 11,736 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 7,880 9,306 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 6,111 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,910 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,820 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/27 1,475 1,731 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/28 2,000 2,328 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/29 2,365 2,734 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/32 3,000 3,388 Los Angeles County CA TRAN 2.000% 6/28/13 10,000 10,030 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 8,471 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 9,395 11,400 Metropolitan Water District of Southern California Revenue 5.000% 10/1/33 930 1,105 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/24 4,250 5,150 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/25 8,410 10,062 Mount Diablo CA Unified School District GO 5.000% 8/1/29 6,415 7,564 Mount Diablo CA Unified School District GO 5.000% 8/1/30 5,510 6,467 Mount Diablo CA Unified School District GO 5.000% 8/1/32 12,910 14,858 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/24 (12) 1,130 1,313 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 (2) 14,775 15,166 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,184 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,385 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,537 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 8,517 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,802 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 5,290 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 10,170 10,178 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 10,450 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 12,114 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 11,077 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 6,313 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 9,300 4,031 Poway CA Unified School District GO 0.000% 8/1/29 5,000 2,536 Rancho Santiago CA Community College District GO 5.000% 9/1/25 6,690 8,430 Rancho Santiago CA Community College District GO 5.000% 9/1/26 16,145 19,978 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,997 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 9,089 69 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,320 Riverside County CA Teeter Notes 2.000% 10/16/13 10,000 10,082 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 4,119 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,705 5,371 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,249 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/24 720 832 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/26 1,200 1,366 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 9,193 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,841 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,441 Sacramento County CA GO 5.000% 2/1/15 9,190 9,742 Sacramento County CA GO 5.000% 2/1/17 4,650 5,140 Sacramento County CA GO 5.250% 2/1/18 6,140 6,924 Sacramento County CA GO 5.250% 2/1/19 4,940 5,610 Sacramento County CA GO 5.500% 2/1/20 4,700 5,472 Saddleback Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 5,460 5,782 3 San Bernardino CA Community College District GO 5.000% 8/1/24 12,065 14,940 3 San Bernardino CA Community College District GO 5.000% 8/1/25 13,965 17,114 3 San Bernardino CA Community College District GO 5.000% 8/1/26 14,080 16,989 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,850 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,444 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 10,003 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,684 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,597 San Diego CA Community College District GO 5.000% 8/1/27 8,350 9,932 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,753 San Diego CA Community College District GO 5.000% 8/1/28 8,820 10,433 San Diego CA Community College District GO 5.000% 8/1/29 4,315 5,073 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 21,833 San Diego CA Community College District GO 5.250% 8/1/33 3,325 3,981 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/13 8,000 8,016 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 12,099 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,338 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 13,112 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,195 22,081 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 8,451 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,832 2 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.240% 5/7/13 6,300 6,300 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 15,000 17,991 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 6,086 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 11,002 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,700 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 4,108 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 5,730 6,722 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 6,270 7,307 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/32 14,735 17,376 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/21 (ETM) 6,000 5,273 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 8,848 2 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.230% 5/7/13 (13) 4,600 4,600 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 20,997 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 25,775 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 31,220 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,644 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,303 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 28,097 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/26 2,250 2,769 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/27 1,410 1,718 2 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.250% 5/7/13 5,000 5,000 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,120 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,309 San Ramon Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 12,800 13,550 San Ramon Valley CA Unified School District GO 5.000% 8/1/26 3,385 4,197 San Ramon Valley CA Unified School District GO 5.000% 8/1/27 1,080 1,326 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 16,380 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 6,800 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 3,954 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 4,019 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 6,779 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 6,079 Southern California Public Power Authority Revenue 5.000% 7/1/17 3,000 3,526 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 12,124 70 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,861 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,702 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,919 2 Sunnyvale CA Wastewater Revenue TOB VRDO 0.210% 5/7/13 4,500 4,500 2 Sweetwater CA Unified School District GO TOB VRDO 0.240% 5/7/13 (13) 2,845 2,845 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/30 4,735 5,282 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,578 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,611 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,833 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,661 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,430 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,659 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,830 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,499 University of California Revenue 5.000% 5/15/21 10,625 11,705 University of California Revenue 5.500% 5/15/24 14,675 18,084 University of California Revenue 5.000% 5/15/26 12,915 15,548 University of California Revenue 5.000% 5/15/27 5,000 5,980 University of California Revenue 5.000% 5/15/30 2,830 3,315 University of California Revenue 5.000% 5/15/33 10,000 11,856 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 4,386 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 5,468 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 5,107 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 5,151 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 4,854 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,190 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 2,095 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 2,086 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 5,010 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,797 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 4,192 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 6,246 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,715 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,455 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,695 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,636 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 4,980 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 1,098 Westlands CA Water District Revenue 5.000% 9/1/26 (4) 1,000 1,202 4,900,446 Colorado (1.3%) Aurora CO COP 5.000% 12/1/19 1,050 1,272 Aurora CO COP 5.000% 12/1/20 2,000 2,395 Aurora CO COP 5.000% 12/1/21 3,505 4,203 Aurora CO COP 5.000% 12/1/22 4,730 5,653 Aurora CO COP 5.000% 12/1/23 4,465 5,318 Aurora CO COP 5.000% 12/1/24 4,215 5,020 Aurora CO COP 5.000% 12/1/25 5,475 6,495 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/24 1,000 1,262 Broomfield CO City & County COP 5.000% 12/1/24 2,685 3,173 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,311 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,452 Broomfield CO City & County COP 5.000% 12/1/29 7,470 8,564 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,688 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 6,371 Colorado Department of Transportation Revenue 5.500% 6/15/13 (14) 14,500 14,596 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 42,304 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 12,042 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 58,338 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 16,258 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 2,025 2,212 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 6,750 7,205 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 5,086 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 7,216 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 15,586 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 23,866 Denver CO City & County (Medical Facilities) GO 5.000% 8/1/14 7,065 7,150 Denver CO City & County Airport Revenue 5.000% 11/15/16 (14) 5,000 5,752 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,832 Denver CO City & County Airport Revenue 5.000% 11/15/24 3,860 4,847 71 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Denver CO City & County Airport Revenue 5.000% 11/15/25 15,000 18,217 Denver CO City & County Airport Revenue 5.000% 11/15/26 5,750 6,911 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,710 Denver CO City & County School District No. 1 GO 5.000% 12/1/25 1,000 1,217 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 21,904 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,918 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,219 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 12,470 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 20,593 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/22 (14) 5,000 3,538 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 12,681 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,676 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 2,237 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.220% 5/7/13 LOC 5,900 5,900 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/23 5,665 7,131 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/24 5,000 6,238 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) 5.000% 11/1/25 5,875 7,254 2 Regional Transportation District of Colorado Sales Tax Revenue (FasTracks Project) TOB VRDO 0.230% 5/7/13 5,105 5,105 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 7,141 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,729 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 90 98 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,453 University of Colorado Enterprise System Revenue 5.000% 6/1/26 1,250 1,510 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,356 University of Colorado Enterprise System Revenue 5.000% 6/1/27 2,085 2,498 University of Colorado Enterprise System Revenue 5.000% 6/1/28 2,480 2,946 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,445 2,882 University of Colorado Enterprise System Revenue 5.000% 6/1/30 2,720 3,199 University of Colorado Enterprise System Revenue 5.000% 6/1/31 1,850 2,178 University of Colorado Enterprise System Revenue 5.000% 6/1/32 1,950 2,285 University of Colorado Enterprise System Revenue 5.000% 6/1/33 3,155 3,681 University of Colorado Hospital Authority Revenue 5.000% 11/15/27 6,000 7,012 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 11,767 505,121 Connecticut (1.4%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 4.375% 9/1/28 5,000 5,455 Connecticut GO 5.000% 11/1/13 10,000 10,243 Connecticut GO 5.500% 12/15/13 1,705 1,762 Connecticut GO 5.000% 4/15/14 13,690 14,318 Connecticut GO 4.000% 9/15/14 7,705 8,101 Connecticut GO 5.500% 12/15/14 7,700 8,352 Connecticut GO 5.000% 4/15/15 2,325 2,537 Connecticut GO 5.000% 4/15/15 16,155 17,627 Connecticut GO 5.000% 5/1/15 1,865 2,039 1 Connecticut GO 0.720% 5/15/15 5,000 5,005 Connecticut GO 5.000% 11/1/15 5,000 5,573 Connecticut GO 5.000% 12/1/15 (14) 6,700 7,044 Connecticut GO 5.000% 12/15/15 14,345 16,061 Connecticut GO 5.000% 4/15/16 13,725 15,523 1 Connecticut GO 0.870% 5/15/16 8,400 8,457 1 Connecticut GO 0.870% 5/15/16 5,000 5,000 1 Connecticut GO 0.990% 5/15/17 5,000 5,063 Connecticut GO 5.000% 11/1/17 7,750 9,193 Connecticut GO 4.000% 12/1/17 2,815 3,221 1 Connecticut GO 1.140% 5/15/18 14,000 14,347 Connecticut GO 5.000% 6/1/18 15,000 18,003 Connecticut GO 5.000% 12/15/18 11,000 12,673 Connecticut GO 5.000% 6/1/19 22,100 27,063 1 Connecticut GO 1.470% 4/15/20 17,000 17,220 Connecticut GO 5.000% 11/1/20 4,970 6,231 1 Connecticut GO 0.970% 3/1/21 4,305 4,313 Connecticut GO 5.000% 11/1/21 5,000 6,329 Connecticut GO 5.000% 4/15/22 6,005 7,614 Connecticut GO 5.000% 6/1/22 8,010 10,173 Connecticut GO 5.000% 9/15/22 6,830 8,704 Connecticut GO 5.000% 6/1/23 5,000 6,270 Connecticut GO 5.000% 11/1/23 10,000 12,462 Connecticut GO 5.000% 10/15/24 10,805 13,533 Connecticut GO 5.000% 3/1/25 19,440 24,299 Connecticut GO 5.000% 11/1/26 9,250 11,267 72 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Connecticut GO 5.000% 4/15/32 4,000 4,693 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,477 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/32 15,000 16,615 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 9,926 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 3,043 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 12,437 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 7,840 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,422 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 14,233 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,814 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/25 19,445 24,163 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,682 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/26 8,225 10,100 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 1/1/27 27,815 33,888 Hartford CT GO 5.000% 4/1/28 2,055 2,400 Hartford CT GO 5.000% 4/1/30 2,000 2,311 533,119 Delaware (0.1%) Delaware GO 5.000% 7/1/16 3,215 3,677 Delaware GO 5.000% 10/1/16 19,895 22,956 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/13 3,875 3,907 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 11,569 University of Delaware Revenue 5.000% 11/1/18 1,000 1,220 University of Delaware Revenue 5.000% 11/1/22 1,000 1,204 44,533 District of Columbia (0.5%) District of Columbia GO 0.000% 6/1/13 (14) 10,945 10,941 District of Columbia GO 5.000% 6/1/13 (Prere.) 10,880 10,925 District of Columbia GO 0.000% 6/1/14 (14) 16,650 16,506 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,264 District of Columbia GO 5.000% 6/1/20 (4) 11,840 13,917 District of Columbia GO 5.000% 6/1/21 (4) 10,380 12,201 District of Columbia Income Tax Revenue 5.000% 12/1/32 5,210 6,187 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,308 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,498 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,395 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,935 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 27,011 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.270% 5/7/13 26,000 26,000 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 11,297 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 6,023 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,865 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 9,025 189,298 Florida (6.8%) Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/22 5,050 5,967 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/23 5,065 5,982 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/24 5,595 6,542 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/25 5,890 6,798 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/26 6,200 7,097 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/27 6,280 7,151 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 5.000% 4/1/31 7,000 7,836 Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,202 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,446 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,715 Broward County FL Airport System Revenue 5.000% 10/1/25 2,000 2,375 Broward County FL Airport System Revenue 5.000% 10/1/26 2,730 3,223 Broward County FL Airport System Revenue 5.000% 10/1/27 5,785 6,798 Broward County FL Airport System Revenue 5.000% 10/1/28 5,000 5,833 Broward County FL GO 5.000% 1/1/20 9,185 11,356 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 6,183 Broward County FL School Board COP 5.250% 7/1/13 (Prere.) 4,155 4,190 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 14,503 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/22 10,650 13,527 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,351 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/14 (14) 35,000 36,374 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,123 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 76,183 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 18,022 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 11,264 73 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 26,767 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/16 50,000 56,319 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,959 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 21,100 25,431 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 9,147 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 8,684 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 4,995 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 6,000 6,108 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 10,240 10,424 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 11,885 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,802 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,437 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 13,903 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 12,831 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 17,212 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 12,456 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 15,972 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 13,460 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 16,733 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 15,572 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 16,290 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 18,079 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,815 3,831 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 5,040 5,109 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,395 8,430 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,720 3,736 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 7,295 7,398 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 3,845 3,862 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 5,045 5,067 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,213 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,113 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,610 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,500 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,074 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,565 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 28,895 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 4,091 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,865 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 6,053 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,040 3,873 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 5,635 6,966 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,572 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 9,628 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 3,004 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 17,887 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,942 Florida Department of Environmental Protection & Preservation Revenue 5.500% 7/1/13 (4) 11,920 12,028 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,542 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 6,939 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 11,000 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 10,331 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 11,049 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,813 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,669 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,846 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 12,322 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 11,459 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 11,351 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,943 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 6,162 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 13,215 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 12,341 Florida Department of General Services Division Facilities Management Revenue (Florida Facilities Pool) 5.000% 9/1/13 (2) 3,060 3,106 Florida Department of Transportation GO 5.000% 7/1/13 (Prere.) 10,000 10,175 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,706 Florida Department of Transportation GO 5.000% 7/1/22 6,055 7,405 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 1,102 74 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 38,000 38,310 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 14,769 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 56,804 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 12,196 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 14,258 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,529 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/18 3,630 4,339 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/19 3,535 4,286 Florida Municipal Power Agency Revenue (Stanton Project) 5.500% 10/1/13 (4) 3,905 3,922 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,514 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,692 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,358 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,420 1,666 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 10,000 10,180 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,601 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,586 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,507 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 3,030 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,632 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,412 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 8,313 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,974 2 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.250% 5/7/13 12,000 12,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 139 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 161 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 290 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 212 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 913 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,541 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,401 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,888 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,607 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,668 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 968 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,584 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 8,409 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,107 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,594 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 149 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,105 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,422 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 816 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,103 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,442 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 550 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,686 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,747 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,177 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 4,011 75 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,374 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 12,800 14,572 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/31 12,500 14,195 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 3,000 3,324 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,286 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,629 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 14,228 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 16,512 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 10,000 11,715 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 19,146 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,996 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (ETM) 5,255 5,324 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (2) 4,745 4,808 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,000 2,533 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 4,210 5,229 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 600 745 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 3,004 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/23 750 925 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/23 1,740 2,181 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/24 7,025 8,672 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/25 2,000 2,423 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/27 4,490 5,313 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,492 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,376 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.210% 5/7/13 5,410 5,410 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.210% 5/7/13 5,300 5,300 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/17 6,000 7,070 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/19 (14) 5,000 5,437 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/20 (14) 5,000 5,437 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 7,145 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 20,158 Jacksonville FL Sales Taxes Revenue 5.500% 10/1/13 (14) 3,045 3,111 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,366 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,683 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,971 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 14,676 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,992 Jacksonville FL Special Revenue 5.000% 10/1/21 2,000 2,476 Jacksonville FL Special Revenue 5.000% 10/1/22 1,500 1,866 Jacksonville FL Special Revenue 5.000% 10/1/23 2,500 3,130 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,680 Jacksonville FL Special Revenue 5.000% 10/1/25 4,500 5,453 Jacksonville FL Special Revenue 5.000% 10/1/32 1,750 2,012 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,597 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,465 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,246 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 500 550 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/22 1,750 2,154 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/23 2,750 3,398 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/24 3,000 3,738 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 7,160 Lee Memorial Health System Florida Hospital Revenue VRDO 0.230% 5/7/13 LOC 1,275 1,275 Manatee County FL Revenue 5.000% 10/1/22 1,255 1,583 Manatee County FL Revenue 5.000% 10/1/23 1,300 1,650 Manatee County FL Revenue 5.000% 10/1/25 1,325 1,653 Manatee County FL Revenue 5.000% 10/1/26 1,410 1,728 Manatee County FL Revenue 5.000% 10/1/27 1,580 1,920 Manatee County FL School District Sales Tax Revenue 5.000% 10/1/13 (2) 5,140 5,235 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/20 1,250 1,447 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/21 2,000 2,301 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/22 2,000 2,285 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/23 2,250 2,536 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 1,325 1,455 2 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.260% 5/7/13 7,875 7,875 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,116 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,732 76 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 3,087 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 6,097 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 7,484 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 8,156 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,579 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 6,199 2 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.230% 5/7/13 (4) 5,620 5,620 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 14,353 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 11,380 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,302 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,891 Miami-Dade County FL School Board COP 5.000% 8/1/13 (2) 10,000 10,119 Miami-Dade County FL School Board COP 5.000% 5/1/16 (ETM) 9,335 10,561 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,821 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,543 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 6,090 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,728 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 3,009 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 29,404 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,825 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 32,162 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 16,473 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,633 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,964 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 17,821 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 11,182 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 2,000 2,375 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/25 2,750 3,240 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/26 11,340 13,272 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/27 2,500 2,906 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/28 8,840 10,179 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/29 5,000 2,360 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/29 10,000 11,436 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 12,000 13,609 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 4,000 4,536 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 2,155 915 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 13,500 15,205 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/32 2,890 1,166 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 11,550 13,029 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/27 4,000 4,711 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/28 2,060 2,413 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/30 8,000 9,274 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 5,250 6,063 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/32 1,650 1,890 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 24,812 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,506 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,529 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 9,610 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/29 11,000 12,632 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,905 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,530 Orange County FL School Board COP 4.500% 8/1/26 8,400 9,251 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,551 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,913 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 22,022 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 17,525 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 18,895 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,752 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/13 (ETM) 5,000 5,040 Orlando & Orange County FL Expressway Authority Revenue 5.250% 7/1/13 (Prere.) 4,000 4,034 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 8,879 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/29 4,590 5,385 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 3,941 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/31 23,030 26,712 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 14,875 17,072 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/20 2,000 2,502 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/21 3,585 4,530 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/21 5,000 6,416 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/22 4,750 6,047 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 4,201 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/23 4,000 5,124 77 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 9,500 9,701 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 4,817 Palm Beach County FL School Board COP 5.000% 8/1/13 (14) 2,095 2,120 Palm Beach County FL School Board COP 5.375% 8/1/13 (2) 2,690 2,725 Palm Beach County FL School Board COP 5.000% 8/1/28 6,115 7,075 Palm Beach County FL School Board COP 5.000% 8/1/29 5,970 6,881 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,785 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 7,041 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 7,203 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 17,745 2 Palm Beach County FL Solid Waste Authority Revenue TOB VRDO 0.220% 5/7/13 6,400 6,400 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,770 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 7,500 8,851 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,550 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,402 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,227 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,778 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,268 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,635 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,772 South Florida Water Management District COP 5.000% 10/1/13 (2) 5,000 5,091 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 10,030 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,361 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,386 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,571 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 9,141 2 South Florida Water Management District COP TOB VRDO 0.200% 5/1/13 10,390 10,390 2 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.280% 5/7/13 10,000 10,000 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,695 St. Lucie County FL School Board COP 5.000% 7/1/24 1,595 1,917 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,977 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,375 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.210% 5/7/13 LOC 7,750 7,750 Tallahassee FL Energy System Revenue 5.250% 10/1/13 (4) 4,380 4,468 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,244 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,041 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 13,772 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/32 2,305 2,751 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/21 1,220 1,478 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/23 1,400 1,678 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,357 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 21,973 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 15,789 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 16,710 Tampa FL Hospital Revenue 5.000% 7/1/21 1,000 1,180 Tampa FL Hospital Revenue 5.000% 7/1/22 1,075 1,264 Tampa FL Hospital Revenue 5.000% 7/1/24 1,000 1,155 Tampa FL Hospital Revenue 5.000% 7/1/25 1,935 2,210 Tampa FL Hospital Revenue 5.000% 7/1/26 1,500 1,699 Tampa FL Hospital Revenue 5.000% 7/1/27 1,000 1,128 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 15,100 16,742 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,544 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,242 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 9,450 10,477 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 11,355 12,589 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 13,470 14,934 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 5,000 5,544 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,675 2,966 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,815 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,696 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,223 2,670,814 Georgia (2.9%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,820 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,968 Atlanta GA Airport Revenue 5.000% 1/1/20 1,000 1,216 78 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,398 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,718 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,919 Atlanta GA Airport Revenue 5.000% 1/1/25 1,210 1,441 Atlanta GA Airport Revenue 5.000% 1/1/25 1,900 2,263 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,887 Atlanta GA Airport Revenue 5.000% 1/1/26 1,400 1,651 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,626 Atlanta GA Airport Revenue 5.000% 1/1/27 3,430 4,013 Atlanta GA Airport Revenue 5.000% 1/1/28 2,040 2,373 Atlanta GA Airport Revenue 5.000% 1/1/30 6,410 7,221 Atlanta GA Airport Revenue 5.000% 1/1/32 2,040 2,323 Atlanta GA Airport Revenue 5.000% 1/1/32 3,980 4,531 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 6,132 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 4,036 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 8,123 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,455 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,562 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,261 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,844 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 8,770 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 20,553 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 7,540 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 15,500 15,972 Carroll County GA School District GO 4.000% 4/1/14 1,400 1,448 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,389 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,384 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/28 4,000 4,723 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/29 3,500 4,110 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/30 2,500 2,921 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,227 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 8,513 Columbus GA Building Authority Lease Revenue 4.000% 1/1/19 1,910 2,218 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/21 1,000 1,203 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/22 1,675 2,002 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/23 1,975 2,333 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/24 1,000 1,172 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/27 6,880 7,885 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,466 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,676 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,756 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,858 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/25 1,250 1,535 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,640 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,704 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 13,571 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 7,277 Fulton County GA Water & Sewer Revenue 5.000% 1/1/33 10,000 11,686 Georgia GO 5.000% 10/1/13 20,095 20,502 Georgia GO 5.000% 7/1/14 7,800 8,234 Georgia GO 5.000% 7/1/14 16,550 17,471 Georgia GO 5.000% 7/1/14 7,290 7,696 Georgia GO 5.500% 7/1/14 10,750 11,411 Georgia GO 5.000% 10/1/14 18,385 19,623 Georgia GO 5.000% 7/1/15 28,875 31,794 Georgia GO 5.000% 7/1/15 15,000 16,516 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 7,841 Georgia GO 5.000% 10/1/15 16,495 18,341 Georgia GO 5.000% 12/1/15 10,000 11,190 Georgia GO 5.000% 7/1/16 30,320 34,656 Georgia GO 5.000% 7/1/16 8,625 9,859 Georgia GO 5.000% 7/1/16 2,705 3,092 Georgia GO 5.000% 7/1/16 18,290 20,906 Georgia GO 5.000% 7/1/16 5,300 5,831 Georgia GO 5.000% 5/1/17 2,400 2,819 Georgia GO 5.000% 11/1/17 5,590 6,670 Georgia GO 5.000% 7/1/18 4,800 5,822 Georgia GO 5.000% 7/1/19 19,745 24,499 Georgia GO 5.000% 7/1/19 16,515 20,492 Georgia GO 5.000% 7/1/19 10,050 12,470 79 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia GO 5.000% 7/1/20 14,920 18,851 Georgia GO 5.000% 9/1/20 10,000 12,671 Georgia GO 5.000% 11/1/20 9,240 11,742 Georgia GO 5.000% 1/1/22 9,415 12,084 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,400 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 7,910 9,811 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 12,000 14,863 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/23 2,505 3,128 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/24 4,000 4,920 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/25 1,300 1,579 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 28,783 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,152 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 17,583 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 23,237 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 29,522 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 19,069 Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 3,100 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 8,740 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,684 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,466 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,867 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,340 2,631 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 27,740 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 5,000 5,741 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 42,713 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 10,720 12,443 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/19 3,930 4,784 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 6,097 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,603 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 4,152 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,229 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,627 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,821 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 15,000 18,277 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 17,367 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,743 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,900 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 62,790 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,374 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/18 5,000 5,895 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 9,329 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,905 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 20,039 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.250% 5/7/13 LOC 26,285 26,285 1,121,785 Hawaii (0.8%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 19,659 Hawaii GO 5.000% 10/1/14 (Prere.) 3,000 3,200 Hawaii GO 5.000% 10/1/14 (Prere.) 7,000 7,466 Hawaii GO 5.000% 10/1/14 (Prere.) 5,000 5,333 Hawaii GO 5.000% 3/1/16 (Prere.) 4,515 5,090 Hawaii GO 5.000% 6/1/16 4,295 4,883 Hawaii GO 5.000% 11/1/16 8,275 9,544 Hawaii GO 5.000% 7/1/17 (2) 45,035 49,412 Hawaii GO 5.000% 12/1/18 9,250 11,262 Hawaii GO 5.000% 12/1/20 4,480 5,631 Hawaii GO 5.000% 11/1/22 26,155 33,356 Hawaii GO 5.000% 12/1/22 10,000 12,607 Hawaii GO 5.000% 11/1/23 14,755 18,661 Hawaii GO 5.000% 11/1/24 32,730 41,087 Hawaii GO 5.000% 3/1/25 (4) 1,485 1,665 Hawaii GO 5.000% 11/1/25 7,500 9,318 Hawaii GO 5.000% 12/1/31 10,000 11,887 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,628 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,486 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,143 Honolulu HI City & County GO 5.000% 11/1/21 4,000 5,082 Honolulu HI City & County GO 5.000% 11/1/22 2,500 3,201 Honolulu HI City & County GO 5.000% 11/1/22 3,000 3,841 Honolulu HI City & County GO 5.000% 11/1/23 3,500 4,419 Honolulu HI City & County GO 5.000% 11/1/23 10,000 12,627 80 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,550 Honolulu HI City & County GO 5.000% 8/1/28 5,000 5,939 299,977 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,388 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,182 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 14,442 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,156 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 5,986 29,154 Illinois (6.6%) Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,475 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/25 (14)(3) 4,935 3,173 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 2,435 2,794 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 4,033 Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,881 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,930 Chicago IL Board of Education GO 0.000% 12/1/19 (14) 5,610 4,764 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 7,024 Chicago IL Board of Education GO 5.000% 12/1/19 2,600 3,095 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 6,203 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,719 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,694 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,100 22,800 Chicago IL Board of Education GO 5.500% 12/1/21 (4)(2) 4,090 5,062 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 14,066 Chicago IL Board of Education GO 0.000% 12/1/28 (14) 22,500 12,100 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 4,500 2,071 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 27,180 12,507 Chicago IL Board of Education GO 5.000% 12/1/33 20,030 21,962 Chicago IL Board of Education GO 5.000% 12/1/34 9,245 10,106 2 Chicago IL Board of Education GO TOB PUT 0.710% 5/23/13 LOC 75,000 75,000 Chicago IL Board of Education GO VRDO 0.180% 5/1/13 LOC 3,800 3,800 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,615 Chicago IL GO 5.500% 1/1/17 (4) 18,430 21,166 Chicago IL GO 5.000% 1/1/18 (4) 17,530 18,809 Chicago IL GO 5.000% 1/1/18 1,525 1,762 Chicago IL GO 5.000% 1/1/19 3,825 4,502 Chicago IL GO 5.000% 1/1/21 (4) 18,155 19,871 Chicago IL GO 5.000% 1/1/21 5,490 6,174 Chicago IL GO 5.000% 12/1/21 5,730 6,850 Chicago IL GO 0.000% 1/1/22 4,750 3,650 Chicago IL GO 0.000% 1/1/23 4,900 3,550 Chicago IL GO 5.000% 1/1/23 10,585 12,229 Chicago IL GO 5.000% 12/1/23 7,000 8,199 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,841 Chicago IL GO 0.000% 1/1/27 7,000 4,057 Chicago IL GO 5.000% 1/1/27 (14) 8,200 8,950 Chicago IL GO 5.000% 1/1/28 (14) 5,000 5,444 2 Chicago IL GO TOB VRDO 0.270% 5/7/13 5,400 5,400 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 41,190 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,067 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,617 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,000 4,696 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,200 4,931 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 8,018 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 25,931 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 10,410 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 21,136 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 17,587 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,960 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 3,000 3,579 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 7,410 8,688 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 4,000 4,643 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/27 3,560 4,094 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/28 3,000 3,420 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 3,000 3,401 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 3,220 3,653 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 2,900 3,274 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 13,495 15,811 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 10,000 11,716 81 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,582 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,935 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 3,167 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/13 4,000 4,015 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,395 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,561 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,848 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,466 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,796 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,697 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,651 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,679 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 12,354 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 9,199 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 34,872 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 14,639 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 33,588 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 12,023 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 11,692 Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 7,385 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,386 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 20,816 Chicago IL Water Revenue 5.000% 11/1/23 1,670 2,047 Chicago IL Water Revenue 5.000% 11/1/24 1,500 1,824 Chicago IL Water Revenue 5.000% 11/1/25 2,000 2,411 Chicago IL Water Revenue 5.000% 11/1/26 2,000 2,388 Chicago IL Water Revenue 5.000% 11/1/28 5,000 5,889 Chicago IL Water Revenue 5.000% 11/1/30 3,590 4,180 Chicago IL Water Revenue 5.000% 11/1/31 3,000 3,477 Chicago IL Water Revenue 5.000% 11/1/32 3,000 3,453 Cook County IL Community College District GO 5.000% 3/1/19 (Prere.) 1,100 1,305 Cook County IL Forest Preservation District GO 5.000% 12/15/24 1,020 1,225 Cook County IL Forest Preservation District GO 5.000% 12/15/25 1,000 1,185 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,485 2,929 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,225 2,623 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,605 3,050 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,335 2,734 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,240 2,619 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,455 2,870 Cook County IL Forest Preservation District GO 5.000% 12/15/32 5,000 5,724 Cook County IL GO 5.000% 11/15/18 8,000 9,568 Cook County IL GO 5.000% 11/15/20 7,500 8,955 Cook County IL GO 5.000% 11/15/21 5,410 6,367 Cook County IL GO 5.250% 11/15/28 35,500 41,919 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,238 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,385 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,479 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/24 1,750 2,198 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/25 1,820 2,261 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/26 2,290 2,805 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/27 2,000 2,429 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,816 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,287 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,698 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,738 Illinois Development Finance Authority Hospital Revenue (Evanston Northwestern Healthcare Corp.) VRDO 0.170% 5/1/13 6,400 6,400 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,235 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,928 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,805 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,363 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,624 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,696 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,664 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 7,823 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 2/12/20 6,500 7,853 2 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.240% 5/7/13 48,840 48,840 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/30 3,000 3,450 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 11,777 2 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.340% 5/7/13 (12) 12,680 12,680 2 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.340% 5/7/13 (12) 15,000 15,000 82 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/27 15,000 16,673 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/32 7,575 8,259 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 21,348 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 17,282 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.250% 5/7/13 LOC 12,000 12,000 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.500% 8/15/28 21,760 23,999 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.000% 5/15/23 1,000 1,004 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 4.750% 5/15/33 8,225 8,271 Illinois Finance Authority Revenue (Ingalls Health System Obligated Group) VRDO 0.240% 5/7/13 LOC 29,300 29,300 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.250% 8/15/36 6,500 7,039 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/25 8,750 10,461 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/26 3,595 4,256 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/27 1,495 1,751 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/28 1,570 1,830 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/29 1,650 1,910 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/30 1,730 1,993 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/31 1,815 2,081 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/32 1,905 2,167 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 13,917 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.220% 5/7/13 LOC 9,050 9,050 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 9,349 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 10,521 2 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.180% 5/1/13 9,865 9,865 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 2,000 2,374 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/23 3,750 4,395 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,458 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 34,070 39,594 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.250% 5/7/13 LOC 12,900 12,900 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,497 Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,393 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 8,490 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,618 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,811 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 4,229 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 14,047 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,865 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,812 Illinois Finance Authority Revenue (University of Chicago Medical Center) VRDO 0.180% 5/1/13 LOC 2,815 2,815 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/17 1,415 1,676 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,489 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,950 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 6,385 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,620 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 4,197 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 5,205 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 4,992 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 6,141 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 6,178 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,219 Illinois GO 5.000% 6/1/13 (Prere.) 780 783 Illinois GO 5.500% 8/1/13 (14) 14,005 14,181 Illinois GO 5.250% 10/1/13 (Prere.) 29,600 30,214 Illinois GO 5.250% 10/1/14 10,400 10,611 Illinois GO 5.000% 1/1/15 6,050 6,457 Illinois GO 5.000% 1/1/16 2,010 2,211 Illinois GO 5.000% 1/1/16 7,500 8,248 Illinois GO 5.000% 8/1/16 40,000 44,697 Illinois GO 5.000% 1/1/17 22,985 25,890 Illinois GO 5.000% 3/1/17 1,550 1,753 Illinois GO 5.000% 8/1/17 8,760 10,004 Illinois GO 5.000% 1/1/19 15,475 17,861 Illinois GO 5.000% 1/1/20 (4) 8,635 10,063 Illinois GO 5.000% 8/1/20 23,000 26,927 Illinois GO 5.000% 1/1/21 (4) 21,470 24,762 Illinois GO 5.250% 1/1/21 7,425 8,808 Illinois GO 5.000% 8/1/21 25,000 29,381 Illinois GO 5.000% 1/1/22 2,740 3,115 Illinois GO 5.000% 8/1/22 12,500 14,710 Illinois GO 5.000% 8/1/23 17,000 19,872 Illinois GO 5.000% 11/1/24 (2) 5,000 5,292 Illinois GO 5.000% 4/1/26 (2) 12,600 13,157 83 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois GO 5.000% 6/1/26 5,100 5,512 Illinois GO 5.000% 6/1/26 120 120 Illinois GO 5.000% 6/1/27 (14) 4,000 4,014 Illinois GO 5.000% 3/1/28 5,500 5,671 Illinois GO 5.000% 9/1/31 2,500 2,740 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,081 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,701 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 6,626 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 15,611 2 Illinois Regional Transportation Authority Revenue TOB VRDO 0.210% 5/7/13 8,575 8,575 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,649 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 14,344 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 11,888 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 7,308 Illinois Sales Tax Revenue 5.000% 6/15/20 5,225 6,311 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 12,084 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,639 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 25,225 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,635 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 22,427 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 6,457 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/27 1,250 1,481 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 1,250 1,472 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,875 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/29 3,500 4,093 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 3,745 4,346 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 8,000 9,240 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 9,000 10,314 3 Illinois Toll Highway Authority Revenue 5.000% 1/1/33 9,000 10,281 2 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.240% 5/7/13 5,330 5,330 2 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.240% 5/7/13 14,305 14,305 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 15,000 17,095 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/16 2,650 2,978 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/16 5,205 6,036 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,668 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 14,350 15,747 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,000 3,231 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 4,523 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 4,380 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 4,590 2 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.240% 5/2/13 6,000 6,000 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,659 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 10,831 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 38,340 33,851 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 4,792 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 23,215 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 14,994 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 16,156 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 19,057 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 6,582 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 3,688 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 14,934 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/28 25,685 29,870 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,759 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,720 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,752 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,147 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,871 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,842 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 27,000 33,000 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 12,212 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 11,214 Springfield IL Water Revenue 5.000% 3/1/29 2,525 2,946 Springfield IL Water Revenue 5.000% 3/1/30 2,000 2,324 Springfield IL Water Revenue 5.000% 3/1/31 2,000 2,313 Springfield IL Water Revenue 5.000% 3/1/32 2,000 2,312 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 14,774 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 4,115 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 7,103 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,648 84 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.260% 5/7/13 14,300 14,300 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/23 1,715 2,096 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/24 7,950 9,629 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/25 3,405 4,077 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/28 8,800 10,267 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 4,500 5,189 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/24 7,980 5,373 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/25 4,065 2,587 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/26 3,645 2,180 Winnebago & Boone Counties IL Rockford School District No. 205 GO 0.000% 2/1/27 2,000 1,135 2,574,900 Indiana (1.2%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,528 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 3,042 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,931 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 3,070 Indiana Development Finance Authority Educational Facilities Revenue (Indianapolis Museum of Art Inc. Project) VRDO 0.210% 5/7/13 LOC 3,400 3,400 Indiana Educational Facilities Authority Revenue (Wabash College) VRDO 0.230% 5/7/13 LOC 5,200 5,200 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 3,865 4,238 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 3,315 3,866 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 4,085 4,881 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,645 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,982 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 5,095 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 4,176 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,702 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 16,338 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 16,962 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,993 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/22 1,295 1,543 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/24 2,500 2,937 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/25 2,500 2,900 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/26 2,500 2,886 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/27 2,500 2,872 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/29 3,000 3,402 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,796 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/21 1,225 1,451 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/22 1,000 1,172 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/24 1,000 1,152 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/25 1,000 1,138 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/30 3,250 3,594 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 5/1/13 10,100 10,100 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.220% 5/1/13 4,500 4,500 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 9,150 10,909 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 7,130 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/29 5,000 5,869 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/30 5,490 6,410 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/31 3,325 3,864 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 11,834 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,193 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 15,350 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 20,098 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,252 2 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.250% 5/7/13 12,750 12,750 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,578 85 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,425 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 3,043 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,103 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,859 Indiana University Student Fee Revenue 5.000% 8/1/21 4,500 5,710 Indiana University Student Fee Revenue 5.000% 8/1/22 6,370 8,150 Indiana University Student Fee Revenue 5.000% 8/1/23 3,510 4,444 Indiana University Student Fee Revenue 5.000% 8/1/24 2,175 2,728 Indiana University Student Fee Revenue 5.000% 8/1/25 2,040 2,532 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,203 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,180 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,381 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,833 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,779 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 4,190 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 18,436 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,595 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,875 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,938 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 10,364 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 8,368 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,683 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,233 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,463 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,345 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 11,372 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 5,227 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,263 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,919 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 5,261 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/25 4,330 5,257 Lake Central IN Multi-District School Building Corp. Revenue 5.000% 7/15/26 4,835 5,811 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 14,011 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 12,424 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,789 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 41,705 42,822 490,745 Iowa (0.2%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,258 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,277 Des Moines IA Independent Community School District School Infrastructure Revenue 5.000% 6/1/19 3,400 4,046 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 15,126 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 6,215 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 7,146 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 7,466 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,419 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,578 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,778 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,453 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,425 69,187 Kansas (0.3%) Cowley County KS Unified School District GO 4.750% 9/1/18 (Prere.) 3,500 4,066 Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,680 4,122 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,125 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,092 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,171 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,712 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,207 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,783 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 12,231 86 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 8,232 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,797 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,730 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,195 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,207 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,179 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 713 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,317 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,380 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,493 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,260 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,611 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,127 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,686 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,682 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,682 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,610 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,757 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 1,000 1,140 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.250% 11/15/24 5,000 5,963 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/28 6,000 6,976 104,246 Kentucky (0.7%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 6,080 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 17,403 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,594 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,128 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,729 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,332 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,332 Kentucky Property & Building Commission Revenue 5.250% 10/1/13 (4) 14,965 15,281 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,667 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,370 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 10,109 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 17,914 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,566 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 6,104 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,463 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,331 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 45,000 54,607 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,415 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 6,030 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,889 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,920 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,633 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 8,310 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 8,295 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 23,650 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,848 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 17,033 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 10,330 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/20 1,180 1,395 286,758 Louisiana (1.1%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 6,186 Ernest N. Morial - New Orleans Exhibition Hall Authority Special Tax Revenue 5.000% 7/15/27 2,800 3,223 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,139 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,165 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,219 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,171 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,159 87 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 16,021 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 21,902 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 14,959 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,917 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/15 (Prere.) 6,200 6,806 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/19 8,745 10,702 Louisiana GO 5.000% 8/1/14 (14) 22,880 24,239 Louisiana GO 5.000% 8/1/15 (14) 2,500 2,760 Louisiana GO 5.000% 5/1/16 (Prere.) 25,210 28,617 Louisiana GO 5.000% 5/1/16 (Prere.) 9,765 11,085 Louisiana GO 5.000% 5/1/16 (Prere.) 26,665 30,268 Louisiana GO 5.000% 11/15/17 10,000 11,887 Louisiana GO 5.000% 11/15/17 17,040 20,255 Louisiana GO 5.000% 11/15/18 18,500 22,499 Louisiana Highway Improvement Revenue 5.000% 6/15/33 2,000 2,351 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,323 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,911 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,337 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/26 (4) 1,700 1,999 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/28 (4) 1,875 2,178 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/31 (4) 1,420 1,617 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.625% 10/1/30 15,905 18,502 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 6,102 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,392 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,701 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,770 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,896 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,343 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,708 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 16,129 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/23 1,585 1,912 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/24 2,125 2,543 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/25 5,445 6,462 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/26 5,000 5,885 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/27 3,770 4,405 Louisiana State University Revenue 5.000% 7/1/28 1,000 1,174 Louisiana State University Revenue 5.000% 7/1/29 3,180 3,691 Louisiana State University Revenue 5.000% 7/1/30 1,000 1,160 Louisiana State University Revenue 5.000% 7/1/32 2,765 3,181 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,916 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 2,016 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,700 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,158 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,516 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,791 New Orleans LA GO 5.000% 12/1/23 2,250 2,686 New Orleans LA GO 5.000% 12/1/24 2,500 2,941 New Orleans LA GO 5.000% 12/1/25 2,500 2,899 New Orleans LA GO 5.000% 12/1/26 (4) 3,770 4,398 New Orleans LA GO 5.000% 12/1/27 (4) 2,260 2,604 New Orleans LA GO 5.000% 12/1/28 (4) 2,310 2,641 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 17,750 19,598 424,715 Maine (0.0%) Maine GO 4.000% 6/1/13 1,640 1,646 Maine GO 5.000% 6/1/16 3,770 4,292 Maine Turnpike Authority Turnpike Revenue 5.000% 7/1/33 1,125 1,320 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,175 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,165 Portland ME Airport Revenue 5.000% 1/1/23 (4) 1,000 1,171 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,846 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,140 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,945 88 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,344 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,419 18,463 Maryland (1.4%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/14 (Prere.) 1,365 1,458 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/14 (Prere.) 2,185 2,334 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/24 2,000 2,505 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,907 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,504 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 2,086 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,866 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,264 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,448 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,238 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,824 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,342 Howard County MD GO 5.000% 8/15/17 3,330 3,946 Howard County MD GO 5.000% 8/15/20 14,125 17,840 Howard County MD GO 5.000% 8/15/21 14,440 18,461 Howard County MD GO 5.000% 8/15/24 4,500 5,635 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 2,002 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,422 Maryland GO 5.000% 8/1/13 10,685 10,816 Maryland GO 5.000% 8/1/15 19,620 21,675 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 16,808 Maryland GO 5.000% 8/1/15 3,225 3,563 Maryland GO 5.000% 3/1/16 2,900 3,273 Maryland GO 5.000% 8/1/16 1,100 1,261 Maryland GO 5.000% 8/1/16 1,010 1,158 Maryland GO 5.000% 8/1/16 10,000 11,464 Maryland GO 4.000% 8/15/16 3,025 3,374 Maryland GO 5.000% 3/1/17 3,440 4,019 Maryland GO 5.000% 8/1/17 20,000 23,680 Maryland GO 5.000% 3/15/18 37,780 45,456 Maryland GO 4.500% 8/1/18 55,000 65,442 Maryland GO 5.000% 8/1/18 23,710 28,820 Maryland GO 5.000% 11/1/18 7,230 8,845 Maryland GO 5.000% 3/15/19 2,625 3,236 Maryland GO 5.000% 3/15/19 15,935 19,643 Maryland GO 5.000% 8/1/19 2,315 2,878 Maryland GO 5.000% 11/1/19 10,655 13,314 Maryland GO 5.000% 3/15/20 10,000 12,566 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/21 800 981 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/22 1,650 1,998 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/23 900 1,076 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/24 1,355 1,610 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/25 1,000 1,172 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/26 1,100 1,289 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,805 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,124 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,139 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/29 1,000 1,132 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,368 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,450 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,938 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 2,015 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,697 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,332 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 996 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,424 89 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 10,171 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 13,765 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,816 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,534 Maryland Transportation Authority GAN 5.000% 3/1/17 2,070 2,411 Maryland Transportation Authority GAN 5.250% 3/1/17 4,950 5,813 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 9,963 Montgomery County MD GO 5.000% 7/1/15 15,000 16,516 Montgomery County MD GO 5.000% 7/1/16 1,500 1,714 Montgomery County MD GO 5.000% 7/1/17 3,460 4,086 Montgomery County MD GO 5.000% 7/1/17 4,000 4,724 Montgomery County MD GO 5.000% 7/1/18 1,075 1,304 Montgomery County MD GO 5.000% 7/1/21 2,275 2,911 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,386 Prince Georges County MD GO 5.000% 9/15/22 1,500 1,900 University System of Maryland Auxiliary Facility & Tuition Revenue 5.000% 4/1/21 5,620 7,129 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 14,500 17,078 539,140 Massachusetts (3.9%) Boston MA GO 5.000% 4/1/16 3,410 3,862 Boston MA GO 5.000% 8/1/17 5,035 5,961 Boston MA GO 5.000% 2/1/22 4,235 5,446 Boston MA GO 5.000% 2/1/23 4,760 6,043 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 1,100 1,131 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/19 15,000 18,480 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/18 2,000 2,443 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 5,000 6,489 2 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.450% 5/7/13 41,006 41,006 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.220% 5/7/13 6,200 6,200 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,577 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,660 Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,413 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,659 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,663 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 7,101 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,933 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,227 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 17,419 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 15,714 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,597 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,376 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/20 1,205 1,426 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/21 1,760 2,094 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,125 2,483 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/23 2,235 2,583 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/24 1,500 1,717 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/25 1,600 1,826 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/26 1,100 1,249 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/27 1,165 1,317 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 11,043 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 8,209 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 16,798 Massachusetts Development Finance Agency Revenue (Simmons College) VRDO 0.230% 5/7/13 LOC 10,000 10,000 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,690 3,012 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.230% 5/7/13 LOC 1,535 1,535 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 4,127 Massachusetts GO 5.000% 11/1/13 8,000 8,194 Massachusetts GO 5.500% 11/1/13 (3) 8,905 9,144 1 Massachusetts GO 0.600% 9/1/14 14,545 14,575 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,237 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,083 Massachusetts GO 5.000% 1/1/15 1,500 1,618 1 Massachusetts GO 0.620% 2/1/15 7,500 7,499 Massachusetts GO 5.000% 8/1/15 11,745 12,987 Massachusetts GO 5.250% 8/1/15 5,000 5,557 Massachusetts GO 5.000% 9/1/15 14,360 15,932 1 Massachusetts GO 0.510% 2/1/16 40,060 40,108 Massachusetts GO 5.250% 8/1/16 5,615 6,484 1 Massachusetts GO 0.740% 9/1/16 2,000 2,000 90 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts GO 5.000% 9/1/16 7,710 8,866 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 28,733 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 85,611 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 58,638 Massachusetts GO 5.000% 8/1/17 24,060 28,483 Massachusetts GO 5.500% 11/1/17 10,000 12,153 Massachusetts GO 5.500% 11/1/17 (14) 20,100 24,427 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,507 Massachusetts GO 5.500% 8/1/18 (14) 5,000 6,179 Massachusetts GO 5.500% 10/1/18 9,500 11,795 Massachusetts GO 5.500% 10/1/20 (14) 11,065 14,332 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,718 Massachusetts GO 5.250% 8/1/21 20,870 26,845 Massachusetts GO 5.000% 4/1/27 28,000 33,573 Massachusetts GO 5.000% 4/1/29 26,675 31,586 Massachusetts GO VRDO 0.210% 5/1/13 3,800 3,800 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 6,567 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 19,108 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,949 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,396 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 4,051 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,263 2 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.190% 5/1/13 10,700 10,700 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,548 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,705 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,328 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,314 2 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.240% 5/7/13 6,000 6,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.240% 5/7/13 24,315 24,315 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.170% 5/1/13 LOC 4,010 4,010 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,869 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 7,296 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,507 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,680 4,318 Massachusetts Port Authority Revenue 5.000% 7/1/32 2,750 3,214 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/13 (4) 5,000 5,071 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 11,065 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 41,095 45,438 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,800 7,519 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,015 3,334 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,880 4,290 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,815 5,324 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 23,255 25,713 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 20,000 24,220 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/22 14,540 18,569 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 20,000 25,219 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 40,660 50,873 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 5,000 6,083 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 32,750 39,590 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 1,105 1,201 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 8,970 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 6,098 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/21 (14) 6,875 8,369 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 38,005 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 14,068 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 17,004 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 10,969 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/18 10,635 12,858 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 14,181 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,643 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 37,515 44,142 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 26,574 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 3,300 4,353 Massachusetts Water Resources Authority Revenue 5.000% 8/1/23 10,980 14,118 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,819 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 4,152 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 5,931 91 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,364 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,910 2 Massachusetts Water Resources Authority Revenue TOB VRDO 0.520% 5/7/13 LOC 38,365 38,365 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,527 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 4,003 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 5,906 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 13,346 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 12,626 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 13,259 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 28,465 1,514,616 Michigan (2.6%) Birmingham MI City School District GO 4.000% 5/1/24 1,000 1,159 Birmingham MI City School District GO 4.000% 5/1/25 1,465 1,675 Detroit MI GO 5.000% 4/1/14 (12) 9,780 9,968 Detroit MI GO 5.000% 4/1/15 (12) 7,970 8,263 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,556 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,647 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 15,665 15,790 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 13,191 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 6,968 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 6,322 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 12,637 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 5,431 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 8,307 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 9,112 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 4,295 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 4,288 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 28,116 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 4,173 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/19 (4) 1,300 1,488 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/20 (4) 1,500 1,730 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/21 (4) 1,100 1,273 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/22 (4) 1,000 1,160 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,735 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 19,791 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,353 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 12,487 Michigan Building Authority Revenue 5.250% 10/15/13 (4) 12,000 12,278 Michigan Building Authority Revenue 5.250% 10/15/14 (4) 15,000 15,346 Michigan Building Authority Revenue 5.250% 10/15/15 (4) 22,445 22,958 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 9,000 9,204 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 14,963 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 9,982 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,982 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,579 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 7,016 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/23 830 983 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/24 425 500 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/25 1,190 1,382 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 400 462 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,773 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/17 65,000 76,731 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 61,220 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 48,364 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 8,500 9,620 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 7,901 Michigan GO 5.500% 12/1/13 6,125 6,315 Michigan GO 5.000% 5/1/17 33,880 39,621 Michigan GO 5.250% 9/15/25 (4) 10,810 12,651 Michigan GO 5.250% 9/15/26 (4) 12,805 14,985 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.210% 5/7/13 LOC 3,130 3,130 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,200 30,996 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 45,984 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.375% 10/1/13 (ETM) 2,050 2,059 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,762 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 18,208 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/27 2,000 2,312 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/28 2,600 2,986 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,848 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,794 92 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,682 Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,860 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 9,283 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,824 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,904 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,610 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 36,629 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.220% 5/7/13 LOC 7,480 7,480 Oakland University of Michigan Revenue VRDO 0.240% 5/7/13 LOC 8,340 8,340 Plymouth-Canton MI Community School District GO 5.000% 5/1/20 1,020 1,247 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 23,995 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 29,903 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 17,617 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,529 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,678 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,733 University of Michigan University Revenue 5.000% 4/1/17 30,000 35,106 1 University of Michigan University Revenue PUT 0.420% 4/1/15 25,000 25,001 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,699 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/27 5,655 6,571 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 5,935 6,843 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/29 3,895 4,463 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/30 6,540 7,447 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/31 6,370 7,242 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 4,300 4,862 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.230% 5/7/13 LOC 40,000 40,000 1,030,358 Minnesota (1.1%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,103 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,590 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,863 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,121 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,580 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,593 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,820 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,924 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 17,020 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 19,002 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 2,950 3,271 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 4,805 5,328 Minnesota COP 5.000% 6/1/16 (Prere.) 1,945 2,213 Minnesota COP 5.000% 6/1/16 (Prere.) 1,790 2,036 Minnesota COP 5.000% 6/1/16 (Prere.) 2,140 2,434 Minnesota COP 5.000% 6/1/17 7,745 8,727 Minnesota COP 5.000% 6/1/18 7,135 8,047 Minnesota COP 5.000% 6/1/19 8,540 9,632 Minnesota General Fund Revenue 5.000% 3/1/24 7,500 9,329 Minnesota General Fund Revenue 5.000% 3/1/25 6,000 7,393 Minnesota GO 5.000% 8/1/13 (ETM) 5,780 5,850 Minnesota GO 5.000% 10/1/13 3,335 3,402 Minnesota GO 5.000% 10/1/13 (ETM) 2,110 2,152 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 10,912 Minnesota GO 5.000% 11/1/13 17,615 18,043 Minnesota GO 5.000% 11/1/13 3,600 3,687 Minnesota GO 5.000% 11/1/13 (ETM) 15,900 16,283 Minnesota GO 5.000% 12/1/13 (ETM) 10,610 10,908 Minnesota GO 5.000% 11/1/14 19,275 20,647 Minnesota GO 4.000% 12/1/14 3,730 3,951 Minnesota GO 5.000% 12/1/14 8,150 8,762 Minnesota GO 5.000% 11/1/15 19,775 22,059 Minnesota GO 5.000% 12/1/15 8,150 9,120 Minnesota GO 5.000% 12/1/16 5,145 5,967 93 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Minnesota GO 5.000% 8/1/17 1,000 1,184 Minnesota GO 5.000% 8/1/18 2,275 2,765 Minnesota GO 5.000% 10/1/24 10,000 12,456 Minnesota GO 5.000% 8/1/28 15,085 18,422 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/16 1,120 1,264 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/18 4,305 5,020 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,227 Rochester MN Healthcare Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 13,280 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,253 St. Cloud MN Health Care Revenue (Centracare Health System) 5.125% 5/1/30 7,000 7,770 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,204 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 13,313 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 24,440 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,746 University of Minnesota Revenue 5.000% 12/1/14 9,840 10,579 University of Minnesota Revenue 5.000% 12/1/15 16,235 18,168 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,409 University of Minnesota Revenue 5.000% 4/1/22 500 600 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,964 University of Minnesota Revenue 5.000% 8/1/23 2,500 3,084 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,553 University of Minnesota Revenue 5.250% 12/1/27 5,000 6,131 University of Minnesota Revenue 5.250% 12/1/28 7,045 8,616 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,840 University of Minnesota Revenue 5.250% 12/1/29 3,500 4,264 451,321 Mississippi (0.2%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.180% 5/1/13 8,500 8,500 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/23 1,000 1,239 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) 5.000% 3/1/24 1,625 1,991 3 Mississippi Development Bank Special Obligation Revenue (Harrison County Highway Project) 5.000% 1/1/24 2,500 3,098 3 Mississippi Development Bank Special Obligation Revenue (Madison County Highway Project) 5.000% 1/1/24 2,500 3,098 Mississippi GO 5.500% 12/1/16 3,435 4,030 Mississippi GO 5.000% 12/1/17 (Prere.) 16,890 20,111 Mississippi GO 5.000% 12/1/20 10,000 11,769 Mississippi GO 5.000% 10/1/30 12,035 14,206 Mississippi GO 5.000% 10/1/31 11,735 13,804 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,920 84,766 Missouri (0.6%) 3 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/26 1,000 1,162 3 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/27 1,850 2,132 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/19 18,000 22,338 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,209 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,199 Kansas City MO Airport Revenue 5.000% 9/1/13 11,550 11,725 Kansas City MO Airport Revenue 5.000% 9/1/14 10,000 10,587 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,694 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 6,566 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/15/13 (Prere.) 11,895 12,156 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/15/27 1,380 1,406 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.180% 5/1/13 5,450 5,450 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,324 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/13 2,465 2,487 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.000% 7/1/18 3,305 4,005 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/26 2,045 2,377 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.000% 11/15/28 1,000 1,145 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/21 2,845 3,330 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/22 3,490 4,024 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/23 3,690 4,209 94 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Health & Educational Facilities Authority Health Facilities Revenue (Freeman Health System) 5.000% 2/15/24 3,320 3,778 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,917 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 6,281 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/20 3,975 4,767 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.250% 11/15/25 8,000 9,243 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/30 5,000 5,556 Missouri Health & Educational Facilities Authority Revenue (Children’s Mercy Hospital) 5.250% 5/15/29 19,230 21,114 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 18,021 2 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.180% 5/1/13 8,910 8,910 2 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.240% 5/7/13 11,300 11,300 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,241 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 10,000 12,968 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,784 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 17,688 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 7,214 250,307 Nebraska (0.2%) Douglas County NE School District No. 1 GO 5.000% 6/15/16 2,000 2,272 Douglas County NE School District No. 1 GO 4.000% 6/15/18 2,530 2,913 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/21 1,000 1,113 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 4.000% 11/1/22 860 938 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/24 1,320 1,508 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/25 1,000 1,131 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/32 5,000 5,513 Lincoln NE Electric System Revenue 5.000% 9/1/25 3,000 3,709 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,654 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,483 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,897 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,850 3,284 Nebraska Educational Finance Authority Revenue (Creighton University) VRDO 0.180% 5/1/13 LOC 6,700 6,700 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,060 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,119 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 9,246 University of Nebraska Student Fee Revenue 5.000% 7/1/20 1,280 1,583 University of Nebraska Student Fee Revenue 4.000% 7/1/22 1,385 1,625 University of Nebraska Student Fee Revenue 5.000% 7/1/22 4,000 5,081 University of Nebraska Student Fee Revenue 5.000% 7/1/24 1,645 2,026 59,855 Nevada (0.8%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/21 2,330 2,719 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/27 3,500 3,929 Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,362 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 16,724 Clark County NV GO 5.000% 7/1/33 17,915 20,675 Clark County NV Industrial Development Revenue (Southwest Gas Corp. Project) VRDO 0.240% 5/7/13 LOC 19,600 19,600 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,116 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,272 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 16,907 Clark County NV School District GO 5.000% 6/15/14 6,320 6,657 Clark County NV School District GO 5.000% 6/15/20 14,335 16,634 Clark County NV School District GO 5.000% 6/15/21 8,980 10,387 Clark County NV School District GO 5.000% 6/15/22 14,655 16,891 Clark County NV School District GO 5.000% 6/15/23 16,360 18,796 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,813 Clark County NV School District GO 5.000% 6/15/25 12,445 14,252 Clark County NV School District GO 5.000% 6/15/26 29,900 34,241 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,518 2 Clark County NV Water Reclamation District GO TOB VRDO 0.240% 5/7/13 6,000 6,000 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,238 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 (14) 11,165 11,211 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,815 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,785 95 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 17,541 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 16,547 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 12,446 Las Vegas Valley Water District Nevada GO 5.000% 6/1/31 4,500 5,242 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 5,395 6,229 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 2,000 2,309 Nevada GO 5.000% 12/1/14 (4) 8,435 9,067 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,900 331,823 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,203 New Hampshire GO 5.000% 2/15/19 1,010 1,229 New Hampshire GO 5.000% 8/15/19 1,500 1,844 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/25 2,140 2,482 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/26 1,070 1,235 New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/27 1,185 1,360 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/27 1,500 1,678 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 12,282 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 11,545 34,858 New Jersey (5.4%) Essex County NJ BAN 1.500% 9/26/13 21,560 21,676 Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 1,000 1,223 Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,960 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,579 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,755 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.000% 11/1/23 1,235 1,562 Jersey City NJ GO 5.000% 3/1/16 1,390 1,544 Jersey City NJ GO 5.000% 3/1/17 1,440 1,640 Jersey City NJ GO 5.000% 3/1/18 1,490 1,734 Jersey City NJ GO 5.000% 3/1/20 1,610 1,917 Jersey City NJ GO 5.000% 3/1/21 1,200 1,437 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/18 2,000 2,338 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/19 1,895 2,246 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,704 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 4,121 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,688 New Jersey COP 5.000% 6/15/17 4,840 5,573 New Jersey COP 5.000% 6/15/18 12,915 15,193 New Jersey COP 5.250% 6/15/28 4,675 5,271 New Jersey COP 5.250% 6/15/29 1,000 1,122 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.200% 5/1/13 LOC 4,100 4,100 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 1,100 1,164 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 1,055 1,120 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 14,000 16,567 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/24 7,500 8,767 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.200% 5/7/13 LOC 2,100 2,100 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (ETM) 8,580 8,715 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 3,735 3,795 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 12,475 12,674 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,800 4,877 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 11,046 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,301 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 4,100 4,602 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 44,320 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 4,000 4,689 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 38,000 44,901 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 62,500 75,256 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 5,320 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 46,767 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 10,002 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 6,271 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/23 2,020 2,466 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 10,389 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 81,630 104,496 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 2,000 2,422 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,205 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 19,412 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,985 3,582 96 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 20,339 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 23,610 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,205 4,951 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 10,477 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 5,515 6,456 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 12,036 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,785 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 1,005 1,149 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (Prere.) 40,455 42,988 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.340% 5/7/13 (12) 6,975 6,975 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,279 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,337 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,366 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,713 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.170% 5/1/13 5,000 5,000 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/13 7,215 7,216 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 28,931 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,387 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,651 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 6,000 7,683 New Jersey Environmental Infrastructure Trust Revenue 4.000% 9/1/15 11,435 12,391 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,448 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,960 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 12,425 New Jersey GO 5.250% 7/1/14 (4) 25,000 26,465 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,405 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,722 New Jersey GO 5.000% 8/1/16 5,190 5,936 New Jersey GO 5.000% 8/1/17 9,035 10,637 New Jersey GO 5.250% 7/15/19 (2) 5,000 6,215 New Jersey GO 5.000% 8/15/20 30,000 37,166 New Jersey Health Care Facilities Financing Authority Department of Human Services Revenue 5.000% 9/15/33 5,000 5,741 New Jersey Health Care Facilities Financing Authority Department of Human Services Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/28 13,835 16,299 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,395 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 10,139 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,829 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 3,031 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,483 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,696 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Hospital) 5.000% 7/1/18 1,925 2,121 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 15,370 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Capital Asset Pooled Program) VRDO 0.220% 5/7/13 LOC 13,700 13,700 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,638 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,438 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,439 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,155 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 3,543 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 22,786 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,430 7,303 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 118 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 11,432 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 24 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,310 97 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Transportation Corp. COP 5.500% 9/15/13 (2) 1,410 1,438 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 11,027 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,189 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,335 5,914 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 8,056 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 7,164 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 12,563 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/15 (Prere.) 17,680 19,510 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 1,977 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,488 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 17,650 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 18,007 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,281 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 6,159 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 30,867 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,789 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 34,607 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 11,179 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 34,200 42,949 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 13,677 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 12,150 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,754 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 31,486 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 30,900 38,773 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 3,137 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 28,078 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 32,698 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 24,884 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 626 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 46,785 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 19,000 11,271 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 55,310 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/28 14,620 16,989 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 4,099 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 10,000 5,345 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 12,500 14,428 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 15,325 7,792 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 7,126 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 15,000 6,446 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 5/7/13 6,600 6,600 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.220% 5/7/13 (4) 15,790 15,790 2 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.450% 5/7/13 LOC 32,945 32,945 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 17,159 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 23,193 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,241 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 17,403 New Jersey Turnpike Authority Revenue 5.000% 1/1/27 13,200 15,583 New Jersey Turnpike Authority Revenue 5.000% 1/1/28 24,800 29,117 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 37,960 43,254 New Jersey Turnpike Authority Revenue 5.000% 1/1/33 23,540 26,743 Newark NJ GO 5.000% 10/1/19 3,505 4,172 Newark NJ GO 5.000% 10/1/20 2,455 2,957 Rutgers State University New Jersey Revenue 6.400% 5/1/13 905 905 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,551 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/23 2,430 2,948 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/24 2,800 3,343 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 14,945 14,996 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 12,292 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 16,151 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 18,045 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 19,134 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,595 34,230 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 50,562 50,479 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 32,406 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/23 (2) 7,330 7,357 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/27 (2) 10,100 10,136 West Deptford Township NJ GO 5.000% 7/1/24 (4) 1,210 1,387 West Deptford Township NJ GO 5.000% 7/1/25 (4) 1,260 1,439 West Deptford Township NJ GO 5.000% 7/1/26 (4) 1,000 1,139 2,137,461 98 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Mexico (0.3%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,962 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,994 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,852 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,764 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 12,395 12,469 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 32,226 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 19,003 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,385 101,655 New York (14.7%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,292 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,851 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,933 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 8,029 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 7,000 7,384 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,750 3,956 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,000 3,165 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,091 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,637 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 4,570 5,549 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 8,072 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 10,124 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 7,383 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,900 Freeport NY GO 5.000% 1/15/17 1,575 1,780 Freeport NY GO 5.000% 1/15/18 1,685 1,948 Freeport NY GO 5.000% 1/15/19 1,920 2,255 Freeport NY GO 5.000% 1/15/20 2,070 2,473 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,525 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,313 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 11,236 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 11,292 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 37,959 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,727 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 24,451 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/27 10,000 11,615 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 10,000 11,451 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/16 4,630 5,205 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/20 3,500 4,217 2 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) TOB VRDO 0.260% 5/7/13 5,000 5,000 Nassau County NY GO 4.000% 10/1/22 8,755 9,621 Nassau County NY GO 4.000% 10/1/23 5,245 5,712 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/21 2,605 3,067 New York City NY GO 5.000% 8/1/13 2,370 2,399 New York City NY GO 5.250% 8/1/13 (ETM) 2,535 2,567 New York City NY GO 5.250% 8/1/13 14,980 15,172 New York City NY GO 5.750% 8/1/13 10 10 New York City NY GO 5.000% 8/1/14 6,500 6,884 New York City NY GO 5.000% 8/1/14 2,505 2,653 New York City NY GO 5.000% 8/1/14 2,500 2,648 New York City NY GO 5.250% 9/1/14 3,560 3,796 New York City NY GO 5.000% 11/1/14 (Prere.) 2,400 2,568 New York City NY GO 5.000% 4/1/15 (4) 4,760 5,186 New York City NY GO 5.000% 6/1/15 (Prere.) 4,235 4,643 New York City NY GO 5.750% 8/1/15 (2) 1,135 1,140 New York City NY GO 5.000% 8/1/16 5,000 5,699 99 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/17 7,610 8,944 New York City NY GO 5.000% 3/1/18 1,990 2,367 New York City NY GO 5.000% 8/1/18 6,000 7,215 New York City NY GO 5.000% 6/1/19 8,675 10,590 New York City NY GO 5.000% 8/1/19 4,500 5,513 New York City NY GO 5.000% 8/1/19 5,000 6,126 New York City NY GO 5.000% 8/1/19 3,100 3,798 New York City NY GO 5.000% 8/1/19 15,000 18,377 New York City NY GO 5.000% 8/1/19 12,130 14,202 New York City NY GO 5.000% 8/1/20 32,355 39,162 New York City NY GO 5.000% 8/1/20 9,010 10,533 New York City NY GO 5.000% 8/1/20 10,000 11,690 New York City NY GO 5.250% 9/1/20 4,565 5,519 New York City NY GO 5.000% 10/1/20 1,445 1,697 New York City NY GO 5.000% 2/1/21 12,300 14,148 New York City NY GO 5.250% 3/1/21 4,255 5,162 New York City NY GO 5.000% 8/1/21 59,135 71,419 New York City NY GO 5.000% 8/1/21 14,000 15,623 New York City NY GO 5.000% 8/1/21 23,065 26,184 New York City NY GO 5.000% 8/1/21 15,750 19,579 New York City NY GO 5.000% 8/1/21 9,600 11,209 New York City NY GO 5.250% 9/1/21 20,000 24,122 New York City NY GO 5.000% 10/1/21 7,545 9,499 New York City NY GO 5.000% 1/1/22 15,000 17,185 New York City NY GO 5.000% 8/1/22 18,475 22,695 New York City NY GO 5.000% 8/1/22 32,000 38,562 New York City NY GO 5.000% 8/1/22 6,020 7,395 New York City NY GO 5.000% 8/1/22 7,050 8,219 New York City NY GO 5.000% 8/1/22 7,415 9,381 New York City NY GO 5.000% 8/1/22 13,490 17,068 New York City NY GO 5.000% 8/1/22 6,400 8,097 New York City NY GO 5.250% 8/15/22 25,250 30,361 New York City NY GO 5.000% 10/1/22 9,070 11,496 New York City NY GO 5.000% 8/1/23 2,000 2,397 New York City NY GO 5.000% 8/1/23 3,690 4,637 New York City NY GO 5.000% 8/1/23 7,740 9,727 New York City NY GO 5.000% 8/1/23 11,000 13,755 New York City NY GO 5.250% 8/15/23 21,820 26,101 New York City NY GO 5.000% 10/1/23 4,430 5,551 New York City NY GO 5.000% 11/1/23 5,600 5,981 New York City NY GO 5.000% 4/1/24 17,335 21,345 New York City NY GO 5.000% 8/1/24 8,085 9,714 New York City NY GO 5.000% 8/1/24 5,310 6,444 New York City NY GO 5.000% 8/1/24 4,000 4,948 New York City NY GO 5.250% 8/15/24 25,945 30,962 New York City NY GO 5.000% 10/1/24 5,000 6,082 New York City NY GO 5.000% 10/1/24 4,500 5,578 New York City NY GO 5.000% 6/1/25 910 994 New York City NY GO 5.000% 8/1/25 3,300 3,997 New York City NY GO 5.000% 8/1/25 5,000 6,110 New York City NY GO 5.000% 10/1/25 10,985 13,455 New York City NY GO 5.000% 4/1/26 3,590 4,230 New York City NY GO 5.000% 8/1/26 1,455 1,724 New York City NY GO 5.000% 8/1/26 5,000 6,055 New York City NY GO 5.000% 10/1/26 23,890 28,992 New York City NY GO 5.000% 10/1/27 15,000 18,126 New York City NY GO 5.000% 8/1/28 17,000 19,957 New York City NY GO 5.000% 5/15/29 7,900 9,406 New York City NY GO 5.000% 8/1/29 17,500 20,473 New York City NY GO 5.000% 8/1/30 23,000 26,778 New York City NY GO 5.000% 10/1/30 18,425 21,506 New York City NY GO 5.450% 4/1/31 6,560 7,828 New York City NY GO 5.000% 5/15/31 5,000 5,856 New York City NY GO 5.000% 10/1/31 34,050 39,606 New York City NY GO 5.000% 8/1/32 8,280 9,796 New York City NY GO 5.000% 8/1/32 1,475 1,708 New York City NY GO 5.000% 3/1/33 15,215 17,846 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,764 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 21,681 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 31,043 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 41,982 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 5,235 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 4,166 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 48,784 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 11,610 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 35,255 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 28,450 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 10,522 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,359 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 6,417 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 50,000 58,674 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 5/1/13 12,030 12,030 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 5/1/13 11,795 11,795 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.210% 5/7/13 1,300 1,300 2 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 5/7/13 12,300 12,300 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 10,084 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/14 3,525 3,645 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 3,045 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,282 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 5,944 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,430 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,686 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,294 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,351 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 11,479 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,651 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,577 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,540 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,757 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,458 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 4,081 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 4,043 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 10,843 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 20,857 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 6,000 7,054 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 3,950 4,623 2 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.210% 5/7/13 6,440 6,440 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,493 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/15 6,000 6,616 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,908 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM)LOC 80 89 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 920 1,024 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 3,245 3,710 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 2,180 2,493 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 43,710 50,084 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 9,050 10,620 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,650 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 14,256 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 4,580 5,396 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,570 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 20,000 24,319 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 6,080 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 11,000 13,375 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 3,000 3,670 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 12,166 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 3,136 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/20 5 6 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 2,480 3,111 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/21 7,740 9,657 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 7,390 8,372 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 36,610 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 20,218 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 13,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 320 362 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 7,289 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 19,115 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,229 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 8,000 9,834 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 5,168 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 10,000 12,318 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,500 6,720 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,109 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,109 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 12,332 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,937 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 3,202 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 10,476 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 10,131 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,730 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,823 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 30,351 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 11,920 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 9,334 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 19,000 22,389 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 28,910 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/32 12,700 15,022 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 3,270 3,867 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 19,448 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/33 17,500 20,634 2 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 5/1/13 18,525 18,525 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 9,113 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 10,000 10,280 New York GO 4.500% 2/1/17 14,125 16,219 New York GO 4.500% 2/1/18 24,735 29,085 New York GO 4.500% 2/1/19 10,670 12,772 New York GO 5.000% 2/1/30 3,000 3,481 New York GO 5.000% 2/15/30 20,000 23,519 New York Liberty Development Corp. Revenue 5.000% 11/15/31 6,200 7,093 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,425 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,425 4,113 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,095 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 20,218 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,528 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,813 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,550 8,038 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 9,951 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,901 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,505 7,888 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 1,000 1,216 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 10,338 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,899 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 31,000 37,265 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,330 1,605 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,785 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 17,694 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 5,355 6,376 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 2,300 2,750 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,500 1,723 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,506 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 16,000 18,845 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 1,695 2,010 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 26,458 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 15,000 17,568 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 10,476 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 13,635 15,858 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 23,948 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,735 14,743 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 13,852 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 28,196 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 8,920 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 5,500 6,370 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 8,500 9,787 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 5,480 6,296 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 12,705 14,597 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 13,055 14,951 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 19,605 22,398 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 26,795 2 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.220% 5/7/13 (13) 8,000 8,000 102 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.970% 11/1/17 18,000 18,046 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.170% 11/1/19 8,000 8,003 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/22 4,000 5,064 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/23 10,000 12,535 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 7,419 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 12,549 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 13,101 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,700 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 13,600 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 13,737 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,391 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 12,554 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 19,185 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,898 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 7,000 8,228 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 6,910 7,465 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 34,565 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,786 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,639 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 10,255 12,711 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 2,500 2,977 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.750% 11/15/28 (14) 6,250 6,761 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/28 2,000 2,342 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 32,293 1 New York Metropolitan Transportation Authority Revenue PUT 0.836% 11/1/16 12,500 12,508 1 New York Metropolitan Transportation Authority Revenue PUT 0.976% 11/1/17 9,000 9,007 2 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 5/7/13 (13) 7,000 7,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 12,349 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,450 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,411 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,493 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,434 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,729 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 4,981 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 3,155 3,184 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 4,040 4,077 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,566 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 6,162 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,529 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 7,276 2 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.210% 5/7/13 10,690 10,690 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/21 19,375 24,887 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,243 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,890 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,397 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 20,265 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,806 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,184 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,180 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 7,500 8,279 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,658 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,607 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 6,048 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 13 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 16,308 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 6,890 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 7,229 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,206 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,121 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,963 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,780 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,509 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,720 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,886 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 4,077 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,178 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,181 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/23 2,455 3,069 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,305 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,475 2,635 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,200 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,501 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,745 5,157 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,740 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 36,270 44,263 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 25 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 39,179 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,797 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 41,029 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 9,160 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/23 4,000 4,992 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 255 276 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,719 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/24 30,000 37,377 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 19,040 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 23,375 28,287 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 11,288 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 21,052 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 3,087 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 8,500 10,430 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 36,312 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,417 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,921 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,692 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 23,773 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 29,442 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 8,077 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 29,266 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,192 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 37,238 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/32 7,500 8,733 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 1,070 1,242 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/33 10,135 11,781 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 5/7/13 11,950 11,950 2 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 5/7/13 12,800 12,800 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.230% 5/7/13 12,900 12,900 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 4,183 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 3,009 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 12,005 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 12,107 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 1,250 1,546 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 750 915 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 8,318 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 500 616 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 19,486 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 (4) 1,000 1,219 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 1,250 1,514 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 23,144 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 6,290 7,604 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (4) 1,500 1,816 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 1,000 1,209 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 7,595 9,102 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 1,000 1,200 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 1,000 1,198 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 750 890 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 5,277 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 400 473 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 500 591 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 200 235 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 425 500 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 500 584 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,844 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 8,197 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 21,241 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,632 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,905 2,028 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 3,500 4,297 104 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 11,509 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 4,000 4,748 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,540 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,176 2 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.220% 5/7/13 3,815 3,815 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,750 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,008 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,011 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,754 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 19,185 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/17 2,850 3,382 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/18 3,505 4,267 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/19 11,305 13,974 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/20 10,000 12,604 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 18,013 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 13,750 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 21,335 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 31,088 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 4,329 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,472 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,825 4,361 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,694 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 4,269 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 7,351 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 4,041 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 7,380 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 6,356 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 2,178 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.230% 5/7/13 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.240% 5/7/13 LOC 6,240 6,240 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,691 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,423 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/19 6,640 8,150 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.210% 5/7/13 15,000 15,000 New York State Mortgage Agency Revenue (NYHELP’s Education Loan) 5.000% 11/1/22 75 85 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,460 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 9,317 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,622 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 21,411 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 15,914 New York State Thruway Authority Revenue 5.000% 1/1/29 21,195 24,940 New York State Thruway Authority Revenue 5.000% 1/1/31 7,000 8,143 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 12,589 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,679 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 9,100 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,542 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,641 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,844 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,733 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,570 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 12,526 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 12,104 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 13,370 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/21 28,535 35,743 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 20,945 26,093 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 10,023 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 5,223 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 8,036 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 25,526 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 15,864 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 31,646 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 29,857 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 8,288 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 8,303 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 27,386 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,366 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 21,005 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,481 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 24,980 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 13,889 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 42,948 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,898 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 10,383 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,399 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 3,130 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 9,159 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 2,725 2,817 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 24,408 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 36,125 44,700 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 45,002 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 12,929 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 22,657 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 27,479 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 8,425 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 22,001 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 8,261 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 14,910 17,351 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 28,030 33,264 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 11,583 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 20,000 23,565 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 53,858 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,416 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 28,572 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,349 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 8,297 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,932 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 13,625 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 6,081 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 17,568 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 5/7/13 30,000 30,000 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 250 280 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 280 318 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 350 403 Port Authority of New York & New Jersey Revenue 5.000% 12/1/23 14,930 18,813 Port Authority of New York & New Jersey Revenue 5.000% 12/1/25 16,205 20,049 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 22,135 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 27,588 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,432 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,000 3,228 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,368 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 3,000 3,357 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 2,000 2,308 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 5/15/18 (Prere.) 4,550 5,489 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 28,499 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 15,000 18,036 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 15,000 17,765 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 8,490 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 21,385 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 22,176 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 3,500 3,958 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,496 Westchester County NY GO 5.000% 10/15/18 6,480 7,927 Westchester County NY GO 5.000% 7/1/21 12,315 15,781 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 3,435 3,822 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,195 5,788,803 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina (2.0%) Cary NC GO VRDO 0.220% 5/7/13 14,535 14,535 Charlotte NC COP 5.000% 6/1/16 2,000 2,264 Charlotte NC GO 5.000% 7/1/16 5,000 5,715 Charlotte NC GO 5.000% 7/1/17 4,300 5,078 Charlotte NC GO 5.000% 8/1/18 1,195 1,453 Charlotte NC GO 5.000% 7/1/22 3,280 4,241 Charlotte NC GO 5.000% 7/1/23 3,355 4,288 Durham Capital Financing Corp. North Carolina Limited Obligation Revenue 5.000% 6/1/32 3,710 4,419 Durham Capital Financing Corp. North Carolina Limited Obligation Revenue 5.000% 6/1/33 3,210 3,805 Guilford County NC GO 5.000% 3/1/18 8,585 10,318 Guilford County NC GO 5.000% 3/1/22 3,220 4,143 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,986 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,395 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,144 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,789 Mecklenburg County NC GO 5.000% 2/1/17 3,635 4,235 Mecklenburg County NC GO 5.000% 3/1/17 1,000 1,168 Mecklenburg County NC GO 5.000% 12/1/18 5,240 6,424 Mecklenburg County NC GO 5.000% 12/1/19 10,745 13,449 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,495 Mecklenburg County NC GO 5.000% 12/1/20 8,905 11,332 Mecklenburg County NC GO 5.000% 2/1/21 1,120 1,424 Mecklenburg County NC GO 5.000% 12/1/24 10,000 13,212 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,653 Moore County NC Revenue 4.000% 6/1/16 1,245 1,366 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 11,018 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.480% 5/7/13 (4) 10,485 10,485 2 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 5/1/13 9,200 9,200 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 10,000 10,770 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,577 North Carolina Capital Improvement Revenue 5.000% 5/1/17 11,115 12,989 North Carolina Capital Improvement Revenue 5.000% 5/1/19 15,500 18,949 North Carolina Capital Improvement Revenue 5.000% 5/1/20 15,385 19,145 North Carolina Capital Improvement Revenue 5.000% 5/1/21 13,495 16,968 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 36,063 North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 33,574 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 15,000 15,518 North Carolina Eastern Municipal Power Agency Power Systems Revenue 3.000% 1/1/16 1,815 1,928 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 4,000 4,463 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,500 1,674 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 5,000 5,579 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 20,430 24,815 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 22,510 25,556 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,478 North Carolina GAN PUT 4.000% 3/1/18 11,000 12,380 North Carolina GO 5.000% 5/1/13 (Prere.) 16,780 16,782 North Carolina GO 5.000% 6/1/16 15,050 17,149 North Carolina GO 5.000% 9/1/16 1,165 1,339 North Carolina GO 5.000% 3/1/17 (Prere.) 700 817 North Carolina GO 5.000% 3/1/17 1,925 2,249 North Carolina GO 5.000% 5/1/17 16,870 19,816 North Carolina GO 5.000% 3/1/18 9,300 10,818 North Carolina GO 5.000% 6/1/18 42,230 51,104 North Carolina GO 5.000% 6/1/19 7,000 8,670 North Carolina GO 4.000% 5/1/23 39,470 47,641 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 11,096 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,389 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/21 8,610 10,369 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/22 9,155 10,959 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 3,075 3,146 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,710 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/31 12,500 14,361 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) VRDO 0.210% 5/7/13 LOC 25,900 25,900 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,787 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,700 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 6,091 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 6,018 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/23 1,825 2,158 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/25 1,035 1,200 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 5,000 5,811 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 5,967 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,641 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 10,375 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,333 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 5,048 North Carolina State University at Raleigh General Revenue 5.000% 10/1/25 2,655 3,375 North Carolina State University at Raleigh General Revenue 5.000% 10/1/33 5,595 6,734 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 2,053 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,888 Wake County NC GO 5.000% 2/1/18 4,750 5,695 Wake County NC GO 5.000% 3/1/21 3,125 3,978 Wake County NC GO 5.000% 6/1/28 3,000 3,547 Wake County NC Public Improvement GO 5.000% 3/1/19 1,010 1,244 Winston-Salem NC Revenue 4.000% 3/1/15 2,400 2,558 Winston-Salem NC Revenue 5.000% 3/1/17 5,000 5,821 767,797 Ohio (3.4%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.260% 5/7/13 LOC 12,600 12,600 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/32 8,000 8,780 2 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) TOB VRDO 0.210% 5/7/13 LOC 4,990 4,990 Akron OH GO 5.000% 12/1/18 (2) 5,300 5,900 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 5,830 6,920 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 17,043 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 34,613 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/23 2,375 2,864 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/29 6,120 7,151 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 9,145 10,375 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/32 13,480 15,194 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,780 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,050 15,446 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 12,158 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,451 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,749 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,688 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 17,555 19,852 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 60,345 55,834 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 39,390 35,191 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,855 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,703 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 7,272 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,906 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 12,763 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 14,710 15,135 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 9,185 9,451 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 5,000 5,145 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 8,150 8,386 Cleveland OH Municipal School District GO 5.000% 12/1/26 1,660 1,979 Cleveland OH Municipal School District GO 5.000% 12/1/27 1,000 1,182 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 5,141 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 8,477 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 15,993 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 8,509 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 8,333 Cleveland OH Water Revenue 5.000% 1/1/22 3,000 3,765 Cleveland OH Water Revenue 5.000% 1/1/23 2,400 2,968 Cleveland OH Water Revenue 5.000% 1/1/25 2,500 3,021 Cleveland OH Water Revenue 5.000% 1/1/26 2,250 2,670 Cleveland OH Water Works Revenue VRDO 0.210% 5/7/13 LOC 2,000 2,000 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/28 5,395 6,251 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/29 7,775 8,950 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/30 5,225 5,989 108 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/31 8,640 9,862 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/32 9,060 10,254 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.210% 5/7/13 LOC 13,415 13,415 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 5/7/13 6,500 6,500 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,138 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,457 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 6,905 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,309 Columbus OH GO 5.000% 7/1/16 2,500 2,858 Columbus OH GO 5.000% 2/15/22 3,000 3,835 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/21 1,000 1,237 Columbus OH Metropolitan Library Special Obligation Revenue 5.000% 12/1/24 1,325 1,593 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 5/7/13 LOC 2,400 2,400 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 5/7/13 LOC 4,805 4,805 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.210% 5/7/13 LOC 2,485 2,485 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,523 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,778 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,625 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.170% 5/1/13 15,500 15,500 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,944 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 4,128 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,956 Dayton OH City School District GO 5.000% 11/1/21 9,210 11,477 Dayton OH City School District GO 5.000% 11/1/22 5,500 6,889 2 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.240% 5/7/13 4,445 4,445 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 9,095 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 25,551 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 20,735 Huber Heights OH City School District GO 4.750% 12/1/24 890 1,027 Huber Heights OH City School District GO 4.875% 12/1/27 150 170 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,169 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,159 Kent State University OH Revenue 5.000% 5/1/29 1,000 1,159 Kent State University OH Revenue 5.000% 5/1/30 1,750 2,020 Kent State University OH Revenue 5.000% 5/1/31 4,000 4,596 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,905 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,905 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,564 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,564 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,577 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,577 2 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.210% 5/7/13 1,900 1,900 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 11,920 13,870 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 7,306 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,323 2 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.210% 5/7/13 7,400 7,400 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.220% 5/7/13 1,700 1,700 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.170% 5/1/13 11,450 11,450 Ohio (Mental Health Facilities Improvement Fund Projects) Revenue 5.000% 2/1/22 400 493 Ohio (Mental Health Facilities Improvement Fund Projects) Revenue 5.000% 2/1/23 2,075 2,577 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,673 2 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.210% 5/7/13 12,995 12,995 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,062 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 6,155 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/21 10,000 12,360 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,261 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 5,565 6,528 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/17 2,295 2,710 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,703 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 2,000 2,079 Ohio Conservation Projects GO 5.000% 9/15/19 9,655 11,905 Ohio GO 5.000% 8/1/13 7,160 7,247 Ohio GO 5.000% 8/1/13 2,525 2,556 Ohio GO 5.000% 8/1/13 5,750 5,820 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio GO 5.250% 8/1/13 (4) 12,435 12,593 Ohio GO 5.500% 8/1/13 2,945 2,984 Ohio GO 5.000% 9/15/13 9,500 9,670 Ohio GO 5.000% 8/1/14 8,265 8,754 Ohio GO 5.000% 8/1/14 6,670 7,064 Ohio GO 5.000% 8/1/14 6,500 6,884 Ohio GO 5.000% 9/15/14 5,000 5,323 Ohio GO 5.000% 9/15/14 2,155 2,294 Ohio GO 5.500% 11/1/14 7,000 7,546 Ohio GO 5.000% 8/1/16 3,000 3,430 Ohio GO 5.000% 9/1/16 2,870 3,291 Ohio GO 5.000% 9/15/16 5,415 6,213 Ohio GO 5.000% 9/15/16 5,130 5,889 Ohio GO 5.000% 9/1/17 3,830 4,525 Ohio GO 5.000% 9/1/18 3,905 4,725 Ohio GO 5.000% 9/15/18 12,755 14,330 Ohio GO 5.000% 11/1/18 7,710 8,696 Ohio GO 5.000% 9/15/19 13,000 14,605 Ohio GO 5.000% 9/15/19 9,025 11,140 Ohio GO 5.000% 4/1/21 4,440 5,457 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,324 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 4,500 5,238 2 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 4,025 4,025 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,538 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 2,129 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 29,645 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.240% 5/7/13 LOC 10,000 10,000 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,467 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 10,589 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 13,382 2 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.240% 5/7/13 1,900 1,900 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 2,835 2,985 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 2,905 2,992 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 10,437 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,674 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,674 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 10,259 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,801 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/23 3,250 4,033 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 315 324 Ohio State University General Receipts Revenue 5.000% 12/1/13 2,820 2,899 Ohio State University General Receipts Revenue 5.250% 6/1/14 (ETM) 255 269 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,610 2,752 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 250 306 Ohio State University General Receipts Revenue 5.000% 12/1/19 (Prere.) 215 269 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,535 4,314 Ohio State University General Receipts Revenue 5.000% 6/1/24 2,360 2,976 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,250 2,661 Ohio State University General Receipts Revenue 5.000% 6/1/28 2,000 2,419 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 2,116 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 8,172 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 7,199 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,265 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 7,064 2 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.450% 5/7/13 5,940 5,940 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 2.200% 6/1/16 10,000 10,101 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.210% 5/7/13 LOC 5,800 5,800 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,575 1,655 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 425 447 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,858 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 6,222 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 11,618 Penta Career Center Ohio COP 5.250% 4/1/23 2,480 3,064 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,224 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,479 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,730 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,996 110 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,587 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 4,091 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 18,378 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,206 University of Akron Ohio General Receipts Revenue 5.000% 1/1/22 (4) 2,700 3,220 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 9,427 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,893 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,890 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,288 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,270 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,823 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,446 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,230 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 2,455 3,086 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 6,385 7,510 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,000 1,171 1,330,747 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 19,666 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 13,038 Oklahoma City OK GO 5.000% 3/1/17 7,335 8,551 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/23 1,500 1,935 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/31 4,255 5,175 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/32 5,000 6,056 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 13,770 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,548 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,061 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,222 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 7,000 8,080 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 1,160 1,397 Oklahoma Turnpike Authority Revenue 5.000% 1/1/29 2,000 2,384 Oklahoma Water Resource Board Revenue 5.000% 4/1/28 750 888 Oklahoma Water Resource Board Revenue 5.000% 4/1/29 750 888 Oklahoma Water Resource Board Revenue 5.000% 4/1/30 750 878 University of Oklahoma Revenue 5.000% 7/1/29 1,895 2,280 University of Oklahoma Revenue 5.000% 7/1/30 2,230 2,665 University of Oklahoma Revenue 5.000% 7/1/31 2,000 2,382 University of Oklahoma Revenue 5.000% 7/1/32 670 795 99,659 Oregon (0.7%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,470 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,799 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,660 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 2,031 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,553 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 4,008 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 1,750 1,979 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,561 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 9,475 11,225 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/28 3,000 3,670 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 6,295 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,872 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/31 11,010 13,243 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 7,517 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/32 5,560 6,655 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/33 5,545 6,600 Oregon Department of Transportation Highway User Tax Revenue 4.500% 11/15/24 3,000 3,441 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 6,085 7,388 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 9,138 Oregon GO 5.000% 5/1/14 1,400 1,466 Oregon GO 5.000% 5/1/15 2,475 2,707 Oregon GO 5.000% 5/1/15 4,000 4,374 Oregon GO 5.000% 5/1/15 1,500 1,638 Oregon GO 5.000% 11/1/15 5,860 6,537 Oregon GO 5.000% 5/1/16 1,750 1,984 Oregon GO 5.000% 11/1/17 9,060 10,793 Oregon GO 5.000% 5/1/18 1,125 1,353 Oregon GO 5.000% 5/1/18 1,500 1,805 Oregon GO 5.000% 11/1/18 3,750 4,570 Oregon GO 5.000% 5/1/19 2,770 3,410 Oregon GO 5.000% 11/1/19 7,005 8,713 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oregon GO 5.000% 5/1/26 1,570 1,903 Oregon GO 5.000% 5/1/26 1,490 1,806 Oregon GO 5.000% 5/1/27 2,415 2,913 Oregon GO 5.000% 5/1/27 2,460 2,968 Oregon GO 5.000% 5/1/28 5,165 6,204 Oregon GO 5.000% 5/1/28 2,755 3,309 Oregon GO 5.000% 5/1/29 2,890 3,450 Oregon GO 5.000% 5/1/30 5,685 6,760 Oregon GO 5.000% 5/1/31 2,915 3,531 Oregon GO 5.000% 5/1/31 3,370 3,991 Oregon GO 5.000% 5/1/31 1,760 2,084 Oregon GO 5.000% 11/1/31 1,795 2,191 Oregon GO 5.000% 5/1/32 2,060 2,487 Oregon GO 5.000% 11/1/32 1,440 1,751 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 2,036 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 3,190 Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,349 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,511 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,509 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,672 Oregon Health & Science University Revenue 5.000% 7/1/21 2,090 2,571 Oregon Health & Science University Revenue 5.000% 7/1/22 2,000 2,479 Oregon Health & Science University Revenue 5.000% 7/1/23 1,000 1,224 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 12,872 Tri-County Metropolitan Transportation District of Oregon Capital Grant Receipt Revenue 5.000% 10/1/27 3,000 3,523 2 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.220% 5/2/13 LOC 5,420 5,420 256,159 Pennsylvania (3.8%) Allegheny County PA GO 5.000% 11/1/29 15,000 16,629 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,515 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 3,194 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 0.920% 2/1/21 11,610 11,616 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 17,000 20,164 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 1,000 1,180 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/28 2,310 2,553 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 3,740 4,118 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/31 3,000 3,277 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/32 3,685 4,011 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.200% 7/1/16 4,500 4,565 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 4,500 4,549 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.700% 4/2/18 16,100 16,421 2 Bethlehem PA Area School District GO TOB VRDO 0.220% 5/7/13 LOC 4,500 4,500 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/16 1,410 1,470 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/17 1,010 1,054 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/18 1,100 1,149 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.240% 5/7/13 LOC 13,085 13,085 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 14,756 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,785 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 15,179 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 875 1,049 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 10,263 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/26 1,250 1,484 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/32 7,715 8,809 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,679 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 3,182 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 4,038 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,956 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 16,829 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 4,085 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,268 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,443 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 13,360 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/27 1,000 1,138 Delaware County PA GO 5.000% 10/1/16 3,240 3,719 112 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 5/7/13 11,300 11,300 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 5/7/13 5,200 5,200 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 5/7/13 5,400 5,400 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 6,000 6,009 2 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) TOB VRDO 0.240% 5/7/13 6,765 6,765 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.200% 5/1/13 LOC 8,675 8,675 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,864 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/32 1,400 1,523 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/28 5,000 5,810 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 6,995 8,079 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/23 3,500 4,156 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/24 2,000 2,340 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 6,392 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 7,000 8,089 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/27 6,000 6,841 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 8,500 9,492 2 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.210% 5/7/13 11,010 11,010 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.000% 8/15/20 1,000 1,132 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.125% 8/15/21 1,000 1,131 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/22 1,000 1,128 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/23 1,500 1,679 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/24 3,000 3,354 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 1,695 1,892 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 19,183 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.450% 7/1/13 5,500 5,500 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/20 20,000 24,440 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/21 7,000 8,432 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 16,996 Pennsylvania GO 5.000% 7/1/13 (Prere.) 960 968 Pennsylvania GO 4.000% 7/15/13 16,995 17,131 Pennsylvania GO 5.000% 7/1/14 (14) 5,010 5,050 Pennsylvania GO 5.000% 5/1/15 16,000 17,483 Pennsylvania GO 5.000% 8/1/15 5,120 5,650 Pennsylvania GO 5.375% 7/1/17 (4) 1,750 2,086 Pennsylvania GO 5.000% 11/15/17 10,000 11,902 Pennsylvania GO 5.000% 7/1/18 4,250 5,131 Pennsylvania GO 5.375% 7/1/18 (4) 1,000 1,226 Pennsylvania GO 5.000% 11/15/18 14,705 17,919 Pennsylvania GO 5.000% 5/1/19 15,000 18,416 Pennsylvania GO 5.000% 7/1/19 29,925 36,868 Pennsylvania GO 5.000% 6/1/21 20,000 25,263 Pennsylvania GO 5.000% 7/1/21 42,365 53,577 Pennsylvania GO 5.375% 7/1/21 4,950 6,402 Pennsylvania GO 5.000% 6/1/22 19,450 24,776 Pennsylvania GO 5.000% 11/15/23 4,705 5,867 Pennsylvania GO 5.000% 6/1/24 6,535 8,150 Pennsylvania GO 5.000% 11/15/26 8,000 9,730 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/20 2,560 3,132 Pennsylvania Higher Education Assistance Agency Revenue 5.000% 12/15/21 1,830 2,209 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 1,745 1,949 2 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.220% 5/7/13 LOC 2,295 2,295 113 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,602 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,658 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,522 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/24 1,435 1,648 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/25 1,670 1,908 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/26 1,690 1,912 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/29 2,000 2,224 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.240% 5/7/13 LOC 4,700 4,700 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/24 1,250 1,508 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/25 2,065 2,470 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/26 1,140 1,350 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,316 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,085 3,604 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 2,985 3,449 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 3,500 4,026 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,520 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/27 700 819 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/28 1,650 1,917 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/30 500 574 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/32 1,000 1,137 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 5/7/13 LOC 7,265 7,265 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 5/7/13 LOC 4,500 4,500 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/17 3,420 4,045 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,836 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/13 5,000 5,069 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 559 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,242 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,290 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,788 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/18 3,000 3,552 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (Prere.) 2,470 3,046 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 14,411 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 17,530 20,958 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,746 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,761 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 7,345 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 12,349 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,807 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 11,094 2 Pennsylvania State University Revenue TOB VRDO 0.300% 5/7/13 LOC 5,200 5,200 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/22 1,470 1,812 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/23 1,770 2,153 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/24 1,825 2,202 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 2,190 2,622 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 2,165 2,569 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,804 2 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.240% 5/7/13 11,000 11,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 5,302 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 16,544 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 19,947 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,914 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 4,059 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,899 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 2,022 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 14,147 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/28 3,500 3,215 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,695 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 55,465 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 7,310 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 11,695 Pennsylvania Turnpike Commission Revenue 0.000% 12/1/33 4,500 3,891 2 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.340% 5/7/13 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.240% 5/7/13 9,790 9,790 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,357 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,150 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,233 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 25,108 114 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 14,851 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 27,454 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.170% 5/1/13 17,000 17,000 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,704 Philadelphia PA Municipal Authority Revenue 5.250% 5/15/13 (4) 11,105 11,126 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 6,123 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 4,083 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 8,172 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 20,425 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,788 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,572 Pittsburgh & Allegheny County PA Sports & Exhibition Authority Lease Revenue VRDO 0.420% 5/7/13 (4) 70,450 70,450 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.230% 5/7/13 LOC 11,000 11,000 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 34,975 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 7,035 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,744 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/25 15,385 17,111 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/27 4,905 5,400 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 3,990 4,702 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 3,123 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 11,168 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 15,103 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,863 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 13,473 2 University of Pittsburgh PA Revenue TOB VRDO 0.240% 5/7/13 6,660 6,660 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,451 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,606 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 5,052 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,211 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,377 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,586 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,660 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,701 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 6,997 1,502,687 Puerto Rico (0.8%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/14 4,420 4,557 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/16 (10) 950 1,017 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,970 6,414 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/17 (10) 2,790 3,022 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/18 (10) 1,250 1,365 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 36,380 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 18,608 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 24,663 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,347 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 18,087 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/28 4,000 3,996 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/29 38,000 37,789 Puerto Rico GO 5.250% 7/1/13 (Prere.) 14,955 15,083 Puerto Rico GO 5.500% 7/1/13 (14) 5,000 5,031 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,174 Puerto Rico GO 5.500% 7/1/19 2,500 2,696 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/13 (14) 7,220 7,271 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/15 (14) 5,590 5,976 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 8,939 2 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.230% 5/7/13 (4) 10,545 10,545 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 14,384 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/17 (2) 6,390 6,816 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 5,930 6,343 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 9,626 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 835 872 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) 255 325 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 29,745 32,327 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 29,165 30,277 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/33 17,580 5,699 328,629 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,439 Rhode Island & Providence Plantations GO 5.500% 8/1/28 9,805 12,019 Rhode Island & Providence Plantations GO 5.500% 8/1/30 3,610 4,386 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 24,091 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 29,783 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,242 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 3,196 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,584 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,857 89,597 South Carolina (1.1%) 3 Berkeley County SC Utility Revenue 5.000% 6/1/30 8,170 9,692 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 12,610 14,164 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 33,070 37,147 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 2,730 3,067 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,563 3 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,000 12,025 3 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/30 8,000 9,458 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,581 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,923 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,119 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 40,835 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 31,747 2 Greenville County SC School District Installment Revenue TOB VRDO 0.240% 5/7/13 3,445 3,445 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 6,220 7,254 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,642 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 5,047 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,212 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 22,663 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 12,072 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 7,653 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/22 6,000 7,236 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 6,490 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,691 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 15,557 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 4,172 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 9,381 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 9,871 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 3,214 South Carolina GO 5.000% 3/1/16 6,165 6,956 South Carolina GO 5.000% 4/1/16 3,560 4,030 South Carolina GO 5.000% 4/1/18 1,255 1,511 South Carolina GO 5.000% 4/1/18 1,310 1,577 South Carolina GO 5.000% 4/1/18 2,635 3,173 South Carolina GO 5.000% 4/1/18 1,610 1,939 South Carolina GO 5.000% 4/1/18 2,445 2,944 South Carolina GO 5.000% 4/1/18 7,325 8,820 South Carolina GO 5.000% 4/1/18 2,400 2,890 South Carolina GO 5.000% 4/1/19 1,320 1,628 South Carolina GO 5.000% 4/1/19 1,715 2,115 South Carolina GO 5.000% 4/1/19 7,825 9,650 South Carolina GO 5.000% 4/1/19 2,495 3,077 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,330 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 7,034 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 6,200 6,910 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,662 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 14,665 South Carolina Public Service Authority Revenue 5.000% 12/1/16 7,225 8,354 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 5,200 5,310 116 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 4,035 4,318 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/21 26,730 33,207 442,021 South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,228 Tennessee (1.1%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 9,390 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 8,952 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/21 2,500 2,974 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/22 1,100 1,306 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/23 4,860 5,756 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/25 4,200 4,874 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/26 3,000 3,454 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 20,549 Memphis TN GO 5.000% 11/1/15 (Prere.) 16,000 17,808 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,730 5,265 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,570 Memphis TN GO 5.000% 7/1/21 6,250 7,744 Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,261 Memphis TN GO 5.000% 5/1/28 3,145 3,722 Memphis TN GO 5.000% 5/1/30 1,715 2,008 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 3,825 4,372 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) 5,000 5,958 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/20 15,000 18,799 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 15,000 19,009 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 1,000 1,092 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.820% 10/1/17 11,500 11,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/22 1,000 1,248 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/33 7,775 9,174 Murfreesboro TN GO 5.000% 6/1/19 645 789 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 123 Shelby County TN GO 5.000% 4/1/19 400 490 Shelby County TN GO 5.000% 3/1/23 17,995 23,121 Shelby County TN GO VRDO 0.220% 5/7/13 12,485 12,485 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,572 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,427 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,865 4,885 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 14,685 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/21 5,000 5,669 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/22 5,000 5,662 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 24,340 27,147 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,290 44,891 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,705 66,665 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,000 11,426 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,000 5,691 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 10,175 11,474 Tennessee GO 5.000% 5/1/17 (Prere.) 2,075 2,438 Tennessee GO 5.000% 8/1/17 3,165 3,747 Tennessee GO 5.000% 10/1/17 6,000 7,141 Tennessee GO 5.000% 8/1/19 1,500 1,864 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 3,815 4,166 440,343 Texas (7.9%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 22,181 Austin TX Electric Utility System Revenue 5.000% 11/15/23 2,000 2,482 Austin TX Electric Utility System Revenue 5.000% 11/15/24 2,710 3,333 Austin TX Electric Utility System Revenue 5.000% 11/15/25 4,750 5,795 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Austin TX Independent School District GO 5.000% 8/1/13 10,000 10,122 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 350 442 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 3,048 Austin TX Water & Wastewater System Revenue 5.000% 11/15/29 6,045 7,236 Austin TX Water & Wastewater System Revenue 5.000% 11/15/30 5,000 5,962 Austin TX Water & Wastewater System Revenue 5.000% 11/15/31 4,000 4,751 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,834 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 13,568 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 14,445 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,780 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 15,058 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 15,369 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 5,670 5,692 3 Central Texas Regional Mobility Authority Revenue 4.000% 1/1/15 400 417 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/16 250 271 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/17 250 276 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/18 250 280 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/19 735 829 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/20 800 906 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,396 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/21 1,000 1,130 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/22 750 845 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/23 725 814 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,837 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,373 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 3,707 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 4,173 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 2,778 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 2,492 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,945 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 2,044 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 4,680 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 1,454 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 3,500 3,858 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 1,370 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 1,589 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 1,572 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 937 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 1,137 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 1,362 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 10,270 11,127 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 11,635 12,605 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 6,142 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 5,158 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 7,150 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 7,339 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,776 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,730 Conroe TX Independent School District GO 5.000% 2/15/26 8,190 10,070 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/20 2,940 3,670 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/21 4,525 5,715 Dallas County TX Community College District GO 5.000% 2/15/27 2,690 3,174 Dallas County TX GO 4.000% 2/15/14 2,375 2,445 Dallas County TX GO 5.000% 2/15/15 1,845 1,996 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,511 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,511 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 12,717 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 15,704 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 2,295 2,801 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/29 1,195 1,438 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/30 2,160 2,591 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/31 2,120 2,533 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 11,327 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 8,345 9,510 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,722 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,858 Dallas TX GO 5.000% 2/15/15 (Prere.) 11,675 12,649 Dallas TX GO 5.000% 2/15/21 5,000 6,304 Dallas TX GO 5.000% 2/15/22 14,000 17,804 Dallas TX Independent School District GO 5.000% 2/15/24 17,450 21,412 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,433 118 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 7,964 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 3,117 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 2,000 2,269 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/22 2,500 2,827 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/23 1,500 1,691 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 8,378 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 7,223 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 7,557 Denton TX Independent School District GO 5.000% 8/15/16 1,525 1,750 El Paso County TX GO 5.000% 2/15/31 5,000 5,795 El Paso County TX GO 5.000% 2/15/32 4,000 4,618 El Paso TX Water & Sewer Revenue 5.000% 3/1/22 1,000 1,261 El Paso TX Water & Sewer Revenue 5.000% 3/1/23 1,035 1,288 El Paso TX Water & Sewer Revenue 5.000% 3/1/24 2,075 2,560 Fort Bend TX Independent School District GO 5.000% 8/15/17 1,560 1,846 Fort Worth TX GO 5.000% 3/1/17 5,090 5,917 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 6,155 7,233 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 6,430 7,527 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 6,255 7,298 Frisco TX GO 5.000% 2/15/17 1,000 1,160 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,869 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,824 Frisco TX Independent School District GO 5.000% 8/15/32 6,665 7,851 Garland TX Independent School District GO 5.000% 2/15/19 3,985 4,867 Garland TX Independent School District GO 5.000% 2/15/23 11,000 13,696 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 7,375 7,423 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 2,000 2,011 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 11,172 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 13,855 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 20,260 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.170% 5/1/13 27,735 27,735 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/19 4,000 4,792 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/20 10,225 12,031 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.625% 2/15/25 39,530 47,266 Harris County TX Cultural Education Facilities Finance Corp. Special Facilities Revenue (Texas Medical Center) VRDO 0.180% 5/1/13 LOC 15,720 15,720 Harris County TX GO 5.000% 10/1/16 4,755 5,483 Harris County TX GO 5.000% 10/1/17 4,705 5,593 Harris County TX GO 5.000% 10/1/21 8,000 9,988 Harris County TX GO 5.000% 8/15/31 11,485 13,643 Harris County TX GO 5.000% 8/15/32 10,000 11,815 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/14 (Prere.) 4,000 4,428 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/18 (Prere.) 5,000 6,607 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.180% 5/1/13 30,000 30,000 Harris County TX Hospital District Revenue VRDO 0.220% 5/7/13 LOC 9,600 9,600 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,617 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 7,769 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,765 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,362 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,698 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,416 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,339 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 5,317 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 4,074 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,060 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,582 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,809 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,437 Harris County TX Toll Road Revenue 5.000% 8/15/25 3,375 4,154 Harris County TX Toll Road Revenue 5.000% 8/15/27 22,160 26,796 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,697 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,083 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Houston TX Airport System Revenue 5.000% 7/1/19 1,750 2,054 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,477 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,184 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,522 Houston TX Community College GO 5.000% 2/15/17 1,000 1,160 Houston TX Community College GO 5.000% 2/15/33 20,155 23,740 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 10,309 Houston TX GO 5.000% 3/1/17 17,880 20,763 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 6,129 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 12,742 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 14,506 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 17,013 Houston TX Utility System Revenue 5.250% 5/15/13 (14) 3,500 3,507 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,629 Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,296 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 16,151 Houston TX Utility System Revenue 5.250% 11/15/29 16,650 20,380 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 17,290 Houston TX Utility System Revenue 5.000% 11/15/30 8,020 9,452 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 28,950 Houston TX Utility System Revenue 5.000% 11/15/31 10,000 11,719 Houston TX Utility System Revenue 5.000% 11/15/31 10,335 12,112 Houston TX Utility System Revenue 5.000% 11/15/31 5,010 5,871 Houston TX Utility System Revenue 5.000% 11/15/32 10,000 11,669 Houston TX Utility System Revenue 5.000% 11/15/32 8,190 9,557 Houston TX Water & Sewer System Revenue 0.000% 12/1/25 (ETM) 8,525 6,230 2 Judson TX Independent School District GO TOB VRDO 0.240% 5/7/13 (12) 11,495 11,495 Lake Travis TX Independent School District GO 5.000% 2/15/33 2,665 3,128 Lower Colorado River Authority Texas Revenue 5.375% 5/15/13 (14) 390 391 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 120 120 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,080 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,019 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 1,090 1,095 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 1,515 1,521 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 105 131 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 660 663 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 10,000 11,481 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,385 2,755 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 10,389 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 11,241 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 4,000 4,559 Lower Colorado River Authority Texas Revenue 5.000% 5/15/32 13,955 16,059 Lower Colorado River Authority Texas Revenue 5.000% 5/15/33 8,500 9,750 Lubbock TX GO 5.000% 2/15/23 700 869 Lubbock TX GO 5.000% 2/15/27 5,735 6,788 Lubbock TX GO 5.000% 2/15/29 4,335 5,068 Lubbock TX GO 5.000% 2/15/30 6,660 7,755 Lubbock TX GO 5.000% 2/15/31 4,120 4,782 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.450% 7/1/13 10,000 10,000 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,782 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,987 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 6,180 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 7,328 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 10,334 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 9,296 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,455 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,729 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 17,988 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 26,370 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 49,315 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 30,987 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 53,923 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 23,147 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 12,966 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 5,963 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 5,186 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,634 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,795 120 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,518 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,908 North Texas Tollway Authority System Revenue 5.000% 1/1/30 6,810 7,803 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,670 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,521 North Texas Tollway Authority System Revenue 5.000% 1/1/31 12,400 14,168 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,647 North Texas Tollway Authority System Revenue 5.000% 9/1/31 28,500 33,155 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 84,763 2 North Texas Tollway Authority System Revenue TOB VRDO 0.230% 5/7/13 (13) 2,200 2,200 North Texas University Revenue 5.000% 4/15/20 1,500 1,814 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,770 9,788 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.084% 10/1/20 5,000 4,963 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,000 18,133 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 21,851 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 25,872 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 11,158 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,558 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,804 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/20 1,000 1,195 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) 15,000 16,219 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 25,450 28,600 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 22,000 24,723 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 9,750 10,957 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 20,000 25,364 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 6,060 7,708 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,727 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 7,136 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 7,192 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,970 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,770 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 11,008 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 5,232 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,436 Sugar Land TX GO 5.000% 2/15/30 3,445 4,087 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 44,772 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,791 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 10,493 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 11,166 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 16,500 19,559 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,957 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,787 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/14 (Prere.) 14,925 15,789 Texas A&M University System Permanent University Fund Revenue 5.000% 7/1/19 3,335 4,124 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,535 5,546 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 3,940 4,641 Texas GO 5.000% 4/1/15 1,435 1,565 Texas GO 5.000% 8/1/17 3,165 3,743 Texas GO 5.250% 8/1/17 2,000 2,386 2 Texas GO TOB VRDO 0.180% 5/1/13 97,100 97,100 2 Texas GO TOB VRDO 0.180% 5/2/13 61,000 61,000 2 Texas GO TOB VRDO 0.220% 5/7/13 5,000 5,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 71,240 79,742 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/21 6,000 6,844 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,475 12,207 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,485 4,084 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 8,000 8,944 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 24,890 31,328 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/27 12,000 13,102 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 10,000 10,834 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/31 12,000 12,902 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (ETM) 125 125 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 11,375 11,363 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 124 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,502 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 109 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 9,977 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 108 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 22,078 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 401 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 29,696 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 40,200 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 60,486 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,199 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 82,496 Texas State University System Financing System Revenue 5.000% 3/15/23 1,650 2,092 Texas State University System Financing System Revenue 5.000% 3/15/25 750 931 Texas State University System Financing System Revenue 5.000% 3/15/27 1,200 1,460 Texas State University System Financing System Revenue 5.000% 3/15/28 3,870 4,536 Texas State University System Financing System Revenue 5.000% 3/15/30 3,255 3,775 Texas State University System Financing System Revenue 5.000% 3/15/31 4,480 5,179 Texas Tech University System Financing System Revenue 5.000% 2/15/23 (2) 10,040 11,225 Texas Tech University System Financing System Revenue 5.000% 2/15/24 (2) 11,940 13,342 Texas TRAN 2.500% 8/30/13 60,000 60,463 2 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.230% 5/7/13 7,400 7,400 Texas Transportation Commission Revenue 5.000% 4/1/16 2,000 2,261 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 11,290 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 9,967 Texas Transportation Commission Revenue 5.000% 4/1/20 20,000 23,189 Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 11,877 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 27,108 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,783 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 10,592 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 8,176 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,682 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,536 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,455 Texas Water Financial Assistance GO 5.000% 8/1/28 5,755 6,960 Texas Water Financial Assistance GO 5.000% 8/1/29 2,555 3,077 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,559 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 9,740 University of Houston Texas Revenue 5.000% 2/15/29 5,000 5,795 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 11,272 University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 2,700 3,401 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 5,000 6,374 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 9,835 11,862 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 4,180 5,026 Williamson County TX GO 5.000% 2/15/23 6,000 7,538 3,107,014 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/14 1,405 1,466 Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 7,404 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,771 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,557 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 909 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 8,245 Central Utah Water Conservancy District GO 5.000% 10/1/32 5,640 6,692 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,224 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/22 2,000 2,358 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/23 1,045 1,229 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 5/1/13 10,240 10,240 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,556 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 2,000 2,355 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,602 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/27 4,060 4,770 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/28 4,260 4,994 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 26,111 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 13,040 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 5,029 Utah GO 5.000% 7/1/16 3,070 3,510 Utah GO 5.000% 7/1/16 23,735 27,138 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/17 (4) 1,135 1,344 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/18 (4) 3,100 3,772 154,316 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Vermont (0.0%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 9,035 Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 4,130 4,914 13,949 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 5,094 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,445 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,127 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/27 1,500 1,725 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 5,552 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 6,500 7,265 24,208 Virginia (2.3%) Arlington County VA GO 5.000% 8/15/17 5,955 7,065 Chesapeake VA Toll Road Revenue 5.000% 7/15/23 1,600 1,886 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,525 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 2.000% 4/1/14 2,905 2,951 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,612 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 11,187 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,728 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,602 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,290 2 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.210% 5/7/13 4,590 4,590 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 14,937 Fairfax County VA Public Improvement GO 5.000% 10/1/17 10,320 12,293 Fairfax County VA Public Improvement GO 5.000% 10/1/18 10,320 12,611 Fairfax County VA Public Improvement GO 5.000% 4/1/19 2,050 2,462 Fairfax County VA Public Improvement GO 5.000% 4/1/20 10,940 13,775 Fairfax County VA Public Improvement GO 5.000% 10/1/21 4,315 5,547 Fairfax County VA Public Improvement GO 5.000% 10/1/22 10,315 13,095 Fairfax County VA Public Improvement GO 5.000% 10/1/23 7,315 9,221 Fairfax County VA Public Improvement GO 5.000% 10/1/24 10,315 12,922 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 2,500 3,128 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 2,000 2,480 Hampton VA GO 4.000% 1/15/19 3,000 3,506 Hampton VA GO 5.000% 1/15/20 3,000 3,644 Loudoun County VA GO 5.000% 12/1/21 9,185 11,588 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 32,000 32,958 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 10,000 10,294 Newport News VA GO 4.000% 7/15/17 2,825 3,217 Norfolk VA Water Revenue 5.000% 11/1/15 550 613 Norfolk VA Water Revenue 5.000% 11/1/18 725 881 Norfolk VA Water Revenue 5.000% 11/1/19 2,615 3,238 Portsmouth VA GO 5.000% 7/1/14 (ETM) 175 185 Portsmouth VA GO 5.000% 7/1/14 (4) 3,355 3,541 Richmond VA GO 5.000% 7/15/16 4,120 4,704 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 2,500 3,008 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 3,040 3,651 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/23 3,000 3,573 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 1,400 1,629 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 11,740 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 1,475 1,709 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,562 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 19,405 20,354 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 47,116 2 University of Virginia Revenue TOB VRDO 0.180% 5/1/13 7,400 7,400 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 8,651 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 10,000 10,275 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 6,068 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 6,102 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,460 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,770 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,915 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 1,020 1,145 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 1,000 1,161 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 12,215 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 18,575 22,644 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 10,415 12,697 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,264 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 5,840 6,917 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,000 3,319 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/17 11,035 13,032 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 9,113 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,591 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 10,074 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 10,603 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 10,359 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 18,000 22,841 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,751 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,520 10,452 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,541 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/22 10,000 12,732 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/23 2,000 2,533 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/24 2,790 3,502 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/24 21,000 26,170 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/24 1,800 2,255 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/25 10,000 12,335 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/25 5,035 6,243 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/26 5,040 6,189 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/26 2,000 2,454 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/27 2,100 2,559 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 16,486 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 12,560 15,218 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/27 5,260 6,408 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 35,502 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 37,038 Virginia Public Building Authority Facility Revenue VRDO 0.220% 5/7/13 8,200 8,200 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 13,655 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 7,815 9,213 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 14,000 17,871 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/25 11,540 14,011 Virginia Public Building Authority Revenue 5.000% 8/1/14 (Prere.) 10,000 10,588 Virginia Public School Authority Revenue 5.000% 8/1/13 5,060 5,122 Virginia Public School Authority Revenue 5.000% 8/1/13 (Prere.) 8,865 8,972 Virginia Public School Authority Revenue 5.000% 8/1/17 10,660 12,568 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 19,984 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 3,061 Virginia Public School Authority Revenue 5.000% 8/1/24 5,480 6,842 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,335 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 13,645 888,669 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington (2.2%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 6,293 Clark County WA GO 4.750% 12/1/14 (Prere.) 3,275 3,505 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 30,733 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 24,972 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,376 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 11,098 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 16,869 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 19,656 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 20,531 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 21,410 King County WA GO 5.000% 7/1/17 5,360 6,308 King County WA Sewer Revenue 5.250% 1/1/27 1,890 2,280 2 King County WA Sewer Revenue TOB VRDO 0.240% 5/7/13 6,950 6,950 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,161 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,634 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,613 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,348 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,406 Port of Seattle WA Revenue 5.000% 8/1/27 8,635 10,273 Port of Seattle WA Revenue 5.000% 8/1/28 7,485 8,866 Port of Seattle WA Revenue 5.000% 6/1/30 6,000 6,926 Port of Seattle WA Revenue 5.000% 8/1/30 8,000 9,376 Port of Seattle WA Revenue 5.000% 8/1/31 5,500 6,426 University of Washington Revenue 5.000% 4/1/15 9,830 10,711 University of Washington Revenue 5.000% 7/1/27 6,925 8,447 University of Washington Revenue 5.000% 4/1/28 10,195 12,088 University of Washington Revenue 5.000% 7/1/28 11,490 13,925 University of Washington Revenue 5.000% 7/1/29 5,000 6,014 University of Washington Revenue 5.000% 4/1/30 9,315 10,927 University of Washington Revenue 5.000% 7/1/30 10,495 12,566 University of Washington Revenue 5.000% 4/1/31 10,500 12,277 University of Washington Revenue 5.000% 4/1/32 11,375 13,273 University of Washington Revenue 5.000% 7/1/32 5,000 5,951 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/19 3,445 4,191 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,909 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/23 5,435 6,823 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/25 5,260 6,485 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/26 6,175 7,533 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 10,545 12,456 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,525 8,852 Washington GO 5.700% 10/1/15 (4) 5,950 6,306 Washington GO 5.000% 7/1/17 32,460 38,156 Washington GO 5.000% 2/1/18 9,165 10,923 Washington GO 5.000% 7/1/18 40,000 48,198 Washington GO 5.000% 7/1/19 6,940 8,518 Washington GO 0.000% 6/1/20 (3) 5,500 4,853 Washington GO 5.000% 7/1/20 10,000 11,755 Washington GO 5.000% 8/1/20 4,845 5,946 Washington GO 5.000% 7/1/23 31,290 40,021 Washington GO 5.000% 7/1/23 10,000 12,540 Washington GO 5.000% 7/1/24 37,090 47,028 Washington GO 5.000% 7/1/24 5,000 6,220 Washington GO 5.000% 1/1/25 1,750 2,112 Washington GO 5.000% 2/1/28 10,000 11,821 Washington GO 5.000% 2/1/29 6,790 8,009 Washington GO 5.000% 2/1/29 9,650 11,333 Washington GO 5.000% 7/1/30 5,000 5,738 Washington GO 5.000% 8/1/30 20,980 24,749 Washington GO 5.000% 8/1/30 10,000 12,090 Washington GO 5.000% 6/1/31 5,250 6,155 Washington GO 5.000% 2/1/32 6,170 7,233 Washington GO 5.000% 6/1/32 5,500 6,422 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,338 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,572 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 5,043 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,633 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 6,342 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,926 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 4,047 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 4,158 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 4,102 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,984 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 4,264 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,372 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 27,328 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 22,380 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 2,580 2,928 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 3,005 3,376 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 4,470 5,001 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 2,000 2,219 Washington Housing Finance Commission Multi-Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/28 1,675 1,891 Washington Housing Finance Commission Multi-Family Housing Revenue (Emerald Heights Project) 5.000% 7/1/33 2,840 3,168 Washington State University General Revenue 5.000% 10/1/28 3,070 3,644 Washington State University General Revenue 5.000% 10/1/29 3,070 3,619 Washington State University General Revenue 5.000% 10/1/30 3,140 3,686 Washington State University General Revenue 5.000% 10/1/31 3,170 3,708 Washington State University General Revenue 5.000% 10/1/32 1,600 1,864 871,157 West Virginia (0.2%) West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/19 1,395 1,688 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/21 3,500 4,227 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/22 2,055 2,455 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/23 1,745 2,063 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/25 2,445 2,852 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/27 5,085 5,846 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 3,000 3,042 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 10,000 10,140 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/25 2,000 2,401 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/27 1,500 1,766 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/28 2,000 2,342 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/29 2,000 2,326 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 7,221 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,793 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,515 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,976 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,753 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,274 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 14,410 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 2,994 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,928 West Virginia University Revenue 5.000% 10/1/17 1,500 1,761 West Virginia University Revenue 5.000% 10/1/30 3,000 3,487 97,260 Wisconsin (0.6%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 1,989 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,583 Milwaukee WI GO 5.000% 5/1/18 11,655 13,965 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,496 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 797 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,134 Wisconsin Clean Water Revenue 5.000% 6/1/24 5,500 6,988 Wisconsin GO 5.000% 5/1/13 2,500 2,500 Wisconsin GO 5.000% 5/1/13 (14) 2,000 2,000 Wisconsin GO 5.500% 5/1/13 (14) 7,000 7,001 Wisconsin GO 5.000% 5/1/14 3,500 3,668 Wisconsin GO 5.000% 5/1/14 (14) 7,390 7,745 Wisconsin GO 5.000% 5/1/15 3,000 3,278 Wisconsin GO 5.500% 5/1/15 (14) 15,000 16,539 Wisconsin GO 5.000% 5/1/16 4,000 4,536 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,554 Wisconsin GO 5.000% 5/1/17 4,000 4,678 Wisconsin GO 5.000% 11/1/17 4,500 5,343 Wisconsin GO 5.000% 5/1/18 3,800 4,559 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin GO 5.000% 5/1/19 7,135 8,508 Wisconsin GO 5.000% 5/1/22 3,500 4,262 Wisconsin GO 5.000% 5/1/27 1,400 1,689 Wisconsin GO 6.000% 5/1/27 10,000 12,335 Wisconsin GO 5.000% 5/1/28 2,060 2,469 Wisconsin GO 5.000% 5/1/29 1,715 2,040 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,954 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,928 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 6,248 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,880 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 8,500 9,518 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 13,343 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,955 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.240% 5/7/13 LOC 9,655 9,655 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/22 1,100 1,366 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/24 700 853 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/25 1,825 2,206 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/26 1,570 1,879 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/27 2,000 2,374 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/28 1,865 2,203 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,500 1,759 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 1,660 1,938 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 11,800 13,154 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 4,000 4,602 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/33 3,500 4,014 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,522 Wisconsin Transportation Revenue 5.000% 7/1/19 8,840 10,850 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,735 247,592 Total Tax-Exempt Municipal Bonds (Cost $35,815,496) 38,628,968 Shares Temporary Cash Investment (1.0%) Money Market Fund (1.0%) 5 Vanguard Municipal Cash Management Fund (Cost $402,394) 0.204% 402,393,852 402,394 Total Investments (99.4%) (Cost $36,217,890) 39,031,362 Other Assets and Liabilities (0.6%) Other Assets 566,279 Liabilities (345,894) 220,385 Net Assets (100%) 39,251,747 Intermediate-Term Tax-Exempt Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 36,489,743 Undistributed Net Investment Income — Accumulated Net Realized Losses (42,066) Unrealized Appreciation (Depreciation) Investment Securities 2,813,472 Futures Contracts (9,402) Net Assets 39,251,747 Investor Shares—Net Assets Applicable to 433,464,121 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,253,956 Net Asset Value Per Share—Investor Shares $14.43 Admiral Shares—Net Assets Applicable to 2,287,087,313 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 32,997,791 Net Asset Value Per Share—Admiral Shares $14.43 • See Note A in Notes to Financial Statements. 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $1,103,311,000, representing 2.8% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2013. 4 Securities with a value of $5,834,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.0%) Alabama (0.6%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 9,945 11,328 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/42 3,325 3,722 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,961 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 9,704 Birmingham AL GO 0.000% 3/1/27 2,500 2,405 Birmingham AL GO 0.000% 3/1/37 2,500 2,298 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 (Prere.) 5,000 5,079 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 9,223 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 2,213 51,933 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 7,011 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 6,000 7,341 14,352 Arizona (1.8%) Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/31 2,000 2,340 Arizona Board Regents Arizona State University System Revenue 5.000% 7/1/32 2,365 2,748 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,310 Arizona COP 5.000% 9/1/23 (4) 12,140 13,596 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,875 Arizona State University COP 5.375% 7/1/13 (14) 2,905 2,917 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 5,242 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 (Prere.) 5,000 5,276 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 15,265 19,000 Arizona Transportation Board Highway Revenue 5.000% 7/1/34 8,925 10,393 Arizona Transportation Board Highway Revenue 5.000% 7/1/36 2,500 2,896 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 9,828 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 6,112 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,845 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,639 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 15,000 15,813 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,704 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 11,582 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 1,265 1,490 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 585 692 146,298 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 2,870 3,057 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,601 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,387 9,045 California (16.3%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 2,137 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 3,743 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 4,750 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,000 12,433 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 8,000 9,349 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.320% 4/1/24 10,000 10,041 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 4,776 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 7,390 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 9,048 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,226 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,315 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 6,154 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/23 17,405 22,496 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,895 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 11,917 California Economic Recovery GO 5.000% 7/1/14 (Prere.) 4,145 4,373 California Economic Recovery GO 5.000% 7/1/15 5,990 6,328 California Economic Recovery GO 5.250% 7/1/21 8,750 10,706 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,901 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,768 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,170 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,810 California GO 5.250% 11/1/13 (Prere.) 2,000 2,050 California GO 5.000% 2/1/14 (Prere.) 3,565 3,687 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 2/1/14 (Prere.) 1,500 1,551 California GO 5.000% 6/1/19 (14) 4,500 5,236 California GO 5.000% 9/1/20 5,130 5,840 California GO 5.000% 10/1/20 10,000 12,338 California GO 5.250% 9/1/22 11,500 14,623 California GO 5.250% 9/1/24 12,500 15,374 California GO 5.625% 4/1/26 21,900 26,402 California GO 5.000% 10/1/27 4,500 5,362 California GO 6.000% 3/1/33 4,000 4,923 California GO 6.500% 4/1/33 41,500 51,902 California GO 6.000% 11/1/35 10,000 12,250 California GO 5.000% 9/1/36 3,250 3,685 California GO 4.500% 10/1/36 1,500 1,575 California GO 5.000% 2/1/38 10,000 11,318 California GO 6.000% 4/1/38 10,340 12,408 California GO 6.000% 11/1/39 5,000 6,074 California GO 5.250% 11/1/40 18,000 21,005 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 6,411 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,753 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 5,404 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 15,000 16,834 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 5,180 5,195 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 9,433 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 8,325 9,308 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 7,326 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 4,000 4,429 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 18,556 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 15,000 16,215 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,775 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 7,195 7,226 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 6,000 6,923 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 2,500 2,863 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 12,139 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/20 2,000 2,458 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,691 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,520 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/30 3,205 3,627 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 13,705 15,026 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,508 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 11,147 California State University Revenue Systemwide 5.250% 11/1/34 8,600 9,900 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 5,000 5,550 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 7,000 7,626 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 10,500 11,858 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,515 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,357 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 4,175 5,034 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 12,032 Contra Costa CA Community College District GO 4.000% 8/1/29 5,725 6,160 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 5,522 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 26,020 26,126 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 10,825 10,881 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 20,000 20,111 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 5,345 5,078 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 17,445 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,171 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,707 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.190% 5/1/13 LOC 12,100 12,100 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,976 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 7,626 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 12,379 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,611 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 11,295 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 18,270 21,893 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 13,508 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,664 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,702 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA GO 5.000% 9/1/22 3,475 4,332 Los Angeles CA GO 5.000% 9/1/22 9,745 12,149 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 9,000 9,077 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 10,904 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 8,077 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 8,493 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 31,116 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 8,254 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,545 Los Angeles CA Unified School District GO TOB VRDO 0.180% 5/1/13 10,000 10,000 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 13,506 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 7,000 8,927 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/30 3,500 4,004 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 2,790 3,175 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 7,765 9,546 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 3,000 3,619 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,813 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,395 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 18,910 23,775 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 6,537 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 4,325 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) 4,000 4,730 Palomar Pomerado Health California GO 0.000% 8/1/37 5,000 1,547 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,000 8,984 Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) 2,435 2,483 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 4,750 5,754 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,664 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 3,250 3,574 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 12,389 2 San Bernardino CA Community College District GO 4.000% 8/1/27 10,000 10,694 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 18,303 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 5,770 6,907 San Diego CA Unified School District GO 0.000% 7/1/13 (ETM) 7,160 7,158 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 11,688 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 4,740 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 2,187 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 2,779 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 12,047 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/30 6,500 7,724 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 5,333 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 11,415 11,984 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 5,159 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,643 San Ramon Valley CA Unified School District GO 5.000% 8/1/23 2,500 3,176 San Ramon Valley CA Unified School District GO 5.000% 8/1/24 2,810 3,514 San Ramon Valley CA Unified School District GO 4.000% 8/1/27 1,250 1,392 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,351 San Ramon Valley CA Unified School District GO 4.000% 8/1/28 1,225 1,351 San Ramon Valley CA Unified School District GO 4.000% 8/1/29 3,495 3,837 Santa Monica CA Community College District GO 0.000% 8/1/25 2,165 1,480 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 2,720 2,878 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,621 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,931 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 3,118 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 8,500 8,436 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,612 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 2,258 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,275 4,616 University of California Revenue 4.500% 5/15/31 (4) 14,920 15,585 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 14,111 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/38 7,000 7,861 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 14,460 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 9,786 1,317,337 Colorado (2.0%) Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,645 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,834 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 4,000 4,416 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 5,000 5,337 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/40 2,035 2,221 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado Springs CO Utility System Revenue 5.000% 11/15/13 (Prere.) 12,725 13,054 Denver CO City & County Airport Revenue 5.000% 11/15/32 4,000 4,602 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 10,000 9,935 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,503 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,405 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 10,736 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 13,908 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 5,802 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 7,250 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.700% 6/15/16 (Prere.) 15,000 17,367 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 16,000 18,574 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 5,000 5,800 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 11,500 13,404 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,229 159,022 Connecticut (1.2%) Connecticut GO 5.000% 12/1/19 8,225 10,171 Connecticut GO 5.000% 12/1/20 10,000 12,232 Connecticut GO 5.000% 11/1/22 7,150 8,978 Connecticut GO 5.000% 6/1/23 5,000 6,270 Connecticut GO 5.000% 10/15/23 2,500 3,151 Connecticut GO 5.000% 10/15/24 5,925 7,421 Connecticut GO 5.000% 4/15/25 10,000 12,294 Connecticut GO 5.000% 4/15/26 5,000 6,093 Connecticut GO 5.000% 10/15/26 4,140 5,078 Connecticut GO 5.000% 10/15/31 1,850 2,193 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/25 1,860 2,252 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/26 1,955 2,345 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University) 5.000% 11/1/27 1,850 2,200 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 8,500 9,338 Hartford CT GO 5.000% 4/1/27 1,650 1,940 Hartford CT GO 5.000% 4/1/28 3,565 4,163 96,119 District of Columbia (1.1%) District of Columbia Income Tax Revenue 5.000% 12/1/30 10,000 11,978 District of Columbia Income Tax Revenue 5.000% 12/1/31 10,000 11,931 District of Columbia Income Tax Revenue 5.000% 12/1/32 10,000 11,875 District of Columbia Income Tax Revenue 5.000% 12/1/35 14,875 17,486 District of Columbia Revenue (American University) VRDO 0.180% 5/1/13 LOC 8,700 8,700 District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,503 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 8,000 9,233 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 15,191 91,897 Florida (6.4%) Broward County FL Airport System Revenue 5.000% 10/1/37 12,500 14,046 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 15,000 17,273 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 7,921 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,758 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,983 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,000 11,092 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 15,226 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 5,000 5,069 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 11,900 12,068 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 8,000 8,825 Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 5,565 6,993 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 3,120 3 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 5/7/13 3,000 3,000 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,573 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 10,179 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 9,750 10,383 Gainesville FL Utilities System Revenue VRDO 0.180% 5/1/13 11,500 11,500 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 273 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 206 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 285 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,250 132 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,514 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 4,085 4,437 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/34 12,750 14,125 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,286 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 3,998 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,310 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 5,000 5,478 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,730 13,635 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 7,750 8,320 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,471 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,165 2,619 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/25 4,000 4,797 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,756 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 4,420 5,250 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 5,000 5,889 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 16,047 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,813 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,932 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 9,110 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 3,000 3,322 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,778 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 19,286 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 7,096 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,659 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 11,294 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 10,000 11,263 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,792 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 7,000 7,941 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 5,265 5,896 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 11,265 13,151 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 10,000 11,356 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 4,150 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,503 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 5,000 5,639 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 20,000 23,660 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 19,288 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 8,000 9,092 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 4,300 5,074 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,535 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,257 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/32 8,000 8,898 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 14,107 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 1,000 1,169 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/28 1,700 1,956 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/29 1,950 2,228 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,428 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,863 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,949 515,440 Georgia (2.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 4,049 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 10,467 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 2,965 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,668 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 3,113 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,660 Atlanta GA Airport Revenue 5.000% 1/1/37 6,010 6,780 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,640 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,516 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 26,425 26,506 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,308 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 10,000 11,201 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 13,833 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,333 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/30 4,315 5,054 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 5,000 5,685 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,574 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 5,113 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,817 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 250 281 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,055 1,206 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 11,896 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 18,332 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 9,670 10,973 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 8,000 9,748 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,323 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,734 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 3,860 4,218 200,993 Hawaii (0.6%) Hawaii GO 5.000% 12/1/21 5,150 6,526 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,857 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,880 Honolulu HI City & County GO 5.250% 4/1/28 8,000 9,391 Honolulu HI City & County GO 5.250% 4/1/30 8,000 9,323 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,401 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,787 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,893 University of Hawaii Revenue 6.000% 10/1/38 2,500 3,006 50,064 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 7,176 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,575 14,751 Illinois (7.8%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 8,272 Chicago IL Board of Education GO 0.000% 12/1/13 (2) 5,000 4,985 Chicago IL Board of Education GO 0.000% 12/1/14 (2) 5,000 4,938 Chicago IL Board of Education GO 5.000% 12/1/42 27,925 30,338 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 8,010 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 4,223 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 9,134 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,555 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,202 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,548 Chicago IL GO 5.000% 12/1/22 3,230 3,799 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,753 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,449 Chicago IL GO 5.000% 1/1/28 (4) 7,500 8,114 Chicago IL GO 5.650% 1/1/28 (14) 2,820 3,204 Chicago IL GO 5.250% 1/1/35 5,000 5,541 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 8,795 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 19,467 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 20,094 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/40 2,000 2,189 3 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.370% 5/7/13 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 4,564 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 36,294 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,788 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,195 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 14,969 Cook County IL Forest Preservation District GO 5.000% 12/15/37 2,500 2,858 Cook County IL GO 5.250% 11/15/28 6,000 7,085 Du Page & Cook Counties IL Community Consolidated School District GO 5.000% 6/1/23 4,695 5,950 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/34 4,250 4,810 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 4,000 4,509 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 5,996 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,770 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,509 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 17,547 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 10,000 10,733 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 2,500 2,568 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.250% 5/15/47 9,670 9,928 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,288 134 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 18,687 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,260 7,259 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,546 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,351 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 19,017 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,553 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,454 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 9,327 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 10,000 11,878 Illinois GO 5.000% 8/1/20 10,000 11,708 Illinois GO 5.000% 3/1/21 4,000 4,683 Illinois GO 5.000% 8/1/21 7,000 8,227 Illinois GO 5.000% 8/1/24 9,000 10,297 Illinois GO 5.000% 8/1/25 2,000 2,269 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 19,155 23,003 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,510 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 10,000 10,888 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,781 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,930 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,885 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 22,675 2 Illinois Toll Highway Authority Revenue 5.000% 1/1/38 10,000 11,309 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,201 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,845 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) 16,100 15,931 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/34 (14) 4,870 1,860 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 2,183 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 9,210 10,084 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 5,000 6,290 3 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.570% 5/7/13 (ETM) 11,355 11,355 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 6,111 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 18,318 Springfield IL Water Revenue 5.000% 3/1/37 8,000 9,234 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,482 Will County IL Community Unit School District No. 365-U (Valley View) GO 0.000% 11/1/13 (ETM) 10,000 9,988 628,895 Indiana (1.5%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 3,069 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,402 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 9,000 9,955 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 6,500 7,005 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 5/1/13 5,100 5,100 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 5/1/13 26,500 26,500 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.220% 5/1/13 4,300 4,300 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/37 7,000 7,962 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 7,045 7,609 Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,253 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 11,379 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 5,245 6,144 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 10,516 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 8,723 119,917 Iowa (0.1%) Iowa Finance Authority Midwestern Disaster Area Revenue (Alcoa Inc. Project) 4.750% 8/1/42 11,000 10,930 Kansas (0.1%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) 7,500 7,823 Kentucky (0.9%) Kentucky Asset/Liability Commission General Fund Revenue 0.600% 11/1/17 (14) 7,425 7,428 Kentucky Asset/Liability Commission General Fund Revenue 0.720% 11/1/21 (14) 23,695 23,524 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,857 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,775 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.210% 5/1/13 LOC 18,930 18,930 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,345 69,859 Louisiana (1.5%) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 6,880 7,518 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 5,000 5,463 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 8,065 8,813 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/26 7,500 9,134 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,770 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 14,000 16,345 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 5,000 5,530 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 10,562 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/28 4,000 4,647 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/29 3,000 3,460 Louisiana Stadium & Exposition District Revenue 5.000% 7/1/32 2,500 2,850 New Orleans LA GO 0.000% 9/1/13 (2) 9,000 8,975 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 5,307 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,000 4,416 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 7,500 7,954 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 14,500 14,580 118,324 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/43 5,000 5,418 Maryland (0.8%) Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,948 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) 500 523 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (12) 2,500 2,603 Maryland GO 5.000% 3/1/21 5,000 6,198 Maryland GO 4.000% 3/1/25 5,000 5,700 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,719 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/30 1,000 1,174 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/32 2,000 2,329 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/38 10,000 11,167 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 11,485 14,063 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/43 8,500 9,283 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) 2,900 3,043 66,750 Massachusetts (3.9%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,880 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 6,680 7,631 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 6,070 7,971 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 4,114 3 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.450% 5/7/13 10,328 10,327 3 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.570% 5/7/13 12,970 12,970 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,225 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,995 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 9,227 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 9,168 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,720 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 11,511 1 Massachusetts GO 0.600% 9/1/14 5,000 5,010 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 9,443 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.200% 5/1/13 LOC 3,200 3,200 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 10,000 11,933 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,975 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 15,485 17,121 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,400 2,654 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,755 8,575 136 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 11,057 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 10,000 12,610 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 745 810 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 8,275 9,359 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 7,535 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 10,362 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 9,147 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,160 6,581 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 20,000 23,533 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 23,446 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 13,693 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,868 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 5,000 5,889 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 3,000 3,462 University of Massachusetts Building Authority Revenue 5.000% 11/1/39 9,000 10,414 311,416 Michigan (1.8%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 2,981 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,117 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,230 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,364 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 8,300 9,964 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 6,627 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/26 (4) 2,500 2,779 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 11,901 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/23 6,785 8,584 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,864 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,799 Michigan GO 5.250% 9/15/26 (4) 14,000 16,384 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,693 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 12,000 12,660 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 10,461 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,723 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 4,555 4,183 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 10,043 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 4,128 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 9,153 143,638 Minnesota (0.5%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.200% 5/1/13 LOC 5,400 5,400 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 5,168 Minnesota General Fund Revenue 5.000% 3/1/28 8,000 9,591 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/17 1,940 2,228 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/19 2,100 2,483 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,464 University of Minnesota Revenue 5.000% 8/1/35 10,300 12,110 38,444 Mississippi (0.3%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 10,000 10,278 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 11,472 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 5,255 27,005 Missouri (0.6%) Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 11,963 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,891 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 3,295 3,391 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 12,750 15,027 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 9,288 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,550 49,110 Nebraska (0.4%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,740 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,472 Nebraska Educational Finance Authority Revenue (Creighton University) VRDO 0.180% 5/1/13 LOC 7,400 7,400 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,741 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,758 28,111 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nevada (1.1%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 6,067 Clark County NV School District GO 5.000% 12/15/14 (Prere.) 12,590 13,542 Clark County NV School District GO 5.000% 6/15/19 (14) 9,155 10,110 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,096 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 12,451 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 1,050 1,250 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 7,470 8,820 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 7,845 9,194 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,382 3 Las Vegas Valley Water District Nevada GO TOB VRDO 0.250% 5/7/13 4,690 4,690 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,899 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 12,011 88,512 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,800 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,487 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 2,050 2,218 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 5,000 6,022 12,527 New Jersey (4.8%) Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (ETM) 10,185 10,929 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) 10,820 12,210 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/15 (Prere.) 6,515 7,060 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.920% 2/1/16 2,500 2,557 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 31,224 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 20,000 24,907 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 13,061 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 8,000 9,353 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 11,786 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,430 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (Prere.) 22,000 24,376 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 3,285 3,609 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,370 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 9,020 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 9,331 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,570 2,736 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 950 987 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.210% 5/7/13 2,300 2,300 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 45,339 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 6,175 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,641 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 5,180 6,526 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 9,201 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,441 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 12,293 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/29 1,925 2,222 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 10,000 11,347 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,231 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14)(ETM) 270 313 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 520 599 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 313 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 2,450 2,638 New Jersey Turnpike Authority Revenue 5.000% 1/1/29 4,550 5,305 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 13,295 15,332 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 11,785 13,529 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 33,210 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 12,000 13,451 388,352 New Mexico (0.4%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 10,557 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 7,233 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/42 14,745 16,455 34,245 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York (14.3%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 7,163 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,200 4,430 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 2,000 2,501 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,867 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,710 8,083 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 11,075 11,451 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 7,000 8,311 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 3,680 4,355 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,684 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 2,500 2,749 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 3,000 3,301 Nassau County NY Tobacco Settlement Corp. Revenue 5.000% 6/1/35 6,355 5,499 New York City NY GO 5.000% 8/1/21 15,000 18,841 New York City NY GO 5.000% 8/1/21 6,000 7,458 New York City NY GO 5.125% 12/1/23 12,875 15,212 New York City NY GO 5.000% 8/1/24 5,000 5,811 New York City NY GO 5.000% 8/1/25 5,000 5,943 New York City NY GO 5.000% 10/1/25 11,800 14,198 New York City NY GO 5.000% 8/1/27 7,000 8,420 New York City NY GO 5.000% 8/1/28 27,950 33,428 New York City NY GO 5.000% 8/1/31 5,000 5,801 New York City NY GO 5.000% 10/1/31 5,000 5,901 New York City NY GO 5.000% 8/1/32 14,000 16,210 New York City NY GO 5.000% 10/1/32 5,260 6,184 New York City NY GO VRDO 0.220% 5/1/13 LOC 5,070 5,070 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,775 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 7,179 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,596 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 6,903 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 11,691 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,114 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,615 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,741 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 4,070 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,558 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,697 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 10,000 11,296 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 17,968 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 12,000 13,461 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 24,792 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,891 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 15,000 17,149 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,690 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 18,476 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,758 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 3,197 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/13 (Prere.) 6,675 6,756 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/13 (Prere.) 325 329 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 (Prere.) 865 1,067 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,195 4,007 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,135 3,932 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 7,000 8,780 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,504 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 7,225 8,852 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/29 5,000 6,013 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 13,350 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,852 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 6,135 7,085 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,250 6,136 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 12,582 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 8,141 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 14,420 16,334 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.170% 5/1/13 2,300 2,300 New York City NY Transitional Finance Authority Revenue VRDO 0.190% 5/1/13 3,000 3,000 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.190% 5/1/13 2,700 2,700 New York GO 5.000% 2/1/30 3,385 3,928 New York GO 5.000% 2/15/30 4,000 4,704 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,432 New York Liberty Development Corp. Revenue 5.000% 12/15/41 10,000 11,299 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,550 22,586 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 7,116 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,813 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,901 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,600 8,003 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 6,100 7,095 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 5,000 5,852 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 6,500 7,525 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 4,750 5,512 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 4,000 4,606 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 5,000 5,602 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 8,485 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 4,221 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 6,109 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,666 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 4,000 4,958 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,699 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 8,415 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 3,059 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 11,770 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 9,064 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 4,000 4,693 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 9,719 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 10,000 11,511 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) 7,500 9,615 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 13,174 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,800 3,273 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 5,800 6,663 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 11,953 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 12,325 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 19,995 25,351 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,719 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) 10,000 10,832 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,646 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 11,560 13,422 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 20,000 22,953 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 11,612 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 8,504 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,948 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,770 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,940 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 4,109 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 4,000 4,642 New York State Thruway Authority Revenue 5.000% 1/1/37 7,000 7,896 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 11,495 12,780 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,773 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,915 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 7,373 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 9,542 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 9,043 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,501 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 12,374 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) 1,965 2,602 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 21,170 25,023 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 11,709 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.625% 6/1/44 5,500 5,435 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,596 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 1,035 1,039 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 12,621 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,051 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,021 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,701 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/27 10,000 11,982 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 14,396 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.180% 5/1/13 LOC 3,600 3,600 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.190% 5/1/13 LOC 3,000 3,000 1,153,993 North Carolina (1.0%) Cary NC Combined Enterprise System Revenue 5.000% 12/1/42 5,250 6,148 Charlotte NC Airport Revenue 5.000% 7/1/39 1,000 1,126 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 5,000 6,070 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 2,000 2,239 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.250% 1/15/42 6,000 6,856 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 3,300 3,540 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.170% 5/1/13 6,775 6,775 Durham Capital Financing Corp. North Carolina Limited Obligation Revenue 4.000% 6/1/27 3,085 3,433 Mecklenburg County NC GO 5.000% 12/1/25 10,000 13,222 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Wake Forest University) 5.000% 1/1/38 2,975 3,346 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 4,140 4,807 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,000 5,673 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,676 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,478 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 2,020 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,453 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,666 82,528 Ohio (1.9%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,538 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 4,000 4,728 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 8,000 8,758 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,930 4,404 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,802 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 8,860 7,873 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,623 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,652 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 6,265 6,632 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,823 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,690 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 6,012 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,911 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 5,173 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.170% 5/1/13 5,900 5,900 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.170% 5/1/13 10,750 10,750 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 3,000 3,095 Ohio GO 5.000% 5/1/15 (Prere.) 4,450 4,864 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 11,565 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,750 8,440 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 10,000 10,468 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 1,135 1,176 Ohio State University General Receipts Revenue 5.000% 6/1/38 7,000 8,118 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,802 152,797 Oklahoma (0.0%) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,443 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,637 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 10,000 11,847 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,873 Oregon Health & Science University Revenue 5.000% 7/1/27 2,150 2,534 Oregon Health & Science University Revenue 5.000% 7/1/30 4,700 5,428 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 12,881 45,200 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania (3.1%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 9,489 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/32 3,000 3,352 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/36 3,000 3,375 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 11,551 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.240% 5/7/13 2,800 2,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.200% 5/7/13 LOC 950 950 1 Downingtown PA Area School District GO PUT 0.590% 5/1/16 6,000 6,001 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,760 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/27 3,095 3,795 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,557 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,813 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 2,500 2,733 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 3,500 3,805 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 5,620 6,273 Pennsylvania GO 5.000% 9/1/14 (4) 5,000 5,318 Pennsylvania GO 5.000% 6/1/27 14,890 18,055 3 Pennsylvania GO TOB VRDO 0.240% 5/7/13 4,000 4,000 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/40 5,160 5,706 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,316 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,100 3,622 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 3,000 3,466 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 1,500 1,726 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 1,500 1,714 3 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.240% 5/7/13 4,875 4,875 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 16,290 3 Pennsylvania State University Revenue TOB VRDO 0.300% 5/7/13 LOC 1,300 1,300 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,656 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,707 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,508 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,880 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 2,135 2,566 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 23,283 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,595 8,300 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,274 Philadelphia PA GO 5.250% 8/1/17 (4) 12,665 14,639 Philadelphia PA GO 5.000% 8/1/18 (4) 17,440 19,943 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) 5.000% 7/1/32 2,000 2,319 Philadelphia PA School District GO 6.000% 9/1/38 7,000 8,191 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) 1,675 1,710 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) 1,875 1,911 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 1,205 1,268 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 5,938 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,888 250,623 Puerto Rico (1.3%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 3,108 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (14) 5,000 5,068 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 6,130 6,198 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 9,571 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 6,865 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) 15,305 4,045 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 415 433 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 14,585 15,141 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/36 12,180 3,261 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,864 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 15,875 3,710 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 3,278 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/41 6,030 6,276 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/44 (14) 10,000 1,734 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 26,500 30,053 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 34,500 2,959 103,564 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 8,973 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 3,053 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) 1,000 1,049 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,887 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,917 Rhode Island Housing & Mortgage Finance Corp. Revenue 4.000% 10/1/40 1,915 2,014 19,893 South Carolina (2.1%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/14 (Prere.) 5,000 5,365 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 11,800 13,255 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 11,856 2 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,000 12,138 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,717 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,496 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,241 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 13,362 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 3,200 3,887 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,915 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 11,519 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,901 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 20,840 22,301 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 27,170 29,075 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 6,376 3 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.240% 5/7/13 (4) 3,075 3,075 168,479 South Dakota (0.1%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 8,795 9,749 Tennessee (0.6%) Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 384 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 550 624 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 320 366 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/20 545 638 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 970 1,147 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 3,710 4,393 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 6,175 7,287 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 2,140 2,528 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 19,870 22,408 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 2,010 2,195 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 2,975 3,246 45,216 Texas (7.5%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,621 Austin TX Electric Utility System Revenue 5.000% 11/15/28 3,500 4,173 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 2,320 2,898 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 5,000 6,182 2 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/42 4,340 4,515 2 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/43 2,000 2,159 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,181 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,551 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,532 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,593 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,367 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/35 8,000 8,860 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.170% 5/1/13 7,880 7,880 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,522 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,337 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/18 (Prere.) 3,250 4,314 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,704 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,904 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,348 Houston TX Airport System Revenue 5.000% 7/1/31 1,930 2,219 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,439 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,765 Houston TX Community College GO 5.000% 2/15/36 10,000 11,634 Houston TX Utility System Revenue 5.250% 11/15/30 7,500 9,121 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 6,048 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,325 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,932 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 261 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 25 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,704 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,503 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,507 Lubbock TX Independent School District GO VRDO 0.270% 5/7/13 14,800 14,800 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,846 Montgomery County TX GO 5.125% 3/1/31 4,000 4,642 Montgomery County TX GO 5.250% 3/1/32 5,000 5,837 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,667 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,183 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,417 North Texas Tollway Authority System Revenue 5.000% 1/1/33 13,675 15,514 North Texas Tollway Authority System Revenue 5.000% 1/1/34 14,355 16,239 North Texas Tollway Authority System Revenue 5.000% 1/1/36 2,000 2,246 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 14,650 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,984 North Texas Tollway Authority System Revenue 5.500% 9/1/41 10,000 11,888 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 3,091 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 6,095 6,118 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,134 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/23 1,000 1,201 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/24 4,325 5,166 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/25 4,520 5,356 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/26 2,250 2,645 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.084% 10/1/20 5,000 4,963 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,140 6,118 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 7,414 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/36 3,295 3,695 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital Dallas) VRDO 0.210% 5/1/13 LOC 3,000 3,000 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,456 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 17,310 23,930 Texas GO 5.750% 8/1/32 10,380 10,516 3 Texas GO TOB VRDO 0.180% 5/1/13 4,000 4,000 3 Texas GO TOB VRDO 0.180% 5/2/13 2,700 2,700 1 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.690% 9/15/17 3,700 3,678 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 8,820 9,873 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 535 625 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 425 494 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 1,085 1,286 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 725 860 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/25 1,015 1,205 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/26 1,060 1,247 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 6,705 8,439 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/32 5,000 5,355 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 38,730 38,690 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 34,014 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 32,537 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 5,025 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 6,012 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 16,000 16,293 Texas State University System Financing System Revenue 5.000% 3/15/38 3,300 3,857 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 6,003 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 16,083 University of Houston Texas Revenue 5.000% 2/15/43 12,485 13,914 607,043 144 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Utah (0.5%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 5,279 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/13 (Prere.) 17,395 17,541 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 5/1/13 1,450 1,450 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 5/1/13 3,200 3,200 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/29 2,500 2,894 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/30 4,180 4,818 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/31 3,110 3,568 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/32 1,855 2,124 40,874 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) 10,000 10,679 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,000 4,481 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 4,000 4,442 8,923 Virginia (1.8%) Chesapeake VA Toll Road Revenue 5.000% 7/15/47 2,250 2,410 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 11,521 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/37 6,000 6,888 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,916 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 7,500 7,720 Norfolk VA Economic Development Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/36 7,000 8,013 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.125% 7/1/49 8,000 8,664 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 6,000 6,265 4 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,081 University of Virginia Revenue 5.000% 6/1/37 8,000 9,591 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/23 10,715 13,463 Virginia Commonwealth Transportation Board Revenue 4.000% 3/15/26 12,455 13,866 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 20,314 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 4,000 4,658 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/27 8,335 9,335 Virginia Public Building Authority Public Facilities Revenue 4.000% 8/1/28 8,675 9,621 147,326 Washington (2.0%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) 5,000 4,968 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 12,585 12,375 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 11,042 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 9,217 King County WA Sewer Revenue 5.000% 1/1/39 7,500 8,596 King County WA Sewer Revenue 5.250% 1/1/42 2,500 2,899 King County WA Sewer Revenue 5.750% 1/1/43 7,170 8,373 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 12,362 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,484 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,314 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,342 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/21 4,100 5,097 Washington GO 6.750% 2/1/15 1,520 1,635 Washington GO 5.000% 2/1/20 5,000 6,198 Washington GO 5.000% 2/1/35 10,000 11,571 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,480 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,530 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/42 5,000 5,519 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 6,008 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 5,000 5,519 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 7,500 8,636 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.625% 10/1/38 12,000 14,010 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) 6,500 8,875 163,050 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) West Virginia (0.5%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 6,349 West Virginia Economic Development Authority Lottery Revenue 5.000% 6/15/28 4,340 4,968 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,767 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 7,290 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) 13,500 14,225 West Virginia University Revenue 5.000% 10/1/36 5,985 6,942 42,541 Wisconsin (1.5%) University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/38 5,000 5,628 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,240 Wisconsin GO 5.000% 5/1/23 5,000 6,279 Wisconsin GO 6.000% 5/1/36 10,000 12,082 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,831 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 7,592 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 7,190 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 13,759 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 12,635 14,101 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 9,670 10,657 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,700 1,994 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 3,260 3,806 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,323 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,289 Wisconsin Transportation Revenue 4.500% 7/1/15 (Prere.) 11,470 12,490 117,261 Total Tax-Exempt Municipal Bonds (Cost $7,292,323) 7,989,709 Shares Temporary Cash Investment (1.0%) Money Market Fund (1.0%) 5 Vanguard Municipal Cash Management Fund (Cost $81,443) 0.204% 81,443,450 81,443 Total Investments (100.0%) (Cost $7,373,766) 8,071,152 Other Assets and Liabilities (0.0%) Other Assets 107,310 Liabilities (106,055) 1,255 Net Assets (100%) 8,072,407 Long-Term Tax-Exempt Fund At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,374,951 Undistributed Net Investment Income — Accumulated Net Realized Gains 2,006 Unrealized Appreciation (Depreciation) Investment Securities 697,386 Futures Contracts (1,936) Net Assets 8,072,407 Investor Shares—Net Assets Applicable to 94,460,094 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,118,782 Net Asset Value Per Share—Investor Shares $11.84 Admiral Shares—Net Assets Applicable to 587,104,067 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,953,625 Net Asset Value Per Share—Admiral Shares $11.84 • See Note A in Notes to Financial Statements. 1 Adjustable-rate security. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2013. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $68,097,000, representing 0.8% of net assets. 4 Securities with a value of $1,995,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.7%) Alabama (0.5%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.420% 5/7/13 LOC 6,990 6,990 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,577 Birmingham AL GO 0.000% 3/1/37 2,500 2,298 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.260% 5/7/13 LOC 4,200 4,200 Butler AL Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) 5.750% 9/1/28 1,350 1,419 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,104 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,255 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,479 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 4,425 37,747 Alaska (0.4%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 7,134 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 4,000 4,429 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 1,400 1,713 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 12,400 15,171 28,447 Arizona (4.0%) Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 6,944 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/30 3,250 3,553 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/33 1,700 1,846 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/34 8,250 8,942 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/42 2,500 2,687 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 5,900 6,549 Arizona Transportation Board Highway Revenue 5.000% 7/1/33 8,790 10,267 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/23 5,500 6,991 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 5,950 6,498 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 12,500 13,891 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 11,481 Phoenix AZ Industrial Development Authority Solid Waste Revenue (Republic Services Inc.) PUT 0.580% 8/1/13 205,660 205,660 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 4.000% 9/1/29 3,000 3,014 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 5.250% 10/1/40 12,500 13,687 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 17,105 20,245 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,898 Yavapai County AZ Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.850% 3/3/14 5,140 5,143 330,296 Arkansas (0.0%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 2,200 2,344 California (15.9%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 11,030 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 5,250 5,884 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 1,000 427 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,500 2,826 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.120% 5/1/23 10,000 10,001 2 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.320% 4/1/24 10,000 10,041 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 6,301 California Economic Recovery GO 5.250% 7/1/21 8,250 10,094 California GO 5.500% 4/1/18 15,000 18,198 California GO 5.000% 10/1/20 10,000 12,338 California GO 5.000% 11/1/21 13,845 16,256 California GO 5.250% 9/1/22 8,830 11,228 California GO 5.000% 9/1/23 8,000 9,873 California GO 5.000% 10/1/23 15,325 19,272 California GO 5.250% 9/1/24 6,500 7,995 California GO 5.000% 10/1/25 4,000 4,602 California GO 5.000% 9/1/29 4,565 5,307 California GO 5.000% 10/1/29 9,300 10,452 California GO 6.000% 3/1/33 3,000 3,692 California GO 5.125% 4/1/33 15,000 16,657 California GO 6.500% 4/1/33 34,000 42,522 California GO 5.000% 9/1/36 3,250 3,685 California GO 4.500% 10/1/36 1,500 1,575 California GO 5.000% 2/1/38 10,000 11,318 California GO 5.250% 3/1/38 5,000 5,531 148 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.500% 11/1/39 10,000 11,777 California GO 6.000% 11/1/39 5,000 6,074 California GO 5.250% 11/1/40 13,500 15,754 1 California GO TOB VRDO 0.180% 5/1/13 7,580 7,580 1 California GO TOB VRDO 0.400% 5/7/13 (4) 10,000 10,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 5,246 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 9,006 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/29 5,650 6,198 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 10,000 11,223 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.250% 8/15/41 3,000 3,320 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,253 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,000 5,897 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/35 2,075 2,364 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 5,900 6,533 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 14,845 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/30 10,000 10,767 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 4,140 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.600% 8/1/13 28,000 28,000 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,696 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,201 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.000% 7/1/27 6,185 6,630 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 5.000% 5/1/14 12,500 12,500 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 5.125% 5/1/14 2,250 2,353 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 8,000 8,158 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,648 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 6,000 6,107 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 8,320 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,403 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 3,088 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 7,000 7,211 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 10,148 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 5,000 5,726 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,691 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 4,077 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 7,380 8,229 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 10,000 11,887 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 9,035 9,954 California State University Revenue Systemwide 5.000% 11/1/20 (2) 20,995 22,917 California State University Revenue Systemwide 5.250% 11/1/34 9,275 10,677 California State University Revenue Systemwide 5.250% 11/1/38 2,490 2,870 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 8,040 8,897 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 28,000 30,506 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,713 Cerritos CA Community College District GO 0.000% 8/1/33 4,000 1,615 Cerritos CA Community College District GO 0.000% 8/1/36 2,200 757 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/32 1,125 1,248 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/35 585 641 East Side CA Union High School District GO 5.000% 8/1/37 10,000 11,218 El Monte CA High School District GO 5.500% 6/1/34 (12) 8,575 9,919 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 25,000 25,611 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 15,345 14,908 Golden State Tobacco Securitization Corp. California 5.300% 6/1/37 7,000 6,472 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 20,885 18,083 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 7,000 6,650 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,425 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,171 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.190% 5/1/13 LOC 4,000 4,000 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.200% 9/1/26 740 765 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.250% 9/1/36 1,970 2,025 Kern County CA GO 5.750% 8/1/35 (12) 4,500 5,245 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.450% 9/1/13 (Prere.) 890 923 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.750% 9/1/13 (Prere.) 885 918 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.900% 9/1/13 (Prere.) 890 924 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.950% 9/1/13 (Prere.) 3,555 3,691 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 2,670 2,773 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 4,020 Los Angeles CA Community College District GO 5.000% 8/1/25 4,620 5,394 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 7,198 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 17,010 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 8,000 8,794 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/32 4,000 4,404 Los Angeles CA Unified School District GO 5.000% 7/1/27 5,000 5,808 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 9,484 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,955 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/33 2,500 2,815 Merced CA Irrigation District Electric System Revenue 5.000% 9/1/26 (10) 6,000 6,212 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 12,677 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 6,537 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 (12) 9,305 10,950 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 8,693 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,556 Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,284 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 11,382 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 8,805 3,562 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,740 9,649 1 Palomar Pomerado Health California GO TOB VRDO 0.210% 5/7/13 LOC 1,000 1,000 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 5,138 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,969 Port of Oakland CA Revenue 5.000% 5/1/28 10,000 11,415 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,522 Port of Oakland CA Revenue 5.000% 5/1/29 10,000 11,224 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,255 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,244 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 1,000 1,046 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 18,995 19,467 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 12,144 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/21 275 315 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 11,209 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 15,665 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 35,509 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,585 San Diego CA Unified School District GO 5.500% 7/1/19 (14) 10,140 12,525 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 16,088 San Diego CA Unified School District GO 0.000% 7/1/30 20,000 9,764 San Diego CA Unified School District GO 0.000% 7/1/45 24,520 5,571 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.240% 5/7/13 7,895 7,895 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 24,697 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 31,370 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,657 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,358 San Francisco CA City & County International Airport Revenue 5.250% 5/1/32 5,000 5,808 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,566 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.240% 5/7/13 1,900 1,900 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,246 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,742 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/25 1,600 1,760 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/26 1,250 1,378 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/28 1,510 1,653 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/30 1,000 1,086 San Francisco Office of Community Investment & Infrastructure Special Tax Revenue (Mission Bay) 5.000% 8/1/33 1,335 1,433 150 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 1,209 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 9,166 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.440% 8/1/17 (14) 2,420 2,426 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.540% 8/1/18 (14) 780 792 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (2) 1,575 1,611 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,385 5,475 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 7,940 San Mateo CA Community Facilities District No. 2008-1 Special Tax Revenue (Bay Meadows) 5.000% 9/1/42 2,000 2,040 Santa Margarita CA Water District Community Facilities District No. 99-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 3,000 3,058 Santa Monica CA Community College District GO 0.000% 8/1/24 5,000 3,609 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 3,754 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,621 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/20 1,700 1,968 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/20 10,505 12,399 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 6,986 Ukiah CA Unified School District GO 0.000% 8/1/31 (10) 9,245 3,862 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/25 1,000 1,192 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/30 1,230 1,416 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/31 1,750 2,017 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,640 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 10,891 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,979 Westlands CA Water District Revenue 5.000% 9/1/29 (4) 1,805 2,116 1,316,426 Colorado (2.3%) Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 4.500% 9/1/38 15,475 16,151 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,500 11,936 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 3,250 3,469 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.240% 5/7/13 7,700 7,700 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 8,510 Denver CO City & County COP VRDO 0.180% 5/1/13 13,185 13,185 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 1,114 1,178 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 5,000 4,968 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,779 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,748 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,315 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 18,530 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 8,912 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 10,096 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 10,000 4,394 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 10,000 11,609 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/17 1,000 1,113 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/18 1,375 1,551 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/20 1,000 1,125 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/21 1,000 1,120 Plaza CO Metropolitan District No. 1 Tax Allocation Revenue 5.000% 12/1/22 500 557 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/34 6,000 6,960 Regional Transportation District of Colorado Sales Tax Revenue (Denver Transit Partners Eagle P3 Project) 6.000% 1/15/41 11,500 13,404 University of Colorado Hospital Authority Revenue 5.000% 11/15/36 8,000 8,939 University of Colorado Hospital Authority Revenue 5.000% 11/15/42 12,500 13,871 186,120 Connecticut (0.6%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) PUT 1.550% 4/1/15 6,000 6,050 Connecticut GO 5.000% 12/1/15 1,200 1,342 Connecticut GO 5.000% 12/1/15 (14) 6,650 6,991 Connecticut GO 5.000% 11/1/16 6,000 6,908 Connecticut GO 5.000% 11/1/16 8,100 9,325 Connecticut GO 5.000% 4/15/23 5,000 6,259 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,477 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 8,500 9,338 50,690 Delaware (0.1%) Delaware Economic Development Authority Revenue (Delaware State University Project) 5.000% 10/1/36 3,890 4,486 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 1,475 1,499 5,985 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) District of Columbia (0.5%) District of Columbia Revenue (Washington Drama Society) VRDO 0.260% 5/7/13 LOC 4,700 4,700 District of Columbia Student Dormitory Revenue (Provident Group - Howard Properties LLC) 5.000% 10/1/45 6,000 6,261 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 11,686 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,943 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/27 4,500 5,216 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/28 1,500 1,719 41,525 Florida (6.7%) Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 14,160 14,328 Broward County FL Airport System Revenue 5.000% 10/1/37 6,180 6,711 Broward County FL Airport System Revenue 5.000% 10/1/42 10,000 10,803 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,592 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 7,921 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 10,000 10,883 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,758 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,819 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 8,450 10,185 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 2,210 2,413 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,139 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,937 Florida Board of Education Lottery Revenue 5.500% 7/1/27 4,000 4,708 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 7,230 7,975 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.250% 4/1/42 2,000 2,222 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 7,260 7,366 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 4,230 4,458 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 4,125 4,491 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 6,670 7,082 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,492 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,680 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,895 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 5,500 6,543 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,090 Gainesville FL Utilities System Revenue VRDO 0.180% 5/1/13 8,200 8,200 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.230% 5/7/13 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 424 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,977 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,360 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/13 (Prere.) 2,185 2,230 Jacksonville FL Port Authority Revenue 5.000% 11/1/38 5,000 5,437 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 9,935 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/37 750 815 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/42 1,500 1,639 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 18,350 19,655 Martin County FL Health Facilities Authority Revenue (Martin Memorial Medical Center) 5.000% 11/15/28 5,410 5,903 Martin County FL Industrial Development Authority (Indiantown Cogeneration, LP Project) 3.950% 12/15/21 7,400 7,489 Martin County FL Industrial Development Authority (Indiantown Cogeneration, LP Project) 4.200% 12/15/25 20,000 20,239 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/29 2,175 2,388 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 5,000 5,924 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 21,343 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/25 5,000 5,869 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 5,000 5,783 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 8,187 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 5,000 5,725 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 13,025 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 5,000 5,666 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 17,000 19,132 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,000 5,602 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/31 4,705 5,247 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 9,412 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 9,110 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,615 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 6.125% 8/1/42 3,500 4,138 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,083 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,842 152 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,460 Miami-Dade County FL Special Obligation Revenue 0.000% 10/1/31 5,000 2,123 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/35 6,500 7,227 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,792 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/33 3,000 3,421 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,127 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 1,024 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 7,500 8,253 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 25,000 30,209 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 10,000 11,675 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 10,000 11,356 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,675 1,925 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 6,898 3 Palm Beach County FL Health Facilities Authority Revenue (Jupiter Medical Center Inc. Project) 5.000% 11/1/43 3,250 3,426 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 1,760 1,906 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 8,700 10,267 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,879 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 9,505 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,844 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,428 548,630 Georgia (2.5%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/20 6,420 7,823 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,393 Atlanta GA Airport Revenue 5.000% 1/1/23 4,000 4,694 Atlanta GA Airport Revenue 5.000% 1/1/29 1,000 1,130 Atlanta GA Airport Revenue 5.000% 1/1/30 3,000 3,356 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,478 Atlanta GA Airport Revenue 5.000% 1/1/42 8,000 8,709 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 3,041 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 18,256 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,513 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 3,575 3,815 Dalton GA Development Authority Revenue (Hamilton Health Care System) 5.000% 8/15/28 6,685 7,599 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/33 2,750 3,225 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,333 Georgia GO 5.000% 7/1/15 8,200 9,029 Georgia GO 5.000% 7/1/15 2,570 2,830 Georgia GO 5.000% 7/1/15 2,400 2,643 Georgia GO 5.000% 7/1/15 7,820 8,610 Georgia GO 5.500% 7/1/15 19,095 21,232 Georgia GO 5.000% 11/1/16 8,055 9,315 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,497 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 3,290 3,725 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,335 6,106 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 17,359 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 1,270 1,451 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/20 5,150 6,000 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/22 2,330 2,780 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/23 1,940 2,332 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/26 610 747 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/27 330 406 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,327 Marietta GA Development Authority Revenue 7.000% 6/15/39 6,000 6,469 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 7,000 8,529 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,323 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,069 207,144 Hawaii (0.7%) Hawaii Airports System Revenue 5.000% 7/1/22 5,000 5,928 Hawaii Airports System Revenue 5.000% 7/1/23 5,000 5,842 Hawaii Airports System Revenue 5.000% 7/1/24 5,000 5,820 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/13 (Prere.) 8,750 9,287 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 5.125% 11/15/32 2,200 2,393 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 5.250% 11/15/37 1,500 1,644 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,857 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,880 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,722 Hawaii Pacific Health Revenue 5.750% 7/1/40 2,250 2,541 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,629 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,827 60,370 Idaho (0.2%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,812 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,936 17,748 Illinois (6.6%) Chicago IL Board of Education GO 5.000% 12/1/29 5,000 5,486 Chicago IL Board of Education GO 5.000% 12/1/31 7,000 7,723 Chicago IL Board of Education GO 5.000% 12/1/42 27,925 30,338 Chicago IL Board of Education GO VRDO 0.180% 5/1/13 LOC 10,130 10,130 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 8,911 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 8,517 Chicago IL GO 5.000% 12/1/23 6,970 8,164 Chicago IL GO 5.620% 1/1/26 (14) 2,755 3,060 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,988 Chicago IL GO 5.250% 1/1/35 6,000 6,650 1 Chicago IL GO TOB VRDO 0.300% 5/7/13 3,030 3,030 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,437 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,779 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,162 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,552 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 7,974 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 11,000 12,112 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/30 3,655 4,149 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 15,595 17,098 Chicago IL O’Hare International Airport Revenue 5.625% 1/1/35 7,000 8,188 Chicago IL O’Hare International Airport Revenue 5.750% 1/1/39 3,000 3,525 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 13,198 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 8,395 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,195 Chicago IL Water Revenue 5.250% 11/1/38 15,000 17,172 Cook County IL GO 5.250% 11/15/28 6,000 7,085 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 533 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,928 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,398 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,770 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/38 7,500 8,055 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 22,500 24,149 Illinois Finance Authority Revenue (Columbia College) 5.000% 12/1/27 (14) 8,230 8,810 Illinois Finance Authority Revenue (Franciscan Communities Inc.) 5.125% 5/15/43 9,235 9,487 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.375% 8/15/40 4,500 4,868 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.625% 5/15/42 5,500 5,766 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.750% 5/15/46 5,750 6,060 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 7,227 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 4,000 4,818 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,575 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) PUT 5.000% 8/15/37 6,250 7,142 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,458 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,265 7,265 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,546 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,351 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 12,199 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 16,640 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 3,117 Illinois Finance Authority Student Housing Revenue (Fullerton Village Project) 5.125% 6/1/35 4,000 3,439 Illinois GO 5.000% 8/1/20 4,000 4,683 Illinois GO 5.000% 8/1/21 8,000 9,402 Illinois GO 5.000% 3/1/22 5,000 5,872 Illinois GO 5.000% 3/1/23 6,165 7,099 Illinois GO 5.000% 8/1/23 5,000 5,845 Illinois GO 5.000% 3/1/24 5,000 5,701 Illinois GO 5.000% 8/1/24 13,660 15,628 Illinois GO 5.000% 8/1/25 3,000 3,403 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 8,191 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 8,635 9,402 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,773 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,817 154 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,201 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,845 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 2,183 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 5,000 5,581 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.570% 5/7/13 (ETM) 11,375 11,375 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 6,111 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 18,318 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/27 6,000 7,050 542,099 Indiana (2.2%) Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 14,000 15,485 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/32 5,000 5,624 Indiana Finance Authority Hospital Revenue (Deaconess Health System Obligated Group) 5.000% 3/1/35 6,000 6,638 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/41 5,500 5,927 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.180% 5/1/13 9,500 9,500 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.220% 5/1/13 4,100 4,100 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/40 2,500 2,664 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/44 12,500 13,267 Indiana Finance Authority Revenue (Ohio River Bridges East End Crossing Project) 5.000% 7/1/48 23,025 24,147 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 17,535 18,938 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 27,665 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 15,770 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 16,423 Indianapolis IN Local Public Improvement Bond Bank Revenue 6.750% 2/1/14 5,185 5,429 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 5,975 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 7,137 184,689 Iowa (0.4%) Iowa Finance Authority Midwestern Disaster Area Revenue (Alcoa Inc. Project) 4.750% 8/1/42 7,000 6,956 Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 25,000 24,937 31,893 Kansas (0.0%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,372 Kentucky (0.6%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 8,118 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 8,000 8,878 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 3,995 4,184 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary’s Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 11,590 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,704 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,345 48,819 Louisiana (1.4%) Lafayette LA Utilities Revenue 5.000% 11/1/33 5,000 5,671 Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 7,467 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 4,165 4,440 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 9,990 11,663 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 6.000% 10/1/44 8,095 9,593 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 8,000 8,848 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 17,650 18,560 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,972 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/29 1,500 1,671 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/30 1,210 1,339 Port of New Orleans LA Board of Commissioners Port Facility Revenue 5.000% 4/1/32 2,720 2,976 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 12,515 13,818 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 12,665 13,432 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 13,495 13,569 119,019 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 4,000 4,384 Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 3,460 3,696 8,080 Maryland (1.2%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/22 4,000 5,099 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/23 1,130 1,423 Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,741 Harford County MD GO 5.000% 7/1/15 2,000 2,203 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 4,205 4,413 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.520% 5/7/13 6,325 6,325 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,773 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,499 Maryland GO 5.000% 11/1/15 6,000 6,693 Maryland GO 4.000% 3/1/25 5,000 5,700 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,719 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/34 1,500 1,655 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/47 1,500 1,639 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/26 4,000 4,698 Maryland Health & Higher Educational Facilities Authority Revenue (MedStar Health, Inc.) 5.000% 8/15/27 7,005 8,182 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/33 6,750 7,651 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 320 334 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 2,082 Montgomery County MD GO 5.000% 11/1/21 1,000 1,259 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,151 Prince Georges County MD GO 5.000% 9/15/16 10,000 11,513 98,752 Massachusetts (2.2%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.450% 5/7/13 10,151 10,151 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.570% 5/7/13 13,020 13,020 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 14,057 Massachusetts Development Finance Agency Resource Recovery Revenue (Covanta Energy Project) 5.250% 11/1/42 3,000 3,102 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 1,500 1,668 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,375 1,476 Massachusetts Development Finance Agency Revenue (Lowell General Hospital) 5.000% 7/1/44 7,165 7,727 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 9,801 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,395 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,803 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/20 5,000 5,644 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/21 5,000 5,662 Massachusetts GO 5.000% 8/1/14 11,865 12,576 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 8,861 Massachusetts GO 5.000% 10/1/15 2,000 2,226 Massachusetts GO 5.500% 12/1/22 (4) 5,000 6,632 Massachusetts GO 5.250% 9/1/23 (4) 5,270 6,872 Massachusetts GO 5.500% 12/1/23 (2) 1,940 2,584 1 Massachusetts GO TOB VRDO 0.180% 5/1/13 1,400 1,400 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 6,650 7,114 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.200% 5/1/13 LOC 7,000 7,000 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 6,019 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 7,005 8,442 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,869 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,300 1,482 Massachusetts Port Authority Revenue 5.000% 7/1/32 1,000 1,140 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,000 6,634 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 5,000 6,334 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 15,543 185,234 Michigan (2.2%) Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 6,119 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 14,867 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 5,422 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 10,707 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 10,774 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/36 2,500 2,772 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,120 5,282 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 4,060 4,595 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 7,901 Michigan GO 5.250% 9/15/26 (4) 12,000 14,043 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 39,000 41,145 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/35 2,115 2,350 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,769 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 15,574 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 4,434 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 8,009 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,733 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 6,125 6,900 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 2,065 2,269 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/37 2,000 2,158 180,823 Minnesota (0.6%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,536 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,749 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/37 9,250 9,674 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 10,031 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 955 1,012 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,227 St. Paul MN Port Authority Solid Waste Disposal Revenue (Gerdau St. Paul Steel Mill Project) 4.500% 10/1/37 8,500 8,634 48,863 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 11,365 11,721 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 6,085 17,806 Missouri (0.9%) 3 Cape Girardeau County MO Industrial Development Authority of the Health Facilities Revenue (St. Francis Medical Center) 5.000% 6/1/33 10,000 11,167 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,989 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,979 Missouri Development Finance Board Cultural Facilities Revenue (Nelson Gallery Foundation) VRDO 0.180% 5/1/13 6,800 6,800 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 9,234 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 7,226 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 3,715 3,949 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 2,350 2,553 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 4,275 4,454 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 2,074 St. Louis County MO Industrial Development Authority Senior Living Facilities Revenue (Friendship Village Sunset Hills) 5.000% 9/1/42 2,000 2,113 Sugar Creek MO Industrial Development Revenue (Lafarge North America Inc. Project) 5.650% 6/1/13 (Prere.) 11,000 11,159 72,697 Montana (0.0%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 1,880 1,914 Nebraska (0.1%) Nebraska Educational Finance Authority Revenue (Creighton University) VRDO 0.180% 5/1/13 LOC 6,800 6,800 Washington County NE Wastewater & Solid Waste Disposal Facilities Revenue (Cargill Inc. Project) PUT 1.375% 9/1/15 4,500 4,522 11,322 Nevada (0.6%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 6,500 7,162 Clark County NV School District GO 5.000% 6/15/25 10,000 11,452 1 Clark County NV School District GO TOB VRDO 0.220% 5/7/13 6,890 6,890 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 8,790 9,346 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 2,000 2,401 Las Vegas Valley Water District Nevada GO 5.000% 6/1/28 3,000 3,560 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 2,974 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 2,720 2,896 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,942 50,623 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,487 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 4,450 4,814 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 8,431 14,732 New Jersey (7.9%) Essex County NJ BAN 1.500% 9/26/13 4,500 4,524 New Jersey COP 5.250% 6/15/27 5,000 5,661 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 475 485 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 720 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,240 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 2,000 2,087 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 2,059 New Jersey Economic Development Authority Revenue 5.000% 3/1/23 20,000 24,201 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 6,500 6,877 4 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 20,000 21,214 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 22,341 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,000 8,525 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 6,400 7,970 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 6,745 8,215 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,524 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,644 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/22 8,000 9,861 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 7,150 8,631 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 12,133 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,726 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 8,153 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 875 1,047 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 2,000 2,338 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 2,385 2,809 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,744 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,430 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 6,000 6,834 New Jersey Economic Development Authority Revenue (Waste Management of New Jersey, Inc. Project) 2.200% 11/1/13 3,500 3,529 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,390 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,574 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.170% 5/1/13 2,600 2,600 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.125% 9/15/23 12,730 13,372 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.250% 9/15/29 4,750 4,990 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 6,500 8,087 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 (ETM) 75 83 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,390 4,866 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,669 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.210% 5/7/13 LOC 3,500 3,500 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,566 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,633 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 5,000 5,771 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 5,000 5,794 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/27 5,500 5,815 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,556 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.450% 5/7/13 (4) 9,430 9,430 New Jersey Housing & Mortgage Finance Agency Multi-Family Housing Revenue VRDO 0.450% 5/7/13 (4) 3,340 3,340 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.230% 5/7/13 5,000 5,000 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 26,741 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,715 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 10,000 11,674 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 7,000 8,623 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 6,250 7,592 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 3,160 3,968 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/21 8,275 10,077 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 4,025 5,084 158 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 19,206 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 1,160 1,481 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,947 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/23 5,000 6,183 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 18,403 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,441 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,833 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 23,712 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 20,094 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 1,943 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 31,150 11,231 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,713 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 14,500 4,387 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,231 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 11,000 3,137 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.280% 5/7/13 LOC 2,900 2,900 New Jersey Turnpike Authority Revenue 0.000% 1/1/17 17,000 17,002 New Jersey Turnpike Authority Revenue 5.000% 1/1/30 13,295 15,332 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 11,785 13,529 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 20,691 New Jersey Turnpike Authority Revenue 5.000% 1/1/38 8,000 8,967 New Jersey Turnpike Authority Revenue PUT 0.000% 1/1/16 4,500 4,500 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.230% 5/7/13 LOC 1,810 1,810 Rutgers State University New Jersey Revenue VRDO 0.150% 5/1/13 500 500 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 35,245 34,186 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 4,382 654,773 New Mexico (0.3%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Gerald Champion Regional Medical Center) 5.500% 7/1/42 19,750 20,387 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 3,980 4,340 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 3,115 3,375 28,102 New York (11.6%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,969 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 5,000 5,274 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,745 3,951 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,500 4,747 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 2,500 3,079 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,500 14,993 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 13,000 15,434 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,000 11,955 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,000 5,978 Nassau County NY GO 4.000% 10/1/21 9,400 10,472 New York City NY GO 5.000% 11/1/14 (Prere.) 7,225 7,730 New York City NY GO 5.000% 8/1/20 4,330 5,400 New York City NY GO 5.000% 8/1/20 3,905 4,870 New York City NY GO 5.000% 8/1/22 10,255 12,975 New York City NY GO 5.000% 1/1/25 5,750 6,554 New York City NY GO 5.000% 11/1/26 7,775 8,299 New York City NY GO 5.000% 8/1/31 6,000 6,962 New York City NY GO 5.000% 8/1/32 10,000 11,579 1 New York City NY GO TOB VRDO 0.200% 5/1/13 LOC 775 775 New York City NY GO VRDO 0.210% 5/1/13 LOC 11,900 11,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,775 New York City NY Industrial Development Agency Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/28 4,000 4,260 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 3,235 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 8,075 8,404 5 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 31,000 35,612 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,563 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,881 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,980 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,427 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/21 4,000 5,057 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,558 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 10,000 11,697 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 17,388 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,805 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 5,000 5,633 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/47 15,000 17,149 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.210% 5/1/13 8,300 8,300 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,553 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,740 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,734 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 8,908 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,000 9,232 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,430 20,722 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 2,905 3,683 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 6,000 7,651 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.180% 5/1/13 19,405 19,405 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.170% 5/1/13 4,800 4,800 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.190% 5/1/13 LOC 2,900 2,900 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,288 New York Liberty Development Corp. Revenue 5.000% 11/15/44 5,000 5,495 New York Liberty Development Corp. Revenue 6.375% 7/15/49 8,750 10,461 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 7,116 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 12,935 15,335 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (14) 6,650 8,246 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 9,100 10,456 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 3,450 3,964 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 10,000 11,712 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 13,000 15,050 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,316 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 2,000 2,298 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/38 8,000 9,052 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 14,708 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 11,879 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,658 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 (2) 5,000 6,137 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,699 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 3,059 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 6,000 6,909 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 1,000 1,119 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,500 9,630 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/47 3,000 3,320 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,252 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,910 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,199 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 9,776 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 0.930% 5/1/18 21,200 21,062 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 5,220 5,673 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,536 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 280 304 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/13 13,380 13,421 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/21 10,710 13,282 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,718 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,184 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,505 New York State Environmental Facilities Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 0.550% 8/1/13 11,500 11,500 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.520% 5/7/13 11,050 11,050 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.210% 5/1/13 4,700 4,700 New York State Thruway Authority Revenue 5.000% 1/1/37 20,000 22,561 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/32 10,000 11,820 Niagara NY Area Development Corp. Solid Waste Disposal Facility Revenue (Covanta Energy Project) 5.250% 11/1/42 4,000 4,157 160 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Onondaga County NY Civic Development Corp. Revenue (St. Joseph’s Hospital Health Center) 5.000% 7/1/42 8,415 8,702 Port Authority of New York & New Jersey Revenue 5.000% 10/1/15 27,700 30,602 Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 7,211 Port Authority of New York & New Jersey Revenue 5.000% 7/15/25 (4) 8,690 9,189 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,886 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,902 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 11,243 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 29,106 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 5/7/13 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 5/7/13 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 5/7/13 1,700 1,700 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,563 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 15,221 Suffolk County NY Economic Development Corp. Revenue (Peconic Landing at Southold Project) 6.000% 12/1/40 1,225 1,364 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.625% 6/1/44 4,500 4,447 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 3,147 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/27 3,235 3,545 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/32 3,000 3,241 Tompkins County NY Development Corp. Revenue (Tompkins Cortland Community College) 5.000% 7/1/38 3,000 3,210 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 4,000 4,758 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/29 2,000 2,383 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.240% 5/7/13 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.180% 5/1/13 LOC 3,800 3,800 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 9,500 6,701 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 4,906 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,566 953,748 North Carolina (1.0%) Charlotte NC GO 5.250% 6/1/14 1,300 1,371 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.170% 5/1/13 10,000 10,000 Mecklenburg County NC GO 5.000% 12/1/24 2,500 3,303 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.180% 5/1/13 600 600 North Carolina Capital Facilities Finance Agency Revenue (Meredith College) VRDO 0.210% 5/7/13 LOC 1,310 1,310 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.550% 6/1/13 14,700 14,700 North Carolina GO 5.000% 4/1/14 10,100 10,544 North Carolina GO 5.500% 3/1/15 2,355 2,579 North Carolina GO 5.000% 6/1/15 3,000 3,292 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 1,150 1,214 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 2,980 3,145 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,909 North Carolina Medical Care Commission Health Care Facilities Revenue (Cape Fear Valley Health System) 5.000% 10/1/23 9,785 11,528 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 2,199 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,910 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 3,127 Wake County NC GO 5.000% 2/1/16 7,800 8,775 Wake County NC GO 5.000% 3/1/22 1,865 2,403 84,909 Ohio (2.2%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,538 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 14,300 15,655 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,637 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 5,000 4,626 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,085 3,649 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 15,887 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.250% 6/1/37 5,000 4,648 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 5,350 4,829 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 15,000 13,329 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 5,215 5,042 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,545 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,652 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 3,380 3,709 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Columbus OH GO 5.000% 12/15/15 3,210 3,524 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,643 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.250% 5/7/13 3,365 3,365 3 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) 5.000% 2/15/33 3,000 3,067 3 Muskingum County OH Hospital Facilities Revenue (Genesis Healthcare System Project) 5.000% 2/15/44 4,000 4,018 Ohio GO 4.500% 9/15/22 (14) 2,030 2,240 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 10,250 11,162 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 12,562 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.450% 5/7/13 900 900 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 4,182 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 4,123 Scioto County OH Marine Terminal Facilities Revenue (Norfolk Southern Corp. Project) 5.300% 8/15/13 14,750 14,802 1 South-Western City OH School District GO TOB VRDO 0.220% 5/7/13 5,000 5,000 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/32 3,000 3,205 Wood County OH Hospital Facilities Revenue (Wood County Hospital) 5.000% 12/1/37 3,000 3,178 177,717 Oklahoma (0.4%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,676 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 4,962 Oklahoma City OK GO 5.000% 3/1/21 1,500 1,899 Oklahoma County OK Finance Authority Revenue (Epworth Villa Project) 5.000% 4/1/33 1,000 1,025 Oklahoma County OK Finance Authority Revenue (Epworth Villa Project) 5.125% 4/1/42 4,000 4,101 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 2,060 2,141 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 2,165 2,390 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 3,015 3,264 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 4,555 5,064 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 5,242 34,764 Oregon (0.1%) Oregon Health & Science University Revenue 5.750% 7/1/39 6,750 7,938 Pennsylvania (3.1%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,620 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 553 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,348 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.020% 2/1/37 10,425 9,618 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/30 2,800 3,076 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 4,500 4,806 Bucks County PA GO 5.000% 12/1/21 1,250 1,594 Bucks County PA GO 5.000% 12/1/22 1,650 2,126 Centre County PA Hospital Authority Revenue (Mount Nittany Medical Center Project) 5.000% 11/15/44 2,975 3,226 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/22 1,000 1,241 Cumberland County PA Municipal Authority Revenue (Asbury Pennsylvania CCRC Obligated Group) 5.250% 1/1/41 4,000 4,119 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 1,019 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 507 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.125% 7/1/32 2,710 2,710 Lehigh County PA General Purpose Authority Revenue (Bible Fellowship Church Homes Inc. Project) 5.250% 7/1/42 4,000 3,985 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,000 4,606 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 3,166 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,943 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 5,000 5,466 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 6,500 7,067 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/13 (2) 2,500 2,528 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,154 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,632 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 10,711 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.550% 7/1/13 10,000 10,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 4.700% 11/1/14 7,250 7,677 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 10,636 Pennsylvania GO 5.000% 4/1/23 10,000 12,801 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,455 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/42 5,300 5,830 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/42 6,250 7,086 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 11,377 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,734 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,426 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,880 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 10,000 10,929 Philadelphia PA Airport Revenue 5.000% 6/15/17 10,495 12,185 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.170% 5/1/13 2,200 2,200 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/36 5,250 5,737 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,265 Philadelphia PA School District GO 6.000% 9/1/38 13,000 15,212 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.842% 12/1/17 24,855 24,574 256,825 Puerto Rico (1.8%) Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/24 5,000 5,010 Puerto Rico Aqueduct & Sewer Authority Revenue 6.125% 7/1/24 5,000 5,379 Puerto Rico Aqueduct & Sewer Authority Revenue 5.125% 7/1/37 4,655 4,423 Puerto Rico Aqueduct & Sewer Authority Revenue 5.250% 7/1/42 5,230 5,026 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/30 (14)(3) 5,000 5,068 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 5,000 5,020 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 5,150 5,207 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 20,000 19,141 Puerto Rico GO 5.500% 7/1/39 4,000 4,046 Puerto Rico GO 5.000% 7/1/41 6,970 6,617 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 2,610 2,548 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 12,245 12,715 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/18 (4) 17,570 19,440 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 386 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/36 12,175 3,259 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 63,370 14,811 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 18,000 20,413 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 27,390 2,349 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/56 33,000 2,489 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.240% 5/7/13 5,000 5,000 148,347 South Carolina (1.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 5,000 5,616 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/15 (Prere.) 14,650 16,456 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 11,322 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,390 1,393 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/32 10,900 12,162 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,800 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,915 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 7,859 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,579 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.500% 2/1/38 (12) 2,250 2,472 South Carolina Public Service Authority Revenue 5.250% 1/1/34 3,000 3,464 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 17,279 105,317 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Dakota (0.2%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,000 11,084 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.500% 11/1/40 5,000 5,593 16,677 Tennessee (1.9%) Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/24 4,350 5,119 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 20,549 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/32 2,400 2,586 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/37 3,235 3,428 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,370 26,772 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 22,286 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/18 500 564 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 22,710 25,786 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 7,280 8,466 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/20 2,445 2,794 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/21 2,105 2,462 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 5,595 6,613 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/23 1,390 1,586 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 1,545 1,829 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 465 532 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 2,240 2,643 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 1,335 1,577 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 11,015 12,422 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 4,150 4,174 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 5,525 5,689 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 1/1/38 1,870 2,003 159,880 Texas (8.8%) Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,600 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 1,091 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 5,000 5,303 3 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/43 2,000 2,159 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,772 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/35 7,000 7,472 3 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 7,085 7,512 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 12,500 13,431 Denton TX Independent School District GO VRDO 0.230% 5/7/13 3,750 3,750 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) 5.000% 12/1/31 8,000 8,977 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/33 3,000 3,257 Harris County TX Cultural Education Facilities Finance Corp. Revenue (YMCA of the Greater Houston Area) 5.000% 6/1/38 2,500 2,686 Harris County TX GO 0.000% 10/1/13 (14) 9,630 9,621 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 6,992 Houston TX Airport System Revenue 5.000% 7/1/22 10,100 12,058 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,522 Houston TX Airport System Revenue 5.000% 7/1/24 5,000 5,820 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,596 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,765 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 10,044 Houston TX Utility System Revenue 5.500% 11/15/26 (12) 12,010 14,476 Houston TX Utility System Revenue 5.500% 11/15/27 (12) 11,415 13,656 1 Lone Star College System Texas GO TOB VRDO 0.240% 5/7/13 9,760 9,760 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/28 4,000 4,373 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 19 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 261 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,620 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 7,440 8,288 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 11,407 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,770 5,508 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,397 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) PUT 5.600% 3/1/14 7,500 7,767 164 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,172 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.625% 2/15/35 3,195 3,278 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Republic Services Inc.) PUT 0.600% 8/1/13 20,000 19,999 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 23,333 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,655 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,183 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 13,250 North Texas Tollway Authority System Revenue 5.000% 1/1/32 13,020 14,856 North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 9,279 North Texas Tollway Authority System Revenue 5.000% 1/1/36 2,000 2,246 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 32,624 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 18,018 North Texas Tollway Authority System Revenue 5.500% 9/1/41 7,705 9,160 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 6,182 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,766 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 1,040 1,227 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/24 7,490 8,989 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 7,680 8,546 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 4,429 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/33 11,840 13,330 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 3,825 3,834 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 11,429 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.250% 5/7/13 3,125 3,125 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 2,545 2,667 Texas GO 5.750% 8/1/31 420 426 1 Texas GO TOB VRDO 0.180% 5/1/13 8,300 8,300 1 Texas GO TOB VRDO 0.180% 5/2/13 45,700 45,700 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.690% 9/15/17 3,700 3,678 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.888% 9/15/17 25,765 25,643 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 10,900 12,467 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 11,674 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,400 17,917 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 17,710 22,291 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/28 5,000 5,438 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/30 10,000 10,793 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 274 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 55,662 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,654 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 25,468 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 12,697 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 6,012 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 10,000 10,183 Texas Transportation Commission Revenue 5.000% 8/15/41 7,000 7,629 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,175 729,631 Utah (0.5%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/13 (Prere.) 11,000 11,092 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/21 6,000 7,110 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/29 4,475 5,211 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/30 3,700 4,298 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/31 4,685 5,418 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 3,500 4,020 Utah GO 5.000% 7/1/15 5,000 5,508 42,657 Vermont (0.3%) Vermont Housing Finance Agency Revenue 4.125% 11/1/42 4,420 4,596 2 Vermont Student Assistance Corp. Education Loan Revenue 1.784% 6/1/22 10,000 10,033 2 Vermont Student Assistance Corp. Education Loan Revenue 3.284% 12/3/35 10,000 10,071 24,700 Virgin Islands (0.2%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,400 3,809 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 2,194 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 6,000 6,662 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 2,119 14,784 Virginia (1.8%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 445 604 Charles City County VA Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 2,500 2,544 Chesapeake VA Toll Road Revenue 0.000% 7/15/40 5,000 3,055 Chesapeake VA Toll Road Revenue 5.000% 7/15/47 3,000 3,213 Chesterfield County VA Economic Development Authority Retirement Facilities Revenue (Brandermill Woods Project) 5.125% 1/1/43 4,750 4,830 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,994 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.125% 10/1/37 5,000 5,282 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Vinson Hall LLC) 5.000% 12/1/32 1,500 1,560 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Vinson Hall LLC) 5.000% 12/1/42 2,800 2,860 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,242 Hanover County VA Economic Development Authority Residential Care Facility Revenue (Covenant Woods) 5.000% 7/1/42 5,550 5,594 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 516 Norfolk VA Water Revenue 5.000% 11/1/21 1,500 1,906 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,939 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.125% 7/1/49 8,230 8,913 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 11,070 11,558 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 4,204 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,081 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 8,278 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 8,000 8,799 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 15,000 17,269 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 8,000 8,708 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 7/1/34 11,500 12,001 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 1/1/40 17,750 18,458 150,408 Washington (1.0%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 3,014 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,779 Port Bellingham WA Industrial Development Corp. Environmental Facilities Revenue (BP West Coast Products LLC Project) 5.000% 1/1/16 5,095 5,642 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/16 2,000 2,297 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 2,000 2,423 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 5,982 Port of Seattle WA Revenue 5.000% 8/1/22 2,500 3,093 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,437 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,530 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 10,389 Washington GO 5.000% 8/1/14 3,390 3,591 Washington GO 5.000% 7/1/15 (2) 2,425 2,666 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.240% 5/7/13 5,000 5,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 8,115 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,943 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,521 80,422 West Virginia (0.3%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 10,205 10,798 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,767 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,729 20,294 Wisconsin (2.0%) Platteville WI Redevelopment Authority Revenue (Platteville Real Estate) 5.000% 7/1/42 3,000 3,171 Public Finance Authority of Wisconsin Airport Facilities Revenue (AFCO Investors II Portfolio) 5.000% 10/1/23 10,500 10,374 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/22 12,250 13,379 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.250% 7/1/28 12,000 13,190 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/42 5,000 5,247 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Public Finance Authority of Wisconsin Continuing Care Retirement Community Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 14,486 University of Wisconsin Hospitals & Clinics Authority Revenue 5.000% 4/1/26 2,410 2,853 Wisconsin GO 6.000% 5/1/27 17,000 20,969 Wisconsin GO 6.250% 5/1/37 20,200 24,790 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 6,381 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 12,282 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/34 3,500 3,582 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,581 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 10,000 11,020 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 5,500 6,131 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.230% 5/7/13 LOC 8,300 8,300 161,736 Wyoming (0.1%) Sweetwater County WY Pollution Control Revenue (PacifiCorp Projects) VRDO 0.190% 5/1/13 LOC 8,100 8,100 Total Tax-Exempt Municipal Bonds (Cost $7,708,579) 8,315,938 Shares Temporary Cash Investment (1.0%) Money Market Fund (1.0%) 6 Vanguard Municipal Cash Management Fund (Cost $81,796) 0.204% 81,796,350 81,796 Total Investments (101.7%) (Cost $7,790,375) 8,397,734 Other Assets and Liabilities (–1.7%) Other Assets 123,739 Liabilities (263,786) (140,047) Net Assets (100%) 8,257,687 At April 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 7,776,026 Undistributed Net Investment Income — Accumulated Net Realized Losses (123,728) Unrealized Appreciation (Depreciation) Investment Securities 607,359 Futures Contracts (1,970) Net Assets 8,257,687 Investor Shares—Net Assets Applicable to 146,938,067 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,667,003 Net Asset Value Per Share—Investor Shares $11.34 Admiral Shares—Net Assets Applicable to 580,936,213 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 6,590,684 Net Asset Value Per Share—Admiral Shares $11.34 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2013, the aggregate value of these securities was $238,140,000, representing 2.9% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of April 30, 2013. 4 Securities with a value of $1,273,000 have been segregated as initial margin for open futures contracts. 5 Security made only partial interest payments during the period ended April 30, 2013. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. F952 062013 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7: Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8: Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9: Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10: Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11: Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrant’s Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD MUNICIPAL BOND FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MUNICIPAL BOND FUNDS BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 19, 2013 VANGUARD MUNICIPAL BOND FUNDS BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 19, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
